 
EXHIBIT 10(c)
 
EXECUTION COPY

Published CUSIP
No:                                                                                           
Revolving Credit Loans: 90210EAB2; Deposit L/C Loans: 90210EAC0
Delayed Draw Term Loan: 90210EAD8; Initial Tranche B-1 Term Loan: 90210EAE6
Initial Tranche B-2 Term Loan: 90210EAF3; Initial Tranche B-3 Term Loan:
90210EAG1
Posting Advances: CTB026AH9

 
$24,500,000,000
 


CREDIT AGREEMENT
 
Dated as of October 10, 2007
 
among
 
ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY,
 
TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC,
 
as the Borrower,
 
The Several Lenders
 
from Time to Time Parties Hereto,
 
CITIBANK, N.A.,
 
as Administrative Agent, Collateral Agent, Swingline Lender,
 
Revolving Letter of Credit Issuer and
 
Deposit Letter of Credit Issuer,
 
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Posting Agent, Posting Syndication Agent and Posting Documentation Agent,
 
 
J. ARON & COMPANY,
 
as Posting Calculation Agent,
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Syndication Agent and Revolving Letter of Credit Issuer,
 
 
CREDIT SUISSE,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
LEHMAN COMMERCIAL PAPER INC. and
 
MORGAN STANLEY SENIOR FUNDING, INC.,
 
as Co-Documentation Agents,
 
 
CITIGROUP GLOBAL MARKETS INC.,
 
J.P. MORGAN SECURITIES INC.,
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
LEHMAN BROTHERS INC.,
 
MORGAN STANLEY SENIOR FUNDING, INC. and
 
CREDIT SUISSE SECURITIES (USA) LLC,
 
as Joint Lead Arrangers and Bookrunners,
 
 
and
 
 
GOLDMAN SACHS CREDIT PARTNERS L.P.,
 
as Posting Lead Arranger and Bookrunner
 
CG&R DRAFT:  11/8/07 5:47 PM #890177 v6 (R5W106_.DOC)

 Cahill Gordon & Reindel llp
80 Pine Street
New York, New York  10005
 
 

--------------------------------------------------------------------------------

890177



--------------------------------------------------------------------------------








 
TABLE OF CONTENTS
Page
     
SECTION 1.
Definitions.
2
     
1.1.
Defined Terms
2
1.2.
Other Interpretive Provisions
71
1.3.
Accounting Terms
71
1.4.
Rounding
72
1.5.
References to Agreements, Laws, Etc.
72
1.6.
Times of Day
72
1.7.
Timing of Payment of Performance
72
1.8.
Currency Equivalents Generally
72
1.9.
Classification of Loans, Posting Advances and Borrowings
72
1.10.
Hedging Agreements
72
     
SECTION 2.
Amount and Terms of Credit
73
     
2.1.
Commitments
73
2.2.
Minimum Amount of Each Borrowing; Maximum Number of Borrowings
75
2.3.
Notice of Borrowing; Determination of Class of Loans
76
2.4.
Disbursement of Funds
77
2.5.
Repayment of Loans; Evidence of Debt
78
2.6.
Conversions and Continuations
79
2.7.
Pro Rata Borrowings
80
2.8.
Interest
80
2.9.
Interest Periods
82
2.10.
Increased Costs, Illegality, Etc.
83
2.11.
Compensation
85
2.12.
Change of Lending Office
85
2.13.
Notice of Certain Costs
85
2.14.
Incremental Facilities
85
     
SECTION 3.
Letters of Credit
88
     
3.1.
Issuance of Letters of Credit
88
3.2.
Letter of Credit Requests
89
3.3.
Revolving Letter of Credit Participations
90
3.4.
Agreement to Repay Letter of Credit Drawings
91
3.5.
Increased Costs
92
3.6.
New or Successor Letter of Credit Issuer
93
3.7.
Role of Letter of Credit Issuer
94
3.8.
Cash Collateral
95
3.9.
Deposit L/C Loan Collateral Account
95
3.10.
Existing Letters of Credit
96
3.11.
Applicability of ISP and UCP
96
3.12.
Conflict with Issuer Documents
96
3.13.
Letters of Credit Issued for Others
96




i

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
SECTION 4.
Fees; Commitments
96
     
4.1.
Fees
96
4.2.
Voluntary Reduction of Revolving Credit Commitments; Delayed Draw Term Loan
Commitments; and Revolving Letter of Credit Commitments
98
4.3.
Mandatory Termination of Commitments
98
     
SECTION 5.
Payments
99
     
5.1.
Voluntary Prepayments
99
5.2.
Mandatory Prepayments
100
5.3.
Method and Place of Payment
103
5.4.
Net Payments
104
5.5.
Computations of Interest and Fees
107
5.6.
Limit on Rate of Interest
107
     
SECTION 6.
Conditions Precedent to Initial Borrowing
108
     
6.1.
Credit Documents
108
6.2.
Collateral
108
6.3.
Legal Opinions
110
6.4.
Refinancing
110
6.5.
Equity Investments
110
6.6.
Closing Certificates
110
6.7.
Authorization of Proceedings of Each Credit Party
110
6.8.
Fees
111
6.9.
Representations and Warranties
111
6.10.
Acquisition Agreement
111
6.11.
Solvency Certificate
111
6.12.
Merger
111
6.13.
Pro Forma Financial Statements
111
6.14.
Patriot Act
111
6.15.
Insurance
111
     
SECTION 7.
Conditions Precedent to All Credit Events
111
     
7.1.
No Default; Representations and Warranties
112
7.2.
Notice of Borrowing
112
     
SECTION 8.
Representations, Warranties and Agreements
112
     
8.1.
Corporate Status; Compliance with Laws
112
8.2.
Corporate Power and Authority
113
8.3.
No Violation
113
8.4.
Litigation
113
8.5.
Margin Regulations
113
8.6.
Governmental Approvals
113
8.7.
Investment Company Act
114
8.8.
True and Complete Disclosure
114




ii

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
8.9.
Financial Condition; Financial Statements
114
8.10.
Tax Matters
114
8.11.
Compliance with ERISA
115
8.12.
Subsidiaries
115
8.13.
Intellectual Property
115
8.14.
Environmental Laws
116
8.15.
Properties
116
8.16.
Solvency
116
     
SECTION 9.
Affirmative Covenants
116
     
9.1.
Information Covenants
116
9.2.
Books, Records and Inspections
120
9.3.
Maintenance of Insurance
120
9.4.
Payment of Taxes
120
9.5.
Consolidated Corporate Franchises
121
9.6.
Compliance with Statutes, Regulations, Etc.
121
9.7.
ERISA
121
9.8.
Maintenance of Properties
122
9.9.
Transactions with Affiliates
122
9.10.
End of Fiscal Years; Fiscal Quarters
123
9.11.
Additional Guarantors and Grantors
123
9.12.
Pledge of Additional Stock and Evidence of Indebtedness
123
9.13.
Use of Proceeds
124
9.14.
Further Assurances
124
9.15.
Changes in Business
126
9.16.
Independent Review of New Build Program
126
     
SECTION 10.
Negative Covenants
126
     
10.1.
Limitation on Indebtedness
126
10.2.
Limitation on Liens
132
10.3.
Limitation on Fundamental Changes
136
10.4.
Limitation on Sale of Assets
137
10.5.
Limitation on Investments
140
10.6.
Limitation on Dividends
144
10.7.
Limitations on Debt Payments and Amendments
150
10.8.
Limitations on Sale Leasebacks
150
10.9.
Consolidated Secured Debt to Consolidated EBITDA Ratio
151
     
SECTION 11.
Events of Default
151
     
11.1.
Payments
151
11.2.
Representations, Etc.
152
11.3.
Covenants
152
11.4.
Default Under Other Agreements
152
11.5.
Bankruptcy, Etc.
152
11.6.
ERISA
153
11.7.
Guarantee
153
11.8.
Pledge Agreement
153




iii

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
11.9.
Security Agreement
153
11.10.
Mortgages
154
11.11.
Judgments
154
11.12.
Hedging Agreements
154
11.13.
Change of Control
154
11.14.
Application of Proceeds
155
11.15.
Right to Cure
155
     
SECTION 12.
The Agents
156
     
12.1.
Appointment
156
12.2.
Delegation of Duties
157
12.3.
Exculpatory Provisions
157
12.4.
Reliance by Agents
158
12.5.
Notice of Default
159
12.6.
Non-Reliance on Administrative Agent, the Posting Agent, Collateral Agent and
Other Lenders
159
12.7.
Indemnification
160
12.8.
Agents in its Individual Capacities
161
12.9.
Successor Agents
161
12.10.
Withholding Tax
162
12.11.
Trust Indenture Act
162
12.12.
Intercreditor Agreement
163
12.13.
Security Documents and Guarantee
163
     
SECTION 13.
Miscellaneous
163
     
13.1.
Amendments, Waivers and Releases
163
13.2.
Notices
168
13.3.
No Waiver; Cumulative Remedies
169
13.4.
Survival of Representations and Warranties
169
13.5.
Payment of Expenses; Indemnification
169
13.6.
Successors and Assigns; Participations and Assignments
170
13.7.
Replacements of Lenders under Certain Circumstances
175
13.8.
Adjustments; Set-off
175
13.9.
Counterparts
176
13.10.
Severability
176
13.11.
INTEGRATION
176
13.12.
GOVERNING LAW
177
13.13.
Submission to Jurisdiction; Waivers
177
13.14.
Acknowledgments
177
13.15.
WAIVERS OF JURY TRIAL
178
13.16.
Confidentiality
178
13.17.
Direct Website Communications
179
13.18.
USA PATRIOT Act
180
13.19.
Payments Set Aside
181
13.20.
Separateness
181
     
SECTION 14.
Posting Facility
181




iv

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
14.1.
[Reserved]
181
14.2.
Computation of MTM Exposure
181
14.3.
Computation of Posting Advance Amounts or Posting Repayment Amounts
182
14.4.
Posting Advances Amounts
183
14.5.
Posting Repayment Amounts by the Borrower
184
14.6.
Payment Instructions; Netting and/or Settlement Agreements
184
14.7.
Deemed Transactions
184
14.8.
Evidence of Indebtedness
185
14.9.
Termination and Reduction of Posting Commitments
185
14.10.
Pro Rata Treatment
186
14.11.
Trading Acknowledgment
186




v

--------------------------------------------------------------------------------





SCHEDULES
 
Schedule 1.1(a)
Commitments of Lenders
Schedule 1.1(b)
Existing Letters of Credit
Schedule 1.1(c)
Mortgaged Properties
Schedule 1.1(d)
Excluded Subsidiaries
Schedule 1.1(e)
Deemed Transactions
Schedule 1.1(f)
Existing Credit Facilities
Schedule 1.1(g)
Non-Oncor Undertakings
Schedule 8.4
Litigation
Schedule 8.12
Subsidiaries
Schedule 8.15
Property Matters
Schedule 9.9
Closing Date Affiliate Transactions
Schedule 10.1
Closing Date Indebtedness
Schedule 10.2
Closing Date Liens
Schedule 10.4
Scheduled Dispositions
Schedule 10.5
Closing Date Investments
Schedule 13.2
Notice Addresses



EXHIBITS
 
Exhibit A
Form of Borrowing Request
Exhibit B
Form of Guarantee
Exhibit C
Form of Mortgage (Real Property)
Exhibit D
Form of Perfection Certificate
Exhibit E
Form of Pledge Agreement
Exhibit F
Form of Security Agreement
Exhibit G
Form of Letter of Credit Request
Exhibit H-1
Form of Legal Opinion of Simpson Thacher & Bartlett LLP
Exhibit H-2
Form of Legal Opinion of Vinson & Elkins LLP
Exhibit H-3
Form of Legal Opinion of Hunton & Williams LLP
Exhibit H-4
Form of Legal Opinion of Covington & Burling LLP
Exhibit I
Form of Credit Party Closing Certificate
Exhibit J
Form of Assignment and Acceptance
Exhibit K-1
Form of Promissory Note (Revolving Credit and Swingline Loans)
Exhibit K-2-A
Form of Promissory Note (Initial Tranche B-1 Term Loans)
Exhibit K-2-B
Form of Promissory Note (Initial Tranche B-2 Term Loans)
Exhibit K-2-C
Form of Promissory Note (Initial Tranche B-3 Term Loans)
Exhibit K-3
Form of Promissory Note (Delayed Draw Term Loans)
Exhibit K-4
Form of Promissory Note (Deposit L/C Loans)
Exhibit L
Form of Incremental Amendment
Exhibit M
Form of Intercreditor Agreement
Exhibit N
Form of Goldman Posting Facility Guaranty
Exhibit O
Disclaimer for Mark-to-Market Calculations
Exhibit P
Form of Daily Notice
Exhibit Q
Form of Non-U.S. Lender Certification





--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of October 10, 2007, among ENERGY FUTURE COMPETITIVE
HOLDINGS COMPANY, a Texas corporation (“US Holdings”), TEXAS COMPETITIVE
ELECTRIC HOLDINGS COMPANY LLC, a Delaware limited liability company (“TCEH” or
the “Borrower”), the lending institutions from time to time parties hereto (each
a “Lender” and, collectively, the “Lenders”), CITIBANK, N.A., as Administrative
Agent, Collateral Agent, Swingline Lender, Revolving Letter of Credit Issuer and
Deposit Letter of Credit Issuer, GOLDMAN SACHS CREDIT PARTNERS L.P., as Posting
Agent, Posting Syndication Agent and Posting Documentation Agent, JPMORGAN CHASE
BANK, N.A., as Syndication Agent and Revolving Letter of Credit Issuer,
CITIGROUP GLOBAL MARKETS INC., J.P. MORGAN SECURITIES INC., GOLDMAN SACHS CREDIT
PARTNERS L.P., LEHMAN BROTHERS INC., MORGAN STANLEY SENIOR FUNDING, INC. and
CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arrangers and Bookrunners,
GOLDMAN SACHS CREDIT PARTNERS L.P., as Posting Lead Arranger and Sole
Bookrunner, CREDIT SUISSE, GOLDMAN SACHS CREDIT PARTNERS L.P., LEHMAN COMMERCIAL
PAPER INC. and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents,
and J. ARON & COMPANY, as Posting Calculation Agent.
 
RECITALS:
 
WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;
 
WHEREAS, pursuant to the Agreement and Plan of Merger (as amended, supplemented
or otherwise modified from time to time in accordance therewith, the
“Acquisition Agreement”), dated as of February 25, 2007, by and among the
Parent, Holdings and Merger Sub, Merger Sub will merge with and into the Parent
(the “Merger”), with the Parent surviving the Merger as a Wholly Owned
Subsidiary of Holdings;
 
WHEREAS, to fund, in part, the Merger Funds, it is intended that the Sponsors
and certain other investors (collectively, the “Initial Investors”) will
directly or indirectly make cash equity contributions (the “Equity
Contribution”) to Holdings and/or a direct or indirect parent thereof in
exchange for Stock (which cash will be contributed to Merger Sub in exchange for
common stock of Merger Sub) in an aggregate amount equal to, when combined with
the fair market value of the Stock of management and existing shareholders of
the Parent rolled over or invested in connection with the Transactions, at least
15% (the “Minimum Equity Amount”) of the total sources (including the Existing
Notes, the Existing Parent Notes and the Existing Oncor Notes, but excluding any
transition bonds) required to consummate the Merger (the “Merger
Consideration”), to redeem, refinance or repay certain existing indebtedness or
repurchase receivables of the Parent and its Subsidiaries, including the Repaid
Indebtedness (the “Refinancing”), and to pay fees, premiums and expenses
incurred in connection with the Transactions (such fees, premiums and expenses,
together with the Merger Consideration and the Refinancing payment, the “Merger
Funds”);
 
WHEREAS, in order to fund, in part, the Merger Funds, (a) the Borrower will
borrow on the Closing Date $6,750,000,000 in aggregate principal amount of
senior unsecured interim loans (the “Borrower Senior Interim Loans”) under the
Borrower Senior Interim Loan Agreement and (b) the Parent will borrow on the
Closing Date $4,500,000,000 in aggregate principal amount of senior unsecured
interim loans (the “Parent Senior Interim Loans”) under the Parent Senior
Interim Loan Agreement;
 
WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit to the Borrower in the form of (a) $16,450,000,000 in
aggregate principal amount of Initial Term Loans to be borrowed on the Closing
Date (the “Initial Term Loan Facility”), (b) up to $4,100,000,000 in aggregate
principal amount of Delayed Draw Term Loan Commitments to be made
 

 
-1-

--------------------------------------------------------------------------------

 

available to the Borrower on the Closing Date and at any time and from time to
time prior to the Delayed Draw Term Loan Commitment Termination Date (the
“Delayed Draw Term Loan Facility”) with approximately $2,150,000,000 of such
amount to be borrowed on the Closing Date, (c) $1,250,000,000 in aggregate
principal amount of Deposit L/C Loans to be borrowed on the Closing Date (the
“Deposit L/C Loan Facility”) and (d) up to $2,700,000,000 in aggregate principal
amount of Revolving Credit Commitments to be made available to the Borrower at
any time and from time to time prior to the Revolving Credit Termination Date
(the “Revolving Credit Facility”);
 
WHEREAS, in connection with the foregoing, the Borrower has requested that the
Lenders extend credit to the Borrower in the form of a revolving credit
facility, the aggregate principal amount of which is capped by the MTM Exposure
(the “Posting Facility”);
 
WHEREAS, the proceeds of (a) the Initial Term Loans less $400,000,000 and (b) up
to $250,000,000 of Revolving Credit Loans will be used by the Borrower, together
with (i) the net proceeds of the Borrower Senior Interim Loans and (ii) cash on
hand at the Borrower, to provide to the Parent a portion of the Merger
Funds.  Up to $400,000,000 of proceeds of the Initial Term Loans will be used by
the Borrower for general corporate purposes.  The proceeds of the Delayed Draw
Term Loans will be used by the Borrower on and after the Closing Date for the
purpose of funding the construction, engineering, design, improvement, testing,
start-up, retesting, operation, repair, maintenance and development costs and
other Capital Expenditures (including Environmental CapEx), interest during
construction and related fees and expenses in connection with the construction
of Oak Grove Unit 1, Oak Grove Unit 2 and Sandow Unit 5 and environmental
upgrades to the Borrower’s and its Subsidiaries’ existing power generation
facilities (collectively, the “New Build Program”).  The proceeds of Revolving
Credit Loans and Swingline Loans will be used by the Borrower on or after the
Closing Date for working capital requirements and other general corporate
purposes (including the financing of any acquisitions permitted hereunder and
the provision of collateral support in respect of Commodity Hedging Agreements,
including for the avoidance of any doubt, any speculative Commodity Hedging
Agreements).  The proceeds of the Deposit L/C Loans shall be deposited into the
Deposit L/C Loan Collateral Account for the purpose of cash collateralizing the
Borrower’s obligations to the Deposit Letter of Credit Issuer in respect of
Deposit Letters of Credit.  The Letters of Credit will be used by the Borrower
for general corporate purposes (including the provision of collateral support in
respect of Commodity Hedging Agreements, including, for the avoidance of any
doubt, speculative Commodity Hedging Agreements).  The proceeds of the Posting
Advances will be used by the Borrower (a) to fund margin payments on
over-the-counter natural gas fixed for floating swap transactions between the
Borrower and the Restricted Subsidiaries, on the one hand, and various
counterparties, on the other, (b) to fund margin payments on NYMEX futures and
swap positions maintained by the Borrower and the Restricted Subsidiaries and
(c) for other general corporate purposes of the Borrower and its Subsidiaries
(provided that such funds will be applied first to fund margin on Dealer Swaps
to the extent such transactions are outstanding and any margin is due thereon
and second for any of such other purposes); and
 
WHEREAS, the Lenders and Letter of Credit Issuers are willing to make available
to the Borrower such loans and facilities upon the terms and subject to the
conditions set forth herein;
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
 
SECTION 1.                           Definitions.
 


 
1.1.           Defined Terms
 
.
 

 
-2-

--------------------------------------------------------------------------------

 

(a)           As used herein, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires:
 
“ABR” shall mean for any day a fluctuating rate per annum equal to the higher of
(a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  If the Administrative Agent is unable to
ascertain the Federal Funds Effective Rate due to its inability to obtain
sufficient quotations in accordance with the definition thereof, after notice is
provided to the Borrower, the ABR shall be determined without regard to clause
(a) above until the circumstances giving rise to such inability no longer
exist.  Any change in the ABR due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the public announcement of such
change.
 
“ABR Loan” shall mean each Loan bearing interest based on the ABR and, in any
event, shall include all Swingline Loans.
 
“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of a Prepayment Event.
 
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.
 
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
 
“Acquisition Agreement” shall have the meaning provided in the recitals to this
Agreement.
 
“Actual MTM Exposure” shall have the meaning provided in Section 14.2(b).
 
“Additional Lender” shall have the meaning provided in Section 2.14(f).
 
“Adjusted Available Delayed Draw Term Loan Commitment” shall mean at any time
the Available Delayed Draw Term Loan Commitment less the Available Delayed Draw
Term Loan Commitments of all Defaulting Lenders.
 
“Adjusted Total Posting Commitment” shall mean at any time the Total Posting
Commitment less the aggregate Posting Commitments of all Defaulting Lenders.
 
“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.
 

 
-3-

--------------------------------------------------------------------------------

 

“Administrative Agent” shall mean Citibank, N.A., as the administrative agent
for the Lenders under this Agreement and the other Credit Documents, or any
successor administrative agent pursuant to Section 12.
 
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
 
“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).
 
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise.  The terms
“controlling” and “controlled” shall have meanings correlative thereto.
 
“Agent Parties” shall have the meaning provided in Section 13.17(d).
 
“Agents” shall mean the Administrative Agent, the Posting Agent, the Collateral
Agent, the Syndication Agent, the Posting Syndication Agent, each Joint Lead
Arranger and Bookrunner, the Posting Lead Arranger and Bookrunner, the
Co-Documentation Agents, the Posting Documentation Agent and the Posting
Calculation Agent.
 
“Aggregate Posting Advances Outstanding” shall mean, on any date of
determination, an amount equal to the aggregate principal amount of all then
outstanding Posting Advances made by all Lenders.
 
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).
 
“Agreement” shall mean this Credit Agreement.
 
“Applicable ABR Margin” shall mean, at any date, with respect to each ABR Loan
that is an Initial Term Loan, Delayed Draw Term Loan, Deposit L/C Loan,
Revolving Credit Loan or a Swingline Loan, the applicable percentage per annum
set forth below based upon the Status in effect on such date:
 
Status
Applicable ABR Margin for:
 
Initial Term Loans
Delayed Draw Term Loans
Deposit L/C Loans
Revolving Credit and Swingline
Loans
Level I Status
2.50%
2.50%
2.50%
2.50%
Level II Status
2.25%
2.25%
2.25%
2.25%
Level III Status
2.00%
2.00%
2.00%
2.00%



Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Initial Financial Statements
Delivery Date.
 

 
-4-

--------------------------------------------------------------------------------

 

“Applicable Amount” shall mean, at any time (the “Applicable Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:
 
(i)           50% of Cumulative Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for the period from the first day of the first fiscal
quarter commencing after the Closing Date until the last day of the then most
recent fiscal quarter or fiscal year, as applicable, for which Section 9.1
Financials have been delivered;
 
(ii)           to the extent not (A) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries or (B)
already reflected as a return of capital or deemed reduction in the amount of
such Investment, the aggregate JV Distribution Amount received by the Borrower
or any Restricted Subsidiary during the period from and including the Business
Day immediately following the Closing Date through and including the Applicable
Amount Reference Time;
 
(iii)           to the extent not (A) already included in the calculation of
Consolidated Net Income or (B) already reflected as a return of capital or
deemed reduction in the amount of any such Investment, the aggregate amount of
all cash repayments of principal received by the Borrower or any Restricted
Subsidiary from any Minority Investments or Unrestricted Subsidiaries during the
period from and including the Business Day immediately following the Closing
Date through and including the Applicable Amount Reference Time in respect of
loans made by the Borrower or any Restricted Subsidiary to such Minority
Investments or Unrestricted Subsidiaries;
 
(iv)           to the extent not (A) already included in the calculation of
Consolidated Net Income of the Borrower and the Restricted Subsidiaries, (B)
already reflected as a return of capital or deemed reduction in the amount of
such Investment or (C) applied to prepay the Term Loans in accordance with
Section 5.2(a)(i), the aggregate amount of all Net Cash Proceeds received by the
Borrower or any Restricted Subsidiary in connection with the sale, transfer or
other disposition of its ownership interest in any Minority Investments or in
any Unrestricted Subsidiary during the period from and including the Business
Day immediately following the Closing Date through and including the Applicable
Amount Reference Time; and
 
(v)           other than for purposes of Section 10.6(c), the aggregate amount
of Retained Declined Proceeds (other than those used pursuant to Section
10.6(q)) retained by the Borrower during the period from and including the
Business Day immediately following the Closing Date through and including the
Applicable Amount Reference Time;
 
minus (b) the sum, without duplication, of:
 
(i)           the aggregate amount of Investments made pursuant to Section
10.5(g)(ii)(y), 10.5(h)(iii), 10.5(i)(y), 10.5(v)(y) or 10.5(ff)(y) following
the Closing Date and prior to the Applicable Amount Reference Time;
 
(ii)           the aggregate amount of dividends pursuant to Section 10.6(c)(z)
or Section 10.6(r)(iii)(z) following the Closing Date and prior to the
Applicable Amount Reference Time; and
 
(iii)           the aggregate amount of prepayments, repurchases, redemptions
and defeasances made pursuant to Section 10.7(a)(i)(B)(II)(3) following the
Closing Date and prior to the Applicable Amount Reference Time.
 

 
-5-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Applicable Amount, if the Applicable Amount
at such time is less than zero, then the Applicable Amount shall be deemed to be
zero for purposes of such calculation or determination.
 
“Applicable Equity Amount” shall mean, at any time (the “Applicable Equity
Amount Reference Time”), an amount equal to, without duplication, (a) the amount
of any capital contributions (other than the Equity Contribution, any Cure
Amount or the proceeds of any Equity Offering used to repay Term Loans pursuant
to Section 5.1(b)) made in cash to, or any proceeds of an equity issuance
received by the Borrower during the period from and including the Business Day
immediately following the Closing Date through and including the Applicable
Equity Amount Reference Time, including proceeds from the issuance of Stock or
Stock Equivalents of the Parent or any direct or indirect parent of the Parent
(to the extent the proceeds of any such issuance are contributed to the
Borrower), but excluding all proceeds from the issuance of Disqualified Stock
 
minus (b) the sum, without duplication, of:
 
(i)           the aggregate amount of Investments made pursuant to Section
10.5(g)(ii)(x), 10.5(h)(ii), 10.5(i)(x), 10.5(v)(x) or 10.5(ff)(x) following the
Closing Date and prior to the Applicable Equity Amount Reference Time;
 
(ii)           the aggregate amount of dividends pursuant to Section 10.6(c)(y)
or Section 10.6(r)(iii)(y) following the Closing Date and prior to the
Applicable Equity Amount Reference Time; and
 
(iii)           the aggregate amount of prepayments, repurchases, redemptions
and defeasances pursuant to Section 10.7(a)(i)(B)(II)(2) following the Closing
Date and prior to the Applicable Equity Amount Reference Time.
 
“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT and ERCOT), in each case applicable to or binding on such
Person or any of its property or assets or to which such Person or any of its
property or assets is subject.  Applicable Laws shall also include commitments,
undertakings and stipulations (a) relating to Oncor and its Subsidiaries as set
forth in the Joint Report and Application of Oncor Electric Delivery Company and
Texas Energy Future Holdings Limited Partnership Pursuant to Public Utility
Regulatory Act 14.101 before the PUCT, to the extent such commitments,
undertakings and stipulations are embodied in a final order issued by the PUCT
and (b) relating to Credit Parties and their Affiliates other than Oncor and its
Subsidiaries as set forth on Schedule 1.1(g) hereto.
 
“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan that is an Initial Term Loan, Delayed Draw Term Loan, Deposit L/C Loan or
Revolving Credit Loan, the applicable percentage per annum set forth below based
upon the Status in effect on such date:
 
Status
Applicable LIBOR Margin for:
 
 
Initial Term Loans
Delayed Draw Term Loans
Deposit L/C Loans
Revolving Credit Loans
Level I Status
3.50%
3.50%
3.50%
3.50%
Level II Status
3.25%
3.25%
3.25%
3.25%
Level III Status
3.00%
3.00%
3.00%
3.00%

 
 
 
-6-

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, Level I Status shall apply during the period from
and including the Closing Date to but excluding the Initial Financial Statements
Delivery Date.
 
“Applicable Posting Facility Amount” shall mean, at any date, the greater of
(a) $820,000,000 and (b) the Aggregate Posting Advances Outstanding.
 
“Applicable Premium” shall mean, as of any date upon which a prepayment is
payable pursuant to Section 5.1(b) or Section 5.2(a)(i)(B), the present value at
such date, computed using a discount rate equal to the Treasury Rate plus 50
basis points, of all interest that would accrue (assuming the Borrower had
selected consecutive three-month Interest Periods) on the applicable Repaid
Tranche B-3 Loans or PE Repaid Tranche B-3 Loans, as applicable, from such date
to the date which is three years following the Closing Date, computed using the
LIBOR Rate for an Interest Period of three months plus the Applicable LIBOR
Margin in effect on such date.
 
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
 
“Asset Sale Prepayment Event” shall mean any Disposition of any business units,
assets or other property of the Borrower and the Restricted Subsidiaries not in
the ordinary course of business (including any Disposition of any Stock or Stock
Equivalents of any Subsidiary of the Borrower owned by the Borrower or any
Restricted Subsidiary).  Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4
(other than transactions permitted by Section 10.4(b), Section 10.4(g), the
first proviso to Section 10.4(i), Section 10.4(j), Section 10.4(m), Section
10.4(q), Section 10.4(r), Section 10.4(s) and Section 10.4(t), which shall
constitute Asset Sale Prepayment Events).
 
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J, or such other form as may be approved by
the Administrative Agent.
 
“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, the
Assistant Treasurer, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of US Holdings, the Borrower or any
other Credit Party designated as such in writing to the Administrative Agent by
US Holdings, the Borrower or any other Credit Party, as applicable, and, with
respect to any document (other than the solvency certificate) delivered on the
Closing Date, the Secretary or the Assistant Secretary of any Credit Party.  Any
document delivered hereunder that is signed by an Authorized Officer shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of US
Holdings, the Borrower or any other Credit Party and such Authorized Officer
shall be conclusively presumed to have acted on behalf of such Person.
 
“Auto-Extension Letter of Credit” shall have the meaning provided in Section
3.2(b).
 
“Available Delayed Draw Term Loan Commitment” shall mean, as of any date, an
amount equal to the excess, if any, of (a) the amount of the Total Delayed Draw
Term Loan Commitment over (b) the sum of the aggregate principal amount of all
Delayed Draw Term Loans made hereunder.
 

 
-7-

--------------------------------------------------------------------------------

 

“Available Revolving Commitment” shall mean, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans (but not Swingline Loans) then outstanding and (ii) the aggregate
Revolving Letters of Credit Outstanding at such time.
 
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
 
“Baseload Assets” shall mean (a) any Initial Baseload Assets and (b) any other
assets comprising an electric generating facility or unit acquired, constructed
or redesignated as such, in each such case after the Closing Date that is
certified by an Authorized Officer of the Borrower to be a baseload asset.
 
“benefited Lender” shall have the meaning provided in Section 13.8(a).
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
 
“Borrower” shall have the meaning provided in the preamble to this Agreement.
 
“Borrower Senior Documents” shall mean either (a) the Borrower Senior Exchange
Notes Documents or (b) the Borrower Senior Interim Loan Documents, as the case
may be.
 
“Borrower Senior Exchange Notes” shall mean senior unsecured exchange notes due
2015 and 2016 to be issued in connection with the refinancing of the Borrower
Senior Interim Loans or the exchange of the Borrower Senior Term Loans under the
Borrower Senior Exchange Notes Indenture, in aggregate principal amount of up to
$6,750,000,000 (less the amount of any Borrower Senior Interim Loans or Borrower
Senior Term Loans that remain outstanding after the issuance of the Borrower
Senior Exchange Notes), together with interest (including any PIK Interest
Amount), fees and all other amounts payable in connection therewith.
 
“Borrower Senior Exchange Notes Documents” shall mean the Borrower Senior
Exchange Notes Indenture and other credit documents referred to therein.
 
“Borrower Senior Exchange Notes Indenture” shall mean the indenture to be
entered into in connection with the refinancing of the Borrower Senior Interim
Loans or the exchange of the Borrower Senior Term Loans, among U.S. Holdings,
the Borrower, the Co-Issuer, the guarantors party thereto and a trustee,
pursuant to which the Borrower Senior Exchange Notes shall be issued.
 
“Borrower Senior Facility” shall mean either (a) the Borrower Senior Exchange
Notes, (b) the Borrower Senior Interim Loans or (c) the Borrower Senior Term
Loans, as the case may be.
 
“Borrower Senior Interim Loan Agreement” shall mean the senior unsecured interim
loan agreement, dated as of the date hereof by and among U.S. Holdings, the
Borrower, the Co-Issuer, the lenders from time to time parties thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent, Goldman Sachs Credit
Partners L.P., as syndication agent, and Goldman Sachs Credit Partners L.P.,
Morgan Stanley Senior Funding, Inc., Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, JP Morgan Securities Inc., and Lehman Brothers
Inc., as joint lead arrangers and bookrunners.
 
“Borrower Senior Interim Loan Documents” shall mean the Borrower Senior Interim
Loan Agreement and the other credit documents referred to therein.
 

 
-8-

--------------------------------------------------------------------------------

 

“Borrower Senior Interim Loans” shall have the meaning provided in the recitals
to this Agreement.
 
“BorrowerSenior Term Loans” shall mean the “Senior Term Loans”, as defined in
the Borrower Senior Interim Loan Agreement.
 
“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Loan on
a given date (or resulting from conversions on a given date) having, in the case
of LIBOR Loans, the same Interest Period (provided that ABR Loans incurred
pursuant to Section 2.10(b) shall be considered part of any related Borrowing of
LIBOR Loans) and (c) the incurrence of a Posting Advance on any Posting Advance
Date.
 
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan or a Posting Advance, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan or a
Posting Advance, or (c) any other dealings pursuant to this Agreement in respect
of any such LIBOR Loan or a Posting Advance, such day shall be a day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
 
“Calculation Agent Determination” shall have the meaning set forth in the
Commodity Definitions.
 
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower.
 
“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower.
 
“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower in accordance with GAAP, and
the Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such Capital Lease prior to the first date upon which
such Capital Lease may be prepaid by the lessee without payment of a penalty;
provided that any obligations existing on the Closing Date (i) that were not
included on the balance sheet of the Borrower as capital lease obligations and
(ii) that are subsequently recharacterized as capital lease obligations due to a
change in accounting treatment shall for all purposes of this Agreement not be
treated as Capitalized Lease Obligations.
 
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.
 

 
-9-

--------------------------------------------------------------------------------

 

“Cash Collateral Account” shall mean a blocked deposit account in the name of
the Collateral Agent and under the sole dominion and control of Collateral
Agent, and otherwise established in a manner reasonably satisfactory to
Collateral Agent.
 
“Cash Collateralize” shall have the meaning provided in Section 3.8(c).
 
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
 
“Cash Management Bank” shall mean any Person that either (x) at the time it
enters into a Cash Management Agreement or provides Cash Management Services or
(y) on the Closing Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement or a provider of such Cash
Management Services.
 
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services or under any Cash Management Agreement.
 
“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services) and other cash management services.
 
“Change in Law” shall mean (a) the adoption of any Applicable Law after the date
of this Agreement, (b) any change in any Applicable Law or in the interpretation
or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any party with any guideline, request, directive
or order issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).
 
“Change of Control” shall mean and be deemed to have occurred if (a) at any time
prior to a Qualifying IPO, the Permitted Holders shall at any time not own, in
the aggregate, directly or indirectly, beneficially and of record, at least 35%
of the voting power of the outstanding Voting Stock of the Borrower; or (b) at
any time, any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act), other than the Permitted Holders, shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of the Borrower that exceeds 35%
thereof, unless, in the case of either clause (a) or (b) above, the Permitted
Holders have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of the Borrower; or (c) Continuing Directors shall not constitute
at least a majority of the board of directors of the Borrower; or (d) at any
time, a Change of Control (as defined in the Borrower Senior Documents or in any
Refinanced Bridge Indebtedness Documentation) shall have occurred; or (e) at any
time, the Parent shall cease to own, directly or indirectly, beneficially and of
record, at least a majority of the Voting Stock of the Borrower; or (f) at any
time, US Holdings shall cease to own directly 100% of the Stock and Stock
Equivalents of the Borrower.
 
“Class”, when used in reference to any Loan, Posting Advance or Borrowing, shall
refer to whether such Loan or Posting Advance, or the Loans or Posting Advances
comprising such Borrowing, are Revolving Credit Loans, Initial Term Loans,
Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term Loans, Initial Tranche
B-3 Term Loans, Delayed Draw Term Loans, Incremental Term Loans, Deposit L/C
Loans, Incremental Deposit L/C Loans, Swingline Loans or Posting Advances and,
when used in reference to any Commitment, refers to whether such Commitment is a
Revolving Credit Commitment, an Initial Term Loan Commitment, an Initial Tranche
B-1 Term Loan Commitment, an Initial Tranche B-2 Term Loan Commitment, an
Initial Tranche B-3 Term Loan Commitment, a Delayed Draw Term Loan
 

 
-10-

--------------------------------------------------------------------------------

 

Commitment, an Incremental Term Loan Commitment, a Deposit L/C Loan Commitment,
an Incremental Deposit L/C Loan Commitment, a Swingline Commitment or a Posting
Commitment.
 
“Closing Date” shall mean the date of the initial Borrowing hereunder.
 
“Closing Date Mortgaged Property” shall mean each Mortgaged Property designated
as a “Closing Date Mortgaged Property” on Schedule 1.1(c) hereto.
 
“Closing Date MTM Exposure” shall have the meaning provided in Section 14.3(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.  Section references to the Code are to the Code, as in effect at the date
of this Agreement, and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefore.
 
“Co-Documentation Agents” shall mean Credit Suisse, Goldman Sachs Credit
Partners L.P., Lehman Commercial Paper Inc. and Morgan Stanley Senior Funding,
Inc.
 
“Co-Issuer” shall mean TCEH Finance, Inc.
 
“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents.
 
“Collateral Agent” shall mean Citibank, N.A., as collateral agent under the
Security Documents, or any successor collateral agent pursuant to Section 12.
 
“Commitment Letter” shall mean the amended and restated commitment letter, dated
July 20, 2007, as amended, among Texas Energy Future Merger Sub Corp and
Citigroup Global Markets Inc., Credit Suisse, Cayman Islands Branch, Credit
Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P., JPMorgan Chase
Bank, N.A., J.P. Morgan Securities Inc., Lehman Brothers Inc., Lehman Brothers
Holdings Inc., Lehman Commercial Paper Inc., Lehman Brothers Commercial Bank and
Morgan Stanley Senior Funding, Inc.
 
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Revolving Credit Commitment, Initial Term Loan
Commitment, Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term
Loan Commitment, Initial Tranche B-3 Term Loan Commitment, Delayed Draw Term
Loan Commitment, Incremental Term Loan Commitment, Swingline Commitment, Deposit
L/C Loan Commitment, Incremental Deposit L/C Loan Commitment, Posting Commitment
or Incremental Posting Facility Commitment.
 
“Commodity Definitions” shall mean the 2005 ISDA Commodity Definitions, as
published by the International Swaps and Derivatives Association, Inc., without
giving effect to any amendment, supplement, updating or restatement thereof
after the Closing Date unless otherwise agreed to by the Borrower and the
Posting Agent.
 
“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation pursuant to any Master Agreement) or transaction providing for one
or more swaps, caps, collars, floors, futures, options, spots, forwards,
derivative, any physical or financial commodity contracts or agreements, power
purchase or sale agreements, fuel purchase or sale agreements, environmental
credit purchase or sale agreements, power transmission agreements, commodity
transportation agreements, fuel storage agreements, netting agreements
(including Netting Agreements), capacity agreements or commecial or trading
agreements, each with respect to the purchase,
 

 
-11-

--------------------------------------------------------------------------------

 

sale or exchange of (or the option to purchase, sell or exchange), transmission,
transportation, storage, distribution, processing, lease or hedge of, any
Covered Commodity, price or price indices for any such Covered Commodity or
services or any other similar derivative agreements, and any other similar
agreements.
 
“Communications” shall have the meaning provided in Section 13.17(a).
 
“Computation Date” shall mean any Weekly Computation Date or Interim Computation
Date.
 
“Confidential Information” shall have the meaning provided in Section 13.16.
 
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees, nuclear fuel costs, depletion of coal or lignite reserves, debt
issuance costs, commissions, fees and expenses and Capitalized Software
Expenditures, of the Borrower and the Restricted Subsidiaries for such period on
a consolidated basis and otherwise determined in accordance with GAAP.
 
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
 
(a)           without duplication and to the extent deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for the Borrower and the Restricted Subsidiaries for such period:
 
              (i)Consolidated Interest Expense (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities in each case to the extent included in Consolidated
Interest Expense), together with items excluded from Consolidated Interest
Expense pursuant to clause (1)(u), (v), (w), (x), (y) and (z) of the definition
thereof,
 
              (ii)provision for taxes based on income or profits or capital
gains, including federal, foreign, state, franchise, excise, value-added and
similar taxes and foreign withholding taxes (including penalties and interest
related to such taxes or arising from tax examinations) paid or accrued during
such period,
 
              (iii)Consolidated Depreciation and Amortization Expense for such
period,
 
              (iv)any fees, expenses or charges (other than depreciation or
amortization expense) related to any offering of Stock or Stock Equivalents
(including any Equity Offering), Investment, acquisition (including any
Permitted Acquisition), Disposition, recapitalization or the issuance or
incurrence of Indebtedness permitted to be incurred by the Borrower and the
Restricted Subsidiaries pursuant hereto (including any refinancing transaction
or amendment or other modification of any debt instrument), including (A) such
fees, expenses or charges related to the negotiation, execution and delivery and
other transactions contemplated by this Agreement, the other Credit Documents,
the Borrower Senior Documents, any Refinanced Bridge Indebtedness Documentation
and any Permitted Receivables Financing, (B) any amendment or other modification
of this Agreement and the other Credit Documents, (C) any such transaction
consummated prior to the Closing Date and any such transaction undertaken but
not completed and (D) any charges or non-recurring merger costs as a result of
any such transaction;
 

 
-12-

--------------------------------------------------------------------------------

 

 
              (v)the amount of any restructuring charge or reserve (including
any costs incurred in connection with acquisitions after the date hereof and
costs related to the closure and/or consolidation of facilities),
 
              (vi)any other non-cash charges, including any write-offs or
write-downs for such period (provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period),
 
              (vii)the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary,
 
              (viii)the amount of management, monitoring, consulting and
advisory fees and related indemnities and expenses paid in such period to (or on
behalf of) the Investors to the extent otherwise permitted pursuant to Section
9.9,
 
              (ix)the amount of net cost savings projected by the Borrower in
good faith to be realized as a result of specified actions taken or to be taken
prior to or during such period (which cost savings shall be added to
Consolidated EBITDA until fully realized, shall be subject to certification by
management of the Borrower and shall be calculated on a Pro Forma Basis as
though such cost savings had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and some portion of
the benefit is expected to be realized within 12 months of taking such action,
(C) no cost savings shall be added pursuant to this clause (ix) to the extent
duplicative of any expenses or charges relating to such cost savings that are
included in clause (v) above with respect to such period and (D) the aggregate
amount of cost savings added pursuant to this clause (ix) shall not exceed
$150,000,000 for any Test Period (which adjustments may be incremental to any
Pro Forma Adjustments),
 
              (x)the amount of losses on Dispositions of receivables and related
assets in connection with any Permitted Receivables Financing,
 
              (xi)any costs or expenses incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Stock or
Stock Equivalents (other than Disqualified Stock) of the Borrower (or any direct
or indirect parent thereof) solely to the extent that such net cash proceeds are
excluded from the calculation of the Applicable Equity Amount,
 
              (xii)Expenses Relating to a Unit Outage (if positive); provided
that the only Expenses Relating to a Unit Outage that may be included as
Consolidated EBITDA shall be, without duplication, (A) up to $250,000,000 per
fiscal year of
 

 
-13-

--------------------------------------------------------------------------------

 

Expenses Relating to a Unit Outage incurred within the first 12 months of any
planned or unplanned outage of any Unit by reason of any action by any
regulatory body or other Governmental Authority or to comply with any Applicable
Law, (B) up to $100,000,000 per fiscal year of Expenses Relating to a Unit
Outage incurred within the first 12 months of any planned outage of any Unit for
purposes of expanding or upgrading such Unit and (C) solely for the purposes of
calculating “Consolidated EBITDA” for purposes of Section 10.9, all Expenses
Relating to a Unit Outage incurred within the first 12 months of any unplanned
outage of any Unit,
 
              (xiii)solely for the purposes of calculating “Consolidated EBITDA”
for purposes of Section 10.9, the proceeds of any business interruption
insurance and, without duplication of such amounts, all EBITDA Lost as a Result
of a Unit Outage and all EBITDA Lost as a Result of a Grid Outage less, in all
such cases, the absolute value of Expenses Relating to a Unit Outage (if
negative); provided that the amount calculated pursuant to this clause (xiii)
shall not be less than zero,
 
              (xiv)solely for the purposes of calculating “Consolidated EBITDA”
for purposes of Section 10.9, (i) prior to the earlier of (x) March 31, 2011 and
(y) the date that Oak Grove Unit 1 has achieved a capacity factor of 70% for an
entire fiscal quarter (such earlier date, the “Oak Grove Unit 1 Deemed
Completion Date”), the amount of any loss attributable to Oak Grove Unit 1, (ii)
prior to the earlier of (x) September 30, 2011 and (y) the date that Oak Grove
Unit 2 has achieved a capacity factor of 70% for an entire fiscal quarter, the
amount of any loss attributable to Oak Grove Unit 2 (the “Oak Grove Unit 2
Deemed Completion Date”), and (iii) prior to the earlier of (x) December 31,
2010 and the date that Sandow Unit 5 has achieved a capacity factor of 70% for
an entire fiscal quarter (the “Sandow Unit 5 Deemed Completion Date”), the
amount of any loss attributable to Sandow Unit 5, in all such cases, in an
aggregate amount not to exceed $100,000,000 in any fiscal year,
 
              (xv)unusual or non-recurring charges (including unusual or
non-recurring expenses), severance, relocation costs, consolidation and closing
costs, business optimization costs, transition costs, restructuring costs,
signing, retention or completion bonuses, and curtailments or modifications to
pension and post-retirement employee benefit plans for such period,
 
              (xvi)any impairment charge or asset write-off or write-down
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets and Investments in debt and equity
securities, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP,
 
              (xvii)cash receipts (or any netting arrangements resulting in
increased cash receipts) not added in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent the non-cash gains relating
to such receipts were deducted in the calculation of Consolidated EBITDA
pursuant to paragraph (b) below for any previous period and not added, and
 
              (xviii)to the extent covered by insurance and actually reimbursed,
or, so long as the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
and only to the extent that such amount is (i) not denied by the applicable
carrier in writing within 180 days and (ii) in fact reimbursed within 365 days
of the date of such evidence (with a deduction for any amount so added back to
the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption, less
 

 
-14-

--------------------------------------------------------------------------------

 

 
(b)           without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:
 
              (i)non-cash gains increasing Consolidated Net-Income for such
period (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated Net
Income or Consolidated EBITDA in any prior period),
 
              (ii)unusual or non-recurring gains,
 
              (iii)cash expenditures (or any netting arrangements resulting in
increased cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such expenditures were added in the calculation of Consolidated EBITDA pursuant
to paragraph (a) above for any previous period and not deducted, and
 
              (iv)the amount of any minority interest income consisting of
Subsidiary losses attributable to minority equity interests of third parties in
any non-Wholly Owned Subsidiary,
 
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that
 
(i)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA any gain or loss resulting in such
period from currency translation gains and losses related to currency
remeasurements of Indebtedness or intercompany balances (including the net loss
or gain resulting from Hedging Obligations for currency exchange risk),
 
(ii)           there shall be included in determining Consolidated EBITDA for
any period, without duplication, (A) the Acquired EBITDA of any Person or
business, or attributable to any property or asset, acquired by the Borrower or
any Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Borrower
or such Restricted Subsidiary (each such Person, business, property or asset
acquired (including pursuant to the Transactions) and not subsequently so
disposed of, an “Acquired Entity or Business”) and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Pro Forma Entity for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(B) an adjustment in respect of each Pro Forma Entity equal to the amount of the
Pro Forma Adjustment with respect to such Pro Forma Entity for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a Pro Forma Adjustment Certificate and delivered to the Administrative Agent
(for further delivery to the Lenders),
 
 iii)           there shall be included in determining Consolidated EBITDA for
any Test Period that (A) (i) ends on the Oak Grove Unit 1 Deemed Completion
Date, an amount equal to the actual Consolidated EBITDA contributed through the
operation of Oak Grove Unit 1 for the last fiscal quarter of such Test Period
(as such amount is adjusted for seasonality in a manner determined
 

 
-15-

--------------------------------------------------------------------------------

 

(in good faith by the management of the Borrower, which determination shall be
based on historical seasonality trends in the generation business of the
Borrower) multiplied by 4, (ii) ends on the last day of the first fiscal quarter
following the Oak Grove Unit 1 Deemed Completion Date, an amount equal to the
actual Consolidated EBITDA contributed through the operation of Oak Grove Unit 1
for the final two fiscal quarters of such Test Period (as such amount is
adjusted for seasonality in a manner determined in good faith by the management
of the Borrower, which determination shall be based on historical seasonality
trends in the generation business of the Borrower) multiplied by 2 and (iii)
ends on the last day of the second fiscal quarter following the Oak Grove Unit 1
Deemed Completion Date, an amount equal to the actual Consolidated EBITDA
contributed through the operation of Oak Grove Unit 1 for the final three fiscal
quarters of such Test Period (as such amount is adjusted for seasonality in a
manner determined in good faith by the management of the Borrower, which
determination shall be based on historical seasonality trends in the generation
business of the Borrower) multiplied by 4/3, (B) (i) ends on the Oak Grove Unit
2 Deemed Completion Date, an amount equal to the actual Consolidated EBITDA
contributed through the operation of Oak Grove Unit 2 for the last fiscal
quarter of such Test Period (as such amount is adjusted for seasonality in a
manner determined in good faith by the management of the Borrower, which
determination shall be based on historical seasonality trends in the generation
business of the Borrower) multiplied by 4, (ii) ends on the last day of the
first fiscal quarter following the Oak Grove Unit 2 Deemed Completion Date, an
amount equal to the actual Consolidated EBITDA contributed through the operation
of Oak Grove Unit 2 for the final two fiscal quarters of such Test Period (as
such amount is adjusted for seasonality in a manner determined in good faith by
the management of the Borrower, which determination shall be based on historical
seasonality trends in the generation business of the Borrower) multiplied by 2
and (iii) ends on the last day of the second fiscal quarter following the Oak
Grove Unit 2 Deemed Completion Date, an amount equal to the actual Consolidated
EBITDA contributed through the operation of Oak Grove Unit 2 for the final three
fiscal quarters of such Test Period (as such amount is adjusted for seasonality
in a manner determined in good faith by the management of the Borrower, which
determination shall be based on historical seasonality trends in the generation
business of the Borrower) multiplied by 4/3, and (C) (i) ends on the Sandow Unit
5 Deemed Completion Date, an amount equal to the actual Consolidated EBITDA
contributed through the operation of Sandow Unit 5 for the last fiscal quarter
of such Test Period (as such amount is adjusted for seasonality in a manner
determined in good faith by the management of the Borrower, which determination
shall be based on historical seasonality trends in the generation business of
the Borrower) multiplied by 4, (ii) ends on the last day of the first fiscal
quarter following the Sandow Unit 5 Deemed Completion Date, an amount equal to
the actual Consolidated EBITDA contributed through the operation of Sandow Unit
5 for the final two fiscal quarters of such Test Period (as such amount is
adjusted for seasonality in a manner determined in good faith by the management
of the Borrower, which determination shall be based on historical seasonality
trends in the generation business of the Borrower) multiplied by 2 and (iii)
ends on the last day of the second fiscal quarter following the Sandow Unit 5
Deemed Completion Date, an amount equal to the actual Consolidated EBITDA
contributed through the operation of Sandow Unit 5 for the final three fiscal
quarters of such Test Period (as such amount is adjusted for seasonality in a
manner determined in good faith by the management of the Borrower, which
determination shall be based on historical seasonality trends in the generation
business of the Borrower) multiplied by 4/3,
 
(iv)           to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any Person, property, business or asset (other than an Unrestricted
Subsidiary) sold, transferred, abandoned or otherwise disposed of, closed or
classified as discontinued operations by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold,
 

 
-16-

--------------------------------------------------------------------------------

 

transferred, abandoned or otherwise disposed of, or closed or so classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Disposed
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer or disposition, closure, classification or conversion).
 
“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the most
recent Test Period ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period; provided that, for
purposes of calculating the Consolidated EBITDA to Consolidated Interest Expense
Ratio for any period ending prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be an amount equal to actual Consolidated
Interest Expense from the Closing Date through the date of determination
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the date of
determination.  In the event that the Borrower or any Restricted Subsidiary
incurs, assumes, guarantees, repays, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility that has not been permanently repaid) subsequent to the commencement of
the period for which the Consolidated EBITDA to Consolidated Interest Coverage
Ratio is being calculated, but prior to or simultaneously with the event for
which the calculation of the Consolidated EBITDA to Consolidated Interest
Coverage Ratio is made (the “Calculation Date”), then the Consolidated EBITDA to
Consolidated Interest Coverage Ratio shall be calculated giving Pro Forma Effect
to such incurrence, assumption, guarantee, repayment, redemption, retirement or
extinguishing of Indebtedness as if the same had occurred at the beginning of
the applicable Test Period.
 
“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:
 
(1)           consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or the Posting Facility or other
collateral posting facilities, (c) non-cash interest payments (but excluding any
non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding (u) accretion of asset retirement obligations and
accretion or accrual of discounted liabilities not constituting Indebtedness,
(v) any expense resulting from the discounting of any Indebtedness in connection
with the application of purchase accounting, (w) all additional interest then
owing pursuant to the Registration Rights Agreement and any comparable
“additional interest” with respect to other securities, (x) amortization of
reacquired Indebtedness, deferred financing fees, debt issuance costs,
commissions, fees and expenses, (y) any expensing of bridge, commitment and
other financing fees and (z) commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Permitted Receivables
Financing); plus
 
(2)           consolidated capitalized interest of (A) the Borrower and the
Restricted Subsidiaries, in each case for such period, whether paid or accrued;
less
 

 
-17-

--------------------------------------------------------------------------------

 

 
(3)           interest income for such period; plus
 
(4)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Preferred Stock during such
period; plus
 
(5)           all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.
 
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
 
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
 
(a)           any after-tax effect of extraordinary losses and gains for such
period,
 
(b)           Transaction Expenses to the extent incurred on or prior to
December 31, 2008,
 
(c)           the cumulative effect of a change in accounting principles during
such period,
 
(d)           any after-tax effect of income (or loss) from disposed, abandoned
or discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned, transferred, closed or discontinued operations,
 
(e)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions or abandonments
other than in the ordinary course of business, as determined in good faith by
the Borrower,
 
(f)           any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary, and any income (or loss) during such period of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided that the Consolidated Net Income of the Borrower and the
Restricted Subsidiaries shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the Borrower or any Restricted Subsidiary during such
period,
 
(g)           solely for the purpose of determining the Applicable Amount and
Excess Cash Flow, any income (or loss) during such period of any Restricted
Subsidiary (other than any Credit Party) to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
its net income is not at the date of determination wholly permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its Organizational Documents or any
agreement, instrument or Applicable Law applicable to that Restricted Subsidiary
or its stockholders, unless such restriction with respect to the payment of
dividends or similar distributions has been legally waived; provided that
Consolidated Net Income of the Borrower and the Restricted Subsidiaries will be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent converted into cash) to the Borrower or
any Restricted Subsidiary during such period, to the extent not already included
therein,
 

 
-18-

--------------------------------------------------------------------------------

 

 
(h)           effects of all adjustments (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries) in the
Borrower’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transactions or any
consummated acquisition whether consummated before or after the Closing Date or
the amortization or write-off of any amounts thereof, net of taxes,
 
(i)           any net after-tax effect of income (or loss) for such period
attributable to the early extinguishment of Indebtedness (other than Hedging
Obligations),
 
(j)           any net after-tax effect of any unrealized income (or loss) for
such period attributable to Hedging Obligations or other derivative instruments,
 
(k)           any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and investments in debt and equity securities to the
extent relating to changes in commodity prices, in each case pursuant to GAAP to
the extent offset by gains from Hedging Obligations,
 
(l)           any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
and any cash charges associated with the rollover, acceleration or payout of
Stock or Stock Equivalents by management of the Borrower or any of its direct or
indirect parent companies in connection with the Transactions, and
 
(m)           accruals and reserves established or adjusted within twelve months
after the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP or changes as a result of adoption of or
modification of accounting policies during such period.
 
“Consolidated Secured Debt” shall mean Consolidated Total Debt secured by a Lien
on any assets of the Borrower or any Restricted Subsidiary.
 
“Consolidated Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Secured Debt as of the last
date of the most recent Test Period ended on or prior to such date of
determination to (b) Consolidated EBITDA for such Test Period.
 
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date.
 
“Consolidated Total Debt” shall mean, as of any date of determination, (a) all
Indebtedness of the types described in clause (a), clause (b), clause (d) (but,
in the case of clause (d), only to the extent of any unreimbursed drawings under
any letter of credit) and clause (f) of the definition thereof, in each case
actually owing by the Borrower and the Restricted Subsidiaries on such date and
to the extent appearing on the balance sheet of the Borrower determined on a
consolidated basis in accordance with GAAP (provided that the amount of any
Capitalized Lease Obligations or any such Indebtedness issued at a discount to
its face value shall be determined in accordance with GAAP) minus (b) the
aggregate amount of all Unrestricted Cash minus (c) all Deposit L/C Loans and
Incremental Deposit L/C Loans outstanding on such date of determination (but not
to exceed the amount of funds on deposit in the Deposit L/C Loan Collateral
Account on such date of determination) minus (d) all Indebtedness related to any
 

 
-19-

--------------------------------------------------------------------------------

 

Permitted Receivables Financing minus (e) solely for the purposes of calculating
“Consolidated Total Debt” for purposes of Section 10.9, (i) prior to the Oak
Grove Unit 1 Deemed Completion Date, the amount of Delayed Draw Term Loans or
any other Indebtedness used in lieu of, or to refinance, such Delayed Draw Term
Loans (so long as the aggregate amount of all such Delayed Draw Term Loans and
other Indebtedness, when combined with the amounts described in clauses (ii) and
(iii) below, does not exceed $4,100,000,000), outstanding on the last day of any
Test Period that has been used to fund any expenditures at Oak Grove Unit 1,
(ii) prior to the Oak Grove Unit 2 Deemed Completion Date, the amount of Delayed
Draw Term Loans or any other Indebtedness used in lieu of, or to refinance, such
Delayed Draw Term Loans (so long as the aggregate amount of all such Delayed
Draw Term Loans and other Indebtedness, when combined with the amounts described
in clauses (i) above and (iii) below, does not exceed $4,100,000,000)
outstanding on the last day of any Test Period that has been used to fund any
expenditures at Oak Grove Unit 2, and (iii) prior to the Sandow Unit 5 Deemed
Completion Date, the amount of Delayed Draw Term Loans or any other Indebtedness
used in lieu of, or to refinance, such Delayed Draw Term Loans (so long as the
aggregate amount of all such Delayed Draw Term Loans and other Indebtedness,
when combined with the amounts described in clauses (i) and (ii) above, does not
exceed $4,100,000,000) outstanding on the last day of any Test Period that has
been used to fund any expenditures at Sandow Unit 5.
 
“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of such date
of determination to (b) Consolidated EBITDA for the most recent Test Period
ended on or prior to such date of determination.
 
“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, Permitted Investments and margin deposits
related to commodity positions) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date excluding the current portion of current and deferred income taxes
over (b) the sum of all amounts (other than margin deposits related to commodity
positions) that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans, Posting
Advances and Revolving Letter of Credit Exposure, (iii) the current portion of
interest, (iv) the current portion of current and deferred income taxes and
(v) the effects from applying purchase accounting.
 
“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the date hereof, (b) who, as of the
date of determination, has been a member of such board of directors for at least
the twelve preceding months, (c) who has been nominated to be a member of such
board of directors, directly or indirectly, by a Sponsor or Persons nominated by
a Sponsor or (d) who has been nominated to be a member of such board of
directors by a majority of the other Continuing Directors then in office.
 
“Contract Consideration” shall have the meaning provided in the definition of
“Excess Cash Flow”.
 
“Contractual Requirement” shall have the meaning provided in Section 8.3.
 
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
 
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
 

 
-20-

--------------------------------------------------------------------------------

 

“Covered Commodity” shall mean any energy, electricity, generation capacity,
power, heat rate, congestion, natural gas, nuclear fuel (including enrichment
and conversion), diesel fuel, fuel oil, other petroleum-based liquids, coal,
lignite, weather, emissions and other environmental credits, waste by-products,
renewable energy credit, or any other energy related commodity or service
(including ancillary services and related risks (such as location basis)).
 
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit, the Posting Facility Fee Letter and any
promissory notes issued by the Borrower hereunder.
 
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan, Posting Advance and the issuance of a Letter of Credit.
 
“Credit Facility” shall mean any of the Initial Term Loan Facility, the Delayed
Draw Term Loan Facility, any Incremental Term Loan Facility, the Revolving
Credit Facility, the Deposit L/C Loan Facility, any Incremental Deposit L/C Loan
Facility, the Posting Facility and any Incremental Posting Facility.
 
“Credit Party” shall mean each of US Holdings, the Borrower, each of the
Subsidiary Guarantors and each other Subsidiary of the Borrower that is a party
to a Credit Document.
 
“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period.  Cumulative
Consolidated Net Income may be a positive or negative amount.
 
“Cure Amount” shall have the meaning provided in Section 11.15(a).
 
“Cure Right” shall have the meaning provided in Section 11.15(a).
 
“Daily Notice” shall have the meaning provided in Section 14.2(a).
 
“Dealer” shall mean J. Aron & Company, in such capacity.
 
“Dealer Swaps” shall mean the over-the-counter financial natural gas fixed for
floating swap transactions entered into between the Borrower and the Restricted
Subsidiaries, on the one hand, and the Dealer, on the other hand, from time to
time during the term of the Posting Facility.
 
“Declined Proceeds” shall have the meaning provided in Section 5.2(h).
 
“Deemed Cash” shall have the meaning provided in Section 10.4(b).
 
“Deemed Transactions” shall have the meaning provided in Section 14.7.
 
“Default” shall mean, except as limited in Section 11.1(c), any event, act or
condition that with notice or lapse of time, or both, would constitute an Event
of Default.


“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Default Rate” shall have the meaning provided in Section 2.8(d).
 

 
-21-

--------------------------------------------------------------------------------

 
“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.
 
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.
 
“Delayed Draw Commitment Fee” shall have the meaning provided in Section 4.1(b).
 
“Delayed Draw Commitment Fee Rate” shall mean, with respect to the Available
Delayed Draw Term Loan Commitment applicable to Lenders with a Delayed Draw Term
Loan Commitment, (a) on any day from and including the Closing Date to but
excluding the date of the first anniversary of the Closing Date, 1.25% per annum
and (b) on any day from and including the date of the first anniversary of the
Closing Date to but excluding the Delayed Draw Term Loan Commitment Termination
Date, 1.50% per annum.
 
“Delayed Draw Term Loan” shall have the meaning provided in Section 2.1(c).
 
“Delayed Draw Term Loan Commitment” shall mean, (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(a) as such Lender’s “Delayed Draw Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Delayed Draw Term Loan Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Delayed Draw Term Loan Commitment, in each case as the same may be changed
from time to time pursuant to the terms hereof.  The aggregate amount of the
Delayed Draw Term Loan Commitments as of the date hereof is $4,100,000,000.
 
“Delayed Draw Term Loan Commitment Termination Date” shall mean the date that is
two years after the Closing Date; provided that if such date is not a Business
Day, the “Delayed Draw Term Loan Commitment Termination Date” will be the next
succeeding Business Day.
 
“Delayed Draw Term Loan Facility” shall have the meaning provided in the
recitals to this Agreement.
 
“Delayed Draw Term Loan Maturity Date” shall mean the date that is seven years
after the Closing Date; provided that if such date is not a Business Day, the
“Delayed Draw Term Loan Maturity Date” will be the next succeeding Business Day.
 
“Delayed Draw Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)(ii).
 
“Delayed Draw Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b)(ii).
 
“Depositary Bank” shall have the meaning provided in Section 3.9.
 
“Deposit L/C Loan” shall have the meaning provided in Section 2.1(b).


“Deposit L/C Loan Collateral Account” shall mean one or more Cash Collateral
Accounts or securities accounts established pursuant to, and subject to the
terms of, Section 3.9.
 

 
-22-

--------------------------------------------------------------------------------

 
“Deposit L/C Loan Collateral Account Balance” shall mean, at any time, the
aggregate amount on deposit in the Deposit L/C Loan Collateral Account.
 
“Deposit L/C Loan Commitment” shall mean, (a) in the case of each Lender that is
a Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Deposit L/C Loan Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Deposit L/C Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Deposit
L/C Loan Commitment, in each case as the same may be changed from time to time
pursuant to the terms hereof.  The aggregate amount of the Deposit L/C Loan
Commitments as of the date hereof is $1,250,000,000.
 
“Deposit L/C Loan Facility” shall have the meaning provided in the recitals to
this Agreement.
 
“Deposit L/C Loan Maturity Date” shall mean the date that is seven years after
the Closing Date; provided that if such date is not a Business Day, the “Deposit
L/C Loan Maturity Date” will be the next succeeding Business Day.
 
“Deposit L/C Maturity Date” shall mean the date that is three Business Days
prior to the Deposit L/C Loan Maturity Date.
 
“Deposit L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Deposit Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Deposit Letters of
Credit.  For all purposes of this Agreement, if on any date of determination a
Deposit Letter of Credit has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such
Deposit Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Deposit L/C Permitted Investments” shall mean:
 
(a)           securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof or funds that invest
solely in such securities; and
 
(b)           time deposits with, or domestic and LIBOR certificates of deposit
or bankers’ acceptances issued by, Citibank, N.A.
 
“Deposit Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(b)(i).
 
“Deposit Letter of Credit Commitment” shall mean $1,250,000,000, as the same may
be reduced from time to time pursuant to Section 5.2(d).
 
“Deposit Letter of Credit Issuer” shall mean (a) Citibank, N.A., any of its
Affiliates or any replacement or successor pursuant to Section 3.6, (b) each
issuer of an Existing Letter of Credit denoted as a “Deposit Letter of Credit”
on Schedule 1.1(b) and (c) at any time such Person who shall become a Deposit
Letter of Credit Issuer pursuant to Section 3.6 (it being understood that if any
such Person ceases to be a Lender hereunder, such Person will remain a Deposit
Letter of Credit Issuer with respect to any Deposit Letters of Credit issued by
such Person that remained outstanding as of the date such Person ceased to be a
Lender).  Any Deposit Letter of Credit Issuer may, in its discretion, arrange
for one or more Deposit Letters of Credit to be issued by Affiliates of such
Deposit Letter of Credit Issuer, and in each such case the term “Deposit Letter
of Credit Issuer” shall include any such Affiliate or Lender with
 

 
-23-

--------------------------------------------------------------------------------

 

respect to Deposit Letters of Credit issued by such Affiliate or
Lender.  References herein and in the other Credit Documents to the Deposit
Letter of Credit Issuer shall be deemed to refer to the Deposit Letter of Credit
Issuer in respect of the applicable Deposit Letter of Credit or to all Deposit
Letter of Credit Issuers, as the context requires.
 
“Deposit Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding Deposit
Letters of Credit and (b) the aggregate principal amount of all Unpaid Drawings
in respect of all Deposit Letters of Credit.
 
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) or Section 10.4(m)
that is designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).
 
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary and its respective
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary, as the case may be.
 
“Disposition” shall have the meaning provided in Section 10.4.
 
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans, Posting
Advances and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations for which no claim has been made that are accrued
and payable and the termination of the Commitments), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans,
Posting Advances and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreements or contingent
indemnification obligations for which no claim has been made that are accrued
and payable and the termination of the Commitments), in whole or in part, in
each case prior to the date that is ninety-one (91) days after the latest
Maturity Date of any Credit Facility hereunder; provided that if such Stock or
Stock Equivalents are issued to any plan for the benefit of employees of the
Borrower or any of its Subsidiaries or by any such plan to such employees, such
Stock or Stock Equivalents shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower (or any direct or
indirect parent company thereof) or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided, further, that any
Stock or Stock Equivalents held by any present or former employee, officer,
director, manager or consultant, of the Borrower, any of
 

 
-24-

--------------------------------------------------------------------------------

 

its Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or any Restricted Subsidiary has an Investment and
is designated in good faith as an “affiliate” by the Board of Directors of the
Borrower, in each case pursuant to any stockholders’ agreement, management
equity plan or stock incentive plan or any other management or employee benefit
plan or agreement shall not constitute Disqualified Stock solely because it may
be required to be repurchased by the Borrower or any of its Subsidiaries.
 
“Disregarded Entity” shall mean any Domestic Subsidiary that is disregarded for
U.S. federal income tax purposes.
 
“Disruption Fallbacks” shall mean, in such order, Fallback Reference Price,
Postponement, Negotiated Fallback, Fallback Reference Dealers and Calculation
Agent Determination.
 
“Dividends” or “dividends” shall have the meaning provided in Section 10.6.
 
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
 
“Drawing” shall have the meaning provided in Section 3.4(b).
 
“EBITDA Lost as a Result of a Grid Outage” shall mean, to the extent that any
transmission or distribution lines go out of service, the revenue not actually
earned by the Borrower and its Restricted Subsidiaries that would otherwise have
been earned with respect to any Unit within the first 12 month period that such
transmission or distribution lines were out of service had such transmission or
distribution lines not been out of service during such period.
 
“EBITDA Lost as a Result of a Unit Outage” shall mean, to the extent that any
Unit is out of service as a result of any unplanned outage or shut down, the
revenue not actually earned by the Borrower and its Restricted Subsidiaries that
would otherwise have been earned with respect to any such Unit during the first
12 month period of any such outage or shut down had such Unit not been out of
service during such period.
 
“EPC Contract” shall have the meaning provided in Section 9.14(f).
 
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by the Parent, US Holdings, Borrower or any Subsidiary (or, with
respect to an employee benefit plan subject to Title IV of ERISA, any ERISA
Affiliate).
 
“Energy Plaza Lease” shall mean that certain Lease Agreement, dated as of
February 14, 2002, by and between TXU Properties and U.S. Bank, N.A. and
associated documents.
 
“Environmental CapEx” shall mean Capital Expenditures deemed reasonably
necessary by the Borrower or any Restricted Subsidiary or otherwise undertaken
voluntarily by the Borrower or any Restricted Subsidiary, to comply with, or in
anticipation of having to comply with, applicable Enviromental Laws or Capital
Expenditures otherwise undertaken voluntarily by the Borrower or any Restricted
Subsidiary in connection with environmental matters.
 

 
-25-

--------------------------------------------------------------------------------

 

 
“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of the Parent, US Holdings, the Borrower
or any other Subsidiary of the Parent (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of Real Estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to the presence, release or threatened release into the environment of
Hazardous Materials or arising from alleged injury or threat of injury to human
health or safety (to the extent relating to human exposure to Hazardous
Materials), or to the environment, including ambient air, indoor air, surface
water, groundwater, land surface and subsurface strata and natural resources
such as wetlands.
 
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment, including ambient air, indoor air, surface water, groundwater,
land surface and subsurface strata and natural resources such as wetlands, or to
human health or safety (to the extent relating to human exposure to Hazardous
Materials), or Hazardous Materials.
 
“Equity Contribution” shall have the meaning provided in the recitals to this
Agreement.
 
“Equity Offering” shall mean any public or private sale of common stock or
Preferred Stock of the Borrower or any of its direct or indirect parent
companies (excluding Disqualified Stock), other than:  (a) public offerings with
respect to the Borrower’s or any direct or indirect parent company’s common
stock registered on Form S-8, (b) issuances to any Subsidiary of the Borrower or
any such parent and (c) any Cure Amount.
 
“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.
 
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
 
“Estimated MTM Exposure” shall have the meaning provided in Section 14.2(b).


“Event of Default” shall have the meaning provided in Section 11.
 
“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:
 

 
-26-

--------------------------------------------------------------------------------

 
(a)           the sum, without duplication, of
 
              (i)Consolidated Net Income for such period,
 
              (ii)an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income and cash receipts
included in clauses (a) through (m) of the definition of Consolidated Net Income
and excluded in arriving at such Consolidated Net Income,
 
              (iii)decreases in Consolidated Working Capital and long-term
accounts receivable for such period (other than any such decreases arising from
acquisitions or Disposition by the Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),
 
              (iv)an amount equal to the aggregate net non-cash loss on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income,
 
              (v)an amount equal to the amount, if any, by which the booked
lease expense of the Borrower and its Restricted Subsidiaries exceeds the actual
cash lease payments of the Borrower and its Restricted Subsidiaries for such
period, and
 
              (vi)Commodity Amounts received back by the Borrower or any of its
Restricted Subsidiaries during such period (and which do not then constitute
Commodity Amounts) to the extent such amounts served to decrease Excess Cash
Flow in a prior period;
 
over (b) the sum, without duplication, of
 
(i)           an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (m) of the definition of Consolidated Net Income and included in
arriving at such Consolidated Net Income,
 
(ii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the amount of Capital Expenditures or acquisitions
of intellectual property made in cash during such period, to the extent that
such Capital Expenditures or acquisitions were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,
 
(iii)           the aggregate amount of all principal payments of Indebtedness
of the Borrower and the Restricted Subsidiaries (including (A) the principal
component of payments in respect of Capitalized Lease Obligations, (B) the
amount of any repayment of Term Loans pursuant to Section 2.5 and (C) the amount
of a mandatory prepayment of Term Loans pursuant to Section 5.2(a)(i) to the
extent required due to a Prepayment Event that resulted in an increase to such
Consolidated Net Income and not in excess of the amount of such increase, but
excluding (v) all prepayments of Posting Advances, (w) all other prepayments of
Term Loans, (x) all prepayments of Deposit L/C Loans, (y) all prepayments of
Revolving Credit Loans and Swingline Loans and (z) all prepayments in respect of
any other revolving credit facility, except in the case of clauses (v), (y) and
(z) to the extent there is an equivalent permanent reduction in commitments
thereunder), to the extent financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries,
 
 

 
-27-

--------------------------------------------------------------------------------

 

(iv)           an amount equal to the aggregate net non-cash gain on
Dispositions by the Borrower and the Restricted Subsidiaries during such period
(other than Dispositions in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income,
 
(v)           increases in Consolidated Working Capital and long-term accounts
receivable for such period (other than any such increases arising from
acquisitions or Dispositions by the Borrower and the Restricted Subsidiaries
completed during such period or the application of purchase accounting),
 
(vi)           without duplication of amounts deducted pursuant to clauses (xii)
and (xiii) below in prior fiscal years, payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
(including long-term non-current tax accounts) of the Borrower and the
Restricted Subsidiaries other than Indebtedness, to the extent not already
deducted from Consolidated Net Income,
 
(vii)           without duplication of amounts deducted pursuant to clause (xi)
below in prior fiscal years, the aggregate amount of cash consideration paid by
the Borrower and the Restricted Subsidiaries (on a consolidated basis) in
connection with Investments (including acquisitions) made during such period
pursuant to Section 10.5 (other than Section 10.5(b)) to the extent that such
Investments were financed with internally generated cash flow of the Borrower
and the Restricted Subsidiaries (other than with the proceeds of clause (a)(i)
of the Applicable Amount),
 
(viii)           the amount of dividends paid during such period (on a
consolidated basis) by the Borrower and the Restricted Subsidiaries pursuant to
Section 10.6 to the extent such dividends were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries (other than
with the proceeds of clause (a)(i) of the Applicable Amount),
 
(ix)           the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period and are not deducted in
calculating Consolidated Net Income,
 
(x)           the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment of
Indebtedness to the extent that such payments are not deducted in calculating
Consolidated Net Income,
 
(xi)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, (A) the aggregate consideration required to be paid in cash by
the Borrower or any Restricted Subsidiary pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions and other Investments, Capital Expenditures or
acquisitions of intellectual property to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions and
other Investments, Capital Expenditures or acquisitions of intellectual property
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters,
 
(xii)           without duplication of amounts deducted pursuant to clauses (vi)
above and (xiii) below in prior fiscal years, the amount of taxes (including
penalties and interest) paid in cash or
 

 
-28-

--------------------------------------------------------------------------------

 

tax reserves set aside or payable in cash (without duplication) by the Borrower
or any Restricted Subsidiary in such period to the extent they exceed the amount
of tax expense deducted in determining Consolidated Net Income for such period,
 
(xiii)           without duplication of amounts deducted from Excess Cash Flow
in prior periods (except to the extent any amounts are added to Excess Cash Flow
pursuant to the operation of the proviso set forth below in this clause (xiii)
in any in such period or in any prior periods), an amount equal to the aggregate
amount of tax liabilities incurred and reserved in periods prior to the Closing
Date (“Reserved Taxes”) and expected to be paid in cash by the Borrower or any
Restricted Subsidiary during the period of four consecutive fiscal quarters of
the Borrower following the end of such period; provided that, to the extent that
the aggregate amount of cash utilized to finance such tax liabilities during
such period of four consecutive fiscal quarters is less than the Reserved Taxes,
the amount of such shortfall shall be added to the calculation of Excess Cash
Flow at the end of such period of four consecutive fiscal quarters,
 
(xiv)           an amount equal to the amount, if any, by which actual cash
lease payments exceed booked lease expense for the Borrower or any Restricted
Subsidiary for such period,
 
(xv)           to the extent not included in the determination of Consolidation
Net Income, the aggregate amount of expenditures actually made in cash by the
Borrower or any Restricted Subsidiary relating to the acquisition of nuclear
fuel, and
 
(xvi)           Commodity Amounts in excess of the Base Amount pledged,
deposited or prepaid and not returned during such period to the extent financed
with internally generated cash flow.
 
For purposes of clause (b)(xvi) above, (I) “Base Amount” shall mean, with
respect to determining Excess Cash Flow for any Fiscal Year, the aggregate
amount of the Commodity Amounts as of the last day of the immediately preceding
Fiscal Year (but in no event less than the aggregate amount of the Commodity
Amounts as of December 31, 2007) as determined by the Borrower and certified in
writing to the Administrative Agent in connection with the delivery of financial
statements for the Fiscal Year ending on such date pursuant to Section 9.1(a),
(II) “Commodity Amounts” shall mean, at any time, collectively, the Commodity
Collateral Amounts and Prepaid Commodity Amounts, (III) “Commodity Collateral
Amounts” shall mean, at any time, cash and Permitted Investments pledged or
deposited as collateral or in margin accounts with or on behalf of brokers,
credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds by the Borrower or any Restricted Subsidiary as security
under Commodity Hedging Agreements, and (IV) “Prepaid Commodity Amounts” shall
mean, at any time, the cash amounts prepaid by the Borrower or any Restricted
Subsidiary in respect of purchases of any fuel-related or power-related
commodity.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.
 
“Exchange Rate” shall mean on any day with respect to any currency, the rate at
which such currency may be exchanged into any other currency, as set forth at
approximately 11:00 a.m. (Lodon time) on such day on the Reuters World Currency
Page for such currency.  In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market
 

 
-29-

--------------------------------------------------------------------------------

 

where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of the relevant currency for delivery two Business Days later.
 
“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent (confirmed in writing by notice to the Borrower and the Administrative
Agent), the cost or other consequences (including any adverse tax or accounting
consequences) of pledging such Stock or Stock Equivalents in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (ii) solely in the
case of any pledge of Voting Stock of any Foreign Subsidiary to secure the
Obligations, any Stock or Stock Equivalents of any class of such Foreign
Subsidiary in excess of 65% of the outstanding Voting Stock of such class (such
percentage to be adjusted upon any Change in Law as may be required to avoid
adverse U.S. federal income tax consequences to US Holdings, the Borrower or any
Subsidiary of the Borrower), (iii) any Stock or Stock Equivalents to the extent
the pledge thereof would violate any Applicable Law, (iv) in the case of any
Stock or Stock Equivalents of any Subsidiary of the Borrower that is not Wholly
Owned by the Borrower or any Subsidiary Guarantor at the time such Subsidiary
becomes a Subsidiary, any Stock or Stock Equivalents of each such Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
any applicable Contractual Requirement (other than customary non-assignment
provisions which are ineffective under the Uniform Commercial Code or other
Applicable Law or any Organizational Document), (B) any Contractual Requirement
prohibits such a pledge without the consent of any other party; provided that
this clause (B) shall not apply if (x) such other party is a Credit Party or
Wholly Owned Subsidiary or (y) consent has been obtained to consummate such
pledge (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary of the Borrower to obtain any such consent)) and
for so long as such Contractual Requirement or replacement or renewal thereof is
in effect, or (C) a pledge thereof to secure the Obligations would give any
other party (other than a Credit Party or Wholly Owned Subsidiary) to any
contract, agreement, instrument or indenture governing such Stock or Stock
Equivalents the right to terminate its obligations thereunder (other than
customary non-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law), (v) the Stock or Stock Equivalents of
any Subsidiary of a Foreign Subsidiary, (vi) any Stock or Stock Equivalents of
any Subsidiary to the extent that (A) the pledge of such Stock or Stock
Equivalents would result in adverse tax or accounting consequences to the
Borrower or any Subsidiary as reasonably determined by the Borrower and (B) such
Stock or Stock Equivalents have been identified in writing to the Collateral
Agent by an Authorized Officer of the Borrower, (vii) the Stock or Stock
Equivalents of any Unrestricted Subsidiary, or Immaterial Subsidiary and
(viii) the Stock or Stock Equivalents of any Receivables Entity if, after using
commercially reasonable efforts, the Borrower is unable to obtain the consent of
the funding sources under the applicable Permitted Receivables Financing to the
pledge of such Stock or Stock Equivalents.
 
“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary listed on Schedule
1.1(d) hereto and each future Domestic Subsidiary, in each case, for so long as
any such Subsidiary does not constitute a Material Subsidiary, (b) each Domestic
Subsidiary that is not a Wholly Owned Subsidiary on any date such Subsidiary
would otherwise be required to become a Subsidiary Guarantor pursuant to the
requirements of Section 9.11 (for so long as such Subsidiary remains a
non-Wholly Owned Restricted Subsidiary), (c) any Disregarded Entity
substantially all the assets of which consist of Stock and Stock Equivalents of
Foreign Subsidiaries, (d) each Domestic Subsidiary that is prohibited by any
applicable Contractual Requirement, Applicable Law or Organizational Document
from guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), (e) each Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary, (f) any other Domestic
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower),
 

 
-30-

--------------------------------------------------------------------------------

 

the cost or other consequences (including any adverse tax or accounting
consequences) of guaranteeing the Obligations shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom, (g) each Unrestricted
Subsidiary, (h) any Foreign Subsidiary, (i) any Receivables Entity and (j) any
Subsidiary to the extent that (A) the guarantee of the Obligations by would
result in adverse tax or accounting consequences and (B) such Subsidiaries have
been identified in writing to the Collateral Agent by an Authorized Officer of
the Borrower.
 
“Excluded Taxes” shall mean, with respect to any Agent or any Lender, (a) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on such Agent or Lender, (b) any Taxes imposed on any Agent or
any Lender as a result of any current or former connection between such Agent or
Lender and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than any
such connection arising from such Agent or Lender having executed, delivered or
performed its obligations or received a payment under, or having been a party to
or having enforced, this Agreement or any other Credit Document), (c) any U.S.
federal withholding tax that is imposed on amounts payable to any Lender under
the law in effect at the time such Lender becomes a party to this Agreement;
provided that this subclause (c) shall not apply to the extent that (x) the
indemnity payments or additional amounts any Lender would be entitled to receive
(without regard to this subclause (c)) do not exceed the indemnity payment or
additional amounts that the person making the assignment, participation or
transfer to such Lender would have been entitled to receive in the absence of
such assignment or (y) any Tax is imposed on a Lender in connection with an
interest in any Loan, Posting Advance or other obligation that such Lender was
required to acquire pursuant to Section 13.8(a) or that such Lender acquired
pursuant to Section 13.7 (it being understood and agreed, for the avoidance of
doubt, that any withholding tax imposed on a Lender as a result of a Change in
Law occurring after the time such Lender became a party to this Agreement (or
designates a new lending office) shall not be an Excluded Tax) and (d) any Tax
to the extent attributable to such Lender’s failure to comply with
Sections 5.4(d) and (e) (in the case of any Non-U.S. Lender) or Section 5.4(h)
(in the case of a U.S. Lender).
 
“Existing Letters of Credit” shall mean the Letters of Credit listed on Schedule
1.1(b).
 
“Existing Letter of Credit Issuer” shall mean a Letter of Credit Issuer solely
in its capacity as an issuer of one or more Existing Letters of Credit.
 
“Existing Notes” shall mean:
 
·         the portion of the Borrower’s 6.125% Senior Notes due 2008 not
tendered;
·         the portion of the Borrower’s 7.000% Senior Notes due 2013 not
tendered;
·         Pollution Control Revenue Bonds—Brazos River Authority:
·         5.400% Fixed Series 1994A due May 1, 2029;
·         7.700% Fixed Series 1999A due April 1, 2033;
·         6.750% Fixed Series 1999B due September 1, 2034 (remarketing date
April 1, 2013);
·         7.700% Fixed Series 1999C due March 1, 2032;
·         Floating Rate Series 2001A due October 1, 2030;

 
-31-

--------------------------------------------------------------------------------

 
·         5.750% Fixed Series 2001C due May 1, 2036 (remarketing date November
1, 2011);
·         Floating Rate Series 2001D due May 1, 2033;
·         Floating Rate Taxable Series 2001I due December 1, 2036;
·         Floating Rate Series 2002A due May 1, 2037;
·         6.750% Fixed Series 2003A due April 1, 2038 (remarketing date April 1,
2013);
·         6.300% Fixed Series 2003B due July 1, 2032;
·         6.750% Fixed Series 2003C due October 1, 2038;
·         5.400% Fixed Series 2003D due October 1, 2029 (remarketing date
October 1, 2014);
·         5.000% Fixed Series 2006 due March 1, 2041;
·         Pollution Control Revenue Bonds—Sabine River Authority of Texas:
·         6.450% Fixed Series 2000A due June 1, 2021;
·         5.500% Fixed Series 2001A due May 1, 2022 (remarketing date November
1, 2011);
·         5.750% Fixed Series 2001B due May 1, 2030 (remarketing date November
1, 2011);
·         5.200% Fixed Series 2001C due May 1, 2028;
·         5.800% Fixed Series 2003A due July 1, 2022;
·         6.150% Fixed Series 2003B due August 1, 2022; and
·         Pollution Control Revenue Bonds—Trinity River Authority of Texas:
·         6.250% Fixed Series 2000A due May 1, 2028.
 
“Existing Notes Indentures” shall mean each of the indentures or other documents
containing the terms of the Existing Notes.
 
“Existing Oncor Notes” shall mean:
 
·         Oncor Electric Delivery’s 6.375% Fixed Senior Notes, due 2012;
 
·         Oncor Electric Delivery’s 7.000% Fixed Senior Notes, due 2032;
·         Oncor Electric Delivery’s 6.375% Fixed Senior Notes, due 2015;
·         Oncor Electric Delivery’s 7.250% Fixed Senior Notes, due 2033; and

 
-32-

--------------------------------------------------------------------------------

 
·         Oncor Electric Delivery’s 7.000% Fixed Debentures due 2022.


“Existing Parent Notes” shall mean:
 
·         US Holdings’ Floating Rate Junior Subordinated Debentures, Series D,
due 2037;
·         US Holdings’ 8.175% Fixed Junior Subordinated Debentures, Series E,
due 2037;
·         US Holdings’ 7.460% Fixed Secured Bonds with amortizing payments to
2015;
·         US Holdings’ 7.480% Fixed Secured Bonds with amortizing payments to
2017;
·         US Holdings’ 9.580% Fixed Notes due in semi-annual installments to
2019;
·         US Holdings’ 8.254% Fixed Notes due in quarterly installments to 2021;
·         the Parent’s 5.550% Fixed Senior Notes, Series P, due 2014;
·         the Parent’s 6.500% Fixed Senior Notes, Series Q, due 2024;
·         the Parent’s 6.550% Fixed Senior Notes, Series R, due 2034;
·         the Parent’s Floating Convertible Senior Notes, due 2033;
·         the Parent’s 6.375% Senior Notes, Series C, due 2008; and
·         the portion of the Parent’s 4.800% Senior Notes, Series O, due 2009
not tendered.
“Existing Parent Notes Indentures” shall mean each of the indentures or other
documents containing the terms of the Existing Parent Notes.
 
“Existing Tender Offer Notes” shall mean:
 
·         the portion of the Borrower’s 6.125% Senior Notes due 2008 not
tendered; and
·         the portion of the Borrower’s 7.000% Senior Notes due 2013 not
tendered.
“Expenses Relating to a Unit Outage” shall mean an amount (which may be
negative) equal to (x) any expenses or other charges as a result of any outage
or shut-down of any Unit, including any expenses or charges relating to (a)
restarting any such Unit so that it may be placed back in service after such
outage or shut-down, (b) purchases of power, natural gas or heat rate to meet
commitments to sell, or offset a short position in, power, natural gas or heat
rate that would otherwise have been met or offset from production generated by
such Unit during the period of such outage or shut-down and (c) starting up,
operating, maintaining and shutting down any other Unit that would not otherwise
have been operating absent such outage or shut-down, including the fuel and
other operating expenses, incurred to start-up, operate, maintain and shut-down
such Unit and that are required during the period of time that the shut-down or
outaged Unit is out of service in order to meet the commitments of such
shut-down or outaged Unit to sell, or offset a short position in, power, natural
gas or heat rate less (y) any expenses or
 

 
-33-

--------------------------------------------------------------------------------

 

charges not in fact incurred (including fuel and other operating expenses) that
would have been incurred absent such outage or shut-down.
 
“Fallback Reference Dealers” shall have the meaning provided in the Commodity
Definitions.
 
“Fallback Reference Price” shall have the meaning provided in the Commodity
Definitions.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
 
“Fee Letter” shall mean the amended and restated fee letter, dated July 20,
2007, as amended, among Texas Energy Future Merger Sub Corp and Citigroup Global
Markets Inc., Credit Suisse, Cayman Islands Branch, Credit Suisse Securities
(USA) LLC, Goldman Sachs Credit Partners L.P., JPMorgan Chase Bank, N.A., J.P.
Morgan Securities Inc., Lehman Brothers Inc., Lehman Brothers Holdings Inc.,
Lehman Commercial Paper Inc., Lehman Brothers Commercial Bank and Morgan Stanley
Senior Funding, Inc.
 
“Fees” shall mean all amounts payable pursuant to, or referred to in, Sections
4.1, 14.7(b),  14.9(c) and 14.9(d).
 
“Financial Officer” shall mean the Chief Financial Officer, the Treasurer,
Assistant Treasurer or any other senior financial officer of the Borrower.
 
“Fiscal Year” shall have the meaning provided in Section 9.10.
 
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(i).
 
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
 
“Foreign Recovery Event” shall have the meaning provided in Section 5.2(i).


“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
 
“Fronting Fee” shall have the meaning provided in Section 4.1(d).
 
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
 

 
-34-

--------------------------------------------------------------------------------

 
“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans
and the Posting Advances.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
“Goldman Guarantor” shall mean The Goldman Sachs Group, Inc.
 
“Goldman Posting Facility Guaranty” shall mean the guaranty dated as of the date
hereof made by the Goldman Guarantor in favor of the Borrower, substantially in
the form of Exhibit N.
 
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank, stock exchange, PUCT or ERCOT.
 
“Granting Lender” shall have the meaning provided in Section 13.6(g).
 
“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Collateral Agent for the benefit of the Secured Parties, substantially in the
form of Exhibit B.
 
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness).  The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
 

 
-35-

--------------------------------------------------------------------------------

 

 
“Guarantors” shall mean (a) US Holdings, (b) each Domestic Subsidiary (other
than an Excluded Subsidiary) on the Closing Date and (c) each Domestic
Subsidiary that becomes a party to the Guarantee on or after the Closing Date
pursuant to Section 9.11 or otherwise.
 
“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.
 
“Hedge Bank” shall mean any Person (other than US Holdings, the Borrower or any
other Subsidiary of the Borrower) that either (i) is a party to a Commodity
Hedging Agreement and a signatory to the Intercreditor Agreement or (ii) with
respect to any other Hedging Agreement (other than a Commodity Hedging
Agreement) either (x) at the time it enters into a Secured Hedging Agreement or
(y) on the Closing Date, is a Lender or an Affiliate of a Lender, in its
capacity as a party to a Secured Hedging Agreement.
 
“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) physical
or financial commodity contracts or agreements, power purchase or sale
agreements, fuel purchase or sale agreements, environmental credit purchase or
sale agreements, power transmission agreements, commodity transportation
agreements, fuel storage agreements, netting agreements (including Netting
Agreements), capacity agreements and commercial or trading agreements, each with
respect to the purchase, sale or exchange of (or the option to purchase, sell or
exchange), transmission, transportation, storage, distribution, processing,
sale, lease or hedge of, any Covered Commodity, price or price indices for any
such Covered Commodity or services or any other similar derivative agreements,
and any other similar agreements.
 
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
 
“Historical Financial Statements” shall mean, as of the Closing Date, (a) the
audited consolidated balance sheets of the Borrower as of December 31, 2004,
December 31, 2005 and December 31, 2006 and the audited consolidated statements
of income, stockholders’ equity and cash flows of the Borrower for each of the
fiscal years in the three year period ending on December 31, 2006 and (b) the
unaudited consolidated balance sheets of the Borrower for each subsequent fiscal
quarter ended at
 

 
-36-

--------------------------------------------------------------------------------

 

least 45 days before the Closing Date and the unaudited consolidated statements
of income, stockholders’ equity and cash flows of the Borrower for each such
fiscal quarter.
 
“Holdings” shall mean Texas Energy Future Holdings Limited Partnership, a
Delaware limited partnership, and its successors.
 
“Immaterial Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Material Subsidiary.
 
“Incremental Amendment” shall have the meaning set forth in Section 2.14(g).
 
“Incremental Deposit L/C Loan Commitment” shall mean, the commitment of any
lender to make Incremental Deposit L/C Loans of a particular tranche pursuant to
Section 2.14(a).
 
“Incremental Deposit L/C Loan Facility” shall mean each tranche of Incremental
Deposit L/C Loans made pursuant to Section 2.14.
 
“Incremental Deposit L/C Loan Maturity Date” shall mean, with respect to any
tranche of Incremental Deposit L/C Loans made pursuant to Section 2.14, the
final maturity date thereof.
 
“Incremental Deposit L/C Loans” shall have the meaning provided in Section
2.14(a).
 
“Incremental Facility Closing Date” shall have the meaning provided in Section
2.14(g).
 
“Incremental Posting Facility” shall have the meaning provided in Section
2.14(a).
 
“Incremental Posting Facility Commitment” shall mean the commitment of any
lender to provide posting advances under any Incremental Posting Facility.
 
“Incremental Posting Facility Maturity Date” shall mean, with respect to any
Incremental Posting Facility, the final maturity date thereof.
 
“Incremental Revolving Commitment Increase” shall have the meaning provided in
Section 2.14(a).
 
“Incremental Revolving Commitment Increase Lender” shall have the meaning
provided in Section 2.14(h).


“Incremental Term Loan Commitment” shall mean the commitment of any lender to
make Incremental Term Loans of a particular tranche pursuant to Section 2.14(a).
 
“Incremental Term Loan Facility” shall mean each tranche of Incremental Term
Loans made pursuant to Section 2.14.
 
“Incremental Term Loan Maturity Date” shall mean, with respect to any tranche of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.
 
“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).
 

 
-37-

--------------------------------------------------------------------------------

 
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) net Hedging
Obligations of such Person, (h) without duplication, all Guarantee Obligations
of such Person and (i) Disqualified Stock of such Person; provided that
Indebtedness shall not include (i) trade and other ordinary course payables and
accrued expenses arising in the ordinary course of business, (ii) deferred or
prepaid revenue, (iii) purchase price holdbacks in respect of a portion of the
purchase price of an asset to satisfy warranty or other unperformed obligations
of the respective seller, (iv) amounts payable by and between the Parent, US
Holdings, the Borrower and any other Subsidiary of the Parent in connection with
retail clawback or other regulatory transition issues and (v) any Indebtedness
defeased by such Person or by any Subsidiary of such Person.  The amount of any
net Hedging Obligations on any date shall be deemed to be the Swap Termination
Value.  The amount of Indebtedness of any Person for purposes of clause (e)
shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.
 
“indemnified liabilities” shall have the meaning provided in Section 13.5.
 
“Indemnified Taxes” shall mean all Taxes (including Other Taxes) other than (i)
Excluded Taxes and (ii) any interest, penalties or expenses caused by an Agent’s
or Lender’s gross negligence or willful misconduct.
 
“Initial Baseload Assets” shall mean the assets comprising the following
generation facilities, each owned by the Borrower and its Restricted
Subsidiaries on the Closing Date:
 
 
·
Comanche Peak Unit 1 shall mean the approximately 1,150 megawatt (net load)
nuclear fueled power generation facility known as “Comanche Peak Unit 1” being
operated and owned by Luminant Generation Company LLC in Somervell County and
Hood County, Texas;

 
·
Comanche Peak Unit 2 shall mean the approximately 1,150 megawatt (net load)
nuclear fueled power generation facility known as “Comanche Peak Unit 2” being
operated and owned by Luminant Generation Company LLC in Somervell County and
Hood County, Texas;

 
·
Big Brown Unit 1 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit1” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 
·
Big Brown Unit 2 shall mean the approximately 575 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Big Brown Unit 2” being operated and owned by Big Brown Power Company LLC in
Freestone County, Texas;

 
·
Monticello Unit 1 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 1” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;


 
-38-

--------------------------------------------------------------------------------

 



 
·
Monticello Unit 2 shall mean the approximately 565 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 2” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 
·
Monticello Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Monticello Unit 3” being operated and owned by Luminant Generation Company
LLC in Titus County, Franklin County and Hopkins County, Texas;

 
·
Martin Lake Unit 1 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 1” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 
·
Martin Lake Unit 2 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 2” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 
·
Martin Lake Unit 3 shall mean the approximately 750 megawatt (net load)
lignite/coal fired power generation facility, excluding mining properties, known
as “Martin Lake Unit 3” being operated and owned by Luminant Generation Company
LLC in Panola County and Rusk County, Texas;

 
·
Oak Grove Unit 1;

 
·
Oak Grove Unit 2;

 
·
Sandow Unit 4; and

 
·
Sandow Unit 5.



“Initial Financial Statements Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Administrative Agent for the first
full fiscal quarter commencing after the Closing Date.
 
“Initial Investors” shall have the meaning provided in the recitals to the
Agreement.
 
“Initial Posting Advance Amount” shall have the meaning provided in Section
14.3(a).
 
“Initial Term Loan” shall mean any Initial Tranche B-1 Term Loan, Initial
Tranche B-2 Term Loan or Initial Tranche B-3 Term Loan.
 
“Initial Term Loan Commitment” shall mean, with respect to each Lender, such
Lender’s Initial Tranche B-1 Term Loan Commitment, Initial Tranche B-2 Term Loan
Commitment or Initial Tranche B-3 Term Loan Commitment.
 

 
-39-

--------------------------------------------------------------------------------

 

“Initial Term Loan Facility” shall have the meaning provided in the recitals to
this Agreement.
 
“Initial Term Loan Lender” shall mean a Lender with an Initial Term Loan
Commitment or an outstanding Initial Term Loan.
 
“Initial Term Loan Maturity Date” shall mean the date that is seven years after
the Closing Date; provided that if such date is not a Business Day, the “Initial
Term Loan Maturity Date” will be the next succeeding Business Day.
 
“Initial Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(b)(i).
 
“Initial Term Loan Repayment Date” shall have the meaning provided in Section
2.5(b)(i).
 
“Initial Tranche B-1 Term Loan” shall have the meaning provided in Section
2.1(a)(i).
 
“Initial Tranche B-1 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-1 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-1 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Initial B-1 Term Loan Commitments as of the Closing Date
is $3,450,000,000.
 
“Initial Tranche B-1 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-1 Term Loan Commitment or an outstanding Initial Tranche B-1 Term
Loan.
 
“Initial Tranche B-2 Term Loan” shall have the meaning provided in Section
2.1(a)(ii).
 
“Initial Tranche B-2 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-2 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-2 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Initial B-2 Term Loan Commitments as of the Closing Date
is $7,000,000,000.
 
“Initial Tranche B-2 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-2 Term Loan Commitment or an outstanding Initial Tranche B-2 Term
Loan.
 
“Initial Tranche B-3 Term Loan” shall have the meaning provided in Section
2.1(a)(iii).
 
“Initial Tranche B-3 Term Loan Commitment” shall mean, (a) in the case of each
Lender that is a Lender on the date hereof, the amount set forth opposite such
Lender’s name on Schedule 1.1(a) as such Lender’s “Initial Tranche B-3 Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Tranche B-3 Term
Loan Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total Initial Term Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Initial B-3 Term Loan Commitments as of the Closing Date
is $6,000,000,000.
 
“Initial Tranche B-3 Term Loan Lender” shall mean a Lender with an Initial
Tranche B-3 Term Loan Commitment or an outstanding Initial Tranche B-3 Term
Loan.
 
“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
the Closing Date, among the Collateral Agent, the Borrower and each Hedge Bank
party to a Commodity
 

 
-40-

--------------------------------------------------------------------------------

 

Hedging Agreement, whether on the Closing Date or at any time thereafter,
substantially in the form of Exhibit M.
 
“Interest Period” shall mean, with respect to any Term Loan, Deposit L/C Loan,
Incremental Deposit L/C Loan or Revolving Credit Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
 
“Interim Computation Date” shall mean any Business Day, as of which the relevant
MTM Exposure (based on the Actual MTM Exposure) has increased or decreased by
$25,000,000 or more as compared to the MTM Exposure for the Relevant Prior
Computation Date.
 
“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale), (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person) (including any partnership or joint venture), (c) the entering into
of any guarantee of, or other contingent obligation with respect to,
Indebtedness; or (d) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person; provided that, in the event that any
Investment is made by the Borrower or any Restricted Subsidiary in any Person
through substantially concurrent interim transfers of any amount through one or
more other Restricted Subsidiaries, then such other substantially concurrent
interim transfers shall be disregarded for purposes of Section 10.5.
 
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by a Letter of Credit Issuer and the Parent, US Holdings, the Borrower or any
Subsidiary of the Parent (other than the Oncor Subsidiaries) or in favor of a
Letter of Credit Issuer and relating to such Letter of Credit.
 
“Joint Lead Arrangers and Bookrunners” shall mean Citigroup Global Markets Inc.,
J.P. Morgan Securities Inc., Goldman Sachs Credit Partners L.P., Morgan Stanley
Senior Funding, Inc., Lehman Brothers Inc. and Credit Suisse Securities (USA)
LLC.
 
“JV Distribution Amount” shall mean, at any time, the aggregate amount of cash
dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any Minority Investments or any Unrestricted
Subsidiary since the Closing Date and prior to such time and only to the extent
that neither the Borrower nor any Restricted Subsidiary is under any obligation
to repay such amount to such Minority Investments or such Unrestricted
Subsidiary.
 
“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.
 
“L/C Obligations” shall mean the Revolving L/C Obligations and the Deposit L/C
Obligations.
 

 
-41-

--------------------------------------------------------------------------------

 

 
“Lender” shall have the meaning provided in the preamble to this Agreement.
 
“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any Unpaid Drawing under Section 3.4 that it is required to make hereunder or
(b) a Lender having notified the Administrative Agent (or, with respect to the
Posting Facility, the Posting Agent) and/or the Borrower that it does not intend
to comply with the obligations under Section 2.1(a), 2.1(b), 2.1(c), 2.1(d),
2.1(e)(ii), 3.4 or 14.4, as the case may be, or (c) a Lender being deemed
insolvent or becoming the subject of a bankruptcy or insolvency proceeding.
 
“Letter of Credit” shall mean each Deposit Letter of Credit and each Revolving
Letter of Credit.
 
“Letter of Credit Issuer” shall mean, with respect to any Deposit Letter of
Credit, each Deposit Letter of Credit Issuer, and with respect to any Revolving
Letter of Credit, any Revolving Letter of Credit Issuer.
 
“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).
 
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.
 
“Level I Status” shall mean, on any date, the circumstance that the Consolidated
Total Debt to Consolidated EBITDA Ratio is greater than or equal to 6.0 to 1.00
as of such date.
 
“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 5.0 to 1.00 as of such date.
 
“Level III Status” shall mean, on any date, the circumstance that neither Level
I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio is less than 5.0 to 1.00 as of such date.
 
“LIBOR Loan” shall mean any Term Loan, Deposit L/C Loan, Incremental Deposit L/C
Loan or Revolving Loan bearing interest at a rate determined by reference to the
LIBOR Rate.
 
“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan or
for any Posting Interest Period with respect to a Posting Advance, as
applicable, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent (or, with respect to the Posting Facility, the Posting Agent) from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period or such Posting Interest Period, as
applicable, for deposits in dollars (for delivery on the first day of such
Interest Period or such Posting Interest Period, as applicable) with a term
equivalent to such Interest Period or such Posting Interest Period, as the case
may be.  If such rate is not available at such time for any reason, then the
“LIBOR Rate” for such Interest Period or such Posting Interest Period, as
applicable, shall be a rate per annum as may be agreed upon by the Borrower and
the Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) to be a rate at which deposits in dollars for delivery on the first day
of such Interest Period or such Posting Interest Period, as the case may be, in
same day funds in the approximate amount of the LIBOR Loan or the Posting
Advance, as applicable, being made, continued or
 

 
-42-

--------------------------------------------------------------------------------

 

converted by the Administrative Agent (or, with respect to the Posting Facility,
the Posting Agent) and with a term equivalent to such Interest Period or Posting
Interest Period, as applicable, would be offered by the Administrative Agent’s
London Branch (or, with respect to the Posting Facility, the Posting Agent) to
major banks in the applicable London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
 
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease or license in the nature thereof); provided
that in no event shall an operating lease be deemed to be a Lien.
 
“Limited Notes” shall have the meaning provided in Section 10.7(a).
 
“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan, Deposit
L/C Loan or Incremental Deposit L/C Loan made by any Lender hereunder.
 
“Maintenance Fee” shall have the meaning provided in the Posting Facility Fee
Letter.
 
“Management Investors” shall mean the directors, management, officers and
employees of Parent and its Subsidiaries who are or become investors in
Holdings, any of its direct or indirect parent entities or in the Parent at any
time prior to the first anniversary of Closing Date.
 
“Mandatory Borrowing” shall have the meaning provided in Section 2.1(e)(ii).
 
“Market Disruption Event” shall have the meaning provided in Section 7.4(d)(i)
of the Commodity Definitions without giving effect to Section 7.5(e) thereof.
 
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.
 
“Material Adverse Effect” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrower and
the other Credit Parties, taken as a whole, to perform their payment obligations
under this Agreement or any of the other Credit Documents or (b) the rights and
remedies of the Administrative Agent, the Posting Agent or the Collateral Agent
and the Lenders under this Agreement or any of the other Credit Documents.
 
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which Section
9.1 Financials have been delivered were equal to or greater than 2.5% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose total revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Test Period were equal to or greater than 2.5% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that if, at
any time and from time to time after the Closing Date, Restricted Subsidiaries
that are not Material Subsidiaries have, in the aggregate, (x) total assets
(when combined with the assets of such Restricted Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) at the last day of such Test Period
equal to or greater than 10.0% of the Consolidated Total Assets of the Borrower
and the Restricted Subsidiaries at such date or (y) total revenues (when
combined with
 

 
-43-

--------------------------------------------------------------------------------

 

the revenues of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during such Test Period equal to or greater than 10.0%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP, then the Borrower
shall, on the date on which financial statements for such quarter are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as “Material Subsidiaries” so that such
condition no longer exists.  It is agreed and understood that no Receivables
Entity shall be a Material Subsidiary.
 
“Maturity Date” shall mean the Initial Term Loan Maturity Date, the Delayed Draw
Term Loan Maturity Date, the Deposit L/C Loan Maturity Date, the Revolving
Credit Maturity Date, any Incremental Term Loan Maturity Date, any Incremental
Deposit L/C Loan Maturity Date, the Posting Facility Maturity Date and any
Incremental Posting Facility Maturity Date.
 
“Merger” shall have the meaning provided in the recitals to this Agreement.
 
“Merger Consideration” shall have the meaning provided in the recitals to this
Agreement.
 
“Merger Funds” shall have the meaning provided in the recitals to this
Agreement.
 
“Merger Sub” shall mean Texas Energy Future Merger Sub Corp., a Texas
corporation.
 
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining Commitments of any
applicable Credit Facility at the time of such Borrowing), (b) with respect to a
Borrowing of ABR Loans, $5,000,000 (or, if less, the entire remaining
Commitments of any applicable Credit Facility at the time of such Borrowing),
and (c) with respect to a Borrowing of Swingline Loans, $500,000 (or, if less,
the entire remaining Swingline Commitment at the time of such Borrowing).  It is
understood that there shall be no Minimum Borrowing Amount with respect to any
Borrowing of a Posting Advance.
 
“Minimum Equity Amount” shall have the meaning provided in the recitals to this
Agreement.
 
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.


“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property, substantially in the form of Exhibit C (with
such changes thereto as may be necessary to account for local law matters) or
otherwise in such form as agreed between the Borrower and the Collateral Agent
or, in the case of any Mortgaged Property located outside the United States of
America, in such form as agreed between the Borrower and the Collateral Agent.
 
“Mortgaged Property” shall mean (a) each Closing Date Mortgaged Property and
each Post-Closing Mortgaged Property and (b) all Real Estate with respect to
which a Mortgage is required to be granted pursuant to Section 9.14.

 
-44-

--------------------------------------------------------------------------------

 
 
“MTM Exposure” shall mean, for each Computation Date, an amount calculated by
the Posting Calculation Agent equal to the mark-to-market exposure (i.e., the
unrealized gain or loss) that a single counterparty in the position of the
“fixed price” payor (or an equivalent position) would have on a combined basis
for all of the Deemed Transactions (inclusive of unpaid settlement amounts, but
not termination amounts) as of such Calculation Date; provided that if such
single counterparty would be “out-of-the-money” (i.e., would have an unrealized
loss) on the Deemed Transactions, then the MTM Exposure shall equal zero.
 
“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.
 
“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.
 
“Necessary CapEx” shall mean Capital Expenditures that are required by
Applicable Law (other than Environmental Law) or otherwise undertaken
voluntarily for health and safety reasons (other than as required by
Environmental Law).  The term “Necessary CapEx” does not include any Capital
Expenditure undertaken primarily to increase the efficiency of, expand or
re-power any power generation facility.
 
“Negotiated Fallback” shall have the meaning set forth in Section 7.5(c)(iii) of
the Commodity Definitions; provided that the word “fifth” shall be replaced with
the word “third”.
 
“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any Restricted Subsidiary in respect of such Prepayment Event, as the case
may be, less (b) the sum of:
 
(i)           the amount, if any, of all taxes paid or estimated by the Borrower
in good faith to be payable by the Borrower or any Restricted Subsidiary in
connection with such Prepayment Event,
 
(ii)           the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) associated with the assets that are the subject of such
Prepayment Event and (y) retained by the Borrower or any Restricted Subsidiary
(including any pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction); provided that the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such
Prepayment Event occurring on the date of such reduction,
 
(iii)           the amount of any Indebtedness (other than Indebtedness
hereunder) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event,
 
 

 
-45-

--------------------------------------------------------------------------------

 

(iv)           in the case of any Asset Sale Prepayment Event (other than any
Asset Sale Prepayment Event pursuant to Section 10.4(m) or Recovery Prepayment
Event, the amount of any proceeds of such Prepayment Event that the Borrower or
any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to Section
9.15), including for the repair, restoration or replacement of an asset or
assets subject to a Recovery Prepayment Event; provided that any portion of such
proceeds that has not been so reinvested within such Reinvestment Period (with
respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment
Event occurring on the last day of such Reinvestment Period or, if later, 180
days after the date the Borrower or such Restricted Subsidiary has entered into
such Acceptable Reinvestment Commitment or provided such Restoration
Certification, as applicable (such last day or 180th day, as applicable, the
“Deferred Net Cash Proceeds Payment Date”), and (y) be applied to the repayment
of Term Loans in accordance with Section 5.2(a)(i),
 
(v)           in the case of any Asset Sale Prepayment Event with respect to
Baseload Assets  pursuant to Section 10.4(m), the amount of any proceeds of such
Asset Sale Prepayment Event that the Borrower or any Restricted Subsidiary has
reinvested (or intends to reinvest within the Reinvestment Period or has entered
into an Acceptable Reinvestment Commitment prior to the last day of the
Reinvestment Period to reinvest) in other Baseload Assets; provided that any
Deferred Net Cash Proceeds with respect to such Asset Sale Prepayment Event
shall, unless the Borrower or any Restricted Subsidiary has entered into an
Acceptable Reinvestment Commitment prior to the last day of such Reinvestment
Period to reinvest such proceeds, (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event occurring on the Deferred Net Cash Proceeds Payment
Date and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i),
 
(vi)           in the case of any Asset Sale Prepayment Event or Recovery
Prepayment Event by a non-Wholly Owned Restricted Subsidiary, the pro rata
portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (vi)) attributable to minority interests and not available for
distribution to or for the account of the Borrower or a Wholly Owned Restricted
Subsidiary as a result thereof, and


(vii)           reasonable and customary fees, commissions, expenses (including
attorney’s fees, investment banking fees, survey costs, title insurance premiums
and recording charges, transfer taxes, deed or mortgage recording taxes and
other customary expenses and brokerage, consultant and other customary fees),
issuance costs, discounts and other costs paid by the Borrower or any Restricted
Subsidiary, as applicable, in connection with such Prepayment Event, in each
case only to the extent not already deducted in arriving at the amount referred
to in clause (a) above.
 
“Netting Agreement” shall mean a netting agreement, master netting agreement or
other similar document having the same effect as a netting agreement or master
netting agreement and, as applicable, any collateral annex, security agreement
or other similar document related to any master netting agreement or Permitted
Contract.
 

 
-46-

--------------------------------------------------------------------------------

 
“New Build Program” shall have the meaning provided in the recitals to this
Agreement.
 
“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
 
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
 
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
 
“Non-U.S. Lender” shall mean any Agent or Lender that is not, for United States
federal income tax purposes, (a) an individual who is a citizen or resident of
the United States, (b) a corporation, partnership or entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (c) an estate whose income
is subject to U.S. federal income taxation regardless of its source or (d) a
trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that has a valid election in effect under applicable U.S. Treasury
regulations to be treated as a United States person.
 
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).
 
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.
 
“NYMEX” shall mean the New York Mercantile Exchange or any successor by merger
or consolidation to its business.
 
“Oak Grove Unit 1” shall mean the approximately 817 megawatt (net load), lignite
coal-fired, power generation facility, known as “Oak Grove Unit 1”, being
developed by Oak Grove Management Company LLC in Robertson County, Texas.
 
“Oak Grove Unit 2” shall mean the approximately 837 megawatt (net load), lignite
coal-fired, power generation facility, known as “Oak Grove Unit 2”, being
developed by Oak Grove Management Company LLC in Robertson County, Texas.
 
“Oak Grove Unit 1 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.


“Oak Grove Unit 2 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.
 
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan, Posting Advance or Letter of Credit or under
any Secured Cash Management Agreement, Secured Commodity Hedging Agreement or
Secured Hedging Agreement, in each case, entered into with US Holdings, the
Borrower or any Restricted Subsidiary, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party of any proceeding under any
bankruptcy or insolvency law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.  Without limiting the generality

 
-47-

--------------------------------------------------------------------------------

 
of the foregoing, the Obligations of the Credit Parties under the Credit
Documents (and any of their Restricted Subsidiaries to the extent they have
obligations under the Credit Documents) include the obligation (including
guarantee obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document.
 
“Oncor Credit Facility” shall mean the revolving credit agreement, dated as of
the date hereof, among Oncor, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, and J.P. Morgan Securities Inc., Citigroup Global Markets
Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Credit Partners L.P.,
Lehman Brothers Inc. and Morgan Stanley Senior Funding, Inc., as joint lead
arrangers and bookrunners.
 
“Oncor” shall mean Oncor Electric Delivery Company LLC, a Delaware limited
liability company.
 
“Oncor Subsidiaries” shall mean the Subsidiaries of Energy Future Intermediate
Holding Company LLC, a Delaware limited liability company.
 
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or any other excise, property or similar taxes (including interest,
fines, penalties, additions to tax and related expenses with regard thereto)
arising from any payment made or required to be made under this Agreement or any
other Credit Document or from the execution or delivery of, registration or
enforcement of, consummation or administration of, or otherwise with respect to,
this Agreement or any other Credit Document.
 
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent,
the Revolving Letter of Credit Issuer, the Deposit Letter of Credit Issuer or
the Swingline Lender, as the case may be, in accordance with banking industry
rules on interbank compensation.
 
“Parent” shall mean TXU Corp., a Texas corporation.
 
“Parent Senior Documents” shall mean either (a) the Parent Senior Exchange Notes
Documents or (b) the Parent Senior Interim Loan Documents, as the case may be.
 
“Parent Senior Exchange Notes” shall mean senior unsecured exchange notes due
2017, to be issued in connection with the refinancing of the Parent Senior
Interim Loans or the exchange of the Parent Senior Term Loans under the Parent
Senior Exchange Notes Indenture, in aggregate principal amount of up to
$4,500,000,000 (less the amount of any Parent Senior Interim Loans or Borrower
Senior Term Loans that remain outstanding after the issuance of the Parent
Senior Exchange Notes), together with interest (including any “PIK” interest
amount), fees and all other amounts payable in connection therewith.
 

 
-48-

--------------------------------------------------------------------------------

 
“Parent Senior Exchange Notes Documents” shall mean the Parent Senior Exchange
Notes Indenture and other credit documents referred to therein.
 
“Parent Senior Exchange Notes Indenture” shall mean the indenture to be entered
into in connection with the refinancing of the Parent Senior Interim Loans or
the exchange of the Parent Senior Term Loans, among the Parent, the guarantors
party thereto and a trustee, pursuant to which the Parent Senior Exchange Notes
shall be issued.
 
“Parent Senior Facility” shall mean either (a) the Parent Senior Exchange Notes,
(b) the Parent Senior Interim Loans or (c) the Parent Senior Term Loans, as the
case may be.
 
“Parent Senior Interim Loan Agreement” shall mean the senior unsecured interim
loan agreement, dated as of the date hereof by and among the Parent, the lenders
from time to time parties thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent, Goldman Sachs Credit Partners L.P., as syndication agent,
and Goldman Sachs Credit Partners L.P., Morgan Stanley Senior Funding, Inc.,
Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, JP Morgan
Securities Inc., and Lehman Brothers Inc., as joint lead arrangers and
bookrunners.
 
“Parent Senior Interim Loan Documents” shall mean the Parent Senior Interim Loan
Agreement and the other credit documents referred to therein.
 
“Parent Senior Interim Loans” shall have the meaning provided in the recitals to
this Agreement.
 
 “ParentSenior Term Loans” shall mean the “Senior Term Loans”, as defined in the
Parent Senior Interim Loan Agreement.
 
“Participant” shall have the meaning provided in Section 13.6(c)(i).
 
“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).
 
“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.
 
“Patriot Act” shall have the meaning provided in Section 13.18.


“Payment Instructions” shall mean standing instructions or ad hoc instructions
provided by the Borrower to the Posting Agent and approved by the Posting Agent
(such approval not to be unreasonably withheld, conditioned or delayed).
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
 
“PE Repaid Tranche B-3 Loans” shall have the meaning provided in Section
5.2(a)(i)(B).
 
“Pension Act” shall mean the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
 
“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit D or any other form approved by the Administrative Agent.
 

 
-49-

--------------------------------------------------------------------------------

 
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) such acquisition and all transactions related
thereto shall be consummated in accordance with Applicable Law, (b) if such
acquisition involves any Stock or Stock Equivalents, such acquisition shall
result in the issuer of such Stock or Stock Equivalents and its Subsidiaries
becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the extent
required by Section 9.11, (c) such acquisition shall result in the Collateral
Agent, for the benefit of the applicable Secured Parties, being granted a
security interest in any Stock, Stock Equivalent or any assets so acquired, to
the extent required by Sections 9.11, 9.12 and/or 9.14, (d) after giving effect
to such acquisition, the Borrower and the Restricted Subsidiaries shall be in
compliance with Section 9.15, (e) both before and after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing and (f) the Borrower shall be in compliance, on a Pro Forma Basis,
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Section 10.1, and any related Pro
Forma Adjustment), with the covenant set forth in Section 10.9.
 
“Permitted Additional Debt” shall mean unsecured Indebtedness issued by the
Borrower or any other Guarantor, (a) the terms of which (i) do not provide for
any scheduled repayment, mandatory redemption or sinking fund obligation prior
to the latest Maturity Date hereunder (other than customary offers to purchase
upon a change of control, asset sale or casualty or condemnation event and
customary acceleration rights after an event of default) and (ii) to the extent
the same are subordinated, provide for customary subordination to the
Obligations under the Credit Documents, (b) the covenants, events of default,
guarantees and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Borrower and the
Restricted Subsidiaries than those herein (or to the extent such Permitted
Additional Debt constitutes refinancing Indebtedness of the Borrower Senior
Facility, those applicable to the Borrower Senior Facility being so refinanced);
provided that a certificate of an Authorized Officer of the Borrower is
delivered to the Administrative Agent at least five Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (c) of which no Subsidiary
of the Borrower (other than a Guarantor or any guarantor of the Indebtedness
being refinanced by such Permitted Additional Debt, if applicable) is an
obligor.
 
“Permitted Contract” shall have the meaning provided in Section 10.2(bb).
 
“Permitted Holders” shall mean the Sponsors and the Management Investors
 
“Permitted Investments” shall mean:
 
(a)           securities issued or unconditionally guaranteed by the United
States government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;
 
(b)           securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade

 
-50-

--------------------------------------------------------------------------------

 
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
 
(c)           commercial paper or variable or fixed rate notes maturing no more
than 12 months after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations, an
equivalent rating from another nationally recognized rating service);
 
(d)           time deposits with, or domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, any Lender or any other bank having combined
capital and surplus of not less than $500,000,000 in the case of domestic banks
and $100,000,000 (or the dollar equivalent thereof) in the case of foreign
banks;
 
(e)           repurchase agreements with a term of not more than 90 days for
underlying securities of the type described in clauses (a), (b) and (d) above
entered into with any bank meeting the qualifications specified in clause (d)
above or securities dealers of recognized national standing;
 
(f)           marketable short-term money market and similar funds (x) either
having assets in excess of $500,000,000 or (y) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);
 
(g)           shares of investment companies that are registered under the
Investment Company Act of 1940 and substantially all the investments of which
are one or more of the types of securities described in clauses (a) through (f)
above; and
 
(h)           in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.


“Permitted Liens” shall mean:
 
(a)           Liens for taxes, assessments or governmental charges or claims not
yet delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP;
 
(b)           Liens in respect of property or assets of the Borrower or any
Subsidiary of the Borrower imposed by Applicable Law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens, arising in the
ordinary course of business or in connection with the construction or
restoration of facilities for the generation, transmission or distribution of
electricity, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect;
 
(c)           Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.11;
 

 
-51-

--------------------------------------------------------------------------------

 
(d)           Liens incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security or
similar legislation, or to secure the performance of tenders, statutory
obligations, trade contracts (other than for payment of money), leases,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations, in each case incurred in the ordinary course of business (including
in connection with the construction or restoration of facilities for the
generation, transmission or distribution of electricity) or otherwise
constituting Investments permitted by Section 10.5;
 
(e)           ground leases or subleases, licenses or sublicenses in respect of
real property on which facilities owned or leased by the Borrower or any of the
Subsidiaries of the Borrower are located;
 
(f)           easements, rights-of-way, licenses, reservations, servitudes,
permits, conditions, covenants, rights of others, restrictions (including zoning
restrictions), oil, gas and other mineral interests, royalty interests and
leases, minor defects, exceptions or irregularities in title or survey,
encroachments, protrusions and other similar charges or encumbrances (including
those to secure health, safety and environmental obligations), which do not
interfere in any material respect with the business of the Borrower and the
Subsidiaries of the Borrower, taken as a whole;
 
(g)           any exception on the title policies issued in connection with any
Mortgaged Property;
 
(h)           any interest or title of a lessor, sublessor, licensor,
sublicensor or grantor of an easement or secured by a lessor’s, sublessor’s,
licensor’s, sublicensor’s interest or grantor of an easement under any lease,
sublease, license, sublicense or easement to be entered into by the Borrower or
any Restricted Subsidiary of the Borrower as lessee, sublessee, licensee,
grantee or sublicensee to the extent permitted by this Agreement;
 
(i)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(j)           Liens on goods or inventory the purchase, shipment or storage
price of which is financed by a documentary letter of credit or banker’s
acceptance issued or created for the account of the Borrower or any Subsidiary
of the Borrower; provided that such Lien secures only the obligations of the
Borrower or such Subsidiary in respect of such letter of credit or banker’s
acceptance to the extent permitted under Section 10.1;
 
    (k)           leases, licenses, subleases or sublicenses granted to others
not interfering in any material respect with the business of the Borrower and
the Subsidiaries of the Borrower, taken as a whole;
 
    (l)           Liens arising from precautionary Uniform Commercial Code
financing statement or similar filings made in respect of operating leases
entered into by the Borrower or any Subsidiary of the Borrower;
 
    (m)           Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
of the Borrower and the Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business;
 
 

 
-52-

--------------------------------------------------------------------------------

 

(n)           Liens arising under Section 9.343 of the Texas Uniform Commercial
Code or similar statutes of states other than Texas;
 
(o)           Liens on accounts receivable, other Receivables Facility Assets,
or accounts into which collections or proceeds of Receivables Facility Assets
are deposited, in each case arising in connection with a Permitted Receivables
Financing;
 
(p)           any zoning, land use, environmental or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and the Subsidiaries of the Borrower,
taken as a whole;
 
(q)           any Lien arising by reason of deposits with or giving of any form
of security to any Governmental Authority for any purpose at any time as
required by Applicable Law as a condition to the transaction of any business or
the exercise of any privilege or license, or to enable the Borrower or any
Subsidiary to maintain self-insurance or to participate in any fund for
liability on any insurance risks;
 
(r)           Liens, restrictions, regulations, easements, exceptions or
reservations of any Governmental Authority applying to nuclear fuel;
 
(s)           rights reserved to or vested in any Governmental Authority by the
terms of any right, power, franchise, grant, license or permit, or by any
provision of Applicable Law, to terminate or modify such right, power,
franchise, grant, license or permit or to purchase or recapture or to designate
a purchaser of any of the property of such person;
 
(t)           Liens arising under any obligations or duties affecting any of the
property, the Borrower or any Restricted Subsidiary to any Governmental
Authority with respect to any franchise, grant, license or permit which do not
materially impair the use of such property for the purposes for which it is
held;
 
(u)           rights reserved to or vested in any Governmental Authority to use,
control or regulate any property of such person, which do not materially impair
the use of such property for the purposes for which it is held;


(v)           any obligations or duties, affecting the property of US Holdings,
the Borrower or any Restricted Subsidiary, to any Governmental Authority with
respect to any franchise, grant, license or permit; and
 
(w)           a set-off or netting rights granted by the Borrower or any
Subsidiary of the Borrower pursuant to any Hedging Agreements, Netting
Agreements or Permitted Contracts solely in respect of amounts owing under such
agreements.
 
“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Entity that in turn funds such purchase by the direct

 
-53-

--------------------------------------------------------------------------------

 
or indirect sale, transfer, conveyance, pledge, or grant of participation or
other interest in such Receivables Facility Assets to a Person that is not a
Restricted Subsidiary.  The transactions contemplated by the Existing
Securitization Documentation (as defined in the Security Agreement) shall be
deemed to be a Permitted Receivables Financing.
 
“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Restricted Subsidiary after the
Closing Date; provided that any such Sale Leaseback consummated after the
Closing Date not between (a) a Credit Party and another Credit Party or (b) a
Restricted Subsidiary that is not a Credit Party and another Restricted
Subsidiary that is not a Credit Party is consummated for fair value as
determined at the time of consummation in good faith by (i) the Borrower or such
Restricted Subsidiary and (ii) in the case of any Sale Leaseback (or series of
related Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000,
the board of directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).
 
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
 
“PIK Interest Amount” shall mean the aggregate principal amount of all increases
in outstanding principal amount of any Borrower Senior Facility (or any
Refinanced Bridge Indebtedness), including any issuances of PIK Notes (as
defined in each of the Senior Exchange Note Indenture or any similar document,
including any Refinanced Bridge Indebtedness Documentation) in connection with
an election by the Borrower to pay interest on any Borrower Senior Facility (or
any Refinanced Bridge Indebtedness) in kind.
 
“Plan” shall mean an employee pension benefit plan (other than a Multiemployer
Plan) -which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by the Borrower, any Subsidiary or ERISA Affiliate
or with respect to which the Borrower or any Subsidiary could incur liability
pursuant to Title IV of ERISA.
 
“Platform” shall have the meaning provided in Section 13.17(c).


“Pledge Agreement” shall mean (a) the Pledge Agreement, entered into by the
Credit Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit E on the Closing Date, and
(b) any other Pledge Agreement with respect to any or all of the Obligations
delivered pursuant to Section 9.12.
 
“Post-Acquisition Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
 
“Post-Closing Mortgaged Property” shall mean each Mortgaged Property designated
as a “Post-Closing Mortgaged Property” on Schedule 1.1(c).
 
“Posting Advance” shall mean each advance under the Posting Facility made by
each Posting Lender pursuant to Section 14.4.
 
“Posting Advance Amount” shall have the meaning provided in Section 14.3(b).
 

 
-54-

--------------------------------------------------------------------------------

 
“Posting Advance Date” shall mean (a) the Closing Date and (b) the first
Business Day following each Computation Date as to which a Posting Advance
Amount is determined pursuant to Section 14.3(b).
 
“Posting Advances Outstanding” shall mean, with respect to any Posting Lender,
on any date of determination, an amount equal to the aggregate principal amount
of all outstanding Posting Advances made by such Posting Lender.
 
“Posting Agent” shall mean Goldman Sachs Credit Partners, L.P., as the
administrative agent with respect to the Posting Facility for the Posting
Lenders under this Agreement and the other Credit Documents, or any successor
posting agent pursuant to Section 12.
 
“Posting Calculation Agent” shall mean J. Aron & Company, as the calculation
agent with respect to the Posting Facility for the Borrower and the Posting
Lenders under this Agreement and the other Credit Documents, or any successor
calculation agent pursuant to Section 12.
 
“Posting Commitment” shall mean, (a) with respect to each Lender that is a
Lender on the date hereof, the percentage of the Actual MTM Exposure (the
“Posting Percentage”) set forth opposite such Lender’s name on Schedule 1.1 (a)
as such Lender’s “Posting Commitment”, and (b) in the case of any Lender that
becomes a Lender after the date hereof, the percentage of the Actual MTM
Exposure specified as such Lender’s “Posting Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Posting
Commitment.
 
“Posting Documentation Agent” shall mean Goldman Sachs Credit Partners L.P., in
such capacity.
 
“Posting Facility” shall have the meaning provided in the recitals to this
Agreement.
 
“Posting Facility Fee Letter” shall mean the fee letter with respect to the
Posting Facility, dated as of the date hereof, among the Borrower, Goldman Sachs
Credit Partners, L.P. and J. Aron & Company.
 
“Posting Facility Maturity Date” shall mean December 31, 2012.


“Posting Facility Termination Date” shall mean the earlier to occur of (a) the
Posting Facility Maturity Date and (b) the date on which the Posting Commitments
shall have terminated and no Posting Advances shall be outstanding.
 
“Posting Interest Period” shall mean (a) initially, the period commencing on
(and including) the Closing Date to (but excluding) the first Weekly Interest
Payment Date following the Closing Date and (b) thereafter, each period
commencing on (and including) a Weekly Interest Payment Date to (but excluding)
the next Weekly Interest Payment Date.
 
“Posting Lead Arranger and Bookrunner” shall mean Goldman Sachs Credit Partners
L.P., in such capacity.
 
“Posting Lender” shall mean each Lender with a Posting Commitment at such time.
 
“Posting Percentage” shall have the meaning provided in the definition of
“Posting Commitment”.
 
“Posting Repayment Amount” shall have the meaning provided in Section 14.3(b).
 

 
-55-

--------------------------------------------------------------------------------

 
“Posting Repayment Date” shall mean the second Business Day following each
Computation Date as to which a Posting Repayment Amount is determined pursuant
to Section 14.3(b); provided that, with respect to any such Computation Date, if
the Borrower requests in writing (which may be via email at the address of the
Posting Agent set forth on Schedule 13.2) to pay any such Posting Repayment
Amount on the first Business Day following such Computation Date and such
request is given to the Posting Agent by 11:00 a.m. (New York time) on such
first Business Day, then the Posting Repayment Date shall be such first Business
Day following such Computation Date.
 
“Posting Syndication Agent” shall mean Goldman Sachs Credit Partners L.P., in
such capacity.
 
“Postponement” shall have the meaning set forth in the Commodity Definitions
with two Commodity Business Days as the Maximum Days of Disruption (as each such
term is defined in the Commodity Definitions).
 
“Preferred Stock” shall mean any Stock or Stock Equivalents with preferential
rights of payment of dividends or upon liquidation, dissolution or winding up.
 
“Prepayment Event” shall mean any Asset Sale Prepayment Event or Recovery
Prepayment Event.
 
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Acquisition Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, projected by the
Borrower in good faith as a result of (a) actions taken or to be taken, prior to
or during such Post-Acquisition Period for the purposes of realizing reasonably
identifiable and factually supportable cost savings or (b) any additional costs
incurred prior to or during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Pro Forma Entity with
the operations of the Borrower and the Restricted Subsidiaries; provided that
(A) at the election of the Borrower, such Pro Forma Adjustment shall not be
required to be determined for any Pro Forma Entity to the extent the aggregate
consideration paid in connection with such acquisition was less than $50,000,000
and (ii) so long as such actions are taken, or to be taken, prior to or during
such Post-Acquisition Period or such costs are incurred prior to or during such
Post-Acquisition Period, as applicable, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that the applicable amount of such cost
savings will be realizable during the entirety of such Test Period, or the
applicable amount of such additional costs, as applicable, will be incurred
during the entirety of such Test Period; provided, further that any such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period.
 
“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(g) or setting forth
the information described in clause (iii) to Section 9.1(c).
 
“Pro Forma Balance Sheet” shall have the meaning provided in Section 8.9.
 
“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” shall mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions
 

 
-56-

--------------------------------------------------------------------------------

 

in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant:  (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Stock in any Subsidiary of the Borrower or any
division, product line, or facility used for operations of the Borrower or any
Subsidiary of the Borrower, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of  “Specified
Transaction”, shall be included, (b) any retirement or repayment of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by the
Borrower or any Restricted Subsidiary in connection therewith (it being agreed
that if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination);
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above (but without duplication thereof), the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions) that are (i)
(x) directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.
 
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.
 
“Pro Forma Financial Statements” shall have the meaning provided in Section 8.9.
 
“Project” shall have the meaning provided in Section 9.14(f).
 
“Projections” shall have the meaning provided in Section 9.1(h).
 
“PUCT” shall mean the Public Utility Commission of Texas or any successor.
 
“Qualifying IPO” shall mean the issuance by Parent, Holdings or any direct or
indirect parent of Holdings of its common Stock in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act (whether alone or in
connection with a secondary public offering).
 
“Real Estate” shall have the meaning provided in Section 9.1(e).
 
“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.  TXU Receivables Company, a Delaware corporation, shall be deemed to be
a Receivables Entity.
 
“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles and other forms of obligations and receivables owed or payable to
any Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time
 

 
-57-

--------------------------------------------------------------------------------

 

to time purporting to secure payment of any receivables or other items described
in this definition, all guarantees, letters of credit, security agreements,
insurance and other agreements or arrangements from time to time supporting or
securing payment of any receivables or other items described in this definition,
all customer deposits with respect thereto, all rights under any contracts
giving rise to or evidencing any receivables or other items described in this
definition, and all documents, books, records and information (including
computer programs, tapes, disks, data processing software and related property
and rights) relating to any receivables or other items described in this
definition or to any obligor with respect thereto, and all proceeds of the
foregoing.  Receivables Facility Assets shall be deemed to include the
“Receivable Assets” as defined in the Existing Securitization Documentation (as
defined in the Security Agreement) as in effect on the Closing Date.
 
“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with any Permitted Receivables
Financing.
 
“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.
 
“Recovery Prepayment Event” shall mean the receipt of cash proceeds with respect
to any settlement or payment in connection with any Recovery Event in respect of
any property or asset of the Borrower or any Restricted Subsidiary; provided
that the term “Recovery Prepayment Event” shall not include any Asset Sale
Prepayment Event.
 
“Refinanced Deposit L/C Loans” shall have the meaning provided in Section 13.1.
 
“Refinanced Term Loans” shall have the meaning provided in Section 13.1.
 
“Refinancing” shall have the meaning provided in the recitals to this Agreement.


“Refinanced Bridge Indebtedness” shall have the meaning provided in Section
10.1(i).
 
“Refinanced Bridge Indebtedness Documentation” shall mean any notes, indentures,
loan agreements and/or other documentation or instruments governing any
Refinanced Bridge Indebtedness.
 
“Register” shall have the meaning provided in Section 13.6(b)(iv).
 
“Registration Rights Agreement” shall mean the registration rights agreement
related to the Borrower Senior Exchange Notes or any Refinanced Bridge
Indebtedness and, with respect to any additional notes issued pursuant to the
Borrower Senior Exchange Notes Indenture or any Refinanced Bridge Indebtedness
Documentation, one or more registration rights agreements between the Borrower
and the other parties thereto, relating to rights given by the Borrower to the
purchasers of such additional notes to register such additional notes under the
Securities Act.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 
-58-

--------------------------------------------------------------------------------

 
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
 
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
 
“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.
 
“Rejection Notice” shall have the meaning provided in Section 5.2(h).
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.
 
“Relevant Prior Computation Date” shall mean, with respect to any Business Day,
whichever of the following has more closely preceded such Business Day:  (a) the
immediately preceding Weekly Computation Date or (b) the immediately preceding
Interim Computation Date.
 
“Repaid Indebtedness” shall mean:
 
·     the portion of the Parent’s 4.800% Fixed Senior Notes Series O due 2009
tendered;
·     the portion of the Borrower’s 6.125% Fixed Senior Notes due 2008 tendered;
·     the portion of the Borrower’s 7.000% Fixed Senior Notes due 2013 tendered;
·     the Borrower’s Floating Rate Senior Notes due 2008;
·     Oncor Electric Delivery’s Floating Senior Notes due 2008; and
·     the credit facilities listed on Schedule 1.1(f).
“Repaid Tranche B-3 Loans” shall have the meaning provided in Section 5.1(b).
 
“Repayment Amount” shall mean an Initial Term Loan Repayment Amount, a Delayed
Draw Term Loan Repayment Amount and the amount of any installment of Incremental
Term Loans scheduled to be repaid on any date.
 
“Replacement Deposit L/C Loans” shall have the meaning provided in Section 13.1.
 
“Replacement Term Loans” shall have the meaning provided in Section 13.1.
 
“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.
 

 
-59-

--------------------------------------------------------------------------------

 
“Required Delayed Draw Term Loan Lenders” shall mean, at any date,
Non-Defaulting Lenders having or holding a majority of the sum of (a) the
aggregate outstanding principal amount of the Delayed Draw Term Loans (excluding
Delayed Draw Term Loans held by Defaulting Lenders) at such date and (b) the
Adjusted Available Delayed Draw Term Loan Commitment at such date.
 
“Required Deposit L/C Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the sum of the aggregate outstanding principal amount of
the Initial Deposit L/C Loans at such date.
 
“Required Initial Term Loan Lenders” shall mean, at any date, Lenders having or
holding a majority of the aggregate outstanding principal amount of the Initial
Term Loans at such date.
 
“Required Initial Tranche B-1 Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of the aggregate outstanding principal
amount of the Initial Tranche B-1 Term Loans at such date.
 
“Required Initial Tranche B-2 Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of aggregate outstanding principal amount
of the Initial Tranche B-2 Term Loans at such date.
 
“Required Initial Tranche B-3 Term Loan Lenders” shall mean, at any date,
Lenders having or holding a majority of the aggregate outstanding principal
amount of the Initial Tranche B-3 Term Loans at such date.
 
“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of the Deposit L/C Loans
and Incremental Deposit L/C Loans in the aggregate at such date, (c) the
Adjusted Available Delayed Draw Term Loan Commitment at such date, (d)(i) the
Adjusted Total Revolving Credit Commitment at such date or (ii) if the Total
Revolving Credit Commitment has been terminated or for the purposes of
acceleration pursuant to Section 11, the outstanding principal amount of the
Revolving Credit Loans and Revolving Letter of Credit Exposure (excluding the
Revolving Credit Loans and Revolving Letter of Credit Exposures of Defaulting
Lenders) in the aggregate at such date and (e) the Applicable Posting Facility
Amount (it being understood that, for purposes of determining the vote of any
Posting Lender hereunder, the portion of the Applicable Posting Facility Amount
that such Posting Lender holds at any time shall equal such Posting Lender’s
Posting Percentage of the Applicable Posting Facility Amount and any calculation
of the Applicable Posting Facility Amount shall exclude the Posting Percentage
of any Defaulting Lender).
 
“Required Posting Lenders” shall mean, at any date, Non-Defaulting Lenders
holding a majority of the Adjusted Total Posting Commitment at such date or, if
the Total Posting Commitment has been terminated, Aggregate Posting Advances
Outstanding at such time (excluding Posting Advances Outstanding of Defaulting
Lenders).
 
“Required Revolving Credit Lenders” shall mean, at any date, Non-Defaulting
Lenders holding a majority of the Adjusted Total Revolving Credit Commitment at
such date (or, if the Total Revolving Credit Commitment has been terminated at
such time, a majority of the Revolving Credit Exposure (excluding Revolving
Credit Exposure of Defaulting Lenders) at such time).
 
“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as
 

 
-60-

--------------------------------------------------------------------------------

 

applicable, to the Administrative Agent prior to the end of the Reinvestment
Period certifying (a) that the Borrower or such Restricted Subsidiary intends to
use the proceeds received in connection with such Recovery Prepayment Event to
repair, restore or replace the property or assets in respect of which such
Recovery Prepayment Event occurred, (b) the approximate costs of completion of
such repair, restoration or replacement and (c) that such repair, restoration or
replacement will be completed within the later of (x) fifteen months after the
date on which cash proceeds with respect to such Recovery Prepayment Event were
received and (y) 180 days after delivery of such Restoration Certification.
 
“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.
 
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
 
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(h).
 
“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(a) as such Lender’s “Revolving Credit Commitment”, as such
Revolving Credit Commitment may be reduced from time to time pursuant to the
terms hereof, (b) in the case of any Lender that becomes a Lender after the date
hereof, the amount specified as such Lender’s “Revolving Credit Commitment” in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment, as such Revolving Credit Commitment may
be reduced from time to time pursuant to the terms hereof and (c) in the case of
any Lender that increases its Revolving Credit Commitment or becomes an
Incremental Revolving Commitment Increase Lender, in each case pursuant to
Section 2.14, the amount specified in the applicable Incremental Amendment, as
such Revolving Credit Commitment may be reduced from time to time pursuant to
the terms hereof.  The aggregate amount of Revolving Credit Commitments as of
the date hereof is $2,700,000,000.
 
“RevolvingCreditCommitment Fee” shall have the meaning provided in Section
4.1(a).


“Revolving CreditCommitment Fee Rate” shall mean, with respect to the Available
Revolving Commitment applicable to the Revolving Credit Lenders, on any date,
the rate per annum set forth below based upon the Status in effect on such day:
 
Status
Revolving Credit Commitment Fee Rate
Level I Status
0.50%
Level II Status
0.50%
Level III Status
0.375%
   

Notwithstanding the foregoing, the term “Revolving Credit Commitment Fee Rate”
shall mean 0.50% during the period from and including the Closing Date to but
excluding the Initial Financial Statements Delivery Date.
 
“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment at such time by (b) the amount of the Total Revolving Credit
Commitment at such time; provided that at any time when the Total Revolving
Credit Commitment shall have been terminated, each Lender’s Revolving Credit

 
-61-

--------------------------------------------------------------------------------

 
Commitment Percentage shall be the percentage obtained by dividing (a) such
Lender’s Revolving Credit Exposure at such time by (b) the Revolving Credit
Exposure of all Lenders at such time.
 
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Revolving Letter of Credit
Exposure at such time and (c) such Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of all outstanding Swingline Loans.
 
“Revolving Credit Facility” shall have the meaning provided in the recitals to
this Agreement.
 
“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment at such time.
 
“Revolving Credit Loans” shall have the meaning provided in Section 2.1(d).
 
“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or if such date is not a Business Day, the next succeeding
Business Day.
 
“Revolving Credit Termination Date” shall mean the earlier to occur of (a) the
Revolving Credit Maturity Date and (b) the date on which the Revolving Credit
Commitments shall have terminated, no Revolving Credit Loans shall be
outstanding and the Revolving Letters of Credit Outstanding shall have been
reduced to zero or Cash Collateralized.
 
“Revolving L/C Borrowing” shall mean an extension of credit resulting from a
drawing under any Revolving Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Borrowing.
 
“Revolving L/C Maturity Date” shall mean the date that is three Business Days
prior to the Maturity Date.


“Revolving L/C Obligations” shall mean, as at any date of determination, the
aggregate Stated Amount of all outstanding Revolving Letters of Credit plus the
aggregate principal amount of all Unpaid Drawings under all Revolving Letters of
Credit, including all Revolving L/C Borrowings.  For all purposes of this
Agreement, if on any date of determination a Revolving Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Revolving Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.
 
“Revolving L/C Participant” shall have the meaning provided in Section 3.3(a).
 
“Revolving L/C Participation” shall have the meaning provided in Section 3.3(a).
 
“Revolving Letter of Credit” shall mean each letter of credit issued pursuant to
Section 3.1(a)(i).
 
“Revolving Letter of Credit Commitment” shall mean $1,500,000,000, as the same
may be reduced from time to time pursuant to Section 4.2(c).
 

 
-62-

--------------------------------------------------------------------------------

 
“Revolving Letter of Credit Exposure” shall mean, with respect to any Revolving
Credit Lender, at any time, the sum of (a) the principal amount of any Unpaid
Drawings under Revolving Letters of Credit in respect of which such Lender has
made (or is required to have made) payments to the Revolving Letter of Credit
Issuer pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving
Credit Commitment Percentage of the Revolving Letters of Credit Outstanding at
such time (excluding the portion thereof consisting of Unpaid Drawings under
Revolving Letters of Credit in respect of which the Lenders have made (or are
required to have made) payments to the Revolving Letter of Credit Issuer
pursuant to Section 3.4(a)).
 
“Revolving Letter of Credit Fee” shall have the meaning provided in
Section 4.1(c).
 
“Revolving Letter of Credit Issuer” shall mean (a) Citibank, N.A., any of its
Affiliates or any replacement or successor pursuant to Section 3.6, (b) JPMorgan
Chase Bank, N.A., any of its Affiliates or any replacement or successor pursuant
to Section 3.6, (c) each issuer of an Existing Letter of Credit denoted as a
“Revolving Letter of Credit” on Schedule 1.1(b) and (d) at any time such Person
who shall become a Revolving Letter of Credit Issuer pursuant to Section 3.6 (it
being understood that if any such Person ceases to be a Revolving Lender
hereunder, such Person will remain a Revolving Letter of Credit Issuer with
respect to any Revolving Letters of Credit issued by such Person that remained
outstanding as of the date such Person ceased to be a Lender).  Any Revolving
Letter of Credit Issuer may, in its discretion, arrange for one or more
Revolving Letters of Credit to be issued by Affiliates of such Revolving Letter
of Credit Issuer, and in each such case the term “Revolving Letter of Credit
Issuer” shall include any such Affiliate or Lender with respect to Revolving
Letters of Credit issued by such Affiliate or Lender.  References herein and in
the other Credit Documents to the Revolving Letter of Credit Issuer shall be
deemed to refer to the Revolving Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Revolving Letter of Credit Issuers, as the
context requires.
 
“Revolving Letters of Credit Outstanding” shall mean, at any time, the sum of,
without duplication, (a) the aggregate Stated Amount of all outstanding
Revolving Letters of Credit and (b) the aggregate principal amount of all Unpaid
Drawings in respect of all Revolving Letters of Credit.
 
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
 
“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any Restricted Subsidiary (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
 
“Sandow Unit 4” shall mean the approximately 557 megawatt (net load) lignite
fired power generation facility, excluding mining properties, known as “Sandow
Unit 4” being operated and owned by Luminant Generation Company LLC in Milam
County, Texas.
 
“Sandow Unit 5” shall mean the approximately 565 megawatt (net load), lignite
coal-fired, circulating fluidized bed powder generation facility known as
“Sandow Unit 5” being developed by Sandow Power Company LLC in Milam County,
Texas.
 
“Sandow Unit 5 Deemed Completion Date” shall have the meaning provided in the
definition of Consolidated EBITDA.
 
“Scheduled Dispositions” shall have the meaning provided in Section 10.4(j).
 

 
-63-

--------------------------------------------------------------------------------

 
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
 
“Secured Cash Management Agreement” shall mean any agreement relating to Cash
Management Services that is entered into by and between the Borrower or any
Restricted Subsidiary and any Cash Management Bank.
 
“Secured Commodity Hedging Agreement” shall mean any Commodity Hedging Agreement
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank.
 
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.
 
“Secured Parties” shall mean the Administrative Agent, the Posting Agent, the
Collateral Agent, the Letter of Credit Issuers, each Lender, each Hedge Bank
that is party to any Secured Hedging Agreement or a Secured Commodity Hedging
Agreement, as applicable, each Cash Management Bank that is a party to a Secured
Cash Management Agreement and each sub-agent pursuant to Section 12 appointed by
the Administrative Agent or the Posting Agent with respect to matters relating
to the Credit Facilities or by the Collateral Agent with respect to matters
relating to any Security Document.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
“Securitization” shall mean a public or private offering by a Lender or any of
its Affiliates or their respective successors and assigns of securities or notes
which represent an interest in, or which are collateralized, in whole or in
part, by the Loans, Posting Advances and the Lender’s rights under the Credit
Documents.


“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Collateral Agent for the
benefit of the Secured Parties, substantially in the form of Exhibit F.
 
“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
the Pledge Agreement, (c) the Mortgages, (d) the Intercreditor Agreement and
(e) each other security agreement or other instrument or document executed and
delivered pursuant to Section 9.11, 9.12 or 9.14 or pursuant to any other such
Security Documents or otherwise to secure or perfect the security interest in
any or all of the Obligations.
 
“Shell Wind” shall mean a joint venture with Shell Wind Energy Inc. in which the
Borrower and the Restricted Subsidiaries have up to a 50% ownership interest
relating to the joint development of a 3000 megawatt wind project in Texas,
which project is being undertaken in light of governmental actions promoting the
use and construction of renewable energy project.
 
“Shortfall Amount” shall mean an amount (which amount may be less than zero), as
of any date of determination, equal to (a) an amount of interest that would have
accrued on the funds on deposit in the Deposit L/C Loan Collateral Account from
the Closing Date through the date of determination if such funds had earned a
return equal to the one-month LIBOR Rate (assuming successive one

 
-64-

--------------------------------------------------------------------------------

 
month Interest Periods for the applicable period) less 0.12% per annumless (b)
the actual aggregate amount of interest, dividends, distributions and other
earnings on the funds on deposit in the Deposit L/C Loan Collateral Account from
the Closing Date through the date of determination, less (c) the aggregate
amount of Shortfall Payments made by the Administrative Agent on or prior to
such date, plus (d) the aggregate amount of Shortfall Payments made by the
Borrower on or prior to such date.
 
“Shortfall Payment” shall have the meaning provided in Section 2.8(j).
 
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
 
“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(a) (i) the sum of such Person’s debt (including contingent liabilities) does
not exceed the present fair saleable value of such Person’s present assets, (ii)
such Person’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and (iii) such Person has not incurred and does
not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise) and (b) such Person is “solvent” within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
 
“Specified Revolving Letter of Credit Commitment” shall mean, with respect to
any Revolving Letter of Credit Issuer, (i) in the case of Citibank, N.A. (or any
of its Affiliates), 50% of the Revolving Letter of Credit Commitment, (ii) in
the case of JPMorgan Chase Bank, N.A. (or any of its Affiliates), 50% of the
Revolving Letter of Credit Commitment, (iii) in the case of each Existing Letter
of Credit Issuer, in its capacity as such, 0% (exclusive of Existing Letters of
Credit) of the Revolving Letter of Credit Commitment and (iv) in the case of any
other Revolving Letter of Credit Issuer, 100% of the Revolving Letter of Credit
Commitment or such lower percentage as is specified in the agreement pursuant to
which such Person becomes a Revolving Letter of Credit Issuer entered into
pursuant to Section 3.6(a) hereof.
 
“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary, in either case (i) whose total
assets (when combined with the assets of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) at the last day of the Test Period ending
on the last day of the most recent fiscal period for which Section 9.1
Financials have been delivered were equal to or greater than 10% of the
Consolidated Total Assets of the Borrower and the Subsidiaries of the Borrower
at such date, or (ii) whose total revenues (when combined with the revenues of
such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
during such Test Period were equal to or greater than 10% of the consolidated
revenues of the Borrower and the Subsidiaries of the Borrower for such period,
in each case determined in accordance with GAAP, and (c) each other Unrestricted
Subsidiary that is the subject of an Event of Default under Section 11.5 and
that, when such Subsidiary’s total assets (when combined with the assets of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) or total
revenues (when combined with the revenues of such Subsidiary’s Subsidiaries,
after eliminating intercompany obligations) are aggregated with the total
combined assets or total combined revenues, as applicable, of each other
Unrestricted Subsidiary that is the subject of an Event of Default under Section
11.5, would constitute a Specified Subsidiary under clause (b) above.
 

 
-65-

--------------------------------------------------------------------------------

 

 
“Specified Transaction” shall mean, with respect to any period, any Investment,
any Disposition of assets, Permitted Sale Leaseback, incurrence or repayment of
Indebtedness, dividend, Subsidiary designation, Incremental Term Loan,
Incremental Deposit L/C Loan, Incremental Revolving Commitment Increase or other
event that by the terms of this Agreement requires “Pro Forma Compliance” with a
test or covenant hereunder or requires such test or covenant to be calculated on
a “Pro Forma Basis”.
 
“Sponsors” shall mean any of KKR, TPG, Citigroup Global Markets Inc., Morgan
Stanley & Co. Incorporated, Goldman, Sachs & Co. and Lehman Brothers Inc., and
each of their respective Affiliates, but excluding portfolio companies of any of
the foregoing.
 
“SPV” shall have the meaning provided in Section 13.6(g).
 
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
 
“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for payment thereof; provided that, with respect to any
pollution control revenue bonds or similar instruments, the Stated Maturity of
any series thereof shall be deemed to be the date set forth in any instrument
governing such Indebtedness for the remarketing of such Indebtedness.
 
“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status or Level III Status, as the case may be, on such
date.  Changes in Status resulting from changes in the Consolidated Total Debt
to Consolidated EBITDA Ratio shall become effective as of the first day
following each date that (a) Section 9.1 Financials are delivered to the
Administrative Agent under Section 9.1 and (b) an officer’s certificate is
delivered by the Borrower to the Administrative Agent setting forth, with
respect to such Section 9.1 Financials, the then-applicable Status, and shall
remain in effect until the next change to be effected pursuant to this
definition; provided that each determination ofthe Consolidated Total Debt to
Consolidated EBITDA Ratio pursuant to this definition shall be made as of the
end of the Test Period ending at the end of the fiscal period covered by the
relevant Section 9.1 Financials.
 
“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.
 
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable.
 
“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited
 

 
-66-

--------------------------------------------------------------------------------

 

liability company, partnership, association, joint venture or other entity of
which such Person directly or indirectly through Subsidiaries has more than a
50% equity interest at the time or is a controlling general partner.  Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
 
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.
 
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
 
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) based on aerial photography that is (a) (i) prepared by a licensed
surveyor or engineer, (ii) dated (or redated) not earlier than six months prior
to the date of delivery thereof, (iii) certified by the surveyor (in a manner
reasonable in light of the size, type and location of the Real Estate covered
thereby) to the Administrative Agent, the Collateral Agent and the title
insurance company issuing the corresponding Mortgage, (iv) complying in all
material respects with the applicable detail requirements of the American Land
Title Association as such requirements are in effect on the date of preparation
of such survey, taking into account the size, type and location of the Real
Estate covered thereby and (v) sufficient for the title insurance company to
remove (to the extent permitted by Applicable Law) all standard survey
exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue such endorsements, to the extent available in the
applicable jurisdiction, as the Collateral Agent may reasonably request or (b)
otherwise reasonably acceptable to the Collateral Agent, taking into account the
size, type and location of the Real Estate covered thereby.
 
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
“Swingline Commitment” shall mean $700,000,000.
 
“Swingline Lender” shall mean Citibank, N.A., in its capacity as lender of
Swingline Loans hereunder, or any replacement or successor thereto.
 
“Swingline Loans” shall have the meaning provided in Section 2.1(e).
 
“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is three Business Days prior to the Revolving Credit Maturity Date.
 
“Syndication Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as syndication agent for the Lenders under this Agreement and the
other Credit Documents.
 
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
 

 
-67-

--------------------------------------------------------------------------------

 
“TCEH” shall have the meaning provided in the preamble to this Agreement.
 
“Term Loan” shall mean an Initial Term Loan, a Delayed Draw Term Loan or an
Incremental Term Loan, as applicable.
 
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered.
 
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
 
“Total Commitment” shall mean the sum of the Total Initial Term Loan Commitment,
the Total Delayed Draw Term Loan Commitment, the Total Incremental Term Loan
Commitment, the Total Deposit L/C Loan Commitment, the Total Incremental Deposit
L/C Loan Commitment, the Total Revolving Credit Commitment, the Total Posting
Commitment and the Total Incremental Posting Facility Commitment.
 
“Total Credit Exposure” shall mean, at any date, the sum, without duplication,
of (a) the Total Revolving Credit Commitment at such date (or if the Total
Revolving Credit Commitment shall have terminated on such date, the aggregate
Revolving Credit Exposure of all Revolving Credit Lenders at such date), (b) the
Available Delayed Draw Term Loan Commitment at such date, (c) the aggregate
outstanding principal amount of all Term Loans at such date, (d) the aggregate
outstanding principal amount of all Deposit L/C Loans and all Incremental
Deposit L/C Loans at such date and (e) the Aggregate Posting Advances
Outstanding.
 
“Total Delayed Draw Term Loan Commitment” shall mean the sum of the Delayed Draw
Term Loan Commitments of all the Lenders.
 
“Total Deposit L/C Loan Commitment” shall mean the sum of the Deposit L/C Loan
Commitments of all the Lenders.


“Total Incremental Deposit L/C Loan Commitment” shall mean the sum of the
Incremental Deposit L/C Loan Commitments of any tranche of Incremental Deposit
L/C Loans of all Lenders providing such tranche of Incremental Deposit L/C
Loans.
 
“Total Incremental Posting Facility Commitment” shall mean the sum of the
Incremental Posting Facility Commitments of each Incremental Posting Facility of
all the Lenders providing such Incremental Posting Facility.
 
“Total Incremental Term Loan Commitment” shall mean the sum of the Incremental
Term Loan Commitments of any tranche of Incremental Term Loans of all the
Lenders providing such tranche of Incremental Term Loans.
 
“Total Initial Term Loan Commitment” shall mean the sum of the Initial Term Loan
Commitments of all Lenders.
 

 
-68-

--------------------------------------------------------------------------------

 


 
“Total Initial Tranche B-2 Term Loan Commitment” shall mean the sum of the
Initial Tranche B-2 Term Loan Commitments of all Lenders.
 
“Total Initial Tranche B-3 Term Loan Commitment” shall mean the sum of the
Initial Tranche B-3 Term Loan Commitments of all Lenders.
 
“Total Posting Commitment” shall mean, at any date, the Actual MTM Exposure.
 
“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.
 
“TPG” shall mean TPG Capital, L.P.
 
“Trading Affiliates” shall have the meaning provided in Section 14.11.
 
“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings, Merger Sub, the Parent or any of their respective Subsidiaries in
connection with the Transactions, this Agreement and the other Credit Documents
and the transactions contemplated hereby and thereby.
 
“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement (including the entering into and funding hereunder), the Permitted
Receivables Financing entered into on the Closing Date, the Parent Senior
Interim Loan Documents, the Borrower Senior Interim Loan Documents, the Merger,
the Equity Contribution, the Oncor Credit Facility, the Refinancing, the payment
of fees and expenses in connection therewith and the consummation of any other
transaction connected with the foregoing.
 
“Transferee” shall have the meaning provided in Section 13.6(e).
 
“Treasury Rate” shall mean at any date, the yield to maturity as of such date of
United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is three years following the Closing Date; provided, however,
that if the period from such date to the date which is three years following the
Closing Date is less than one year, the weekly average yield on actually traded
United States Treasury securities adjusted to a constant maturity of one year
will be used.
 
“TXU Properties” shall mean TXU Properties Company, a Texas corporation.
 
“Type” shall mean, (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan, (b) as to any Deposit L/C Loan or Incremental Deposit L/C Loan, its nature
as an ABR Loan or a LIBOR Loan, and (c) as to Revolving Credit Loan, its nature
as an ABR Loan or a LIBOR Loan.
 
“UCC” shall mean the Uniform Commercial Code of the State of New York or the
State of Texas, as applicable, or of any other state the laws of which are
required to be applied in connection with the perfection of security interests
in any Collateral.
 
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.
 

 
-69-

--------------------------------------------------------------------------------

 



 
“Unit” shall mean an individual power plant generation system comprised of all
necessary physically connected generators, reactors, boilers, combustion
turbines and other prime movers operated together to independently generate
electricity.
 
“Upside Amount” shall mean an amount, as of any date of determination, equal to
(a) the actual aggregate amount of interest, dividends, distributions and other
earnings on the funds on deposit in the Deposit L/C Loan Collateral Account from
the Closing Date through the date of determination (but only for the portion of
such period during which amounts on deposit in the Deposit L/C Loan Collateral
Account are not invested in Deposit L/C Permitted Investments), less (b) an
amount of interest that would have accrued on the funds on deposit in the
Deposit L/C Loan Collateral Account from the Closing Date through the date of
determination (but only for the portion of such period during which amounts on
deposit in the Deposit L/C Loan Collateral Account are not invested in Deposit
L/C Permitted Investments) if such funds had earned a return equal to on the
one-month LIBOR Rate (assuming successive one month Interest Periods for the
applicable period) less 0.12% per annum, less (c) the aggregate amount of Upside
Amount Payments made by the Borrower on or prior to such date.
 
“Upside Amount Payment” shall have the meaning provided in Section 3.9.
 
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
 
“Unrestricted Cash” shall mean, without duplication, (a) all cash and cash
equivalents (in each case, free and clear of all Liens, other than nonconsensual
Liens permitted by Section 10.2 and Liens permitted by Sections 10.2(j) and (bb)
and clauses (i) and (ii) of Section 10.2(o)) included in the cash and cash
equivalents accounts listed on the consolidated balance sheet of the Borrower
and the Restricted Subsidiaries as at such date and (b) all margin deposits
related to commodity positions listed as assets on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries.
 
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently designated as an Unrestricted Subsidiary by the Borrower
in a written notice to the Administrative Agent; provided that in the case of
(a) and (b), (x) such designationshall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the net book value of the investment therein
and such designation shall be permitted only to the extent permitted under
Section 10.5 on the date of such designation and (y) no Default or Event of
Default would result from such designation after giving Pro Forma Effect thereto
and (c) each Subsidiary of an Unrestricted Subsidiary.  No Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of the Borrower Senior Documents or
any Refinanced Bridge Indebtedness Documentation.  The Borrower may, by written
notice to the Administrative Agent, re-designate any Unrestricted Subsidiary as
a Restricted Subsidiary, and thereafter, such Subsidiary shall no longer
constitute an Unrestricted Subsidiary, but only if (x) to the extent such
Subsidiary has outstanding Indebtedness on the date of such designation,
immediately after giving effect to such designation, the Borrower shall be in
compliance, on a Pro Forma Basis, after giving effect to the incurrence of such
Indebtedness, with the covenant set forth in Section 10.9 and (y) no Default or
Event of Default would result from such re-designation.  On or promptly after
the date of its formation, acquisition, designation or re-designation, as
applicable, each Unrestricted Subsidiary (other than an Unrestricted Subsidiary
that is a Foreign Subsidiary) shall have entered into a tax sharing agreement
containing terms that, in the reasonable judgment of the Administrative Agent,
provide for an appropriate allocation of tax liabilities and benefits.
 

 
-70-

--------------------------------------------------------------------------------

 



 
“US Holdings” shall have the meaning provided in the preamble to this Agreement.
 
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
 
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances.
 
“Weekly Computation Date” shall mean each Tuesday or, if such Tuesday is not a
Business Day, the next succeeding Business Day.
 
“Weekly Interest Payment Date” shall mean each Wednesday or, if such Wednesday
is not a Business Day, the next succeeding Business Day.
 
“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.
 
1.2.           Other Interpretive Provisions
 
.  With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           The words “herein”, “hereto”, “hereof” and “hereunder” and words
of similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
 
(c)           Article, Section, Exhibit and Schedule references are to the
Credit Document in which such reference appears.
 
(d)           The term “including” is by way of example and not limitation.
 
(e)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(f)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
 
(g)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Credit Document.
 
1.3.           Accounting Terms
 
.
 
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP.
 

 
-71-

--------------------------------------------------------------------------------

 



 
(b)           Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Total Debt to Consolidated EBITDA Ratio, the Consolidated EBITDA to
Consolidated Interest Expense Ratio and the Consolidated Secured Debt to
Consolidated EBITDA Ratio shall each be calculated with respect to such period
and such Specified Transaction on a Pro Forma Basis.
 
1.4.           Rounding
 
.  Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.5.           References to Agreements, Laws, Etc.
 
  Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other Contractual
Requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Credit Document; and (b) references to any Requirement of Law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Requirement of Law.
 
1.6.           Times of Day
 
.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.7.           Timing of Payment of Performance
 
.  When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.
 
1.8.           Currency Equivalents Generally
 
.  For purposes of determining compliance under Sections 10.4, 10.5 and 10.6
with respect to any amount denominated in any currency other than Dollars (other
than with respect to (a) any amount derived from the financial statements of the
Borrower and the Subsidiaries of the Borrower or (b) any Indebtedness
denominated in a currency other than Dollars), such amount shall be deemed to
equal the Dollar equivalent thereof based on the average Exchange Rate for such
other currency for the most recent twelve-month period immediately prior to the
date of determination determined in a manner consistent with that used in
calculating Consolidated EBITDA for the related period.  For purposes of
determining compliance with Sections 10.1, 10.2 and 10.5, with respect to any
amount of Indebtedness in a currency other than Dollars, compliance will be
determined at the time of incurrence or advancing thereof using the Dollar
equivalent thereof at the Exchange Rate in effect at the time of such incurrence
or advancement.
 
1.9.           Classification of Loans, Posting Advances and Borrowings
 
.  For purposes of this Agreement, Loans and Posting Advances may be classified
and referred to by Class (e.g., a “Revolving Credit Loan”) or by Type (e.g., a
“LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Revolving Credit Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Credit Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type
(e.g., a “LIBOR Revolving Credit Borrowing”).
 
1.10.           Hedging Agreements
 
.  For the avoidance of doubt, it is understood that the following Hedging
Agreements and/or Commodity Hedging Agreements shall not be deemed speculative
or
 

 
-72-

--------------------------------------------------------------------------------

 

entered into for speculative purposes for any purpose of this Agreement:  (a)
any Commodity Hedging Agreement intended, at inception of execution, to hedge or
manage any of the risks related to existing and/or forecasted power generation
or load of the Borrower or the Restricted Subsidiaries (whether owned or
contracted) and (b) any Hedging Agreement intended, at inception of execution,
(i) to hedge or manage the interest rate exposure associated with any debt
securities, debt facilities or leases (existing or forecasted) of the Borrower
or the Restricted Subsidiaries, (ii) for foreign exchange or currency exchange
management, (iii) to manage commodity portfolio exposure associated with changes
in interest rates or (iv) to hedge any exposure that the Borrower or the
Restricted Subsidiaries may have to counterparties under other Hedging
Agreements such that the combination of such Hedging Agreements is not
speculative taken as a whole.
 
SECTION 2.                                Amount and Terms of Credit
 
.
 
2.1.           Commitments
 
.
 
(a)           Subject to and upon the terms and conditions herein set forth,
 
(i)       each Lender having an Initial Tranche B-1 Term Loan Commitment
severally, but not jointly, agrees to make a loan or loans (each, an “Initial
Tranche B-1 Term Loan” and, collectively, the “Initial Tranche B-1 Term Loans”)
in Dollars on the Closing Date to the Borrower, which Initial Tranche B-1 Term
Loans shall not exceed (A) for any such Lender the Initial Tranche B-1 Term Loan
Commitment of such Lender and (B) in the aggregate, the Total Initial Tranche
B-1 Term Loan Commitment;
 
(ii)                  each Lender having an Initial Tranche B-2 Term Loan
Commitment severally, but not jointly, agrees to make a loan or loans (each, an
“Initial Tranche B-2 Term Loan” and, collectively, the “Initial Tranche B-2 Term
Loans”) in Dollars on the Closing Date to the Borrower, which Initial Tranche
B-2 Term Loans shall not exceed (A) for any such Lender the Initial Tranche B-2
Term Loan Commitment of such Lender and (B) in the aggregate, the Total Initial
Tranche B-2 Term Loan Commitment;
 
(iii)                  each Lender having an Initial Tranche B-3 Term Loan
Commitment severally agrees, but not jointly, to make a loan or loans (each, an
“Initial Tranche B-3 Term Loan” and, collectively, the “Initial Tranche B-3 Term
Loans”) in Dollars on the Closing Date to the Borrower, which Initial Tranche
B-3 Term Loans shall not exceed (A) for any such Lender the Initial Tranche B-3
Term Loan Commitment of such Lender and (B) in the aggregate, the Total Initial
Tranche B-3 Term Loan Commitment.
 
Such Initial Term Loans (i) shall be made on the Closing Date, (ii) may, at the
option of the Borrower, be incurred and maintained as and/or converted into, ABR
Loans or LIBOR Loans; provided that all such Initial Term Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Initial Term Loans of the same Type, (iii)
may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed, (iv) shall not exceed for any such
Lender, the Initial Term Loan Commitment of such Lender and (v) shall not
exceed, in the aggregate, the Total Initial Term Loan Commitments.
 
(b)           Subject to and upon the terms and conditions herein set forth,
each Lender having a Deposit L/C Loan Commitment severally, but not jointly,
agrees to make a loan or loans (each, a “Deposit L/C Loan” and, collectively,
the “Deposit L/C Loans”) in Dollars on the Closing Date to the Borrower, which
Deposit L/C Loans (i) shall not exceed, for any such Lender, the Deposit L/C
Loan Commitment of such Lender, (ii) shall not exceed, in the aggregate, the
Total Deposit L/C Loan Commitment,
 

 
-73-

--------------------------------------------------------------------------------

 

(iii) shall be made on the Closing Date, (iv) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all such Deposit L/C Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Deposit L/C Loans of the same Type and (v)
may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed.
 
(c)           Subject to and upon the terms and conditions herein set forth,
each Lender having a Delayed Draw Term Loan Commitment severally, but not
jointly, agrees to make a loan or loans (each, a “Delayed Draw Term Loan” and,
collectively, the “Delayed Draw Term Loans”) in Dollars to the Borrower from
time to time on and after the Closing Date until, but not including, the Delayed
Draw Term Loan Commitment Termination Date, which Delayed Draw Term Loans (i)
shall not exceed, for any such Lender, the Available Delayed Draw Term Loan
Commitment of such Lender, (ii) shall not exceed, in the aggregate, the Total
Delayed Draw Term Loan Commitment, (iii) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans;
provided that all such Delayed Draw Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Delayed Draw Term Loans of the same Type and (iv)
may be repaid or prepaid in accordance with the provisions hereof, but once
repaid or prepaid may not be reborrowed.
 
(d)           Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally, but not jointly,
agrees to make a loan or loans (each a “Revolving Credit Loan” and,
collectively, the “Revolving Credit Loans”) in Dollars to the Borrower, which
Revolving Credit Loans (A) shall be made at any time and from time to time on
and after the Closing Date and prior to the Revolving Credit Termination Date,
(B) may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or LIBOR Loans; provided that all Revolving Credit
Loans made by each of the Lenders pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, consist entirely of Revolving Credit
Loans of the same Type, (C) may be repaid and reborrowed in accordance with the
provisions hereof, (D) shall not, for any Lender at any time, after giving
effect thereto and to the application of the proceeds thereof, result in such
Lender’s Revolving Credit Exposure at such time exceeding such Lender’s
Revolving Credit Commitment at suchtime, (E) shall not, after giving effect
thereto and to the application of the proceeds thereof, result at any time in
the aggregate amount of the Lenders’ Revolving Credit Exposures at such time
exceeding the Total Revolving Credit Commitment then in effect, and (F) shall
not exceed $250,000,000 in Revolving Credit Loans in the aggregate on the
Closing Date to fund the Merger Funds.
 
(e)           (1)  Subject to and upon the terms and conditions herein set
forth, the Swingline Lender in its individual capacity agrees, at any time and
from time to time on and after the Closing Date and prior to the Swingline
Maturity Date, to make a loan or loans (each a “Swingline Loan” and,
collectively, the “Swingline Loans”) in Dollars to the Borrower, which Swingline
Loans (i) shall be ABR Loans, (ii) shall have the benefit of the provisions of
Section 2.1(e)(ii), (iii) shall not exceed at any time outstanding the Swingline
Commitment, (iv) shall not, after giving effect thereto and to the application
of the proceeds thereof, result at any time in the aggregate amount of the
Lenders’ Revolving Credit Exposures at such time exceeding the Total Revolving
Credit Commitment then in effect and (v) may be repaid and reborrowed in
accordance with the provisions hereof.  The Swingline Lender shall not make any
Swingline Loan after receiving a written notice from the Borrower or the
Required Lenders stating that a Default or Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (i) of rescission of all such notices from the party or parties
originally delivering such notice or (ii) of the waiver of such Default or Event
of Default in accordance with the provisions of Section 13.1 or (iii) that such
Default or Event of Default is no longer continuing.
 

 
-74-

--------------------------------------------------------------------------------

 



 
(ii)           On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Revolving Credit Lenders, with a copy to the
Borrower and the Administrative Agent, that all then-outstanding Swingline Loans
shall be funded with a Borrowing of Revolving Credit Loans, in which case
Revolving Credit Loans constituting ABR Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day by all
Revolving Credit Lenders prorata based on each such Lender’s Revolving Credit
Commitment Percentage, and the proceeds thereof shall be applied directly to the
Swingline Lender to repay the Swingline Lender for such outstanding Swingline
Loans.  Each Revolving Credit Lender hereby irrevocably agrees to make such
Revolving Credit Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified to it in writing by the Swingline Lender
notwithstanding (i) that the amount of the Mandatory Borrowing may not comply
with the minimum amount for each Borrowing specified in Section 2.2, (ii)
whether any conditions specified in Section 7 are then satisfied, (iii) whether
a Default or an Event of Default has occurred and is continuing, (iv) the date
of such Mandatory Borrowing or (v) any reduction in the Total Revolving Credit
Commitment after any such Swingline Loans were made.  In the event that, in the
sole judgment of the Swingline Lender, any Mandatory Borrowing cannot for any
reason be made on the date otherwise required above (including as a result of
the commencement of a proceeding under the Bankruptcy Code in respect of the
Borrower), each Revolving Credit Lender hereby agrees that it shall forthwith
purchase from the Swingline Lender (without recourse or warranty) such
participation of the outstanding Swingline Loans as shall be necessary to cause
each such Lender to share in such Swingline Loans ratably based upon their
respective Revolving Credit Commitment Percentages; provided that all principal
and interest payable on such Swingline Loans shall be for the account of the
Swingline Lender until the date the respective participation is purchased and,
to the extent attributable to the purchased participation, shall be payable to
the Lender purchasing same from and after such date of purchase.
 
(iii)           Resignation of Swingline Lender.  The Swingline Lender may
resign as Swingline Lender upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Swingline Lender
shall resign, then the Borrower may appoint from among the Lenders a successor
Swingline Lender, whereupon such successor Swingline Lender shall succeed to the
rights, powers and duties of the replaced or resigning Swingline Lender under
this Agreement and the otherCredit Documents, and the term “Swingline Lender”
shall mean such successor or such new Swingline Lender effective upon such
appointment.  The acceptance of any appointment as a Swingline Lender hereunder
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent.  If the Swingline
Lender resigns as Swingline Lender, it shall retain all rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Credit Loans and fund risk participations
in outstanding Swingline Loans.
 
(f)           Each Lender may at its option make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).
 
2.2.           Minimum Amount of Each Borrowing; Maximum Number of Borrowings
 
.  The aggregate principal amount of (i) each Borrowing of Loans (other than
Swingline Loans and Posting Advances) shall be in a minimum amount of at least
the Minimum Borrowing Amount for such Type of
 

 
-75-

--------------------------------------------------------------------------------

 

 Term Loans and in a multiple of $1,000,000 in excess thereof (except borrowings
to repay Unpaid Drawings under Revolving Letters of Credit) and (ii) Swingline
Loans shall be in a minimum amount of at least the Minimum Borrowing Amount for
Swingline Loans and in a multiple of $100,000 in excess thereof (except
Mandatory Borrowings).  More than one Borrowing may be incurred on any date;
provided that at no time shall there be outstanding more than (i) 25, in the
case of Revolving Loans, (ii) five, in the case of Initial Term Loans, (iii)
five, in the case of Delayed Draw Term Loans, and (iv) five, in the case of
Deposit L/C Loans, Borrowings of LIBOR Loans under this Agreement.
 
2.3.           Notice of Borrowing; Determination of Class of Loans
 
.
 
(a)           The Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Initial Term Loans if all or any of
such Initial Term Loans are to be initially LIBOR Loans, and (ii) prior written
notice (or telephonic notice promptly confirmed in writing) prior to 10:00 a.m.
(New York City time) on the date of the Borrowing of Initial Term Loans if all
or any of such Initial Term Loans are to be ABR Loans.  Such notice (together
with each notice of a Borrowing of Deposit L/C Loans pursuant to Section 2.3(b),
each notice of Borrowing of Delayed Draw Term Loans pursuant to Section 2.3(c),
each notice of Borrowing of Revolving Credit Loans pursuant to Section 2.3(d)
and each notice of a Borrowing of Swingline Loans pursuant to Section 2.3(e),
each a “Notice of Borrowing”) shall specify (i) the aggregate principal amount
of the Initial Term Loans to be made, (ii) the date of the Borrowing (which
shall be the Closing Date) and (iii) whether the Initial Term Loans shall
consist of ABR Loans and/or LIBOR Loans and, if the Initial Term Loans are to
include LIBOR Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each applicable Lender
written notice (or telephonic notice promptly confirmed in writing) of the
proposed Borrowing of Initial Term Loans, of such Lender’s proportionate share
thereof and of the other matters covered by the related Notice of Borrowing.
 
(b)           The Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City time) at
least three Business Days’ prior written notice (or telephonic notice promptly
confirmed in writing) of the Borrowing of Deposit L/C Loans if all or any of
such Deposit L/C Loans are to be initially LIBOR Loans, and (ii) prior written
notice (or telephonic notice promptly confirmed in writing) prior to 10:00 a.m.
(New York City time) on the date of the Borrowing of Deposit L/C Loans if all or
any of such Deposit L/C Loans are to be ABR Loans.  Such Notice of Borrowing
shall specify (i) the aggregate principal amount of the Deposit L/C Loans to be
made, (ii) the date of the Borrowing (which shall be the Closing Date) and (iii)
whether the Deposit L/C Loans shall consist of ABR Loans and/or LIBOR Loans and,
if the Deposit L/C Loans are to include LIBOR Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall promptly give each
applicable Lender written notice (or telephonic notice promptly confirmed in
writing) of the proposed Borrowing of Deposit L/C Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.
 
(c)           Whenever the Borrower desires to borrow Delayed Draw Term Loans
hereunder, it shall give the Administrative Agent at the Administrative Agent’s
Office, (i) prior to 1:00 p.m. (New York City time) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of each Borrowing of Delayed Draw Term Loans if all or any of such Delayed Draw
Term Loans are to be initially LIBOR Loans, and (ii) prior to 1:00 p.m. (New
York City time) at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing of Delayed Draw Term
Loans if all or any of such Delayed Draw Term Loans are to be ABR Loans (or
prior to 10:00 a.m. (New York City time) on the date of Borrowing in the case of
a Borrowing of Delayed Draw Term Loans to be made on the Closing Date initially
as ABR Loans).  Each such Notice of
 

 
-76-

--------------------------------------------------------------------------------

 

Borrowing shall specify (i) the aggregate principal amount of the Delayed Draw
Term Loans to be made pursuant to such Borrowing, (ii) the date of Borrowing
(which shall be a Business Day) and (iii) whether the Borrowing shall consist of
ABR Loans or LIBOR Loans and, if LIBOR Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall promptly give each
applicable Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing of Delayed Draw Term Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing.
 
(d)           Whenever the Borrower desires to incur Revolving Credit Loans
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings under
Revolving Letters of Credit), the Borrower shall give the Administrative Agent
at the Administrative Agent’s Office, (i) prior to 1:00 p.m. (New York City
time) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Revolving Credit Loans if
all or any of such Revolving Credit Loans are to be initially LIBOR Loans and
(ii) prior to 1:00 p.m. (New York City time) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Revolving Credit Loans if all or any of such Revolving Credit Loans
are to be ABR Loans.  Each such Notice of Borrowing shall specify (i) the
aggregate principal amount of the Revolving Credit Loans to be made pursuant to
such Borrowing, (ii) the date of the Borrowing (which shall be a Business Day)
and (iii) whether the Borrowing shall consist of ABR Loans and/or LIBOR Loans
and, if LIBOR Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each Revolving Credit
Lender written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing of Revolving Credit Loans, of such Lender’s Revolving
Credit Commitment Percentage thereof and of the other matters covered by the
related Notice of Borrowing.
 
(e)           Whenever the Borrower desires to incur Swingline Loans hereunder,
the Borrower shall give the Swingline Lender and the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Swingline Loans prior to 3:00 p.m. (New York City time) or such
later time as may be agreed by the Swingline Lender on the date of such
Borrowing.  Each such notice shall specify (i) the aggregate principal amount of
the Swingline Loans to be made pursuant to such Borrowing and (ii) the date of
Borrowing (which shall be a Business Day).  If necessary, the Administrative
Agent shall promptly give the Swingline Lender written notice (or telephonic
notice promptly confirmed in writing) of each proposed Borrowing of Swingline
Loans and of the other matters covered by the related Notice of Borrowing.
 
(f)           Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(e)(ii), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.
 
(g)           Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Revolving Letters of Credit shall be made upon the notice specified in
Section 3.4(a).
 
(h)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower.
 
2.4.           Disbursement of Funds
 
.
 
(a)           No later than 2:00 p.m. (New York City time) on the date specified
in each Notice of Borrowing (including Mandatory Borrowings and Borrowings of
Revolving Credit Loans to reimburse Unpaid Drawings under Revolving Letters of
Credit), each Lender will make available its pro rata
 

 
-77-

--------------------------------------------------------------------------------

 

portion, if any, of each Borrowing requested to be made on such date in the
manner provided below; provided that all Swingline Loans shall be made available
in the full amount thereof by the Swingline Lender no later than 3:30 p.m. (New
York City time) on the date requested; provided, further, that on the Closing
Date, such funds may be made available at such earlier time as may be agreed
among the Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions.
 
(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing for its applicable Commitments in immediately
available funds to the Administrative Agent at the Administrative Agent’s Office
in Dollars, and the Administrative Agent will (except in the case of Mandatory
Borrowings and Borrowings of Revolving Credit Loans to reimburse Unpaid Drawings
under Revolving Letters of Credit) make available to the Borrower, by depositing
to an account designated by the Borrower to the Administrative Agent the
aggregate of the amounts so made available in Dollars.  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender.  If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent in Dollars.  The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrower to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if paid by such Lender, the Overnight Rate or (ii)
if paid by the Borrower, the then-applicable rate of interest or fees,
calculated in accordance with Section 2.8, for the respective Loans.
 
(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
 
2.5.           Repayment of Loans; Evidence of Debt
 
.
 
(a)           The Borrower shall repay to the Administrative Agent, for the
benefit of the applicable Lenders, (i) on the Initial Term Loan Maturity Date,
the then-outstanding Initial Term Loans, (ii) on the Delayed Draw Term Loan
Maturity Date, the then-outstanding Delayed Draw Term Loans, (iii) on the
Deposit L/C Loan Maturity Date, the then-outstanding Deposit L/C Loans, (iv) on
the relevant maturity date for any tranche of Incremental Term Loans, any then
outstanding Incremental Term Loans of such tranche, (v) on the relevant maturity
date for any tranche of Incremental Deposit L/C Loans, any then outstanding
Incremental Deposit L/C Loans of such tranche, (vi) on the Revolving Credit
Maturity Date, all then outstanding Revolving Credit Loans and (vii) on the
Swingline Maturity Date, all then outstanding Swingline Loans.
 
(b)           The Borrower shall repay to the Administrative Agent, in Dollars,
(i) for the benefit of the Lenders of Initial Term Loans, on the last Business
Day of each March, June, September and December commencing December 31, 2007
(each, an “Initial Term Loan Repayment Date”), an
 

 
-78-

--------------------------------------------------------------------------------

 

aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Initial Term Loans outstanding on the Closing Date (each, an “Initial Term
Loan Repayment Amount”) (which payments shall be reduced as a result of
prepayments to Initial Term Loans in accordance with Section 5.2(c)) and (ii)
for the benefit of the Lenders of Delayed Draw Term Loans, on the last Business
Day of each March, June, September and December commencing with the first such
date to occur following the Delayed Draw Term Loan Commitment Termination Date
(each, a “Delayed Draw Term Loan Repayment Date”), an aggregate principal amount
equal to 0.25% of the aggregate principal amount of all Delayed Draw Term Loans
outstanding on the Delayed Draw Term Loan Commitment Termination Date (each, a
“Delayed Draw Term Loan Repayment Amount”) (which payments shall be reduced as a
result of prepayments to Delayed Draw Term Loans in accordance with Section
5.2(c)).
 
(c)           In the event any Incremental Term Loans or Incremental Deposit L/C
Loans are made, such Incremental Term Loans or Incremental Deposit L/C Loans, as
applicable, shall be repaid in amounts and on dates as agreed between the
Borrower and the relevant Lenders of such Incremental Term Loans or Incremental
Deposit L/C Loans, subject to the requirements set forth in Section 2.14.
 
(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
 
(e)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, whether such Loan is an Initial Term Loan, a Delayed Draw Term Loan,
an Incremental Term Loan (and the relevant tranche thereof), a Deposit L/C Loan,
an Incremental Deposit L/C Loan (and the relevant tranche thereof), a Revolving
Credit Loan or Swingline Loan, as applicable, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender or
the Swingline Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
 
(f)           The entries made in the Register and accounts and subaccounts
maintained pursuant to clauses (d) and (e) of this Section 2.5 shall, to the
extent permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.
 
2.6.           Conversions and Continuations
 
.
 
(a)           Subject to the penultimate sentence of this clause 1, (x) the
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Initial Term Loans, Delayed Draw Term Loans, Deposit L/C Loans,
Incremental Term Loans, Incremental Deposit L/C Loans or Revolving Credit Loans
of one Type into a Borrowing or Borrowings of another Type and (y) the Borrower
shall have the option on any Business Day to continue the outstanding principal
amount of any LIBOR Loans as LIBOR Loans for an additional Interest Period;
provided that (i) no partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of LIBOR Loans made pursuant to a single Borrowing
to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be converted
into LIBOR Loans if a Default or Event
 

 
-79-

--------------------------------------------------------------------------------

 

of Default is in existence on the date of the conversion and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such conversion, (iii) LIBOR Loans may not be continued
as LIBOR Loans for an additional Interest Period if a Default or Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, (iv) Borrowings resulting from
conversions pursuant to this Section 2.6 shall be limited in number as provided
in Section 2.2 and (v) Swingline Loans may not be converted to LIBOR
Loans.  Each such conversion or continuation shall be effected by the Borrower
by giving the Administrative Agent at the Administrative Agent’s Office prior to
1:00 p.m. (New York City time) at least (i) three Business Days’, in the case of
a continuation of, or conversion to, LIBOR Loans or (ii) one Business Day’s in
the case of a conversion into ABR Loans, prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Loans to be so converted or continued, the Type of
Loans to be converted into or continued and, if such Loans are to be converted
into, or continued as, LIBOR Loans, the Interest Period to be initially
applicable thereto (if no Interest Period is selected, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration).  The
Administrative Agent shall give each applicable Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.
 
(b)           If any Default or Event of Default is in existence at the time of
any proposed continuation of any LIBOR Loans and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such continuation, such LIBOR Loans shall be automatically converted on
the last day of the current Interest Period into ABR Loans.  If upon the
expiration of any Interest Period in respect of LIBOR Loans, the Borrower has
failed to elect a new Interest Period to be applicable thereto as provided in
clause (a) above, the Borrower shall be deemed to have elected to convert such
Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective as of the
expiration date of such current Interest Period.
 
(c)           Notwithstanding anything to the contrary herein, the Borrower may
deliver a Notice of Conversion or Continuation pursuant to which the Borrower
elects to irrevocably continue the outstanding principal amount of any Term
Loans subject to an interest rate Hedging Agreement as LIBOR Loans for each
Interest Period until the expiration of the term of such applicable Hedging
Agreement.
 
2.7.           Pro Rata Borrowings
 
.  Each Borrowing of Initial Term Loans under this Agreement shall be made by
the Lenders pro rata on the basis of their then-applicable Initial Term Loan
Commitments.  Each Borrowing of Delayed Draw Term Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their then-applicable
Delayed Draw Term Loan Commitments.  Each Borrowing of Deposit L/C Loans under
this Agreement shall be made by the Lenders pro rata on the basis of their
then-applicable Deposit L/C Loan Commitments.  Each Borrowing of Revolving
Credit Loans under this Agreement shall be made by the Lenders pro rata on the
basis of their then applicable Revolving Credit Commitments.  It is understood
that (a) no Lender shall be responsible for any default by any other Lender in
its obligation to make Loans hereunder and that each Lender severally but not
jointly shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder and (b) failure by a Lender to perform any of its
obligations under any of the Credit Documents shall not release any Person from
performance of its obligation under any Credit Document.
 
2.8.           Interest
 
.
 

 
-80-

--------------------------------------------------------------------------------

 



 
(a)           The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.
 
(b)           The unpaid principal amount of each LIBOR Loan shall bear interest
from the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate, in each case in effect
from time to time.
 
(c)           The unpaid average amount of the Aggregate Posting Advances
Outstanding during each Posting Interest Period shall bear interest from and
including the first date of such period to but excluding the first date of the
next succeeding Weekly Interest Period at a rate per annum that shall at all
times be the relevant LIBOR Rate for such Posting Interest Period.
 
(d)           If all or a portion of (i) the principal amount of any Loan or
Posting Advance or (ii) any interest payable thereon or any other amount
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum (the “Default Rate”) that is (x) in the case of overdue principal, the
rate that would otherwise be applicable thereto plus 2% or (y) in the case of
any overdue interest or other amounts due hereunder, to the extent permitted by
Applicable Law, the rate described in Section 2.8(a) (or, in the case of the
Posting Facility, the rate described in Section 2.8(c)) plus 2% from the date of
such non-payment to the date on which such amount is paid in full (after as well
as before judgment).
 
(e)           Interest on each Loan and on each Posting Advance shall accrue
from and including the date of any Borrowing to but excluding the date of any
repayment thereof and shall (including Posting Advances) be payable in Dollars;
provided that any Loan that is repaid on the same date on which it is made shall
bear interest for one day.  Except as provided below, interest shall be payable
(i) in respect of each ABR Loan, quarterly in arrears on the tenth Business Day
following the end of each March, June, September and December, (ii) in respect
of each LIBOR Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
(iii) in respect of each Loan, (A) on any prepayment; provided that interest on
ABR Loans shall only become due pursuant to this subclause (A) if the aggregate
principal amount of the ABR Loans then outstanding is repaid in full, (B) at
maturity (whether by acceleration or otherwise) and (C) after such maturity, on
demand, and (iv) in respect of each Posting Advance, on each Weekly Interest
Payment Date to the Posting Agent, for the account of the relevant Posting
Lenders, the amount of interest applicable to the Posting Interest Period ending
on such Weekly Interest Payment Date as computed pursuant to Section 2.8(c) of
this Agreement; provided that, to the extent any such interest payment on any
Posting Advance is subject to a netting and/or settlement agreement, such
interest payment shall be applied, paid or otherwise netted and/or settled, on
behalf of the Borrower, as required thereunder.
 
(f)           All computations of interest hereunder shall be made in accordance
with Section 5.5.
 
(g)           The Administrative Agent, upon determining the interest rate for
any Borrowing of LIBOR Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
 
(h)           The Posting Agent, upon determining the LIBOR Rate for each
Posting Interest Period, shall promptly notify the Borrower and the Posting
Calculation Agent of such determination by
 

 
-81-

--------------------------------------------------------------------------------

 

no later than 10:00 a.m. (New York City time) on the relevant Weekly Interest
Payment Date.  Notice of such amount may be provided by email at the address set
forth on Schedule 13.2.
 
(i)           In the event that the Administrative Agent or the Borrower
determine that any Section 9.1 Financials previously delivered were incorrect or
inaccurate and such inaccuracy, if corrected, would have led to the application
of a higher Applicable ABR Margin or Applicable LIBOR Margin for any period (an
“Applicable Period”) than the Applicable ABR Margin or Applicable LIBOR Margin
applied for such Applicable Period, then (i) the Borrower shall as soon as
practicable deliver to the Administrative Agent the correct Section 9.1
Financials for such Applicable Period, (ii) the Applicable ABR Margin or
Applicable LIBOR Margin, as the case may be, shall be determined as if the
pricing level for such higher Applicable ABR Margin or Applicable LIBOR Margin,
as the case may be, were applicable for such Applicable Period, and (iii) the
Borrower shall within 15 days after delivery of such financial statements pay to
the Administrative Agent the accrued additional interest owing as a result of
such increased Applicable ABR Margin or Applicable LIBOR Margin, as the case may
be, for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with this Agreement.  This Section 2.8(i)
shall not limit the rights of the Administrative Agent and Lenders with respect
to Section 2.8(d) and Section 11.
 
(j)           Within 20 Business Days following the end of each March, June,
September and December (commencing with December 31, 2007), (i) if the Shortfall
Amount at the end of such month is positive, the Administrative Agent shall pay
to the Borrower an amount equal to such Shortfall Amount and (ii) if the
Shortfall Amount at the end of such month is negative, the Administrative Agent
shall deliver notice to the Borrower of such Shortfall Amount and, within 10
Business Days of receipt of such notice, the Borrower shall pay to the
Administrative Agent an amount equal to such Shortfall Amount (each such payment
under clause (i) or (ii), a “Shortfall Payment”); provided that in no event
shall the Borrower be obligated to make Shortfall Payments to the Administrative
Agent that, in the aggregate, exceed the greater of (x) the aggregate amount of
Shortfall Payments made by the Administrative Agent to the Borrower from the
Closing Date through any such date of determination and (y) the Upside Amount as
of the date of such determination (each such payment made pursuant to this
clause (y) in excess of the amount in clause (x), an “Upside Amount Payment”).
 
2.9.           Interest Periods
 
.  At the time the Borrower gives a Notice of Borrowing or Notice of Conversion
or Continuation in respect of the making of, or conversion into or continuation
as, a Borrowing of LIBOR Loans in accordance with Section 2.6(a), the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of the Interest Period applicable to such
Borrowing, which Interest Period shall, at the option of the Borrower be a one,
two, three or six or (if available to all relevant Lenders participating in the
relevant Credit Facility) a nine or twelve month period or a period of less than
one month; provided that, notwithstanding the foregoing, the initial Interest
Period beginning on the Closing Date may be for a period of less than one month
if agreed upon by the Borrower and the Administrative Agent.
 
Notwithstanding anything to the contrary contained above:
 
(a)           the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(b)           if any Interest Period relating to a Borrowing of LIBOR Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day
 

 
-82-

--------------------------------------------------------------------------------

 

in the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;
 
(c)           if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period in respect of a LIBOR Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;
 
(d)           the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Loan; and
 
(e)           Posting Interest Periods shall be governed by Section 14.
 
2.10.           Increased Costs, Illegality, Etc.
 


 
(a)           In the event that (x) in the case of clause (i) below, the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) or (y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):
 
(i)       on any date for determining the LIBOR Rate for any Interest Period or
on the date for determining the LIBOR Rate for any Posting Interest Period that
(x)  deposits in the principal amounts and currencies of the Loans or Posting
Advances, as applicable, comprising such LIBOR Borrowing or Posting Advance, as
the case may be, are not generally available in the relevant market or (y) by
reason of any changes arising on or after the Closing Date affecting the
interbank LIBOR market, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in the definition of
LIBOR Rate; or
 
(ii)                  at any time, that such Lender shall incur increased costs
or reductions in the amounts received or receivable hereunder with respect to
any LIBOR Loans or with respect to any Posting Advances (other than any increase
or reduction attributable to (i) Taxes indemnifiable under Section 5.4, (ii) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on any Agent or Lender or (iii) Taxes included under clauses (c)
and (d) of the definition of “Excluded Taxes”) because of (x) any change since
the date hereof in any Applicable Law (or in the interpretation or
administration thereof and including the introduction of any new Applicable
Law), such as, for example, without limitation, a change in official reserve
requirements, and/or (y) other circumstances affecting the interbank LIBOR
market or the position of such Lender in such market; or
 
(iii)                  at any time, that the making or continuance of any LIBOR
Loan or the making of any Posting Advance has become unlawful as a result of
compliance by such Lender in good faith with any Applicable Law (or would
conflict with any such Applicable Law not having the force of law even though
the failure to comply therewith would not be unlawful), or has become
impracticable as a result of a contingency occurring after the date hereof that
materially and adversely affects the interbank LIBOR market;
 
then, and in any such event, such Lender (or the Administrative Agent (or, in
the case of the Posting Facility, the Posting Agent), in the case of clause (i)
above) shall within a reasonable time thereafter give notice (if by telephone,
confirmed in writing) to the Borrower and to the Administrative Agent (or, in
the case of the Posting Facility, the Posting Agent) of such determination
(which notice the Administrative
 

 
-83-

--------------------------------------------------------------------------------

 

Agent (or the Posting Agent, as applicable) shall promptly transmit to each of
the other Lenders).  Thereafter (x) in the case of clause (i) above, LIBOR Loans
or Posting Advances, as applicable, shall no longer be available until such time
as the Administrative Agent (or the Posting Agent, as applicable) notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent (or the Posting Agent, as applicable) no longer exist
(which notice the Administrative Agent (or the Posting Agent, as applicable)
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Loans or any notice given by the Posting Calculation Agent with respect
to any Posting Advances, that have not yet been incurred shall be deemed
rescinded by the Borrower or the Posting Calculation Agent, as applicable,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of or a different method of calculating, interest
or otherwise, as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of subclause (iii) above,
the Borrower shall take one of the actions specified in Section 2.10(b) as
promptly as possible and, in any event, within the time period required by
Applicable Law.
 
(b)           At any time that any LIBOR Loan or any Posting Advance is affected
by the circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may
(and in the case of a LIBOR Loan or a Posting Advance, as the case may be,
affected pursuant to Section 2.10(a)(iii) shall) either (x) if the affected
LIBOR Loan or the affected Posting Advance, as the case may be, is then being
made pursuant to a Borrowing, cancel such Borrowing by giving the Administrative
Agent (or the Posting Agent, as applicable) telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR
Loan or the affected Posting Advance, as the case may be, is then outstanding,
upon at least three Business Days’ notice to the Administrative Agent (or the
Posting Agent, as applicable) require the affected Lender to convert each such
LIBOR Loan or such Posting Advance, as the case may be, into an ABR Loan;
provided that if more than one Lender is affected at any time, then all affected
Lenders must be treated in the same manner pursuant to this Section 2.10(b).
 
(c)           If, after the date hereof, any Change in Law relating to capital
adequacy of any Lender or compliance by any Lender or its parent with any Change
in Law relating to capital adequacy occurring after the date hereof, has or
would have the effect of reducing the rate of return on such Lender’s or its
parent’s or its Affiliate’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent or its Affiliate could have achieved but for such Change in Law
(taking into consideration such Lender’s or its parent’s policies with respect
to capital adequacy), then from time to time, promptly after demand by such
Lender (with a copy to the Administrative Agent (or with respect to the Posting
Facility, the Posting Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any Applicable Law as in
effect on the date hereof.  Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.
 

 
-84-

--------------------------------------------------------------------------------

 



 
2.11.           Compensation
 
.  If (i) any payment of principal of any LIBOR Loan is made by the Borrower to
or for the account of a Lender other than on the last day of the Interest Period
for such LIBOR Loan as a result of a payment or conversion pursuant to Section
2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the maturity of
the Loans pursuant to Section 11 or for any other reason, (ii) any Borrowing of
LIBOR Loans is not made as a result of a withdrawn Notice of Borrowing,
(iii)  any ABR Loan is not converted into a LIBOR Loan as a result of a
withdrawn Notice of Conversion or Continuation, (iv) any LIBOR Loan is not
continued as a LIBOR Loan, as the case may be, as a result of a withdrawn Notice
of Conversion or Continuation or (v) any prepayment of principal of any LIBOR
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan.  It is agreed and
understood that the provisions of this Section 2.11 shall not apply to any
Posting Advances.
 
2.12.           Change of Lending Office
 
.  Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect
to such Lender, it will, if requested by the Borrower use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans or any Posting Advances affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such Section.  Nothing in this Section 2.12 shall affect or postpone any of
the obligations of the Borrower or the right of any Lender provided in Section
2.10, 3.5 or 5.4.
 
2.13.           Notice of Certain Costs
 
.  Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more
than 180 days after such Lender has knowledge (or should have had knowledge) of
the occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Section 2.10, 2.11, 3.5 or
5.4, as the case may be, for any such amounts incurred or accruing prior to the
181st day prior to the giving of such notice to the Borrower.
 
2.14.           Incremental Facilities
 
.
 
(a)           The Borrower may, at any time or from time to time after the
Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (i) one or more additional tranches of term loans (the “Incremental Term
Loans”), (ii) one or more additional tranches of deposit l/c loans (the
“Incremental Deposit L/C Loans”), (iii) one or more increases in the amount of
the Revolving Credit Commitments (each such increase, an “Incremental Revolving
Commitment Increase”) or (iv) one or more incremental commodity cash collateral
posting facilities (each, an “Incremental Posting Facility”); provided that (A)
both at the time of any such request and after giving effect to the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term
Loan, Incremental Deposit L/C Loan, Incremental Revolving Commitment Increase or
Incremental Posting Facility is made or effected (and after giving effect
thereto), no Default or Event of Default shall exist and the conditions in
Section 7.1 shall be satisfied and (B) the Borrower shall be in compliance with
 

 
-85-

--------------------------------------------------------------------------------

 

the covenant set forth in Section 10.9 determined on a Pro Forma Basis as of the
date of the making of such Incremental Term Loan, Incremental Deposit L/C Loans,
Incremental Revolving Commitment Increase or the entering into such Incremental
Posting Facility, as the case may be, and as of the last day of the most recent
Test Period, in each case as if such Incremental Term Loans, Incremental Deposit
L/C Loans, Incremental Revolving Credit Commitment Increase or Incremental
Posting Facility, as applicable, had been outstanding on the last day of such
Test Period for testing compliance therewith.
 
(b)           Each tranche of Incremental Term Loans, each tranche of
Incremental Deposit L/C Loans and each Incremental Revolving Commitment Increase
shall be in an aggregate principal amount that is not less than $50,000,000
(provided that such amount may be less than $50,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence).  Notwithstanding anything to the contrary herein, the aggregate
amount of all Incremental Term Loans, Incremental Deposit L/C Loans and the
Incremental Revolving Commitment Increases shall not exceed $2,000,000,000.
 
(c)           The Incremental Term Loans (i) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans, the Initial Term Loans,
the Delayed Draw Term Loans, the Posting Advances and the Deposit L/C Loans,
(ii) shall not mature earlier than the Initial Term Loan Maturity Date, (iii)
shall have interest rates and amortization schedules determined by the Borrower
and the lenders thereof and (iv) may have terms and conditions different from
those of the Initial Term Loans and the Delayed Draw Term Loans; provided that,
except with respect to the differences set forth in clauses (ii) and (iii)
above, any differences must be reasonably acceptable to the Administrative
Agent.
 
(d)           The Incremental Deposit L/C Loans (i) shall rank pari passu in
right of payment and of security with the Revolving Credit Loans, the Initial
Term Loans, the Delayed Draw Term Loans, the Posting Advances and the Deposit
L/C Loans, (ii) shall not mature earlier than the Deposit L/C Loan Maturity
Date, (iii) shall have interest rates and amortization schedules determined by
the Borrower and the lenders thereof and (iv) may have terms and conditions
different from those of the Deposit L/C Loans; provided that, except with
respect to the differences set forth in clauses (ii) and (iii) above, any
differences must be reasonably acceptable to the Administrative Agent.
 
(e)           Each Incremental Posting Facility shall rank pari passu in right
of payment and of security with the Revolving Credit Loans, the Initial Term
Loans, the Delayed Draw Term Loans, the Posting Advances and the Deposit L/C
Loans.
 
(f)           Each notice from the Borrower pursuant to this Section 2.14 shall
set forth the requested amount and proposed terms of the relevant Incremental
Term Loans, Incremental Deposit L/C Loans, Incremental Revolving Commitment
Increases or Incremental Posting Facilities.  Incremental Term Loans and
Incremental Deposit L/C Loans may be made, and Incremental Revolving Commitment
Increases and Incremental Posting Facilities may be provided, by any existing
Lender (it being understood that (i) no existing Lender will have an obligation
to make a portion of any Incremental Term Loan, Incremental Deposit L/C Loan or
any Incremental Posting Facility, (ii) no existing Lender with a Revolving
Credit Commitment will have any obligation to provide a portion of any
Incremental Revolving Commitment Increase and (iii) the Borrower shall have no
obligation to offer any existing Lender the opportunity to provide any such
Incremental Term Loans, Incremental Deposit L/C Loans, Incremental Revolving
Credit Increases or Incremental Posting Facilities) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”); provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans, Incremental Deposit L/C
Loans or providing
 

 
-86-

--------------------------------------------------------------------------------

 

such Incremental Revolving Commitment Increases if such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Lender or Additional Lender.
 
(g)           Commitments in respect of Incremental Term Loans, Incremental
Deposit L/C Loans, Incremental Revolving Commitment Increases and Incremental
Posting Facilities shall become Commitments (or in the case of an Incremental
Revolving Commitment Increase to be provided by an existing Lender with a
Revolving Credit Commitment, an increase in such Lender’s applicable Revolving
Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement (which shall be substantially in the
form of Exhibit L to this Agreement) and, as appropriate, the other Credit
Documents, executed by the Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, except with respect to any
Incremental Posting Facility, the Administrative Agent and, with respect to any
Incremental Posting Facility, the relevant posting and calculation agents. The
Incremental Amendment may, subject to Section 2.14(c), (d) or (e) as the case
may be, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section. The effectiveness of any Incremental Amendment shall be subject
to the satisfaction on the date hereof (each an “Incremental Facility Closing
Date”) of the conditions in Section 7.1 and such other conditions as the parties
thereto shall agree.  The Borrower may use the proceeds of the Incremental Term
Loans, Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases
and Incremental Posting Facilities for any purpose not prohibited by this
Agreement.
 
(h)           No Lender shall be obligated to provide any Incremental Term
Loans, Incremental Deposit L/C Loans, Incremental Revolving Commitment Increases
or Incremental Posting Facilities, unless it so agrees and the Borrower shall
not be obligated to offer any existing Lender the opportunity to provide any
Incremental Term Loans, Incremental Deposit L/C Loans, Incremental Revolving
Credit Increases or Incremental Posting Facilities.  Upon each increase in the
Revolving Credit Commitments pursuant to this Section, each Lender with a
Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Incremental Revolving Commitment Increase (each an
“Incremental Revolving Commitment Increase Lender”) in respect of such increase,
and each such Incremental Revolving Commitment Increase Lender will
automatically and without further act be deemed to have assumed, a portion of
such Lender’s participations hereunder in outstanding Revolving Letters of
Credit and Swingline Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Revolving Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Lender with a
Revolving Credit Commitment (including each such Incremental Revolving
Commitment Increase Lender) will equal the percentage of the aggregate Revolving
Credit Commitments of all Lenders represented by such Lender’s Revolving Credit
Commitment.  If, on the date of such increase, there are any Revolving Credit
Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Incremental Revolving Commitment Increase be prepaid from
the proceeds of additional Revolving Credit Loans made hereunder (reflecting
such increase in Revolving Credit Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 2.11.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
 

 
-87-

--------------------------------------------------------------------------------

 



 
SECTION 3.                                Letters of Credit
 
.
 
3.1.           Issuance of Letters of Credit
 
.
 
(a)           Revolving Letters of Credit.  (2)  Subject to and upon the terms
and conditions herein set forth, at any time and from time to time on and after
the Closing Date and prior to the Revolving L/C Maturity Date, each Revolving
Letter of Credit Issuer agrees, in reliance upon the agreements of the Revolving
Credit Lenders set forth in this Section 3, to issue upon the request of the
Borrower and for the direct or indirect benefit of the Borrower and the
Restricted Subsidiaries and for the direct or indirect benefit of the Parent and
its other Subsidiaries (excluding the Oncor Subsidiaries) so long as the
aggregate Stated Amount of all Letters of Credit issued for the Parent and its
other Subsidiaries’ benefit does not exceed $250,000,000, a letter of credit or
letters of credit (the “Revolving Letters of Credit” and each, a “Revolving
Letter of Credit”) in such form and with such Issuer Documents as may be
approved by the Revolving Letter of Credit Issuer in its reasonable discretion;
provided that the Borrower shall be a co-applicant, and jointly and severally
liable with respect to each Revolving Letter of Credit issued for the account of
the Parent and its other Subsidiaries, US Holdings or a Restricted Subsidiary.
 
(ii)           Notwithstanding the foregoing, (A) no Revolving Letter of Credit
shall be issued the Stated Amount of which, when added to the Revolving Letters
of Credit Outstanding at such time, would exceed the Revolving Letter of Credit
Commitment then in effect; (B) no Revolving Letter of Credit shall be issued the
Stated Amount of which would cause the aggregate amount of the Revolving Credit
Exposures at such time to exceed the Total Revolving Credit Commitment then in
effect; (C) each Revolving Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the
Revolving Letter of Credit Issuer, or as provided under Section 3.2(b) and (y)
the Revolving L/C Maturity Date; (D) each Revolving Letter of Credit shall be
denominated in Dollars; (E) no Revolving Letter of Credit shall be issued if it
would be illegal under any Applicable Law for the beneficiary of the Revolving
Letter of Credit to have a Revolving Letter of Credit issued in its favor;
(F) no Revolving Letter of Credit shall be issued after the Revolving Letter of
Credit Issuer  has received a written notice from the Borrower or the
Administrative Agent or the Required Lenders stating that a Default or an Event
of Default has occurred and is continuing until such time as the Revolving
Letter of Credit Issuer shall have received a written notice (x) of rescission
of such notice from the party or parties originally delivering such notice,
(y) of the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1 or (z) that such Default or Event of Default is no
longer continuing; and (G) other than in the case of Existing Letters of Credit,
no Revolving Letter of Credit shall be issued by a Revolving Letter of Credit
Issuer the Stated Amount of which, when added to the Revolving Letters of Credit
Outstandings with respect to such Revolving Letter of Credit Issuer, would
exceed the Specified Revolving Letter of Credit Commitment of such Revolving
Letter of Credit Issuer then in effect.
 
(b)           Deposit Letters of Credit.  (3)  Subject to and upon the terms and
conditions herein set forth, at any time and from time to time on and after the
Closing Date and prior to the Deposit L/C Maturity Date, the Deposit Letter of
Credit Issuer agrees to issue upon the request of and for the account of the
Borrower and the Restricted Subsidiaries and for the direct or indirect benefit
of the Parent and its other Subsidiaries (excluding the Oncor Subsidiaries) so
long as the aggregate Stated Amount of all Letters of Credit issued for the
Parent and its other Subsidiaries’ (excluding the Oncor Subsidiaries) benefit
does not exceed $250,000,000, a letter of credit or letters of credit (the
“Deposit Letters of Credit” and each a “Deposit Letter of Credit”) in such form
and with such Issuer Documents as may be approved by the Deposit Letter of
Credit Issuer in its reasonable discretion; provided that the Borrower shall be
a co-applicant, and be jointly and severally liable, with respect to each
Deposit Letter of Credit issued for the account of the Parent and its other
Subsidiaries, US Holdings or a Restricted Subsidiary.
 

 
-88-

--------------------------------------------------------------------------------

 



 
(ii)           Notwithstanding the foregoing, (A) no Deposit Letter of Credit
shall be issued the Stated Amount of which, when added to the Deposit Letters of
Credit Outstanding at such time, would exceed the Deposit L/C Loan Collateral
Account Balance, (B) each Deposit Letter of Credit shall have an expiration date
occurring no later than the earlier of (x) one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the
Deposit Letter of Credit Issuer or as provided under Section 3.2(b) and (y) the
Deposit L/C Maturity Date, (C) each Deposit Letter of Credit shall be
denominated in Dollars, (D) no Deposit Letter of Credit shall be issued if it
would be illegal under any Applicable Law for the beneficiary of the Deposit
Letter of Credit to have a Deposit Letter of Credit issued in its favor, and (E)
no Deposit Letter of Credit shall be issued after the Deposit Letter of Credit
Issuer has received a written notice from the Borrower or the Administrative
Agent or the Required Lenders stating that a Default or an Event of Default has
occurred and is continuing until such time as the Deposit Letter of Credit
Issuer shall have received a written notice (x) of rescission of such notice
from the party or parties originally delivering such notice, (y) of the waiver
of such Default or Event of Default in accordance with the provisions of Section
13.1 or (z) that such Default or Event of Default is no longer continuing.
 
3.2.           Letter of Credit Requests
 
.
 
(a)           Whenever the Borrower desires that a Letter of Credit be issued,
the Borrower shall give the Administrative Agent and the applicable Letter of
Credit Issuer a Letter of Credit Request by no later than 1:00 p.m. (New York
City time) at least two (or such lesser number as may be agreed upon by the
Administrative Agent and such Letter of Credit Issuer) Business Days prior to
the proposed date of issuance.  Each notice shall be executed by the Borrower,
shall specify whether such Letter of Credit is to be a Revolving Letter of
Credit or Deposit Letter of Credit and shall be in the form of Exhibit G, or
such other form (including by electronic or fax transmission) as agreed between
the Borrower, the Administrative Agent and the applicable Letter of Credit
Issuer (each a “Letter of Credit Request”).
 
(b)           If the Borrower so requests in any applicable Letter of Credit
Request, any Letter of Credit Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Letter of Credit Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by a Letter of Credit Issuer, the Borrower
shall not be required to make a specific request to such Letter of Credit Issuer
for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Borrower and, in the case of Revolving Letters of Credit, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) such Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than, in the case of any
Revolving Letter of Credit, the Revolving L/C Maturity Date, and in the case of
any Deposit Letter of Credit, the Deposit L/C Maturity Date; provided, however,
that such Letter of Credit Issuer shall not permit any such extension if (A)
such Letter of Credit Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) of either Sections 3.1(a) or (b), as applicable, or otherwise),
or (B) it has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
from the Administrative Agent or the Borrower that one or more of the applicable
conditions specified in Section 7 are not then satisfied, and in each such case
directing such Letter of Credit Issuer not to permit such extension.
 

 
-89-

--------------------------------------------------------------------------------

 



 
(c)           Each Letter of Credit Issuer shall, at least once each week,
provide the Administrative Agent a list of all Letters of Credit (including any
Existing Letter of Credit) issued by it that are outstanding at such time and
specifying whether such Letters of Credit are Revolving Letters of Credit or
Deposit Letters of Credit; provided that upon written request from the
Administrative Agent, such Letter of Credit Issuer shall thereafter notify the
Administrative Agent in writing on each Business Day of all Letters of Credit
issued on the prior Business Day by such Letter of Credit Issuer and specifying
whether such Letters of Credit are Revolving Letters of Credit or Deposit
Letters of Credit.
 
(d)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of, Section
3.1(a)(ii) or Section 3.1(b)(ii), as applicable.
 
3.3.           Revolving Letter of Credit Participations
 
.
 
(a)           Immediately upon the issuance by the Revolving Letter of Credit
Issuer of any Revolving Letter of Credit (and on the Closing Date in respect of
Existing Letters of Credit denoted as “Revolving Letters of Credit” on Schedule
1.1(b)), the Revolving Letter of Credit Issuer shall be deemed to have sold and
transferred to each Revolving Credit Lender (each such Revolving Credit Lender,
in its capacity under this Section 3.3, a “Revolving L/C Participant”), and each
such Revolving L/C Participant shall be deemed irrevocably and unconditionally
to have purchased and received from the Revolving Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each a
“Revolving L/C Participation”), to the extent of such Revolving L/C
Participant’s Revolving Credit Commitment Percentage, in each Revolving Letter
of Credit, each substitute therefor, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto.
 
(b)           In determining whether to pay under any Revolving Letter of
Credit, the Revolving Letter of Credit Issuer shall have no obligation relative
to the Revolving L/C Participants other than to confirm that (i) any documents
required to be delivered under such Revolving Letter of Credit have been
delivered, (ii) the Revolving Letter of Credit Issuer has examined the documents
with reasonable care and (iii) the documents appear to comply on their face with
the requirements of such Revolving Letter of Credit.  Any action taken or
omitted to be taken by the Revolving Letter of Credit Issuer under or in
connection with any Revolving Letter of Credit issued by it, if taken or omitted
in the absence of gross negligence or willful misconduct, shall not create for
the Revolving Letter of Credit Issuer any resulting liability.
 
(c)           Whenever the Revolving Letter of Credit Issuer receives a payment
in respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of the Revolving Letter of Credit Issuer any
payments from the Revolving L/C Participants, the Revolving Letter of Credit
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each Revolving L/C Participant that has paid its Revolving
Credit Commitment Percentage of such reimbursement obligation, in Dollars and in
immediately available funds, an amount equal to such Revolving L/C Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Revolving L/C Participant to the aggregate amount funded by all Revolving L/C
Participants) of the principal amount so paid in respect of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
Revolving L/C Participations at the Overnight Rate.
 
(d)           The obligations of the Revolving L/C Participants to make payments
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer with respect to Revolving Letters of Credit shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other
 

 
-90-

--------------------------------------------------------------------------------

 

qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including under
any of the following circumstances:
 
(i)       any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
 
(ii)                  the existence of any claim, set-off, defense or other
right that the Borrower may have at any time against a beneficiary named in a
Revolving Letter of Credit, any transferee of any Revolving Letter of Credit (or
any Person for whom any such transferee may be acting), the Administrative
Agent, the Revolving Letter of Credit Issuer, any Lender or other Person,
whether in connection with this Agreement, any Revolving Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrower and the beneficiary named in any
such Revolving Letter of Credit);
 
(iii)                  any draft, certificate or any other document presented
under any Revolving Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;
 
(iv)                  the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Credit Documents; or
 
(v)                  the occurrence of any Default or Event of Default;
 
provided, however, that no Revolving L/C Participant shall be obligated to pay
to the Administrative Agent for the account of the Revolving Letter of Credit
Issuer its Revolving Credit Commitment Percentage of any unreimbursed amount
arising from any wrongful payment made by the Revolving Letter of Credit Issuer
under a Revolving Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Revolving Letter of
Credit Issuer.
 
3.4.           Agreement to Repay Letter of Credit Drawings
 
.
 
(a)           The Borrower hereby agrees to reimburse the applicable Letter of
Credit Issuer, by making payment in Dollars to the Administrative Agent in
immediately available funds, for any payment or disbursement made by such Letter
of Credit Issuer under any Letter of Credit (each such amount so paid until
reimbursed, an “Unpaid Drawing”) (i) within two Business Days of the date of
such payment or disbursement, if such Letter of Credit Issuer provides notice to
the Borrower of such payment or disbursement prior to 10:00 a.m. (New York City
time) on such next succeeding Business Day from the date of such payment or
disbursement or (ii) if such notice is received after such time, on the second
Business Day following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable, the “Reimbursement
Date”), with interest on the amount so paid or disbursed by such Letter of
Credit Issuer, from and including the date of such payment or disbursement to
but excluding the Reimbursement Date, at the per annum rate for each day equal
to the Overnight Rate; provided that, notwithstanding anything contained in this
Agreement to the contrary, (i) in the case of any Unpaid Drawings under any
Revolving Letters of Credit, (A) unless the Borrower shall have notified the
Administrative Agent and the relevant Letter of Credit Issuer prior to
10:00 a.m. (New York City time) on the Reimbursement Date that the Borrower
intends to reimburse the relevant Letter of Credit Issuer for the amount of such
drawing with funds other than the proceeds of Revolving Loans, the Borrower
shall be deemed to have given a Notice of Borrowing requesting that, with
respect to Revolving Letters of Credit, the Lenders with Revolving Credit
Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Reimbursement Date in the amount of such Unpaid Drawing and (B) the
Administrative Agent shall promptly notify each Revolving Credit Lender of such
drawing and the amount of its Revolving
 

 
-91-

--------------------------------------------------------------------------------

 

Credit Loan to be made in respect thereof (without regard to the Minimum
Borrowing Amount), and each Revolving L/C Participant shall be irrevocably
obligated to make a Revolving Credit Loan to the Borrower in the manner deemed
to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 2:00 p.m. (New York City time) on
such Reimbursement Date by making the amount of such Revolving Credit Loan
available to the Administrative Agent and the Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
relevant Letter of Credit Issuer for the related Unpaid Drawing or (ii), in the
case of any Unpaid Drawing under any Deposit Letter of Credit, unless the
Borrower shall have notified the Administrative Agent and the relevant Letter of
Credit Issuer prior to 10:00 a.m. (New York City time) on the Reimbursement Date
that the Borrower intends to reimburse the relevant Letter of Credit Issuer for
the amount of such drawing with its own funds, the Collateral Agent shall
promptly cause the amounts on deposit in the Deposit L/C Loan Collateral Account
to be applied to repay in full the amount of such Unpaid Drawing.
 
In the event that the Borrower fails to Cash Collateralize any Revolving Letter
of Credit that is outstanding on the Revolving Credit Termination Date, the full
amount of the Revolving Letters of Credit Outstanding in respect of such
Revolving Letter of Credit shall be deemed to be an Unpaid Drawing subject to
the provisions of this Section 3.4 except that the Revolving Letter of Credit
Issuer shall hold the proceeds received from the Lenders as contemplated above
as cash collateral for such Revolving Letter of Credit to reimburse any Drawing
under such Revolving Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Revolving Letter of
Credit following the Revolving L/C Maturity Date, second, to the extent such
Revolving Letter of Credit expires or is returned undrawn while any such cash
collateral remains, to the repayment of obligations in respect of any Revolving
Credit Loans that have not been paid at such time and third, to the Borrower or
as otherwise directed by a court of competent jurisdiction.
 
(b)           The obligations of the Borrower under this Section 3.4 to
reimburse the Letter of Credit Issuers with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against any Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as a Revolving L/C Participant), including any
defense based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided that the Borrower shall not be obligated to reimburse any
Letter of Credit Issuer for any wrongful payment made by such Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such Letter
of Credit Issuer.
 
3.5.           Increased Costs
 
.  If after the date hereof, the adoption of any Applicable Law, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by a Letter of
Credit Issuer or any Revolving L/C Participant with any request or directive
made or adopted after the date hereof (whether or not having the force of law),
by any such authority, central bank or comparable agency shall either (a)
impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any Letter of Credit
Issuer, or any Revolving L/C Participant’s Revolving L/C Participation therein,
or (b) impose on any Letter of Credit Issuer or any Revolving L/C Participant
any other conditions or liabilities affecting its obligations under this
Agreement in respect of Letters of Credit or Revolving L/C Participations
therein or any Letter of Credit or such Revolving L/C Participant’s Revolving
L/C Participation therein, and the result of any of the foregoing is to increase
the cost to such Letter of Credit Issuer or such Revolving L/C Partici
 

 
-92-

--------------------------------------------------------------------------------

 

pant of issuing, maintaining or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such Revolving L/C Participant hereunder (other than any such increase
or reduction attributable to (i) taxes indemnifiable under Section 5.4, (ii) net
income taxes and franchise and excise taxes (imposed in lieu of net income
taxes) imposed on any Agent or Lender or (iii) Taxes described in clauses (c)
and (d) of the definition of “Excluded Taxes”) in respect of Letters of Credit
or Revolving L/C Participations therein, then, promptly after receipt of written
demand to the Borrower by such Letter of Credit Issuer or such Revolving L/C
Participant, as the case may be (a copy of which notice shall be sent by such
Letter of Credit Issuer or such Revolving L/C Participant to the Administrative
Agent), the Borrower shall pay to such Letter of Credit Issuer or such Revolving
L/C Participant such additional amount or amounts as will compensate such Letter
of Credit Issuer or such Revolving L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that any Letter of Credit
Issuer or a Revolving L/C Participant shall not be entitled to such compensation
as a result of such Person’s compliance with, or pursuant to any request or
directive to comply with, any such Applicable Law as in effect on the date
hereof.  A certificate submitted to the Borrower by the relevant Letter of
Credit Issuer or a Revolving L/C Participant, as the case may be (a copy of
which certificate shall be sent by such Letter of Credit Issuer or such
Revolving L/C Participant to the Administrative Agent), setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate such Letter of Credit Issuer or such Revolving
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error.
 
3.6.           New or Successor Letter of Credit Issuer
 
.
 
(a)           Any Letter of Credit Issuer may resign as a Letter of Credit
Issuer upon 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower.  The Borrower may add Revolving Letter of Credit
Issuers and/or Deposit Letter of Credit Issuers at any time upon notice to the
Administrative Agent.  If a Letter of Credit Issuer shall resign or be replaced,
or if the Borrower shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Borrower may appoint from among the Lenders a successor
issuer of Letters of Credit under the applicable Credit Facility or a new Letter
of Credit Issuer under the applicable Credit Facility, as the case may be, or,
with the consent of the Administrative Agent (such consent not to be
unreasonably withheld), another successor or new issuer of Letters of Credit
under the applicable Credit Facility, whereupon such successor issuer shall
succeed to the rights, powers and duties of the replaced or resigning Letter of
Credit Issuer under this Agreement and the other Credit Documents, or such new
issuer of Letters of Credit shall be granted the rights, powers and duties of a
Revolving Letter of Credit Issuer or Deposit Letter of Credit Issuer, as
applicable, hereunder, and the term “Revolving Letter of Credit Issuer” or
“Deposit Letter of Credit Issuer”, as applicable, shall mean such successor or
include such new issuer of Letters of Credit under the applicable Credit
Facility effective upon such appointment.  At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees owing to such
Letter of Credit Issuer pursuant to Section 4.1(d).  The acceptance of any
appointment as a Letter of Credit Issuer hereunder whether as a successor issuer
or new issuer of Letters of Credit in accordance with this Agreement, shall be
evidenced by an agreement entered into by such new or successor issuer of
Letters of Credit, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such new or
successor issuer of Letters of Credit shall become a “Revolving Letter of Credit
Issuer” or “Deposit Letter of Credit Issuer”, as applicable, hereunder.  After
the resignation or replacement of a Letter of Credit Issuer hereunder, the
resigning or replaced Letter of Credit Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit.  In connection with
any resignation or replacement pursuant to this clause (a) (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall
 

 
-93-

--------------------------------------------------------------------------------

 

have been appointed), either (i) the Borrower, the resigning or replaced Letter
of Credit Issuer and the successor issuer of Letters of Credit shall arrange to
have any outstanding Letters of Credit issued by the resigning or replaced
Letter of Credit Issuer replaced with Letters of Credit issued by the successor
issuer of Letters of Credit or (ii) in the case of Revolving Letters of Credit,
the Borrower shall cause the successor issuer of Revolving Letters of Credit, if
such successor issuer is reasonably satisfactory to the replaced or resigning
Revolving Letter of Credit Issuer, to issue “back-stop” Revolving Letters of
Credit naming the resigning or replaced Revolving Letter of Credit Issuer as
beneficiary for each outstanding Revolving Letter of Credit issued by the
resigning or replaced Revolving Letter of Credit Issuer, which new Revolving
Letters of Credit shall have a face amount equal to the Revolving Letters of
Credit being back-stopped and the sole requirement for drawing on such new
Revolving Letters of Credit shall be a drawing on the corresponding back-stopped
Revolving Letters of Credit.  After any resigning or replaced Letter of Credit
Issuer’s resignation or replacement as Letter of Credit Issuer, the provisions
of this Agreement relating to a Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (A) while it was a
Letter of Credit Issuer under this Agreement or (B) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.
 
(b)           To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including, without limitation, any obligations related to the payment of Fees
or the reimbursement or funding of amounts drawn), except that the Borrower, the
resigning or replaced Letter of Credit Issuer and the successor issuer of
Letters of Credit shall have the obligations regarding outstanding Letters of
Credit described in clause (a) above.
 
3.7.           Role of Letter of Credit Issuer
 
.  Each Lender and the Borrower agree that, in paying any Drawing under a Letter
of Credit, the relevant Letter of Credit Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the Letter of
Credit Issuers, the Administrative Agent, any of their respective affiliates nor
any correspondent, participant or assignee of any Letter of Credit Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Required Lenders; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Letter of Credit Issuers, the Administrative Agent, any of their respective
affiliates nor any correspondent, participant or assignee of any Letter of
Credit Issuer shall beliable or responsible for any of the matters described in
Section 3.3(d); provided that anything in such Section to the contrary
notwithstanding, the Borrower may have a claim against a Letter of Credit
Issuer, and such Letter of Credit Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such Letter of Credit Issuer’s willful misconduct or gross negligence
or such Letter of Credit Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, each Letter of
Credit Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Let
 

 
-94-

--------------------------------------------------------------------------------

 

ter of Credit or the rights or benefits thereunder or proceeds thereof, in whole
or in part, which may prove to be invalid or ineffective for any reason.
 
3.8.           Cash Collateral
 
.
 
(a)           Upon the request of the Required Lenders or the Administrative
Agent if, as of the Revolving L/C Maturity Date, there are any Revolving Letters
of Credit Outstanding, the Borrower shall immediately Cash Collateralize the
then Revolving Letters of Credit Outstanding.
 
(b)           If any Event of Default shall occur and be continuing, the
Revolving Credit Lenders with Revolving Letter of Credit Exposure representing
greater than 50% of the total Revolving Letter of Credit Exposure or the
Administrative Agent may require that the Revolving L/C Obligations be Cash
Collateralized.
 
(c)           For purposes of this Section 3.8, Section 5.2(b) and Section 11,
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Revolving Letter of Credit Issuer
and the Revolving Credit Lenders, as collateral for the Revolving L/C
Obligations, cash or deposit account balances in an amount equal to 100% of the
amount of the Revolving Letters of Credit Outstanding required to be Cash
Collateralized pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Revolving Letter of Credit
Issuer (which documents are hereby consented to by the Revolving Credit
Lenders).  Derivatives of such terms have corresponding meanings.  The Borrower
hereby grants to the Administrative Agent, for the benefit of the Revolving
Letter of Credit Issuer and the Revolving L/C Participants, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Revolving Letters of Credit Issuer (which documents
are hereby consented to by the Revolving Credit Lenders).  Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts established by
and in the name of the Administrative Agent.
 
3.9.           Deposit L/C Loan Collateral Account
 
.  On the Closing Date, the Borrower shall establish the Deposit L/C Loan
Collateral Account for the purpose of cash collateralizing the Borrower’s
obligations to the Deposit Letter of Credit Issuer in respect of the Deposit
Letters of Credit.  On the Closing Date, the proceeds of the Deposit L/C Loans,
together with other funds (if any) provided by the Borrower, shall be deposited
into the Deposit L/C Loan Collateral Account such that, and the Borrower agrees
that at all times thereafter, and shall immediately cause additional funds to be
deposited and held in the Deposit L/C Loan Collateral Account from time to time
in order that, the Deposit L/C Loan Collateral Account Balance shall at least
equal the Deposit Letters of Credit Outstanding.  The Borrower hereby grants to
the Collateral Agent, for the benefit of the Deposit Letter of Credit Issuer, a
security interest in the Deposit L/C Loan Collateral Account and all cash and
balances therein and all proceeds of the foregoing, as security for the Deposit
L/C Obligations (and, in addition, grants a security interest therein, for the
benefit of the Secured Parties as collateral security for the Obligations;
provided that amounts on deposit in the Deposit L/C Loan Collateral Account
shall be applied, first, to repay the Deposit L/C Obligations and, then, all
other Obligations).  Except as expressly provided herein or in any other Credit
Document, no Person shall have the right to make any withdrawal from the Deposit
L/C Loan Collateral Account or to exercise any right or power with respect
thereto; provided that at any time the Borrower shall fail to reimburse any
Deposit Letter of Credit Issuer for any Unpaid Drawing in accordance with
Section 3.4(a), the Borrower hereby absolutely, unconditionally and irrevocably
agrees that the Collateral Agent shall be entitled to instruct the depositary
bank (the “Depositary Bank”) of the Deposit L/C Loan Collateral Account to
withdraw therefrom and pay to the Administrative Agent for account of such
Deposit Letter of Credit Issuer amounts equal to such Unpaid Drawings.  Amounts
in the Deposit L/C Loan Collateral Ac
 

 
-95-

--------------------------------------------------------------------------------

 

count shall be invested by the Depositary Bank in the manner as instructed by
the Administrative Agent (and agreed to by the Depositary Bank).  To the extent
amounts are invested in Deposit L/C Permitted Investments, the Borrower shall
bear the risk of loss of principal with respect to any such investments.  To the
extent amounts are invested in anything other than Deposit L/C Permitted
Investments, the Administrative Agent shall bear the risk of loss of principal
with respect to any such investments.  So long as no Event of Default shall have
occurred and be continuing, upon at least three Business Days’ prior written
notice to the Collateral Agent and the Administrative Agent, the Borrower may,
at any time and from time to time, request release of and payment to the
Borrower of (and the Collateral Agent hereby agrees to instruct the Depositary
Bank to release and pay to the Borrower) any amounts on deposit in the Deposit
L/C Loan Collateral Account in excess of the Deposit Letter of Credit Commitment
(reduced by the aggregate amounts withdrawn by the Deposit Letter of Credit
Issuer and not subsequently deposited by the Borrower), (provided that the
Collateral Agent shall have received prior confirmation of the amount of such
excess from the Administrative Agent).  In addition, the Collateral Agent hereby
agrees to instruct the Depositary Bank to release and pay to the Borrower
amounts (if any) remaining on deposit in the Deposit L/C Loan Collateral Account
after the termination or cancellation of all Deposit Letters of Credit and the
repayment in full of all outstanding Deposit L/C Loans and Deposit L/C
Obligations.
 
3.10.           Existing Letters of Credit
 
.  Subject to the terms and conditions hereof, (a) each Existing Letter of
Credit that is outstanding on the Closing Date, listed on Schedule 1.1(b) and
denoted thereon as a “Deposit Letter of Credit” shall, effective as of the
Closing Date and without any further action by the Borrower, be continued as a
Deposit Letter of Credit hereunder and from and after the Closing Date shall be
deemed a Deposit Letter of Credit for all purposes hereof and shall be subject
to and governed by the terms and conditions hereof and (b) each Existing Letter
of Credit that is outstanding on the Closing Date, listed on Schedule 1.1(b) and
denoted thereon as a “Revolving Letter of Credit” shall, effective as of the
Closing Date and without any further action by the Borrower, be continued as a
Revolving Letter of Credit hereunder and from and after the Closing Date shall
be deemed a Revolving Letter of Credit for all purposes hereof and shall be
subject to and governed by the terms and conditions hereof.
 
3.11.           Applicability of ISP and UCP
 
.  Unless otherwise expressly agreed by the relevant Letter of Credit Issuer and
the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each Standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Commercial Letter of Credit, and in each case to the extent not inconsistent
with the above referred rules, the laws of the State of New York shall apply to
each Letter of Credit.
 
3.12.           Conflict with Issuer Documents
 
.  In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.
 
3.13.           Letters of Credit Issued for Others
 
.  Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, the Parent or its other
Subsidiaries, US Holdings or a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the relevant Letter of Credit Issuer hereunder for any
and all drawings under such Letter of Credit.  The Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of the Parent or its
other Subsidiaries, US Holdings or such Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of the Parent and its other Subsidiaries, US
Holdings or such Restricted Subsidiaries.
 
SECTION 4.                                Fees; Commitments
 
.
 
4.1.           Fees
 
.
 

 
-96-

--------------------------------------------------------------------------------

 



 
(a)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Revolving Credit Lender (in each case pro rata according
to the respective Revolving Credit Commitments of all such Lenders), a
commitment fee (the “Revolving Credit Commitment Fee”) for each day from the
Closing Date to the Revolving Credit Termination Date.  Each Revolving Credit
Commitment Fee shall be payable by the Borrower (x) quarterly in arrears on the
tenth Business Day following the end of each March, June, September and December
(for the three-month period (or portion thereof) ended on such day for which no
payment has been received) and (y) on the Revolving Credit Termination Date (for
the period ended on such date for which no payment has been received pursuant to
clause (x) above), and shall be computed for each day during such period at a
rate per annum equal to the applicable Revolving Credit Commitment Fee Rate in
effect on such day on the applicable portion of the Available Revolving
Commitment in effect on such day.
 
(b)           The Borrower agrees to pay to the Administrative Agent in Dollars,
for the account of each Lender with an Available Delayed Draw Term Loan
Commitment, a commitment fee (the “Delayed Draw Commitment Fee”) for each day
from the Closing Date to the Delayed Draw Term Loan Commitment Termination
Date.  Each Delayed Draw Commitment Fee shall be payable (x) quarterly in
arrears on the tenth Business Day following the end of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (y) on the Delayed Draw
Term Loan Commitment Termination Date (for the period ended on such date for
which no payment has been received pursuant to clause (x) above), and shall be
computed for each day during such period at a rate per annum equal to the
Delayed Draw Commitment Fee Rate in effect on such day on the Available Delayed
Draw Term Loan Commitment in effect on such day.
 
(c)           The Borrower agrees to pay to the Administrative Agent in Dollars
for the account of each Revolving Credit Lender pro rata on the basis of their
respective Revolving Letter of Credit Exposure, a fee in respect of each
Revolving Letter of Credit (the “Revolving Letter of Credit Fee”), for the
period from the date of issuance of such Revolving Letter of Credit to the
termination date of such Revolving Letter of Credit computed at the per annum
rate for each day equal to the Applicable LIBOR Margin for Revolving Credit
Loans minus the Fronting Fee on the average daily Stated Amount of such
Revolving Letter of Credit.  Such Revolving Letter of Credit Fees shall be due
and payable (x) quarterly in arrears on the tenth Business Day following the end
of each March, June, September and December and (y) on the date upon which the
Total Revolving Credit Commitment terminates and the Revolving Letters of Credit
Outstanding shall have been reduced to zero.
 
(d)           The Borrower agrees to pay to each Letter of Credit Issuer a fee
in respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from the date of issuance of such Letter of Credit to the termination
date of such Letter of Credit, computed at the rate for each day equal to 0.125%
per annum on the average daily Stated Amount of such Letter of Credit (or at
such other rate perannum as agreed in writing between the Borrower and such
Letter of Credit Issuer).  Such Fronting Fees shall be due and payable by the
Borrower (x) quarterly in arrears on the tenth Business Day following the end of
each March, June, September and December and (y) (1) in the case of Revolving
Letters of Credit, on the date upon which the Total Revolving Credit Commitment
terminates and the Revolving Letters of Credit Outstanding shall have been
reduced to zero and (2) in the case of Deposit Letters of Credit, the Deposit
L/C Loan Maturity Date or, if earlier, the date upon which the Deposit Letters
of Credit Commitment terminates and the Deposit Letter of Credit Outstanding
shall have been reduced to zero.
 
(e)           The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances of, drawings under or amendments of, letters of
credit issued by it.
 

 
-97-

--------------------------------------------------------------------------------

 



 
(f)           The Borrower agrees to pay to the Posting Lead Arranger and
Bookrunner in Dollars, the Maintenance Fee (as provided in, and at the times set
forth in, the Posting Facility Fee Letter and this Agreement) for the period
from and including the Closing Date to the Posting Facility Termination Date.
 
(g)           The Borrower agrees to pay directly to the Administrative Agent
for its own account the administrative agent fees as set forth in the Fee
Letter.
 
(h)           Notwithstanding the foregoing, the Borrower shall not be obligated
to pay any amounts to any Defaulting Lender pursuant to this Section 4.1.
 
4.2.           Voluntary Reduction of Revolving Credit Commitments; Delayed Draw
Term Loan Commitments; and Revolving Letter of Credit Commitments
 
.
 
(a)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Revolving Credit Lenders), the Borrower shall
have the right, without premium or penalty, on any day, permanently to terminate
or reduce the Revolving Credit Commitments in whole or in part; provided that
(a) any such reduction shall apply proportionately and permanently to reduce the
Revolving Credit Commitments, as applicable, of each of the Revolving Credit
Lenders, (b) any partial reduction pursuant to this Section 4.2 shall be in the
amount of at least the Minimum Borrowing Amount and (c) after giving effect to
such termination or reduction and to any prepayments of the Revolving Credit
Loans or cancellation or Cash Collateralization of Revolving Letters of Credit
made on the date thereof in accordance with this Agreement (including pursuant
to Section 5.2(b)), the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Exposures shall not exceed the Total Revolving Credit
Commitment.
 
(b)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders holding Delayed Draw Term Loan
Commitments), the Borrower shall have the right, without premium or penalty, on
any day, permanently to terminate or reduce the Delayed Draw Term Loan
Commitments in whole or in part; provided that (a) any such reduction shall
apply proportionately and permanently to reduce the Delayed Draw Term Loan
Commitment of each of the Lenders and (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least the Minimum Borrowing Amount.
 
(c)           Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent and
the Revolving Letter of Credit Issuer (which notice the Administrative Agent
shall promptly transmit to each of the Revolving Credit Lenders), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Letter of Credit Commitment in whole or in
part; provided that, after giving effect to such termination or reduction,
(i) the Revolving Letters of Credit Outstanding shall not exceed the Revolving
Letter of Credit Commitment and (ii) the Revolving Letters of Credit Outstanding
(other than with respect to Existing Letters of Credit) with respect to each
Revolving Letter of Credit Issuer shall not exceed the Revolving Letter of
Credit Commitment of such Revolving Letter of Credit Issuer.
 
4.3.           Mandatory Termination of Commitments
 
.
 
(a)           The Total Initial Term Loan Commitment shall terminate on the
earlier of (i) 5:00 p.m. (New York City time) on July 10, 2008 and
(ii) 5:00 p.m. (New York time) upon the making of the Initial Term Loans on the
Closing Date.
 

 
-98-

--------------------------------------------------------------------------------

 



 
(b)           The Total Deposit L/C Loan Commitment shall terminate on the
earlier of (i) 5:00 p.m. (New York City time) on July 10, 2008 and
(ii) 5:00 p.m. (New York time) upon the making of the Deposit L/C Loans on the
Closing Date.
 
(c)           The Total Delayed Draw Term Loan Commitment shall terminate at
5:00 p.m. (New York time) on the Delayed Draw Term Loan Commitment Termination
Date.
 
(d)           The Total Revolving Credit Commitment shall terminate at 5:00 p.m.
(New York time) on the Revolving Credit Maturity Date.
 
(e)           The Swingline Commitment shall terminate at 5:00 p.m. (New York
time) on the Swingline Maturity Date.
 
(f)           The Incremental Term Loan Commitment for any tranche shall, unless
otherwise provided in the documentation governing such Incremental Term Loan
Commitment, terminate at 5:00 p.m. (New York City time) upon the making of the
Incremental Term Loans for such tranche on the Incremental Facility Closing Date
for such tranche.
 
(g)           The Incremental Deposit L/C Loan Commitment for any tranche shall,
unless otherwise provided in the documentation governing such Incremental
Deposit L/C Loan Commitment, terminate at 5:00 p.m. (New York City time) upon
the making of the Incremental Deposit L/C Loans for such tranche on the
Incremental Facility Closing Date for such tranche.
 
SECTION 5.                                Payments
 
.
 
5.1.           Voluntary Prepayments
 
.  ii)  The Borrower shall have the right to prepay Term Loans, Deposit L/C
Loans, Incremental Deposit L/C Loans, Revolving Credit Loans and Swingline
Loans, without premium or penalty, subject to Sections 5.1(b) and 5.1(c), in
whole or in part, from time to time on the following terms and conditions:  (a)
the Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
its intent to make such prepayment, the amount of such prepayment and, in the
case of LIBOR Loans, the specific Borrowing(s) pursuant to which made, which
notice shall be given by the Borrower no later than (i) in the case of Term
Loans, Deposit L/C Loans, Incremental Deposit L/C Loans or Revolving Credit
Loans, 1:00 p.m. (New York City time) (x) one Business Day prior to (in the case
of ABR Loans) or (y) three Business Days prior to (in the case of LIBOR Loans),
or (ii) in the case of Swingline Loans, 1:00 p.m. (New York City time), the date
of such prepayment and shall promptly be transmitted by the Administrative Agent
to each of the relevant Lenders or the Swingline Lender, as the case may be, (b)
each partial prepayment of any Borrowing of Term Loans, Deposit L/C Loans,
Incremental Deposit L/C Loans or Revolving Credit Loans shall be in a multiple
of $1,000,000 and in an aggregate principal amount of at least $5,000,000 and
each partial prepayment of Swingline Loans shall be in a multiple of $100,000
and in an aggregate principal amount of at least $500,000; provided that no
partial prepayment of LIBOR Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Loans made pursuant to such Borrowing to an amount
less than the Minimum Borrowing Amount for LIBOR Loans and (c) any prepayment of
LIBOR Loans pursuant to this Section 5.1 on any day other than the last day of
an Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.11.  Each prepayment in
respect of any tranche of Term Loans pursuant to this Section 5.1 shall be (a)
applied to the Class or Classes of Term Loans in such manner as the Borrower may
determine and (b) applied to reduce Initial Term Loan Repayment Amounts, Delayed
Draw Term Loan Repayment Amounts and/or Incremental Term Loan Repayment Amounts,
as the case may be, in each case in such order as the Borrower may
determine.  All prepayments under this Section 5.1 shall also be subject to the
provisions of Section 5.2(d) or (e), as applicable.  At the Borrower’s election
in connection with any pre
 

 
-99-

--------------------------------------------------------------------------------

 

payment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loan of a Defaulting Lender.
 
(b)           In the event that the Initial Tranche B-3 Term Loans are repaid
(the “RepaidTranche B-3 Loans”) prior to the date which is 3 years following the
Closing Date in whole or in part (other than pursuant to Section 5.2(a)(ii)),
the Borrower shall pay to Term Lenders having such Repaid Tranche B-3 Loans, the
Applicable Premium as of the date of such prepayment; provided that prior to the
date which is 3 years following the Closing Date, the Borrower may, at its
option, on one or more occasions repay up to 35% of the aggregate principal
amount of the Initial Tranche B-3 Term Loans subject to a prepayment premium on
the principal amount of Initial Tranche B-3 Term Loans being prepaid equal to
the LIBOR Rate for an interest period of three months plus the Applicable LIBOR
Margin in effect on such date, plus accrued and unpaid interest thereon to the
date of such repayment, with the net cash proceeds of one or more Equity
Offerings; provided that (i) that at least 50% of the sum of the original
aggregate principal amount of Initial Tranche B-3 Term Loans remains outstanding
immediately after the occurrence of each such repayment and (ii) that each such
repayment occurs within 90 days of the date of closing of each such Equity
Offering.
 
(c)           In the event that, prior to the date which is 3 years following
the Closing Date, there shall occur any amendment, amendment and restatement or
other modification of this Agreement which reduces the Applicable ABR Margin or
the Applicable LIBOR Margin with respect to the Initial Tranche B-2 Term Loans
or any prepayment or refinancing of the Initial Tranche B-2 Term Loans with
proceeds of new term loans having lower applicable margins or applicable yield
(after giving effect to any premiums paid on such new term loans) than the
Applicable ABR Margin or the Applicable LIBOR Margin for the Initial Tranche B-2
Term Loans as of the Closing Date, each such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, shall
be accompanied by a fee or prepayment premium, as applicable, equal to (i) 3%,
if such amendment, amendment and restatement, modification, prepayment or
refinancing, as the case may be, occurs after the Closing Date but prior to the
first anniversary of the Closing Date, (ii) 2%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date and (iii) 1%, if such amendment, amendment and
restatement, modification, prepayment or refinancing, as the case may be, occurs
on or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date.  As a condition to effectiveness of any
assignment pursuant to Section 13.7(b) in respect of any amendment, amendment
and restatement or modification to this Agreement effective prior to the third
anniversary of the ClosingDate that has the effect of reducing the Applicable
ABR Margin or Applicable LIBOR Margin for the Initial Tranche B-2 Term Loans
from the Applicable ABR Margin or Applicable LIBOR Margin in effect on the
Closing Date, the Borrower shall pay to such Non-Consenting Lender of Initial
Tranche B-2 Term Loans a premium equal to the premium that would apply if such
Non-Consenting Lender’s Initial Tranche B-2 Term Loans being assigned were being
prepaid and subject to the premium set forth in the immediately preceding
sentence.
 
5.2.           Mandatory Prepayments
 
.
 
(a)           Term Loan Prepayments.  (1) (A)  On each occasion that a
Prepayment Event occurs, the Borrower shall, within three Business Days after
the occurrence of such Prepayment Event (or, in the case of Deferred Net Cash
Proceeds, within three Business Days after the Deferred Net Cash Proceeds
Payment Date), prepay, in accordance with clauses (c) and (d) below, Term Loans
in a principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event.  (B) In the event that any Initial Tranche B-3 Term Loans are
repaid (the “PE RepaidTranche B-3Loans”) prior to the third an
 

 
-100-

--------------------------------------------------------------------------------

 

niversary of the Closing Date pursuant to this Section 5.2(a)(i), the Borrower
shall pay to Term Lenders having such PE Repaid Tranche B-3 Loans, the
Applicable Premium as of the date of such prepayment.
 
(ii)           Not later than the date that is ninety days after the last day of
any fiscal year (commencing with and including the fiscal year ending on or
about December 31, 2008), the Borrower shall prepay, in accordance with clauses
(c) and (d) below, Term Loans in a principal amount equal to (x) 50% of Excess
Cash Flow for such fiscal year; provided that (A) the percentage in this Section
5.2(a)(ii) shall be reduced to 25% if, on the date that such prepayment is
required to be made, the Consolidated Total Debt to Consolidated EBITDA Ratio is
less than or equal to 6.00 to 1.0 but greater than 4.75 to 1.0 and (B) no
prepayment of any Term Loans shall be required under this Section 5.2(a)(ii) if,
on the date that such prepayment is required to be made, the Consolidated Total
Debt to Consolidated EBITDA Ratio is less than or equal to 4.75 to 1.00, minus
(y) the principal amount of Term Loans voluntarily prepaid pursuant to Section
5.1 during such fiscal year.
 
(b)           Repayment of Revolving Credit Loans.  If on any date the aggregate
amount of the Lenders’ Revolving Credit Exposures (collectively, the “Aggregate
Revolving Credit Outstandings”) for any reason exceeds 100% of the Total
Revolving Credit Commitment then in effect, the Borrower shall forthwith repay
on such date the principal amount of any Swingline Loans and, after all
Swingline Loans have been paid in full, the Revolving Credit Loans in an amount
necessary to eliminate such deficiency.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Credit Loans, the
Aggregate Revolving Credit Outstandings exceed the Total Revolving Credit
Commitment then in effect, the Borrower shall Cash Collateralize the Revolving
L/C Obligations to the extent of such excess.
 
(c)           Application to Repayment Amounts.  Subject to Section 5.2(h), each
prepayment of Term Loans required by Sections 5.2(a)(i)  and (ii) shall be
allocated pro rata among the Initial Term Loans, the Delayed Draw Term Loans and
the Incremental Term Loans based upon the applicable remaining Repayment Amounts
due in respect thereof and be applied to reduce the scheduled Repayment Amounts
in direct order of maturity; provided that, subject to the pro rata application
to Repayment Amounts within any Class of Term Loans, the Borrower may allocate
such prepayment in its sole discretion among the Class or Classes of Term Loans
as the Borrower may specify.  Subject to Section 5.2(h), with respect to each
such prepayment, the Borrower will, not later than the date specified in Section
5.2(a) for making such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing and which shall include a calculation of
the amount of such prepayment to be applied to eachClass of Term Loans)
requesting that the Administrative Agent provide notice of such prepayment to
each Lender of Term Loans.
 
(d)           Application to Term Loans, Deposit L/C Loans and Incremental
Deposit L/C Loans.  With respect to each prepayment of Term Loans, Deposit L/C
Loans and Incremental Deposit L/C Loans elected to be made by the Borrower
pursuant to Section 5.1 or, in the case of the Term Loans only, required by
Sections 5.2(a)(i) and (ii), the Borrower may designate the Types of Loans that
are to be prepaid and the specific Borrowing(s) pursuant to which made; provided
that (x) the Borrower pays any amounts, if any, required to be paid pursuant to
Section 2.11 with respect to prepayments of LIBOR Loans made on any date other
than the last day of the applicable Interest Period and (y) no prepayment made
pursuant to Section 5.1 or Section 5.2(a)(i) and (a)(ii) of Delayed Draw Term
Loans shall be applied to the Delayed Draw Term Loans of any Defaulting
Lender.  In the absence of a Rejection Notice or a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its reasonable discretion with a view,
but no obligation, to minimize breakage costs owing under Section 2.11.  Upon
any prepayment of Deposit L/C Loans, the Deposit Letter of Credit Commitment
shall be reduced by an amount equal to such prepayment and the
 

 
-101-

--------------------------------------------------------------------------------

 

Borrower shall be permitted to withdraw an amount up to the amount of such
prepayment from the Deposit L/C Loan Collateral Account to complete such
prepayment; provided that after giving effect to such withdrawal, the Deposit
Letters of Credit Outstanding at such time would not exceed the Deposit L/C Loan
Collateral Account Balance.
 
(e)           Application to Revolving Credit Loans.  With respect to each
prepayment of Revolving Credit Loans elected to be made by the Borrower pursuant
to Section 5.1 or required by Section 5.2(b), the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) pursuant to
which made and (ii) the Revolving Credit Loans to be prepaid; provided that (x)
each prepayment of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans; and (y) notwithstanding the provisions of the preceding
clause (x), no prepayment made pursuant to Section 5.1 or Section 5.2(b) of
Revolving Credit Loans shall be applied to the Revolving Credit Loans of any
Defaulting Lender.  In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its reasonable discretion with a view, but no
obligation, to minimize breakage costs owing under Section 2.11.
 
(f)           LIBOR Interest Periods.  In lieu of making any payment pursuant to
this Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount.  Such deposit shall be held by the Administrative Agent in
a corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then customary rate for
accounts of such type.  Such deposit shall constitute cash collateral for the
LIBOR Loans to be so prepaid; provided that the Borrower may at any time direct
that such deposit be applied to make the applicable payment required pursuant to
this Section 5.2.
 
(g)           Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) in the case of any Prepayment Event yielding Net Cash Proceeds
of less than $5,000,000 in the aggregate and (ii) unless and until the amount at
any time of Net Cash Proceeds from Prepayment Events required to be applied at
or prior to such time pursuant to such Section and not yet applied at or prior
to such time to prepay Term Loans pursuant to such Section exceeds (x)
$25,000,000 for a single Prepayment Event or (y) $100,000,000 in the aggregate
for all Prepayment Events (other than those that are either under the threshold
specified in subclause (i) or over the threshold specified in subclause (ii)(x))
in any one fiscal year, at which time all such Net Cash Proceeds referred to in
this subclause (ii) with respect to such fiscal year shall be applied as a
prepayment in accordance with this Section 5.2.
 
(h)           Rejection Right.  The Borrower shall notify the Administrative
Agent in writing of any mandatory prepayment of Term Loans required to be made
pursuant to Section 5.2(a), in each case at least three Business Days prior to
the date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Lender holding
Term Loans of the contents of the Borrower’s prepayment notice and of such
Lender’s pro rata share of the prepayment.  Each Lender may reject all or a
portion of its pro rata share of any such prepayment of Term Loans required to
be made pursuant to Section 5.2(a) (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment.  Each Rejection Notice shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by such Lender.  If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails
 

 
-102-

--------------------------------------------------------------------------------

 

to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such prepayment of
Term Loans.  Any Declined Proceeds remaining thereafter shall be retained by the
Borrower (“Retained Declined Proceeds”).
 
(i)           Foreign Net Cash Proceeds and Excess Cash Flow.  Notwithstanding
any other provisions of this Section 5.2, (i) to the extent that any or all of
the Net Cash Proceeds from a Recovery Prepayment Event (a “Foreign Recovery
Event”) of, or any Disposition by, a Restricted Foreign Subsidiary giving rise
to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or any amount
included in Excess Cash Flow and attributable to Foreign Subsidiaries are
prohibited or delayed by applicable local law from being repatriated to the
United States, such portion of the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Restricted Foreign Subsidiary to promptly take all actions
required by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans as required pursuant to this Section 5.2 and (ii) to
the extent that the Borrower has determined in good faith that repatriation of
any of or all the Net Cash Proceeds of any Foreign Recovery Event, any Foreign
Asset Sale or Excess Cash Flow would have a material adverse tax consequence
with respect to such Net Cash Proceeds or Excess Cash Flow, the Net Cash
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Restricted Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds or Excess Cash Flow so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 5.2(a), (x) the Borrower applies an amount equal
to such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Borrower rather than such Restricted Foreign Subsidiary, less the amount
of additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary.
 
5.3.           Method and Place of Payment
 
.
 
(a)           Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower without set-off, counterclaim
or deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, the Letter of Credit Issuer or the Swingline
Lender entitled thereto, as the case may be, not later than 2:00 p.m. (New York
City time), in each case, on the date when due and shall be made in immediately
available funds at the Administrative Agent’s Office or at such other office as
the Administrative Agent shall specify for such purpose by notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account.  All repayments or
prepayments of any Loans (whether of principal, interest or otherwise) hereunder
and all other payments under each Credit Document shall be made in Dollars.  The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) or, otherwise, on the next Business Day) like funds
relating to the payment of principal or interest or fees ratably to the Lenders
entitled thereto.
 

 
-103-

--------------------------------------------------------------------------------

 



 
(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York City time) shall be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.
 
5.4.           Net Payments
 
.
 
(a)           Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Indemnified Taxes; provided that if the Borrower or any Guarantor or the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) shall be required by Applicable Law to deduct or withhold any Indemnified
Taxes from such payments, then (i) the sum payable by the Borrower or any
Guarantor shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.4) the Administrative Agent, the
Collateral Agent, the Posting Agent or any Lender (which term shall include each
Letter of Credit Issuer and the Swingline Lender for purposes of Section 5.4 and
for the purposes of the definition of Excluded Taxes), as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Guarantor or the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) shall make such deductions or withholdings and (iii) the Borrower or such
Guarantor or the Administrative Agent (or, in the case of the Posting Facility,
the Posting Agent) shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority within the time allowed and in accordance with
Applicable Law.  Whenever any Indemnified Taxes are payable by the Borrower or
such Guarantor, as promptly as possible thereafter, the Borrower or Guarantor
shall send to the Administrative Agent (or, in the case of the Posting Facility,
the Posting Agent) for its own account or for the account of such Lender, as the
case may be, a certified copy of an original official receipt (or other evidence
acceptable to such Lender, acting reasonably) received by the Borrower or such
Guarantor showing payment thereof.
 
(b)           The Borrower shall timely pay and shall indemnify and hold
harmless the Administrative Agent, the Posting Agent, the Collateral Agent and
each Lender with regard to any Other Taxes (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority).
 
(c)           The Borrower shall indemnify and hold harmless the Administrative
Agent, the Posting Agent, the Collateral Agent and each Lender within fifteen
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on the Administrative Agent, the Posting Agent, the
Collateral Agent or such Lender as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Credit Document (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.4) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate setting forth
reasonable detail as to the amount of such payment or liability delivered to the
Borrower by a Lender, the Administrative Agent, the Posting Agent or the
Collateral Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.
 
(d)           Any Non-U.S. Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or under
 

 
-104-

--------------------------------------------------------------------------------

 

any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Credit Document shall, to the extent it is legally
able to do so, deliver to the Borrower (with a copy to the Administrative Agent
(or, in the case of the Posting Facility, the Posting Agent)), at the time or
times prescribed by Applicable Law or reasonably requested by the Borrower or
the Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent), such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  A Lender’s obligation under the prior sentence
shall apply only if the Borrower or the Administrative Agent has made a request
for such documentation.  In addition, any Lender, if requested by the Borrower
or the Administrative Agent (or, in the case of the Posting Facility, the
Posting Agent), shall deliver such other documentation prescribed by Applicable
Law or reasonably requested by the Borrower or the Administrative Agent (or, in
the case of the Posting Facility, the Posting Agent) as will enable the Borrower
or the Administrative Agent (or, in the case of the Posting Facility, the
Posting Agent) to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.
 
(e)           Each Non-U.S. Lender with respect to any Loan or Posting Advance
made to the Borrower shall, to the extent it is legally entitled to do so:
 
(i)       deliver to the Borrower and the Administrative Agent (or, in the case
of the Posting Facility, the Posting Agent), prior to the date on which the
first payment to the Non-U.S. Lender is due hereunder, two copies of (x) in the
case of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, United States Internal Revenue Service Form W-8BEN
(together with a certificate substantially in the form of Exhibit Q representing
that such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, any interest payment received
by such non-U.S. Lender under this Agreement or any other Credit Document is not
effectively connected with the conduct of a trade or business in the United
States and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) Internal Revenue
Service Form W-8BEN or Form W-8ECI, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Borrower under this
Agreement or (z) if a Non-U.S. Lender does not act or ceases to act for its own
account with respect to any portion of anysums paid or payable to such Lender
under any of the Credit Documents (for example, in the case of a typical
participation or where Non-U.S. Lender is a pass through entity) Internal
Revenue Service Form W-8IMY and all necessary attachments (including the forms
described in clauses (x) and (y) above, as required); and
 
(ii)                  deliver to the Borrower and the Administrative Agent (or,
in the case of the Posting Facility, the Posting Agent) two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower.
 
If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent).
 

 
-105-

--------------------------------------------------------------------------------

 



 
(f)           If any Lender, the Administrative Agent, the Posting Agent or the
Collateral Agent, as applicable, determines, in its sole discretion, that it had
received and retained a refund of an Indemnified Tax (including an Other Tax)
for which a payment has been made by the Borrower pursuant to this Agreement,
which refund in the good faith judgment of such Lender, the Administrative
Agent, the Posting Agent or the Collateral Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender, the
Administrative Agent, the Posting Agent or the Collateral Agent, as the case may
be, shall reimburse the Borrower for such amount (net of all out-of-pocket
expenses of such Lender, the Administrative Agent, the Posting Agent or the
Collateral Agent, as the case may be, and without interest other than any
interest received thereon from the relevant Governmental Authority with respect
to such refund) as the Lender, Administrative Agent, the Posting Agent or the
Collateral Agent, as the case may be, determines in its sole discretion to be
the proportion of the refund as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any taxes imposed on
the refund) than it would have been in if the payment had not been required;
provided that the Borrower, upon the request of the Lender, the Administrative
Agent, the Posting Agent or the Collateral Agent, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Lender, the Administrative Agent,
the Posting Agent or the Collateral Agent in the event the Lender, the
Administrative Agent, the Posting Agent or the Collateral Agent is required to
repay such refund to such Governmental Authority.  A Lender, the Administrative
Agent, the Posting Agent or the Collateral Agent shall claim any refund that it
determines is available to it, unless it concludes in its sole discretion that
it would be adversely affected by making such a claim.  Neither the Lender, the
Administrative Agent, the Posting Agent nor the Collateral Agent shall be
obliged to disclose any information regarding its tax affairs or computations to
any Credit Party in connection with this clause (f) or any other provision of
this Section 5.4.
 
(g)           If the Borrower determines that a reasonable basis exists for
contesting a Tax, each Lender or Agent, as the case may be, shall use reasonable
efforts to cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax.  Subject to the provisions of Section 2.12, each Lender
and Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4.  The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(g).  Nothing in this Section 5.4(g) shall obligate any Lender
or Agent to take any action that such Person, in its sole judgment, determines
may result in a material detriment to such Person.
 
(h)           Each Lender and Agent with respect to any Loan or Posting Advance
made to the Borrower that is a United States person under Section 7701(a)(30) of
the Code (each, a “U.S. Lender”) shall deliver to the Borrower and the
Administrative Agent (or, in the case of the Posting Facility, the Posting
Agent) two United States Internal Revenue Service Forms W-9 (or substitute or
successor form), properly completed and duly executed, certifying that such
Lender or Agent is exempt from United States backup withholding (i) on or prior
to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Agent’s or Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Borrower and the Administrative Agent (or, in the case of the Posting
Facility, the Posting Agent) and (iv) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent (or, in the case of the
Posting Facility, the Posting Agent).
 
(i)           The agreements in this Section 5.4 shall survive the termination
of this Agreement and the payment of the Loans, Posting Advances and all other
amounts payable hereunder.
 

 
-106-

--------------------------------------------------------------------------------

 



 
5.5.           Computations of Interest and Fees
 
.
 
(a)           Except as provided in the next succeeding sentence, interest on
LIBOR Loans, Posting Advances and ABR Loans shall be calculated on the basis of
a 360-day year for the actual days elapsed.  Interest on ABR Loans in respect of
which the rate of interest is calculated on the basis of the Administrative
Agent’s prime rate and interest on overdue interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.
 
(b)           Fees (other than the Maintenance Fee) and the average daily Stated
Amount of Letters of Credit shall be calculated on the basis of a 360-day year
for the actual days elapsed.
 
(c)           The Maintenance Fee shall be calculated by the Posting Calculation
Agent in the manner set forth in the Posting Facility Fee Letter.
 
(d)           Whenever the Posting Calculation Agent makes a determination or
calculation under this Agreement or in respect of the transactions contemplated
hereby, the Posting Calculation Agent shall make such determination or
calculation (i) in good faith, (ii) in a commercially reasonable manner, (iii)
with respect to calculations or determinations involving transaction valuations,
consistent with its practices and procedures for valuing similar transactions
and (iv) in consultation with the Borrower.  The Borrower may, acting in good
faith, dispute a calculation or determination by the Posting Calculation Agent
which it believes is inaccurate (provided that the Borrower shall make any
determination or calculation relating to such dispute in a commercially
reasonable manner).  In the event of such a dispute, the Borrower and the
Posting Calculation Agent shall first endeavor to resolve such dispute.  If the
Borrower and the Posting Calculation Agent are unable to resolve such dispute
within five Business Days, the Borrower and Posting Calculation Agent shall
mutually select a dealer (with respect to commodity related calculations) or a
financial institution (with respect to financial calculations) that customarily
acts as a calculation agent for similar transactions to act as Posting
Calculation Agent with respect to the issue in dispute.  If the Borrower and the
Posting Calculation Agent cannot agree on a dealer or financial institution
within one Business Day, then each shall appoint a dealer or financial
institution and the appointed dealers or financial institutions shall together
appoint a third dealer or financial institution as Posting Calculation Agent for
making the relevant determination, and the decision of such Person shall be
final and binding upon the parties.  The dealers or financial institutions
selected by a party shall not be parties to this Agreement or Affiliates of a
party to this Agreement.  It is understood and agreed that, for the avoidance of
doubt, the Disclaimer for Mark-to-Market Calculation (set forth in Exhibit O
hereto) does not limit the Borrower’s rights under this Section 5.5(d).
 
5.6.           Limit on Rate of Interest
 
.
 
(a)           No Payment Shall Exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obligated to pay any interest
or other amounts under or in connection with this Agreement or otherwise in
respect of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.
 
(b)           Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
 
(c)           Adjustment if Any Payment Exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate that would be prohib
 

 
-107-

--------------------------------------------------------------------------------

 

ited by any Applicable Law, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by Applicable Law, such adjustment to be effected, to the extent
necessary, by reducing the amount or rate of interest required to be paid by the
Borrower to the affected Lender under Section 2.8.
 
(d)           Spreading.  In determining whether the interest hereunder is in
excess of the amount or rate permitted under or consistent with any Applicable
Law, the total amount of interest shall be spread throughout the entire term of
this Agreement until its payment in full.
 
(e)           Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received from the
Borrower an amount in excess of the maximum permitted by any Applicable Law,
then the Borrower shall be entitled, by notice in writing to the Administrative
Agent to obtain reimbursement from that Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by that Lender to the Borrower.
 
SECTION 6.                                Conditions Precedent to Initial
Borrowing
 
.
 
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.
 
6.1.           Credit Documents
 
.  The Administrative Agent (or, in the case of clause (f), the Posting Agent)
shall have received:
 
(a)           this Agreement, executed and delivered by a duly authorized
officer of US Holdings, the Borrower, each Agent, each Lender and each Letter of
Credit Issuer;
 
(b)           the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor as of the Closing Date;
 
(c)           the Pledge Agreement, executed and delivered by a duly authorized
officer of each pledgor party thereto as of the Closing Date;
 
(d)           the Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto as of the Closing Date;
 
(e)           the Intercreditor Agreement, executed and delivered by a duly
authorized officer of the Borrower, the Collateral Agent and any Hedge Bank
party to a Secured Commodity Hedging Agreement as of the Closing Date; and
 
(f)           the Posting Facility Fee Letter, executed and delivered by a duly
authorized officer of the Borrower, Goldman Sachs Credit Partners L.P. and J.
Aron & Company.
 
6.2.           Collateral
 
.
 
(a)           All outstanding Stock of the Borrower directly owned by US
Holdings and all Stock of each Subsidiary of the Borrower directly owned by the
Borrower or any Subsidiary Guarantor, in each case, as of the Closing Date,
shall have been pledged pursuant to the Pledge Agreement (except that such
Credit Parties shall not be required to pledge any Excluded Stock and Stock
Equivalents) and the
 

 
-108-

--------------------------------------------------------------------------------

 

Collateral Agent shall have received all certificates, if any, representing such
securities pledged under the Pledge Agreement, accompanied by instruments of
transfer and undated stock powers endorsed in blank.
 
(b)           All Indebtedness of the Borrower and each Subsidiary of the
Borrower that is owing to the Borrower or a Subsidiary Guarantor shall, to the
extent exceeding $10,000,000 in aggregate principal amount, be evidenced by one
or more global promissory notes and shall have been pledged pursuant to the
Pledge Agreement, and the Collateral Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.
 
(c)           All documents and instruments, including Uniform Commercial Code
or other applicable personal property and financing statements, reasonably
requested by the Collateral Agent to be filed, registered or recorded to create
the Liens intended to be created by any Security Document to be executed on the
Closing Date and perfect such Liens to the extent required by, and with the
priority required by, such Security Document shall have been delivered to the
Collateral Agent in proper form for filing, registration or recording and none
of the Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted hereunder.
 
(d)           US Holdings and the Borrower shall deliver to the Collateral Agent
a completed Perfection Certificate, executed and delivered by an Authorized
Officer of US Holdings and the Borrower, together with all attachments
contemplated thereby.
 
(e)           The Guarantee shall be in full force and effect.
 
(f)           (2)  With respect to each Closing Date Mortgaged Property, a
Mortgage, executed and delivered by a duly authorized officer of each mortgagor
party thereto as of the Closing Date;
 
(ii)                  All documents and instruments, including Uniform
Commercial Code or other applicable fixture security financing statements,
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by any such Mortgage and perfect such
Liens to the extent required by, and with the priority required by, such
Mortgage shall have been delivered to the Collateral Agent in proper form for
filing, registration or recording and none of Closing Date Mortgaged Property
shall be subject to any other pledges, secured interests or mortgages, except
Liens expressly permitted by Section 10.2 or otherwise consented to by the
Collateral Agent;
 
(iii)                  The Collateral Agent shall have received (A) a policy or
policies of title insurance (or a marked up commitment for title insurance
having the same effect), issued by the Title Company insuring the Lien of each
such Mortgage as a valid Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 10.2 or consented to by the
Collateral Agent, together with such endorsements and reinsurance as the
Collateral Agent may reasonably request having the effect of a valid, issued and
binding title insurance policy, and (B) evidence reasonably acceptable to the
Collateral Agent of payment of all title insurance premiums, search and
examination charges, escrow charges and related charges, fees, costs and
expenses required for the issuance of the title insurance policies referred to
above;
 
(iv)                  Written opinions of legal counsel in the states in which
each such Closing Date Mortgaged Property is located in form and substance
reasonably acceptable to the Collateral Agent; and
 

 
-109-

--------------------------------------------------------------------------------

 



 
(v)                  With respect to each Closing Date Mortgaged Property, a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination, subject, however, to the provisions of Section 9.14(d).
 
Notwithstanding anything to the contrary herein, with respect to any Collateral
(other than Collateral consisting of the Stock of the Borrower and the Stock of
any Domestic Subsidiary required to be pledged pursuant to Section 6.2(a)), the
security interest in which may not be perfected by the filing of a Uniform
Commercial Code financing statement, if the granting and/or perfection of the
Collateral Agent’s security interest in such Collateral may not be accomplished
on or prior to the Closing Date without undue burden or expense and without the
taking of any action that goes beyond commercial reasonableness, then the
delivery of documents and instruments for granting and/or perfection of such
security interest shall not constitute a condition precedent to the initial
Credit Event to occur on the Closing Date.  To the extent that any such security
interest is not so granted and/or perfected on or prior to the Closing Date,
then US Holdings and the Borrower each agrees to deliver or cause to be
delivered such documents and instruments, and take or cause to be taken such
other actions as may be required to grant and perfect such security interests,
on or prior to the date that is 120 days (or 180 days in the case of Collateral
consisting of mining properties) after the Closing Date or such longer period of
time as may be agreed to by the Collateral Agent in its sole discretion.
 
6.3.           Legal Opinions
 
.  The Administrative Agent shall have received the executed legal opinions of
(a) Simpson Thacher & Bartlett LLP, special New York counsel to US Holdings and
the Borrower, substantially in the form of Exhibit H-1, (b) Vinson & Elkins LLP,
special Texas counsel to US Holdings and the Borrower, substantially in the form
of Exhibit H-2, (c) Hunton & Williams LLP, special Texas regulatory counsel to
US Holdings and the Borrower, substantially in the form of Exhibit H-3 and (d)
Covington & Burling LLP, special FERC and NRC counsel regulatory counsel to US
Holdings and the Borrower, substantially in the form of Exhibit H-4.  US
Holdings, the Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinions.
 
6.4.           Refinancing
 
.  Concurrently with the initial Borrowing hereunder, the Refinancing shall have
been consummated.
 
6.5.           Equity Investments
 
.  The Equity Contribution, which, to the extent constituting Stock or Stock
Equivalents of the Parent other than common Stock, shall be on terms and
conditions and pursuant to documentation reasonably satisfactory to the Joint
Lead Arrangers and Bookrunners to the extent material to the interests of the
Lenders, in an amount not less than the Minimum Equity Amount shall have been
made, or substantially simultaneously with the initial Credit Event hereunder,
shall be made.
 
6.6.           Closing Certificates
 
.  The Administrative Agent shall have received a certificate of the Credit
Parties, dated the Closing Date, substantially in the form of Exhibit I, with
appropriate insertions, executed by an Authorized Officer of each Credit Party,
and attaching the documents referred to in Section 6.7.
 
6.7.           Authorization of Proceedings of Each Credit Party
 
.  The Administrative Agent shall have received (a) a copy of the resolutions,
in form and substance reasonably satisfactory to the Administrative Agent, of
the board of directors, other managers or general partner of each Credit Party
(or a duly authorized committee thereof) authorizing (i) the execution, delivery
and performance of the Credit Documents (and any agreements relating thereto) to
which it is a party and (ii) in the case of the Borrower, the extensions of
credit contemplated hereunder and (b) true and complete copies of the
Organizational Documents of each Credit Party as of the Closing Date.
 

 
-110-

--------------------------------------------------------------------------------

 



 
6.8.           Fees
 
.  The Agents shall have received the fees in the amounts previously agreed in
writing by the Agents to be received on the Closing Date and all expenses
(including the reasonable fees, disbursements and other charges of counsel)
payable by the Credit Parties for which invoices have been presented prior to
the Closing Date shall have been paid.
 
6.9.           Representations and Warranties
 
.  On the Closing Date, (a) there shall be no breach of any representation made
by the Parent in the Acquisition Agreement that is (i) material to the interests
of the Lenders and (ii) the breach of which would give Holdings and/or Merger
Sub the right to terminate their respective obligations thereunder, and (b) the
representations and warranties made by the Credit Parties in Section 8.1(a),
Section 8.2, Section 8.5 and Section 8.7, as they relate to the Credit Parties
at such time, shall be true and correct in all material respects.
 
6.10.           Acquisition Agreement
 
.  The Administrative Agent shall have received a fully executed or conformed
copy of the Acquisition Agreement which shall be in full force and effect.
 
6.11.           Solvency Certificate
 
.  On the Closing Date, the Administrative Agent shall have received a
certificate from an Authorized Officer of the Borrower to the effect that after
giving effect to the consummation of the Transactions, the Borrower on a
consolidated basis with its Subsidiaries is Solvent.
 
6.12.           Merger
 
.  Concurrently with the initial Credit Event hereunder, the Merger shall have
been consummated in accordance with the terms of the Acquisition Agreement,
without giving effect to any modifications, amendments or express waivers
thereto that are materially adverse to the Lenders (including, without
limitation, the definition of, and representations, warranties and conditions
relating to, the absence of any “Company Material Adverse Effect” therein)
without the reasonable consent of the Joint Lead Arrangers and Bookrunners.
 
6.13.           Pro Forma Financial Statements
 
.  The Administrative Agent shall have received to Pro Forma Financial
Statements.
 
6.14.           Patriot Act
 
.  The Joint Lead Arrangers and Bookrunners and the Posting Lead Arranger and
Bookrunner shall have received such documentation and information as is
reasonably requested in writing at least 10 days prior to the Closing Date by
the Administrative Agent about US Holdings, the Borrower and the Subsidiary
Guarantors mutually agreed to be required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.
 
6.15.           Insurance
 
.  The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 9.3 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to name the Collateral Agent, on behalf of the Secured
Partners, as “loss payee” and “mortgagee” under any casualty insurance policies,
and the Secured Parties, as “additional insureds”, under any liability insurance
policies.
 
SECTION 7.                                Conditions Precedent to All Credit
Events
 
.
 
The agreement of each Lender to make any Loan or Posting Advance requested to be
made by it on any date (excluding Mandatory Borrowings and Revolving Credit
Loans required to be made by the Revolving Credit Lenders in respect of Unpaid
Drawings pursuant to Section 3.4), and the obligation of any Letter of Credit
Issuer to issue Letters of Credit on any date, is subject to the satisfaction of
the following conditions precedent:
 

 
-111-

--------------------------------------------------------------------------------

 



 
7.1.           No Default; Representations and Warranties
 
.  At the time of each Credit Event and also after giving effect thereto (other
than any Credit Event on the Closing Date) (a) no Default or Event of Default
shall have occurred and be continuing and (b) all representations and warranties
made by any Credit Party contained herein or in the other Credit Documents shall
be true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).
 
7.2.           Notice of Borrowing
 
.
 
(a)           Prior to the making of each Term Loan, the Administrative Agent
shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3, which Notice of Borrowing, in the case
of any borrowing of Delayed Draw Term Loans (other than the Borrowing on the
Closing Date) shall contain a description setting forth the categories and the
amounts of expenditures under such categories under the New Build Program that
are to be funded with the proceeds of such Delayed Draw Term Loans.
 
(b)           Prior to the making of each Deposit L/C Loan or Incremental
Deposit L/C Loan, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3.
 
(c)           Prior to the making of each Revolving Credit Loan (other than any
Revolving Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan
(excluding Mandatory Borrowings), the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3.
 
(d)           Prior to the issuance of each Revolving Letter of Credit, the
Administrative Agent and the Revolving Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2(a).
 
(e)           Prior to the issuance of each Deposit Letter of Credit, the
Administrative Agent and the Deposit Letter of Credit Issuer shall have received
a Letter of Credit Request meeting the requirements of Section 3.2(b).
 
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified in Section 7 above have been satisfied as of
that time.
 
SECTION 8.                                Representations, Warranties and
Agreements
 
.
 
In order to induce the Lenders and the Letter of Credit Issuers to enter into
this Agreement, to make the Loans, to make Posting Advances and issue or
participate in Letters of Credit as provided for herein, each of US Holdings and
the Borrower makes (on the Closing Date and on each other date as required or
otherwise set forth in this Agreement) the following representations and
warranties to, and agreements with, the Lenders and the Letter of Credit
Issuers, all of which shall survive the execution and delivery of this
Agreement, the making of the Loans, the making of the Posting Advances and the
issuance of the Letters of Credit:
 
8.1.           Corporate Status; Compliance with Laws
 
.  Each of US Holdings, the Borrower and each Material Subsidiary of the
Borrower that is a Restricted Subsidiary (a) is a duly organized and
 

 
-112-

--------------------------------------------------------------------------------

 

validly existing corporation or other entity in good standing (as applicable)
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged, (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect and (c) is in compliance with all Applicable Laws, except to the
extent that the failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect.
 
8.2.           Corporate Power and Authority
 
.  Each Credit Party has the corporate or other organizational power and
authority to execute, deliver and carry out the terms and provisions of the
Credit Documents to which it is a party and has taken all necessary corporate or
other organizational action to authorize the execution, delivery and performance
of the Credit Documents to which it is a party.  Each Credit Party has duly
executed and delivered each Credit Document to which it is a party and each such
Credit Document constitutes the legal, valid and binding obligation of such
Credit Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
 
8.3.           No Violation
 
.  Neither the execution, delivery or performance by any Credit Party of the
Credit Documents to which it is a party nor the compliance with the terms and
provisions thereof nor the consummation of the Merger and the other transactions
contemplated hereby and thereby will (a) contravene any applicable provision of
any material Applicable Law (including material Environmental Laws), (b) result
in any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
US Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents or Liens subject to the Intercreditor Agreement)
pursuant to the terms of any material indenture (including the Existing Notes
Indentures), loan agreement, lease agreement, mortgage, deed of trust or other
material agreement or instrument to which US Holdings, the Borrower or any
Restricted Subsidiary is a party or by which it or any of its property or assets
is bound (any such term, covenant, condition or provision, a “Contractual
Requirement”) other than any such breach, default or Lien that could not
reasonably be expected to result in a Material Adverse Effect, or (c) violate
any provision of the Organizational Documents of US Holdings, the Borrower or
any Restricted Subsidiary.
 
8.4.           Litigation
 
.  Except as set forth on Schedule 8.4, there are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of the
Borrower, threatened with respect to US Holdings, the Borrower or any of the
Restricted Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.
 
8.5.           Margin Regulations
 
.  Neither the making of any Loan or Posting Advance hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.
 
8.6.           Governmental Approvals
 
.  The execution, delivery and performance of the Merger Agreement or any Credit
Document does not require any consent or approval of, registration or filing
with, or other action by, any Governmental Authority, except for (i) such as
have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (iii) such licenses, approvals, authorizations or consents the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect and (iv) the PUCT filing reporting the Merger and actions
regarding the commitments made to the PUCT and state legislature of the State of
Texas relating to the Merger.
 

 
-113-

--------------------------------------------------------------------------------

 



 
8.7.           Investment Company Act
 
.  None of the Credit Parties is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.
 
8.8.           True and Complete Disclosure
 
.
 
(a)           None of the written factual information and written data (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of US
Holdings, the Borrower, any of the Subsidiaries of the Borrower or any of their
respective authorized representatives to the Administrative Agent, the Posting
Agent, any Joint Lead Arranger and Bookrunner, the Posting Lead Arranger and
Bookrunner and/or any Lender on or before the Closing Date (including all such
information and data contained in the Credit Documents) for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement of any material fact or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections or estimates (including financial estimates, forecasts and
other forward-looking information) and information of a general economic or
general industry nature.
 
(b)           The projections (including financial estimates, forecasts and
other forward-looking information) contained in the information and data
referred to in Section 8.8(a) were prepared in good faith based upon estimates
and assumptions believed by such Persons to be reasonable at the time made, it
being recognized by the Agents and Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such differences may be material.
 
8.9.           Financial Condition; Financial Statements
 
.  The Historical Financial Statements present fairly in all material respects
the consolidated financial position of the Borrower and its consolidated
Subsidiaries at the respective dates of said information, statements and results
of operations for the respective periods covered thereby subject, in the case of
the unaudited financial information, to changes resulting from audit, normal
year-end audit adjustments and the absence of footnotes.  The unaudited pro
forma consolidated balance sheet of US Holdings and its consolidated
Subsidiaries as at June 30, 2007 (including the notes thereto) (the “Pro Forma
Balance Sheet”) and the unaudited pro forma consolidated statement of operations
of US Holdings and its consolidated Subsidiaries for the 12-month period ending
on such date (together with the Pro Forma Balance Sheet, the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the historical financial
statements of US Holdings and have been prepared in good faith, based on
assumptions believed by US Holdings to be reasonable as of the date of delivery
thereof, and, subject to the qualifications and limitations contained in the
notes attached thereto, present fairly in all material respects on a Pro Forma
Basis the estimated financial position of US Holdings and its consolidated
Subsidiaries as at June 30, 2007 and their estimated results of operations for
the period covered thereby.  The financial statements referred to in this
Section 8.9 have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.  There
has been no Material Adverse Effect since the Closing Date.
 
8.10.           Tax Matters
 
.  Except where the failure of which could not be reasonably expected to have a
Material Adverse Effect, (a) each of US Holdings, the Borrower and each of the
Restricted Subsidiaries has filed all federal income Tax returns and all other
Tax returns, domestic and foreign, required to be filed by it and has paid all
material Taxes payable by it that have become due (whether or not shown on such
Tax return), other than those (i) not yet delinquent or (ii) contested in good
faith as to which adequate reserves have been provided to the extent required by
law and in accordance
 

 
-114-

--------------------------------------------------------------------------------

 

with GAAP, (b) each of US Holdings, the Borrower and each of the Restricted
Subsidiaries has provided adequate reserves in accordance with GAAP for the
payment of, all federal, state, provincial and foreign Taxes not yet due and
payable and (c) each of US Holdings, the Borrower and each of the Restricted
Subsidiaries has satisfied all of its Tax withholding obligations.
 
8.11.           Compliance with ERISA
 
.
 
(a)           Each Employee Benefit Plan is in compliance with ERISA, the Code
and any Applicable Law; no Reportable Event has occurred (or is reasonably
likely to occur) with respect to any Plan; no Multiemployer Plan is insolvent or
in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower or any ERISA Affiliate; no Plan has an
accumulated or waived funding deficiency (or is reasonably likely to have such a
deficiency); on and after the effectiveness of the Pension Act, each Plan has
satisfied the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, and there has been no
determination that any such Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 4010(d)(2) of ERISA); none of the Borrower or any
ERISA Affiliate has incurred (or is reasonably likely to incur) any liability to
or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code; no
proceedings have been instituted (or are reasonably likely to be instituted) to
terminate or to reorganize any Plan or to appoint a trustee to administer any
Plan, and no written notice of any such proceedings has been given to the
Borrower or any ERISA Affiliate; and no Lien imposed under the Code or ERISA on
the assets of the Borrower or any ERISA Affiliate exists (or is reasonably
likely to exist) nor has the Borrower or any ERISA Affiliate been notified in
writing that such a Lien will be imposed on the assets of the Parent, US
Holdings, the Borrower or any ERISA Affiliate on account of any Plan, except to
the extent that a breach of any of the representations, warranties or agreements
in this Section 8.11(a) would not result, individually or in the aggregate, in
an amount of liability that would be reasonably likely to have a Material
Adverse Effect.  No Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse
Effect.  With respect to Plans that are Multiemployer Plans, the representations
and warranties in this Section 8.11(a), other than any made with respect to
(i) liability under Section 4201 or 4204 of ERISA or (ii) liability for
termination or reorganization of such Multiemployer Plans under ERISA, are made
to the best knowledge of the Borrower.
 
(b)           All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and Applicable Law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect.  All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
8.12.           Subsidiaries
 
.  Schedule 8.12 lists each Subsidiary of US Holdings (and the direct and
indirect ownership interest of US Holdings therein), in each case existing on
the Closing Date (after giving effect to the Transactions).  Each Material
Subsidiary as of the Closing Date has been so designated on Schedule 8.12.
 
8.13.           Intellectual Property
 
.  Each of US Holdings, the Borrower and the Restricted Subsidiaries has good
and marketable title to, or a valid license or right to use, all patents,
trademarks, servicemarks, trade names, copyrights and all applications therefor
and licenses thereof, and all other intellectual property rights, free and clear
of all Liens (other than Liens permitted by Section 10.2), that are
 

 
-115-

--------------------------------------------------------------------------------

 

necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such title, license or rights
could not reasonably be expected to have a Material Adverse Effect.
 
8.14.           Environmental Laws
 
.  Except as could not reasonably be expected to have a Material Adverse
Effect:  (a) US Holdings, the Borrower and the Restricted Subsidiaries and all
Real Estate are in compliance with all Environmental Laws; (b) US Holdings, the
Borrower and the Restricted Subsidiaries have, and have timely applied for
renewal of, all permits under Environmental Law to construct and operate their
facilities as currently constructed; (c) except as set forth on Schedule 8.4,
neither US Holdings, the Borrower nor any Restricted Subsidiary is subject to
any pending or, to the knowledge of the Borrower, threatened Environmental Claim
or any other liability under any Environmental Law including any such
Environmental Claim or, to the knowledge of the Borrower, any other liability
under Environmental Law related to, or resulting from the business or operations
of any predecessor in interest of any of them; (d); neither US Holdings, the
Borrower nor any Restricted Subsidiary is conducting or financing or is required
to conduct or finance, any investigation, removal, remedial or other corrective
action pursuant to any Environmental Law at any location; (e) to the knowledge
of the Borrower, no Hazardous Materials have been released into the environment
at, on or under any Real Estate currently owned or leased by US Holdings, the
Borrower or any Restricted Subsidiary, (f) neither the US Holdings, the Borrower
nor any Restricted Subsidiary has treated, stored, transported, released or
disposed or arranged for disposal or transport for disposal of Hazardous
Materials at, on, under or from any currently or formerly owned or leased Real
Estate and (g) neither US Holdings, the Borrower nor any Restricted Subsidiary
has treated, stored, transported, released or disposed or arranged for disposal
or transport for disposal of Hazardous Materials at, on, under or from any
currently or, to the knowledge of the Borrower, formerly owned or leased Real
Estate or facility.
 
8.15.           Properties
 
.  Except as set forth on Schedule 8.15, US Holdings, the Borrower and the
Restricted Subsidiaries have good and indefeasible title to or valid leasehold
or easement interests in all properties that are necessary for the operation of
their respective businesses as currently conducted, free and clear of all Liens
(other than any Liens permitted by this Agreement) and except where the failure
to have such good title could not reasonably be expected to have a Material
Adverse Effect.
 
8.16.           Solvency
 
.  On the Closing Date, after giving effect to the Transactions, immediately
following the making of each Loan and Posting Advance on such date and after
giving effect to the application of the proceeds of such Loans and Posting
Advances, the Borrower on a consolidated basis with its Subsidiaries will be
Solvent.
 
SECTION 9.                                Affirmative Covenants
 
.
 
The Borrower hereby covenants and agrees that on the Closing Date (immediately
after giving effect to the Merger) and thereafter, until the Total Commitments
and all Letters of Credit have terminated (unless such Letters of Credit have
been collateralized on terms and conditions reasonably satisfactory to the
applicable Letter of Credit Issuer following the termination of the Revolving
Credit Commitments or the repayment of the Deposit L/C Loans, as the case may
be) and the Loans, Posting Advances and Unpaid Drawings, together with interest,
fees and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreements or contingent
indemnification obligations for which no claim has been made), are paid in full:
 
9.1.           Information Covenants
 
.  The Borrower will furnish to the Administrative Agent (which shall promptly
make such information available to the Posting Agent and the Lenders in accor
 

 
-116-

--------------------------------------------------------------------------------

 

dance with its customary practice):
 
(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) (or, if
such financial statements are not required to be filed with the SEC, on or
before the date that is 90 days after the end of each such fiscal year (or, in
the case of financial statements for the fiscal year ended December 31, 2007, on
or before the date that is 120 days after the end of such fiscal year)), the
consolidated balance sheet of the Borrower and its consolidated Subsidiaries
and, if different, the Borrower and the Restricted Subsidiaries, in each case as
at the end of such fiscal year, and the related consolidated statements of
operations and cash flows for such fiscal year, setting forth comparative
consolidated figures for the preceding fiscal years (or, in lieu of such audited
financial statements of the Borrower and the Restricted Subsidiaries, a detailed
reconciliation, reflecting such financial information for the Borrower and the
Restricted Subsidiaries, on the one hand, and the Borrower and its consolidated
Subsidiaries, on the other hand), all in reasonable detail and prepared in
accordance with GAAP, and, in each case, (i) except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern, together in any event with a certificate of
such accounting firm stating that in the course of its regular audit of the
Borrower and its consolidated Subsidiaries, such accounting firm has obtained no
knowledge of any Event of Default relating to Section 10.9 that has occurred and
is continuing or, if in the opinion of such accounting firm such an Event of
Default has occurred and is continuing, a statement as to the nature thereof,
(ii) certified by an Authorized Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Borrower and its consolidated
Subsidiaries (or the Borrower and the Restricted Subsidiaries, as the case may
be) in accordance with GAAP and (iii) accompanied by a Narrative Report with
regard thereto.
 
(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period (or, in the case of financial statements for
the fiscal quarters ended September 30, 2007 and March 31, 2008, on or before
the date that is 60 days after the end of such fiscal quarter)), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries
and, if different, the Borrower and the Restricted Subsidiaries, in each case as
at the end of such quarterly period and the related consolidated statements of
operations for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly period, and the
related consolidated statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and setting forth comparative consolidated figures for
the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of the prior fiscal year (or, in
lieu of such unaudited financial statements of the Borrower and the Restricted
Subsidiaries, a detailed reconciliation reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and its consolidated Subsidiaries, on the other hand), all of which
shall be (i) certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
consolidated Subsidiaries (or the Borrower and the Restricted Subsidiaries, as
the case may be) in accordance with GAAP, subject to changes resulting from
audit, normal year-end audit adjustments and absence of footnotes and (ii) 
accompanied by a Narrative Report with respect thereto.
 
(c)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Section 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
na
 

 
-117-

--------------------------------------------------------------------------------

 

ture and extent thereof, which certificate shall set forth (i) the calculations
required to establish whether the Borrower and its Restricted Subsidiaries were
in compliance with the provisions of Section 10.9 as at the end of such fiscal
year or period, as the case may be (including calculations in reasonable detail
of any amount added back to Consolidated EBITDA pursuant to clause (a)(xii),
clause (a)(xiii) or clause (iii) of the final proviso of the definition thereof
and any amount excluded from Consolidated Net Income pursuant to clause (k) of
the definition thereof), (ii) a specification of any change in the identity of
the Restricted Subsidiaries and Unrestricted Subsidiaries as at the end of such
fiscal year or period, as the case may be, from the Restricted Subsidiaries and
Unrestricted Subsidiaries, respectively, provided to the Lenders on the Closing
Date or the most recent fiscal year or period, as the case may be, (iii) the
then applicable Status and (iv) the amount of any Pro Forma Adjustment not
previously set forth in a Pro Forma Adjustment Certificate or any change in the
amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor.  At the time of the delivery of the financial
statements provided for in Section 9.1(a), (A) a certificate of an Authorized
Officer of the Borrower setting forth in reasonable detail the Applicable Amount
and the Applicable Equity Amount as at the end of the fiscal year to which such
financial statements relate and (B) a certificate of an Authorized Officer of
the Borrower setting forth the information required pursuant to Section 1 of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (c)(B), as the case may be.
 
(d)           Notice of Default; Litigation.  Promptly after an Authorized
Officer of the Borrower or any Restricted Subsidiary obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto and
(ii) any litigation, regulatory or governmental proceeding pending against the
Borrower or any Restricted Subsidiary that could reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect.
 
(e)           Environmental Matters.  Promptly after obtaining knowledge of any
one or more of the following environmental matters, unless such environmental
matters known to the Borrower and the Restricted Subsidiaries would not,
individually, or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect, notice of:
 
(i)       any pending or threatened Environmental Claim against any Credit Party
or any Real Estate or any Credit Party or any predecessor in interest of the
Borrower or any Restricted Subsidiary or any other Person for which any Credit
Party is alleged to be liable by contract or operation of law;
 
(ii)                  any condition or occurrence on any Real Estate that (x)
could reasonably be expected to result in noncompliance by any Credit Party with
any applicable Environmental Law or (y) could reasonably be anticipated to form
the basis of any Environmental Claim against any Credit Party or any Real
Estate;
 
(iii)                  any condition or occurrence on any Real Estate or any
circumstance that could reasonably be anticipated to cause such Real Estate to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Estate under any Environmental Law that would be
inconsistent with the present use or operation of such Real Estate; and
 
(iv)                  the conduct of any investigation, or any removal, remedial
or other corrective action in response to the actual or alleged presence,
release or threatened release into the environment of any Hazardous Material on,
at, under or from any Real Estate.
 

 
-118-

--------------------------------------------------------------------------------

 



 
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence, removal or remedial or other corrective
action and the response thereto.  The term “Real Estate” shall mean any interest
in land, buildings and improvements owned, leased or otherwise held by any
Credit Party, but excluding all operating fixtures and equipment.
 
(f)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Governmental Authority in any relevant
jurisdiction by US Holdings, the Borrower or any Restricted Subsidiary (other
than amendments to any registration statement (to the extent such registration
statement, in the form it becomes effective, is delivered to the Administrative
Agent), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that US Holdings, the Borrower or any
Restricted Subsidiary shall send to the holders of any publicly issued debt of
US Holdings, the Borrower and/or any Restricted Subsidiary (including the
Borrower Senior Exchange Notes (whether publicly issued or not)) in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Administrative Agent pursuant to this Agreement) and, with reasonable
promptness, such other information (financial or otherwise) as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.
 
(g)           Pro Forma Adjustment Certificate.  Not later than any date on
which financial statements are delivered with respect to any Test Period in
which a Pro Forma Adjustment is made, a certificate of an Authorized Officer of
the Borrower setting forth the amount of such Pro Forma Adjustment and, in
reasonable detail, the calculations and basis therefor.
 
(h)           Projections.  Within ninety days after the commencement of each
fiscal year of the Borrower (or, in the case of the budget for the fiscal year
beginning January 1, 2008, within 120 days after the commencement of such fiscal
year), a reasonably detailed consolidated budget for the following fiscal year
as customarily prepared by management of the Borrower for its internal use
(including a projected consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections.
 
(i)           Completion Date.  The Borrower shall provide notice to the
Administrative Agent within 30 days after each of Oak Grove Unit 1, Oak Grove
Unit 2 and Sandow Unit 5 achieves a 70% capacity factor for one full fiscal
quarter.
 
Notwithstanding the foregoing, the obligations in clauses (a), (b) and (f) of
this Section 9.1 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of US Holdings, the Parent or any direct or indirect parent
of the Parent or (B) the Borrower’s (or US Holdings’, the Parent’s or any direct
or indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable,
filed with the SEC; provided that, with respect to each of subclauses (A) and
(B) of this paragraph, to the extent such information relates to US Holdings,
the Parent or a parent of the Parent, such information is accompanied by
consolidating or other information that explains in reasonable detail the
differences between the information relating to US Holdings, the Parent or such
parent, on the one hand, and the information relating to the Borrower and the
Restricted Subsidiaries on a standalone basis, on the other hand.
 

 
-119-

--------------------------------------------------------------------------------

 



 
9.2.           Books, Records and Inspections
 
.  The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Restricted
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Restricted Subsidiary and discuss the
affairs, finances and accounts of the Borrower and of any such Restricted
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or Required Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (a) only the Administrative Agent, whether on its own or in
conjunction with the Required Lenders, may exercise rights of the Administrative
Agent and the Lenders under this Section 9.2, (b) the Administrative Agent shall
not exercise such rights more than two times in any calendar year and (c) only
one such visit shall be at the Borrower’s expense; providedfurther that when an
Event of Default exists, the Administrative Agent (or any of its representatives
or independent contractors) or any representative of any Lender may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice.  The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.
 
9.3.           Maintenance of Insurance
 
.  The Borrower will, and will cause each Material Subsidiary that is a
Restricted Subsidiary to, at all times maintain in full force and effect,
pursuant to self-insurance arrangements or with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower,
as applicable) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower, as applicable) is reasonable and prudent
in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment of management of the Borrower, as applicable) is reasonable and prudent
in light of the size and nature of its business; and will furnish to the
Administrative Agent, upon written reasonable request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.  With respect to each Mortgaged Property, obtain flood insurance in
such total amount as the Administrative Agent may from time to time require, if
at any time the area in which any improvements located on any Mortgaged Property
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.
 
9.4.           Payment of Taxes
 
.  The Borrower will pay and discharge, and will cause each of the Restricted
Subsidiaries to pay and discharge, all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims in respect of any Taxes imposed, assessed or levied that,
if unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any Restricted Subsidiary of the Borrower;
provided that neither the Borrower nor any such Restricted Subsidiary shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of management of the Borrower) with respect
thereto in accordance with GAAP or the failure to pay could not reasonably be
expected to result in a Material Adverse Effect.
 

 
-120-

--------------------------------------------------------------------------------

 



 
9.5.           Consolidated Corporate Franchises
 
.  The Borrower will do, and will cause each Material Subsidiary that is a
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and the Restricted Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.
 
9.6.           Compliance with Statutes, Regulations, Etc.
 
  The Borrower will, and will cause each Restricted Subsidiary to, comply with
all Applicable Laws applicable to it or its property, including all governmental
approvals or authorizations required to conduct its business, and to maintain
all such governmental approvals or authorizations in full force and effect, in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
9.7.           ERISA
 
.  iii)  Promptly after the Borrower or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following events that, individually or
in the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect, the
Borrower will deliver to the Administrative Agent a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto:  that a Reportable Event has occurred; that an accumulated funding
deficiency has been incurred or an application is to be made to the Secretary of
the Treasury for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code with respect to a Plan; that a
Plan having an Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); that a Plan has an Unfunded
Current Liability that has or will result in a lien under ERISA or the Code;
that proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower or an ERISA Affiliate
pursuant to Section 515 of ERISA to collect a delinquent contribution to a Plan;
that the PBGC has notified the Borrower or any ERISA Affiliate of its intention
to appoint a trustee to administer any Plan; that the Borrower or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower or any
ERISA Affiliate has incurred or will incur (or has been notified in writing that
it will incur) any liability (including any contingent or secondary liability)
to or on account of a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.
 
(b)           Promptly following any request therefor, on and after the
effectiveness of the Pension Act, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of the Restricted Subsidiaries or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that the Borrower and any of the
Restricted Subsidiaries or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower, any of such Restricted
Subsidiaries or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Multiemployer Plan, the
Borrower, the applicable Restricted Subsidiary(ies) or the ERISA Affiliate(s)
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof.
 

 
-121-

--------------------------------------------------------------------------------

 



 
(c)           Upon the reasonable request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent copies of:  (i) each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any ERISA Affiliate with the Internal Revenue Service with respect
to each Plan, (ii) the most recent actuarial valuation report for each Plan,
(iii) all notices received by the Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor or any governmental agency and (iv) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request.
 
9.8.           Maintenance of Properties
 
.  The Borrower will, and will cause the Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except to the extent that
the failure to do so could reasonably be expected to have a Material Adverse
Effect.
 
9.9.           Transactions with Affiliates
 
.  The Borrower will conduct, and cause the Restricted Subsidiaries to conduct,
all transactions with any of its Affiliates (other than transactions between or
among the Borrower and the Restricted Subsidiaries and, between or among the
Borrower, the Restricted Subsidiaries and to the extent in the ordinary course
or consistent with past practice the Parent and any of its other Subsidiaries,
including the Oncor Subsidiaries) on terms that are, taken as a whole,
substantially as favorable to the Borrower or such Restricted Subsidiary as it
would obtain in a comparable arm’s-length transaction with a Person that is not
an Affiliate; provided that the foregoing restrictions shall not apply to
 
(a)           the payment of customary fees to the Sponsors for management,
monitoring, consulting, advisory, underwriting, placement and financial services
rendered to the Parent, US Holdings, the Borrower and the other Subsidiaries of
the Parent and customary investment banking fees paid to the Sponsors for
services rendered to the Parent, US Holdings, the Borrower and the other
Subsidiaries of the Parent in connection with divestitures, acquisitions,
financings and other transactions, whether or not consummated,
 
(b)           transactions permitted by Section 10.6,
 
(c)           the Transactions and the payment of the Transaction Expenses,
 
(d)           the issuance of Stock or Stock Equivalents of the Borrower (or any
direct or indirect parent thereof) to the management of the Borrower (or any
direct or indirect parent thereof) or any Subsidiary of the Borrower in
connection with the Transactions or pursuant to arrangements described in clause
(f) of this Section 9.9,
 
(e)           loans, advances and other transactions between or among the
Borrower, any Subsidiary of the Borrower or any joint venture (regardless of the
form of legal entity) in which the Borrower or any Subsidiary of the Borrower
has invested (and which Subsidiary or joint venture would not be an Affiliate of
the Borrower but for the Borrower’s or such Subsidiary’s Subsidiary ownership of
Stock or Stock Equivalents in such joint venture or Subsidiary) to the extent
permitted under Section 10,
 
(f)           payments, advances or loans (or cancellation of loans), employment
and severance arrangements and health and benefit plans or agreements between
the Parent, US Holdings, the Borrower and the other Subsidiaries of the Parent
and their respective officers, employees or consultants (including management
and employee benefit plans or agreements, stock option plans and other
compensatory arrangements) in the ordinary course of business,
 

 
-122-

--------------------------------------------------------------------------------

 



 
(g)           payments by the Borrower (and any direct or indirect parent
thereof), and the Subsidiaries of the Parent pursuant to tax sharing agreements
among the Borrower (and any such parent), and the Subsidiaries of the Borrower
on customary terms to the extent attributable to the ownership or operation of
the Borrower and the Subsidiaries of the Parent,
 
(h)           the payment of customary fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, managers, consultants,
officers and employees of the Borrower (or, to the extent attributable to the
ownership of the Borrower by such parent, any direct or indirect parent thereof)
and the Subsidiaries of the Borrower in the ordinary course of business,
 
(i)           the payment of indemnities and reasonable expenses incurred by the
Sponsors and their Affiliates in connection with services provided to the
Borrower (or any direct or indirect parent thereof), or any of the Subsidiaries
of the Borrower,
 
(j)           the issuance of Stock or Stock Equivalents (other than
Disqualified Stock) of the Borrower (or any direct or indirect parent thereof)
to Holdings, any Permitted Holder or to any director, officer, employee or
consultant,
 
(k)           sales of Receivables Facility Assets in connection with any
Permitted Receivables Financing and
 
(l)           transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 9.9 or any amendment thereto to the
extent such an amendment (together with any other amendment or supplemental
agreements) is not adverse, taken as a whole, to the Lenders in any material
respect.
 
9.10.           End of Fiscal Years; Fiscal Quarters
 
.  The Borrower will, for financial reporting purposes, cause (a) each of its,
and the Restricted Subsidiaries’ fiscal years to end on December 31 of each year
(each a “Fiscal Year”) and (b) each of its, and the Restricted Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year-end and the
Borrower’s past practice; provided, however, that the Borrower may, upon written
notice to the Administrative Agent change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.
 
9.11.           Additional Guarantors and Grantors
 
.  Subject to any applicable limitations set forth in the Guarantee and the
Security Documents, the Borrower will cause each direct or indirect Domestic
Subsidiary of the Borrower (excluding any Excluded Subsidiary) formed or
otherwise purchased or acquired after the date hereof (including pursuant to a
Permitted Acquisition) and each other Domestic Subsidiary of the Borrower that
ceases to constitute an Excluded Subsidiary to, within 30 days from the date of
such formation, acquisition or cessation, as applicable (or such longer period
as the Administrative Agent may agree in its reasonable discretion), execute a
supplement to each of the Guarantee, the Pledge Agreement and the Security
Agreement in order to become a Guarantor under such Guarantee, a pledgor under
the Pledge Agreement and a grantor under such Security Agreement.
 
9.12.           Pledge of Additional Stock and Evidence of Indebtedness
 
.
 
(a)           Subject to any applicable limitations set forth in the Pledge
Agreement, the Borrower will pledge, and, if applicable, will cause each other
Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.11), to pledge to the Collateral Agent for the benefit
 

 
-123-

--------------------------------------------------------------------------------

 

of the Secured Parties, (i) all the Stock and Stock Equivalents (other than any
Excluded Stock and Stock Equivalents) of each Subsidiary owned by the Borrower
or any Subsidiary Guarantor (or Person required to become a Subsidiary Guarantor
pursuant to Section 9.11), in each case formed or otherwise purchased or
acquired after the Closing Date, pursuant to a supplement to the Pledge
Agreement substantially in the form of Annex A thereto, (ii) all evidences of
Indebtedness in excess of $10,000,000 received by the Borrower or any Subsidiary
Guarantor (or Person required to become a Subsidiary Guarantor pursuant to
Section 9.11), in each case pursuant to a supplement to the Pledge Agreement
substantially in the form of Annex A thereto, and (iii) any global promissory
notes executed after the Closing Date evidencing Indebtedness in excess of
$10,000,000 of the Borrower and the Subsidiaries of the Borrower that is owing
to the Borrower or any Subsidiary Guarantor (or Person required to become a
Subsidiary Guarantor pursuant to Section 9.11), in each case pursuant to a
supplement to the Pledge Agreement in the form of Annex A thereto.
 
(b)           The Borrower agrees that all Indebtedness in excess of $10,000,000
of the Borrower and the Subsidiaries of the Borrower and is owing to the
Borrower or to any Subsidiary Guarantor shall be evidenced by one or more global
promissory notes.
 
9.13.           Use of Proceeds
 
.  The Borrower will use the proceeds of the Letters of Credit and the proceeds
of the Loans and Posting Advances for the purposes set forth in the recitals to
this Agreement.
 
9.14.           Further Assurances
 
.
 
(a)           The Borrower will, and will cause each other Credit Party to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents) that may be required under any Applicable Law, or that the
Collateral Agent or the Required Lenders may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the applicable Security
Documents, all at the expense of US Holdings, the Borrower and the Restricted
Subsidiaries.
 
(b)           Subject to any applicable limitations set forth in the Security
Documents (including in any Mortgage) and in Section 6.2, if any assets
(including any owned Real Estate or improvements thereto (but not any leased
Real Estate or any Stock of Stock Equivalents of any Subsidiary) or any interest
therein) with a book value in excess of $20,000,000 (in the case of Real Estate)
or $10,000,000 (in the case of all other assets) are acquired by the Borrower or
any Subsidiary Guarantor after the Closing Date (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of any
Security Document upon acquisition thereof or assets subject to a Lien granted
pursuant to Section 10.2(d) or 10.2(g)) that are of the nature secured by any
Security Document, the Borrower will notify the Collateral Agent (who shall
thereafter notify the Lenders) thereof and, if requested by the Collateral
Agent, will cause such assets to be subjected to a Lien securing the applicable
Obligations and will take, and cause the other Credit Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent,
as soon as commercially reasonable but in no event later than 120 days (or 180
days in the case of Collateral consisting of mining properties), unless extended
by the Collateral Agent in its sole discretion, to grant and perfect such Liens
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section, all at the expense of the
Credit Parties.
 
(c)           Any Mortgage delivered to the Collateral Agent in accordance with
the preceding clause (b) shall be accompanied by those items set forth in
Section 6.2(f) hereof to the extent that the items in Section 6.2(f) are
customary for the type of assets covered by such Mortgage.  Any items that are
 

 
-124-

--------------------------------------------------------------------------------

 

customary for the type of assets covered by such Mortgage may be delivered
within a commercially reasonable period of time after the delivery of a Mortgage
if they are not reasonably available at the time the Mortgage is delivered.
 
(d)           With respect to any Post-Closing Mortgaged Property, within 120
days (or 180 days in the case of Collateral consisting of mining properties),
unless extended by the Collateral Agent in its sole discretion, the Borrower
will deliver, or cause to be delivered, to the Collateral Agent (i) a Mortgage
with respect to each Post-Closing Mortgaged Property, executed by a duly
authorized officer of each obligor party thereto, (ii) title insurance of the
type described in Section 6.2(f)(iii) with respect to each such Mortgaged
Property and (iii) for each Post-Closing Mortgaged Property consisting of a
nuclear or coal-fired power plant, a Survey; provided that, notwithstanding the
foregoing, with respect to the oil, gas and other mineral interests described in
item 4 under part B of Schedule 1.1(c), the Post-Closing Mortgages will describe
the mortgaged mineral interests in the manner customary for the mortgaging of
similar mineral interests in similar transactions and there will be no title
insurance or Surveys in connection with such Post-Closing Mortgaged Properties.
Within 180 days after the granting of each Mortgage with respect to a Closing
Date Mortgaged Property, the Borrower shall deliver to the Collateral Agent a
Survey with respect to such Closing Date Mortgaged Property constituting a
nuclear or coal fired power generation station.  The Borrower, within 30 days of
the Closing Date, will deliver, or cause to be delivered, (i) to the extent not
delivered pursuant to Section 6.2(f)(v), a completed Federal Emergency
Management Agency Standard Flood Determination with respect to each Closing Date
Mortgaged Property, in each case in form and substance reasonably satisfactory
to the Collateral Agent, (ii) evidence of flood insurance with respect to each
Closing Date Mortgaged Property, to the extent and in amounts required
by  Applicable Laws, in each case in form and substance reasonably satisfactory
to the Collateral Agent and (iii) revised insurance certificates of the type
required to be delivered pursuant to Section 6.15 to reflect that such insurance
covers all Mortgaged Property and designating the amount of insurance applicable
to each such Mortgaged Property, in each case in form and substance reasonably
acceptable to the Collateral Agent.
 
(e)           Notwithstanding anything herein to the contrary, if the Collateral
Agent determines in its reasonable judgment (confirmed in writing to the
Borrower and the Administrative Agent) that the cost or other consequences
(including adverse tax and accounting consequences) of creating or perfecting
any Lien on any property is excessive in relation to the benefits afforded to
the Secured Party thereby, then such property may be excluded from the
Collateral for all purposes of the Credit Documents.
 
(f)           Within 140 days after Final Completion of construction (as defined
in the applicable engineering, procurement and constructions contract, "EPC
Contract") of each of the Oak Grove (which, for the purposes of this Section
9.14(f), shall include Oak Grove Unit 1 and Oak Grove Unit 2) and Sandow Unit 5
construction projects (each, a “Project”), the Borrower shall, or shall cause
the applicable Credit Party to deliver to the Collateral Agent (i) a title
insurance bring down and endorsements to the title insurance policy insuring the
Mortgaged Property upon which such Project was constructed amending such title
insurance policy to update the policy to a then current date and reflect that
such policy shall be free and clear of all mechanics, material-men or other
similar liens, except to the extent the same constitute Liens expressly
permitted pursuant to Section 10.2, (ii) all lien waivers from the contractors
and subcontractors relating to such Project as shall be required to be delivered
pursuant to the applicable EPC Contract and shall use commercially reasonable
efforts to deliver to the Collateral Agent such other lien waivers from such
contractors and subcontractors as shall be reasonably requested by the
Collateral Agent and (iii) a Survey of such Mortgaged Property to the extent
necessary for the title insurance company to omit any survey exceptions to the
title insurance policy (including any bring-downs or en
 

 
-125-

--------------------------------------------------------------------------------

 

dorsements required pursuant to clause (i) of this Section 9.14(f)) with respect
to such Mortgaged Property.
 
9.15.           Changes in Business
 
.  The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date and other business
activities incidental or reasonably related to any of the foregoing.
 
9.16.           Independent Review of New Build Program
 
.  The Borrower will take all commercially reasonable actions to permit the
Administrative Agent to conduct, prior to the initial Borrowing under the
Delayed Draw Term Loan Facility, expert independent review (subject to
compliance with Section 13.16 and at the sole cost and expense of the
Administrative Agent) of the compliance of the New Build Program with all
Applicable Laws (including state and federal Environmental Laws and regulatory
laws and regulations).  It is understood that the foregoing covenant shall not
constitute a condition to any Borrowing under the Delayed Draw Term Loan
Facility.
 
SECTION 10.                                Negative Covenants
 
.
 
The Borrower hereby covenants and agrees that on the Closing Date (immediately
after consummation of the Merger) and thereafter, until the Total Commitments
and all Letters of Credit have terminated (unless such Letters of Credit have
been collateralized on terms and conditions reasonably satisfactory to the
applicable Letter of Credit Issuer following the termination of the Revolving
Credit Commitments or the repayment of the Deposit L/C Loans, as the case may
be) and the Loans, Posting Advances and Unpaid Drawings, together with interest,
fees and all other Obligations (other than Hedging Obligations under Secured
Hedging Agreements and/or Secured Commodity Hedging Agreements, Cash Management
Obligations under Secured Cash Management Agreement or contingent
indemnification obligations for which no claim has been made), are paid in full:
 
10.1.           Limitation on Indebtedness
 
.  The Borrower will not, and will not permit the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness; provided that the
Borrower and any Restricted Subsidiary may incur Indebtedness (and all premiums
(if any), interest (including post-petition interest), fees, expenses, charges
and additional or contingent interest with regard to such Indebtedness), (x) if
immediately before and after giving effect to such incurrence, no Default shall
have occurred and be continuing and (y) on a Pro Forma Basis, after giving
effect to such incurrence, the Consolidated EBITDA to Consolidated Interest
Expense Ratio shall be at least 2.0 to 1.0; provided, further, that Restricted
Subsidiaries that are not Subsidiary Guarantors may not incur Indebtedness under
this provision in an aggregate principal amount outstanding at any time, when
combined with the total amount of outstanding Indebtedness incurred by
Restricted Subsidiaries that are not Subsidiary Guarantors pursuant to Sections
10.1(d), 10.1(j), 10.1 (k) and 10.1(n), exceeding $1,250,000,000.
 
Notwithstanding the foregoing, the limitations set forth in the immediately
preceding paragraph shall not apply to any of the following items:
 
(a)           Indebtedness arising under the Credit Documents;
 
(b)           subject to compliance with Section 10.5, Indebtedness of the
Borrower or any Restricted Subsidiary owed to the Borrower or any Restricted
Subsidiary; provided that all such Indebtedness of any Credit Party owed to any
Person that is not a Credit Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;
 

 
-126-

--------------------------------------------------------------------------------

 



 
(c)           Indebtedness in respect of any bankers’ acceptance, bank
guarantees, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business (including in respect of construction
and restoration activities and in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims);
 
(d)           subject to compliance with Section 10.5, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or any other Restricted Subsidiary that is permitted to be incurred
under this Agreement (except that a Restricted Subsidiary that is not a Credit
Party may not, by virtue of this Section 10.1(d) guarantee Indebtedness that
such Restricted Subsidiary could not otherwise incur under this Section 10.1)
and (ii) the Borrower in respect of Indebtedness of Restricted Subsidiaries that
is permitted to be incurred under this Agreement; provided that (A) if the
Indebtedness being guaranteed under this Section 10.1(d) is subordinated to the
Obligations, such Guarantee Obligations shall be subordinated to the Guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness, (B) no guarantee by any
Restricted Subsidiary of the Borrower Senior Facility, any Refinanced Bridge
Indebtedness or any Permitted Additional Debt shall be permitted unless such
Restricted Subsidiary shall have also provided a guarantee of the Obligations
substantially on the terms set forth in the Guarantee and (C) the aggregate
amount of Guarantee Obligations incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors under this clause (d), when combined with the total amount
of Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Sections 10.1(j), 10.1(k) and 10.1(n) and the first
paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;
 
(e)           Guarantee Obligations (i) incurred in the ordinary course of
business (including in respect of construction or restoration activities) in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees or (ii) otherwise constituting Investments permitted by Sections
10.5(d), 10.5(g), 10.5(i), 10.5(q), 10.5(t) and 10.5(v);
 
(f)           (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness, except in the case of Environmental
CapEx or Necessary CapEx, is incurred within 270 days of the acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of such fixed or capital assets or incurrence of such Capital
Expenditure, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks and (iii) Indebtedness arising under
Capital Leases, other than Capital Leases in effect on the date hereof and
Capital Leases entered into pursuant to subclauses (i) and (ii) above; provided,
that the aggregate amount of Indebtedness incurred pursuant to this clause (iii)
at any time outstanding shall not exceed $400,000,000 and (iv) any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i), (ii) or (iii) above; provided that, except to the
extent otherwise expressly permitted hereunder, the principal amount thereof
does not exceed the principal amount thereof outstanding immediately prior to
such modification, replacement, refinancing, refunding, renewal or extension
except by an amount equal to
 

 
-127-

--------------------------------------------------------------------------------

 

the unpaid accrued interest and premium thereon plus the reasonable amounts paid
in respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension;
 
(g)           Indebtedness outstanding on the date hereof listed on
Schedule 10.1 and the Existing Notes and any modification, replacement,
refinancing, refunding, renewal or extension thereof; provided that except to
the extent otherwise expressly permitted hereunder, in the case of any such
modification, replacement, refinancing, refunding, renewal or extension, (w) the
principal amount thereof does not exceed the principal amount thereof
outstanding immediately prior to such modification, replacement, refinancing,
refunding, renewal or extension except by an amount equal to the unpaid accrued
interest and premium thereon plus the reasonable amounts paid in respect of fees
and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extension, (x) the direct and contingent
obligors with respect to such Indebtedness are not changed (y)(1) except in the
case of Existing Notes with a Stated Maturity (as of the Closing Date) prior to
the latest Maturity Date of any Credit Facility hereunder, no portion of such
Indebtedness matures prior to the latest Maturity Date of any Credit Facility
hereunder and (2) in the case of the Existing Notes with a Stated Maturity (as
of the Closing Date) prior to the latest Maturity Date of any Credit Facility,
no portion of such Indebtedness matures prior to the Stated Maturity of such
Existing Notes as of the Closing Date and (z) if the Indebtedness being
refinanced, or any guarantee thereof, constituted subordinated Indebtedness,
then such replacement or refinancing Indebtedness, or such guarantee,
respectively, shall be subordinated to the Obligations to substantially the same
extent;
 
(h)           Indebtedness in respect of Hedging Agreements; provided that (i)
other than in the case of Commodity Hedging Agreements, such Hedging Agreements
are not entered into for speculative purposes (as determined by the Borrower in
its reasonable discretion acting in good faith) and (ii) any speculative
Commodity Hedging Agreements must be entered into in the ordinary course of
business and shall be consistent with past practice;
 
(i)           Indebtedness and Guarantee Obligations in respect of any Borrower
Senior Facility in an aggregate principal amount not to exceed $6,750,000,000
plus the PIK Interest Amount and (ii) any modification, replacement,
refinancing, refunding, renewal or extension thereof (including Permitted
Additional Notes, the Borrower Senior Term Loans and/or Borrower Senior Exchange
Notes); provided that, except to the extent otherwise expressly permitted
hereunder, (A) the principal amount of any Indebtedness modified, replaced,
refinanced, refunded, renewed or extended pursuant to this clause (ii) does not
exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension except
by an amount equal to the unpaid accrued interest and premium thereon and any
PIK Interest Amounts plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension, (B) the direct and contingent obligor with
respect to such Indebtedness is not changed, (C) such Indebtedness shall have a
final maturity date equal to or later than six months after the latest Maturity
Date of any Credit Facility and (D) the terms and conditions (including, if
applicable, as to collateral but excluding as to interest rate and prepayment
premium) of any such modified, replaced, refinanced, refunded, renewed or
extended Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the
 

 
-128-

--------------------------------------------------------------------------------

 

terms and conditions of this Agreement; provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) (such modified, replacement, refinanced, refunded, renewed
or extended Indebtedness, “Refinanced Bridge Indebtedness”);
 
(j)           (i)  Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary (or is a
Restricted Subsidiary that survives a merger with such Person or any of its
Subsidiaries) or Indebtedness attaching to assets that are acquired by the
Borrower or any Restricted Subsidiary, in each case after the Closing Date as
the result of a Permitted Acquisition; provided that
 
(x)           such Indebtedness existed at the time such Person became a
Restricted Subsidiary or at the time such assets were acquired and, in each
case, was not created in anticipation thereof,
 
(y)           such Indebtedness is not guaranteed in any respect by the Borrower
or any Restricted Subsidiary (other than by any such Person that so becomes a
Restricted Subsidiary or is the survivor of a merger with such Person or any of
its Subsidiaries), and
 
(z)(A)                      the Stock and Stock Equivalents of such Person are
pledged to the Collateral Agent to the extent required under Section 9.12, (B)
such Person executes a supplement to each of the Guarantee and the Security
Documents (or alternative guarantee and security arrangements in relation to the
Obligations reasonably acceptable to the Collateral Agent) to the extent
required under Section 9.11, 9.12 or 9.14, as applicable; and (C) to the extent
that the assets of such Person that are required to become Collateral under
Section 9.11, 9.12 or 9.14 are subject to a Lien securing such Indebtedness,
such Lien shall be subject to an intercreditor arrangement in relation to the
Obligations on terms and conditions reasonably satisfactory to the Collateral
Agent providing that such Lien shall rank junior to the Lien securing the
Obligations; provided, further, that the requirements of this subclause (z)
shall not apply to any Indebtedness of the type that could have been incurred
under Section 10.1(f);
 
(ii)                  any modification, replacement, refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that, except to the extent otherwise expressly permitted hereunder, (x)
the principal amount of any such Indebtedness does not exceed the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus the reasonable amounts paid in
respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension, (y) the direct and
contingent obligors with respect to such Indebtedness are not changed and (z) if
the Indebtedness being refinanced, or any guarantee thereof, constituted
subordinated Indebtedness, then such replacement or refinancing Indebtedness, or
such guarantee, respectively, shall be subordinated to the Obligations to
substantially the same extent; and
 

 
-129-

--------------------------------------------------------------------------------

 



 
(iii)                  the aggregate amount of Indebtedness incurred under this
Section 10.1(j) (A) shall not exceed $400,000,000 at any time outstanding and
(B) by Restricted Subsidiaries that are not Subsidiary Guarantors, when combined
with the total amount of Indebtedness incurred by Restricted Subsidiaries that
are not Subsidiary Guarantors pursuant to Sections 10.1(d), 10.1(k) and 10.1(n)
and the first paragraph of Section 10.2, shall not exceed $1,250,000,000 at any
time outstanding;
 
(k)           (ii)  Permitted Additional Debt and Indebtedness of Restricted
Subsidiaries that otherwise meets the requirements of the definition of
Permitted Additional Debt except for the fact that it is incurred by a
non-Credit Party incurred to finance a Permitted Acquisition; provided that
 
(x)           if such Indebtedness is incurred by a Restricted Subsidiary that
is not a Credit Party, such Indebtedness is not guaranteed in any respect by the
Borrower or any other Guarantor except as permitted under Section 10.5, and
 
(y)           (A) the Borrower or such other relevant Credit Party pledges the
Stock and Stock Equivalents of any Person acquired in such Permitted Acquisition
(the “acquired Person”) to the Collateral Agent to the extent required under
Section 9.12 and (B) such acquired Person executes a supplement to the Guarantee
and the Security Documents (or alternative guarantee and security arrangements
in relation to the Obligations reasonably acceptable to the Collateral Agent) to
the extent required under Sections 9.11, 9.12 or 9.14, as applicable;
 
(ii)                  any modification, replacement, refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that, except to the extent otherwise expressly permitted hereunder, (x)
the principal amount of any such Indebtedness does not exceed the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus the reasonable amounts paid in
respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed; and
 
(iii)                  the aggregate amount of Indebtedness incurred under this
Section 10.1(k) (A) shall not exceed $750,000,000 at any time outstanding,
unless, on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness and the application of proceeds thereof, the Consolidated Total
Debt to Consolidated EBITDA Ratio is no greater than 7.0 to 1.0 and (B) by
Restricted Subsidiaries that are not Subsidiary Guarantors, when combined with
the total amount of Indebtedness incurred by Restricted Subsidiaries that are
not Subsidiary Guarantors pursuant to Sections 10.1(d), 10.1(j) and 10.1(n) and
the first paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;
 
(l)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business (including in respect of construction or restoration activities) or
consistent with past practice or in respect of coal mine reclamation, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business (including in respect of construction or restoration
activities) or consistent with past practice;
 

 
-130-

--------------------------------------------------------------------------------

 



 
(m)           (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback and (ii) any modification, replacement, refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that, except to the extent otherwise permitted hereunder, (x) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to the
unpaid accrued interest and premium thereon plus the reasonable amounts paid in
respect of fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;
 
(n)           (i) additional Indebtedness and (ii) any modification,
replacement, refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that the aggregate amount of
Indebtedness incurred and remaining outstanding pursuant to this clause (n)
shall not at any time exceed $1,000,000,000; provided that the aggregate amount
of Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors under this Section 10.1(n), when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Section 10.1(d), 10.1(j) and 10.1(k) and the first
paragraph of Section 10.1, shall not exceed $1,250,000,000 at any time
outstanding;
 
(o)           Indebtedness in respect of Permitted Additional Debt to the extent
that the Net Cash Proceeds therefrom are, immediately after the receipt thereof,
applied to the prepayment of Term Loans in the manner set forth in Section
5.2(c) (including any modification, replacement, refinancing, refunding, renewal
or extension of any such Indebtedness that, itself, constitutes Permitted
Additional Debt);
 
(p)           Cash Management Obligations and other Indebtedness in respect of
overdraft facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;
 
(q)           (i) Indebtedness incurred in the ordinary course of business in
respect of obligations of the Borrower or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services, including turbines, transformers and similar
equipment and (ii) Indebtedness in respect of intercompany obligations of the
Borrower or any Restricted Subsidiary with the Borrower or any Restricted
Subsidiary of the Borrower in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;
 
(r)           Indebtedness arising from agreements of the Borrower or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations (including earn-outs), in each case entered into in
connection with Permitted Acquisitions, other Investments and the Disposition of
any business, assets or Stock or Stock Equivalents permitted hereunder;
 
(s)           Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (i) obligations to pay insurance premiums or (ii) take or pay
obligations contained in supply agreements, in each case arising in the ordinary
course of business (including in respect of construction or restoration
activities);
 

 
-131-

--------------------------------------------------------------------------------

 



 
(t)           Indebtedness representing deferred compensation to employees,
consultants or independent contractors of the Borrower (or, to the extent such
work is done for the Borrower or its Subsidiaries, any direct or indirect parent
thereof) and the Restricted Subsidiaries incurred in the ordinary course of
business;
 
(u)           Indebtedness consisting of promissory notes issued by any Credit
Party to current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6(b);
 
(v)           Indebtedness consisting of obligations of the Borrower and the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions and
Permitted Acquisitions or any other Investment permitted hereunder;
 
(w)           Indebtedness in respect of Permitted Receivables Financings;
 
(x)           Indebtedness of the Borrower or any Restricted Subsidiary to the
Parent or any of its other Subsidiaries in the aggregate amount at any time
outstanding not in excess of $25,000,000; and
 
(y)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges, and additional or contingent interest on
obligations described in clauses (a) through (x) above.
 
For purposes of determining compliance with this Section 10.1, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the proviso to the first paragraph of this Section
10.1 and clauses (a) through (y) above, the Borrower shall, in its sole
discretion, classify and reclassify or later divide, classify or reclassify such
item of Indebtedness (or any portion thereof) and will only be required to
include the amount and type of such Indebtedness in one or more of the above
paragraph or clauses; provided that (i) all Indebtedness outstanding under the
Credit Documents will be deemed at all times to have been incurred in reliance
only on the exception in clause (a) of Section 10.1 and (ii) all Indebtedness
outstanding under the Borrower Senior Facility or any Refinanced Bridge
Indebtedness will be deemed at all times to have been incurred in reliance only
on the exception of clause (i) of Section 10.1.
 
10.2.           Limitation on Liens
 
.  The Borrower will not, and will not permit the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or such
Restricted Subsidiary, whether now owned or hereafter acquired, except:
 
(a)           Liens securing the Obligations arising under the Credit Documents;
 
(b)           Liens on the Collateral securing obligations under Secured Cash
Management Agreements, Secured Hedging Agreements and Secured Commodity Hedging
Agreements; provided that (i) such obligations shall be secured by the Liens
granted in favor of the Collateral Agent in the manner set forth in, and be
otherwise subject to (and in compliance with), the Intercreditor Agreement and
governed by the applicable Security Documents and (ii) such agreements were not
entered into for speculative purposes (as determined by the Borrower in its
reasonable discretion acting in good faith) and, in the
 

 
-132-

--------------------------------------------------------------------------------

 

case of any Secured Commodity Hedging Agreement or any Secured Hedging Agreement
of the type described in clause (c) of the definition of “Hedging Agreement”,
entered into in order to hedge against or manage fluctuations in the price or
availability of any Covered Commodity);
 
(c)           Permitted Liens;
 
(d)           Liens securing Indebtedness permitted pursuant to Section 10.1(f);
provided that (x) except with respect to any Indebtedness incurred in connection
with Environmental CapEx or Necessary CapEx, such Liens attach concurrently with
or within two hundred and seventy (270) days after completion of the
acquisition, construction, repair, restoration, replacement, expansion,
installation or improvement (as applicable) of the property subject to such
Liens and (y) such Liens attach at all times only to the assets so financed
except (1) for accessions to the property financed with the proceeds of such
Indebtedness and the proceeds and the products thereof and (2) that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
 
(e)           Liens existing on the date hereof; provided that any Lien securing
Indebtedness or other obligations in excess of (x) $20,000,000 individually or
(y) $100,000,000 in the aggregate (when taken together with all other Liens
securing obligations outstanding in reliance on this clause (e) that are not set
forth on Schedule 10.2) shall only be permitted to the extent such Lien is
listed on Schedule 10.2;
 
(f)           the modification, replacement, extension or renewal of any Lien
permitted by clauses (a) through (e) and clauses (g) and (t) of this Section
10.2 upon or in the same assets theretoforesubject to such Lien (or upon or in
after-acquired property that is affixed or incorporated into the property
covered by such Lien or any proceeds or products thereof) or the modification,
refunding, refinancing, replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness or other obligations secured
thereby, to the extent such modification, refunding, refinancing, replacement,
extension or renewal is permitted by Section 10.1;
 
(g)           Liens existing on the assets of any Person that becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or
other permitted Investment, or existing on assets acquired after the Closing
Date, to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided that such Liens (i) are not created or incurred in
connection with, or in contemplation of, such Person becoming such a Restricted
Subsidiary or such assets being acquired and (ii) attach at all times only to
the same assets to which such Liens attached (and after-acquired property that
is affixed or incorporated into the property covered by such Lien), and secure
only the same Indebtedness or obligations that such Liens secured, immediately
prior to such Permitted Acquisition and any modification, replacement,
refinancing, refunding, renewal or extension thereof permitted by
Section 10.1(j);
 
(h)           [Reserved];
 
(i)           Liens securing Indebtedness or other obligations (i) of the
Borrower or any Restricted Subsidiary in favor of a Credit Party and (ii) of any
other Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party;
 
(j)           Liens (i) of a collecting bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) in favor
of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off);
 

 
-133-

--------------------------------------------------------------------------------

 



 
(k)           Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 10.4, in each case, solely to the extent
such Investment or sale, disposition, transfer or lease, as the case may be,
would have been permitted on the date of the creation of such Lien;
 
(l)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods entered into
by the Borrower or any Restricted Subsidiary in the ordinary course of business
(including in respect of construction or restoration activities) permitted by
this Agreement;
 
(m)           Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
 
(n)           any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any Restricted Subsidiary;
 
(o)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;
 
(p)           Liens solely on any cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any letter of intent or
purchase agreement permitted hereunder;
 
(q)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
 
(r)           Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods in the ordinary course of business or consistent with past practice;
 
(s)           additional Liens so long as the aggregate principal amount of the
obligations secured thereby at any time outstanding does not exceed
$1,000,000,000 (as determined at the date of incurrence); provided that to the
extent such Liens are contemplated to be on assets that are Collateral, the
holders of such secured Indebtedness (or a representative thereof on behalf of
such holders) shall have entered into an intercreditor agreement providing that
the Liens securing such Indebtedness shall rank junior to the Liens securing the
Obligations.
 
(t)           additional Liens securing Indebtedness permitted under the first
paragraph of Section 10.1; provided that (i) immediately before and after giving
effect to such incurrence, no Default or Event of Default shall have occurred
and be continuing, (ii) on a Pro Forma Basis, after giving effect to such
incurrence, the Consolidated Secured Debt to Consolidated EBITDA Ratio would be
no greater than 5.0 to 1.0 and (iii) to the extent such Liens are contemplated
to be on assets that are Collateral, the holders of such secured Indebtedness
(or a representative thereof on behalf of such holders) shall have entered into
an intercreditor agreement providing that the Liens securing such Indebtedness
shall rank junior to the Liens securing the Obligations;
 

 
-134-

--------------------------------------------------------------------------------

 



 
(u)           Liens in respect of Permitted Sale Leasebacks;
 
(v)           Liens on Receivables Facility Assets in respect of any Permitted
Receivable Financings;
 
(w)           rights reserved to or vested in others to take or receive any part
of, or royalties related to, the power, gas, oil, coal, lignite or other
minerals or timber generated, developed, manufactured or produced by, or grown
on, or acquired with, any property of the Borrower and the Restricted
Subsidiaries and Liens upon the production from property of power, gas, oil,
coal, lignite or other minerals or timber, and the by-products and proceeds
thereof, to secure the obligations to pay all or a part of the expenses of
exploration, drilling, mining or development of such property only out of such
production or proceeds;
 
(x)           Liens arising out of all presently existing and future division
and transfer orders, advance payment agreements, processing contracts, gas
processing plant agreements, operating agreements, gas balancing or deferred
production agreements, pooling, unitization or communitization agreements,
pipeline, gathering or transportation agreements, platform agreements, drilling
contracts, injection or repressuring agreements, cycling agreements,
construction agreements, salt water or other disposal agreements, leases or
rental agreements, farm-out and farm-in agreements, exploration and development
agreements, and any and all other contracts or agreements covering, arising out
of, used or useful in connection with or pertaining to the exploration,
development, operation, production, sale, use, purchase, exchange, storage,
separation, dehydration, treatment, compression, gathering, transportation,
processing, improvement, marketing, disposal or handling of any property of the
Borrower and the Restricted Subsidiaries; provided that such agreements are
entered into in the ordinary course of business (including in respect of
construction or restoration activities);
 
(y)           any restrictions on any Stock or Stock Equivalents or other joint
venture interests of the Borrower or any Restricted Subsidiary providing for a
breach, termination or default under any owners, participation, shared facility,
joint venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens;
 
(z)           Rights of first refusal and purchase options in favor of Aluminum
Company of America (“Alcoa”) to purchase Sandow Unit 4 and/or the real property
related thereto, as described in (i) Sandow Unit 4 Agreement dated August 13,
1976, as amended, between Alcoa and Texas Power & Light Company (“TPL”) and in
(ii) Deeds dated March 14, 1978 and July 21, 1980, as amended, executed by Alcoa
conveying to TPL the Sandow Four real property;
 
(aa)           Lien and other exceptions to title, in either case on or in
respect of any facilities of the Borrower or any Restricted Subsidiary, arising
as a result of any shared facility agreement entered into with respect to such
facility, except to the extent that any such Liens or exceptions, individually
or in the aggregate, materially adversely affect the value of the relevant
property or materially impair the use of the relevant property in the operation
of business the Borrower and the Restricted Subsidiaries, taken as a whole; and
 
(bb)           Liens on cash and Permitted Investments (i) deposited by the
Borrower or any Restricted Subsidiary in margin accounts with or on behalf of
brokers, credit clearing organizations, independent system operators, regional
transmission organizations, pipelines, state agencies, federal agencies, futures
contract brokers, customers, trading counterparties, or any other parties or
issuers of surety bonds or (ii) pledged or deposited as collateral by the
Borrower or any Restricted Subsidiary with any of the entities described in
clause (i) above to secure their respective obligations, in the case of each of
clauses (i)
 

 
-135-

--------------------------------------------------------------------------------

 

and (ii) above, with respect to:  (A) any contracts and transactions for the
purchase, sale, exchange of, or the option (whether physical or financial) to
purchase, sell or exchange (1) natural gas, (2) electricity, (3) coal, (4)
petroleum-based liquids, (5) oil, (6) nuclear fuel (including enrichment and
conversion), (7) emissions or other environmental credits, (8) waste byproducts,
(9) weather, (10) power and other generation capacity, (11) heat rate, (12)
congestion, (13) renewal energy credit or (14) any other energy-related
commodity or services or derivative (including ancillary services and related
risk (such as location basis)); (B) any contracts or transactions for the
purchase, processing, transmission, transportation, distribution, sale, lease,
hedge or storage of, or any other services related to any commodity or service
identified in subparts (1) - (14) above, including any capacity agreement; (C)
any financial derivative agreement (including but not limited to swaps, options
or swaptions) related to any commodity identified in subparts (1) - (14) above,
or to any interest rate or currency rate management activities; (D) any
agreement for membership or participation in an organization that facilitates or
permits the entering into or clearing of any Netting Agreement or any agreement
described in this Section 10.2(bb); (E) any agreement combining part or all of a
Netting Agreement or part or all of any of the agreements described in this
Section 10.2(bb); (F) any document relating to any agreement described in this
Section 10.2(bb) that is filed with a Governmental Authority and any related
service agreements; or (G) any commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any energy, generation capacity or fuel, or any other energy
related commodity or service, price or price indices for any such commodities or
services or any other similar derivative agreements, and any other similar
agreements (such agreements described in clauses (A) through (G) of this Section
10.2(bb) being collectively, “Permitted Contracts”), Netting Agreements, Hedging
Agreements and letters of credit supporting Permitted Contracts, Netting
Agreements and Hedging Agreements.
 
10.3.           Limitation on Fundamental Changes
 
.  Except as permitted by Section 10.4 or 10.5, the Borrower will not, and will
not permit the Restricted Subsidiaries to, enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:
 
(a)           so long as (i) both before and after giving effect to such
transaction, no Default or Event of Default has occurred and is continuing or
would result therefrom and (ii) after giving effect to such transaction the
Borrower shall be in compliance, on a Pro Forma Basis, with the covenant set
forth in Section 10.9, any Subsidiary of the Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Borrower; provided that (A)
the Borrower shall be the continuing or surviving company or (B) if the Person
formed by or surviving any such merger, amalgamation or consolidation is not the
Borrower (such other Person, the “Successor Borrower”), (1) the Successor
Borrower (if other than the Borrower) shall be an entity organized or existing
under the laws of the United States, any state thereof, the District of Columbia
or any territory thereof, (2) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the Guarantee confirmed that its guarantee thereunder
shall apply to any Successor Borrower’s obligations under this Agreement, (4)
each grantor and each pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, affirmed that its obligations thereunder shall
apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent (x)
an officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of this Agreement and the Guarantee and
the per
 

 
-136-

--------------------------------------------------------------------------------

 

fection and priority of the Liens under the applicable Security Documents and
(y) if reasonably requested by the Administrative Agent, an opinion of counsel
to the effect that such merger or consolidation does not violate this Agreement
or any other Credit Document and that the provisions set forth in the preceding
clauses (3) through (5) preserve the enforceability of the Guarantee and the
perfection and priority of the Liens created under the applicable Security
Documents (it being understood that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement);
 
(b)           so long as no Default or Event of Default has occurred and is
continuing, or would result therefrom, any Subsidiary of the Borrower or any
other Person (in each case, other than the Borrower) may be merged, amalgamated
or consolidated with or into any one or more Subsidiaries of the Borrower;
provided that (i) in the case of any merger, amalgamation or consolidation
involving one or more Restricted Subsidiaries, (A) a Restricted Subsidiary shall
be the continuing or surviving Person or (B) the Borrower shall cause the Person
formed by or surviving any such merger, amalgamation or consolidation (if other
than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the
case of any merger, amalgamation or consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving Person or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee and the
relevant Security Documents in form and substance reasonably satisfactory to the
Administrative Agent in order to become a Guarantor and pledgor, mortgagor and
grantor, as applicable, thereunder for the benefit of the Secured Parties, (iii)
no Default or Event of Default has occurred and is continuing or would result
from the consummation of such merger, amalgamation or consolidation and (iv)
Borrower shall have delivered to the Administrative Agent an officers’
certificate stating that such merger, amalgamation or consolidation and any such
supplements to the Guarantee and any Security Document preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the applicable Security Documents;
 
(c)           the Merger and the other Transactions may be consummated;
 
(d)           any Restricted Subsidiary that is not a Credit Party may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;
 
(e)           the Borrower or any Subsidiary of the Borrower may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any Credit Party; provided that the consideration
for any such disposition by any Person other than a Guarantor shall not exceed
the fair value of such assets;
 
(f)           any Restricted Subsidiary may liquidate or dissolve if (i) the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (ii) to the extent such Restricted Subsidiary is a Credit Party, any
assets or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution; and
 
(g)           to the extent that no Default or Event of Default would result
from the consummation of such Disposition, the Borrower and the Restricted
Subsidiaries may consummate a merger, dissolution, liquidation, consolidation or
disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 10.4.
 
10.4.           Limitation on Sale of Assets
 
.  The Borrower will not, and will not permit the Restricted Subsidiaries to,
(i) convey, sell, lease, assign, transfer or otherwise dispose of any of its
property,
 

 
-137-

--------------------------------------------------------------------------------

 

business or assets (including receivables and leasehold interests), whether now
owned or hereafter acquired or (ii) sell to any Person (other than to the
Borrower or a Subsidiary Guarantor) any shares owned by it of the Borrower’s or
any Restricted Subsidiary’s Stock and Stock Equivalents (each of the foregoing a
“Disposition”), except that:
 
(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of (i) obsolete, worn-out, scrap, used, or surplus or
mothballed equipment (including any such equipment that has been refurbished in
contemplation of such disposition), vehicles and other assets to the extent such
assets are not necessary for the operation of the Borrower’s and the Restricted
Subsidiaries’ business, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Permitted Investments and
(iv) assets for the purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of the Borrower and the
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;
 
(b)           the Borrower and the Restricted Subsidiaries may make Dispositions
of assets, excluding any Disposition of accounts receivable except in connection
with the Disposition of any business to which such accounts receivable relate,
for fair value; provided that (i) to the extent required, the Net Cash Proceeds
thereof to the Borrower and the Restricted Subsidiaries are promptly applied to
the prepayment of Term Loans as provided for in Section 5.2(a)(i), (ii) after
giving effect to any such Disposition, no Default or Event of Default shall have
occurred and be continuing, (iii) the aggregate consideration for all
Dispositions made in reliance on this Section 10.4(b), when aggregated with the
amount of Permitted Sale Leaseback transactions consummated pursuant to Section
10.4(g), shall not exceed at any time 10% of Consolidated Total Assets
(determined at the time of each Disposition) for all such transactions
consummated after the Closing Date, (iv) with respect to any Disposition
pursuant to this clause (b) for a purchase price in excess of $50,000,000, the
Person making such Disposition shall receive not less than 75% of such
consideration in the form of cash or Permitted Investments; provided that for
the purposes of this subclause (iv) the following shall be deemed to be cash
(“Deemed Cash”):  (A) any liabilities (as shown on the Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms (1) subordinated to the payment in cash of
the Obligations or (2) not secured by the assets that are the subject of such
Disposition, that are assumed by the transferee with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities received by the Person making such Disposition from the purchaser
that are converted by such Person into cash (to the extent of the cash received)
within 180 days following the closing of the applicable Disposition, (C) any
Designated Non-Cash Consideration received by the Person making such Disposition
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 10.4(b) that is at that
time outstanding, not in excess of 1.5% of Consolidated Total Assets at the time
of the receipt of such Designated Non-Cash Consideration, with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value and (v)
any non-cash proceeds received in the form of Real Estate, Indebtedness or Stock
and Stock Equivalents are pledged to the Collateral Agent to the extent required
under Section 9.12 or 9.14;
 
(c)           (i) the Borrower and the Restricted Subsidiaries may make
Dispositions to the Borrower or any other Credit Party and (ii) any Restricted
Subsidiary that is not a Credit Party may make Dispositions to the Borrower or
any other Subsidiary of the Borrower; provided that with respect to any such
Dispositions, such sale, transfer or disposition shall be for fair value;
 

 
-138-

--------------------------------------------------------------------------------

 



 
(d)           the Borrower and any Restricted Subsidiary may effect any
transaction permitted by Section 10.3, 10.5 or 10.6;
 
(e)           the Borrower and any Restricted Subsidiary may lease, sublease,
license (only on a non-exclusive basis with respect to any intellectual
property) or sublicense (only on a non-exclusive basis with respect to any
intellectual property) real, personal or intellectual property in the ordinary
course of business;
 
(f)           Dispositions of property (including like-kind exchanges) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
applied to the purchase price of such replacement property, in each case under
Section 1031 of the Code or otherwise;
 
(g)           Dispositions pursuant to Permitted Sale Leaseback transactions in
an aggregate amount pursuant to this Section 10.4(g), when aggregated with the
amount of Dispositions made pursuant to Section 10.4(b), not to exceed the
limitations set forth in Section 10.4(b);
 
(h)           Dispositions of (i) Investments in joint ventures (regardless of
the form of legal entity) to the extent required by, or made pursuant to,
customary buy/sell arrangements or put/call arrangements between the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements or (ii) to joint ventures in connection with the dissolution or
termination of a joint venture to the extent required pursuant to joint venture
and similar arrangements;
 
(i)           Dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing; provided that to the extent that any new
Participating Receivables Grantor is added to any Permitted Receivables
Financing after the Closing Date, the Net Cash Proceeds of any Dispositions of
Receivables Facility Assets by such new Participating Receivables Grantor must
be promptly applied to the prepayment of the Term Loans as provided for in
Section 5.2(a)(i) without giving effect to any reinvestment rights under the
definition of “Net Cash Proceeds”; provided, further, that no Net Cash Proceeds
shall be required to be used to prepay the Term Loans pursuant to Section
5.2(a)(i) to the extent that any new Participating Receivables Grantor replaces
(by merger or otherwise) any existing Participating Receivables Grantor and at
the time of such replacement, the volume of Receivables Facility Assets sold
into any Permitted Receivables Financing does not increase as a result of such
replacement;
 
(j)           Dispositions listed on Schedule 10.4 (“Scheduled Dispositions”);
 
(k)           transfers of property subject to a Recovery Event or in connection
with any condemnation proceeding upon receipt of the Net Cash Proceeds of such
Recovery Event or condemnation proceeding;
 
(l)           Dispositions of accounts receivable in connection with the
collection or compromise thereof;
 
(m)           the Borrower and the Restricted Subsidiaries may make Dispositions
(excluding any Disposition of accounts receivable except in connection with the
Disposition of any business to which such accounts receivable relate), for fair
value to the extent that (i) the aggregate consideration for all such
Dispositions consummated after the Closing Date, when combined with all
Dispositions made pursuant to Section 10.4(b), does not exceed 15% of
Consolidated Total Assets (determined at the time of each Disposition), (ii) the
Net Cash Proceeds of any such Disposition are promptly applied to the prepayment
of Term Loans as provided in Section 5.2(a)(i) without giving effect to any
reinvestment rights under the definition of “Net Cash Proceeds”; provided that,
in the case of a Disposition of a Baseload As
 

 
-139-

--------------------------------------------------------------------------------

 

set pursuant to this Section 10.4(m), the Borrower shall be permitted to
reinvest the Net Cash Proceeds received in such Disposition in other Baseload
Assets within the reinvestment periods set forth in the definition of “Net Cash
Proceeds”, (iii) after giving effect to any such Disposition, no Default or
Event of Default shall have occurred and be continuing, (iv) with respect to any
Disposition pursuant to this Section 10.4(m) for a purchase price in excess of
$50,000,000, the Person making such Disposition shall, subject to the
parenthetical below, receive not less than 75% of such consideration in the form
of cash or Permitted Investments (or, to the extent that less than 75% of such
consideration is in the form of cash or Permitted Investments, the Borrower
shall apply the amount of such difference to the prepayment of Term Loans as
provided in clause (ii) above); provided that for the purposes of this subclause
(iv), Deemed Cash shall be deemed to be cash and (v) any non-cash proceeds
received in the form of Real Estate, Indebtedness or Stock and Stock Equivalents
are pledged to the Collateral Agent to the extent required under Section 9.12 or
9.14;
 
(n)           [Reserved];
 
(o)           Dispositions of power, capacity, heat rate, renewable energy
credits, waste by-products, energy, electricity, coal and lignite, oil and other
petroleum-based liquids, emissions and other environmental credits, ancillary
services, fuel (including all forms of nuclear fuel and natural gas) and other
related assets or products of services, including assets related to trading
activities or the sale of inventory or contracts related to any of the
foregoing, in each case in the ordinary course of business;
 
(p)           the execution of (or amendment to), settlement of or unwinding of
any Hedging Agreement;
 
(q)           any Disposition of mineral rights, other than mineral rights in
respect of coal or lignite;
 
(r)           any Disposition of any real property that is (i) primarily used or
intended to be used for mining which has either been reclaimed, or has not been
used for mining in a manner which requires reclamation, and in either case has
been determined by the Borrower not to be necessary for use for mining, (ii)
used as buffer land, but no longer serves such purpose, or its use is restricted
such that it will continue to be buffer land, or (iii) was acquired in
connection with power generation facilities, but has been determined by the
Borrower to no longer be commercially suitable for such purpose;
 
(s)           any Disposition of any assets required by any Government
Authority;
 
(t)           any Disposition of assets in connection with salvage activities;
and
 
(u)           Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (t) above; provided that after giving effect to any such Disposition, to
the extent the assets subject to such Dispositions constituted Collateral, such
assets shall remain subject to, or be rejoined to, the Lien of the Security
Documents.
 
10.5.           Limitation on Investments
 
.  The Borrower will not, and will not permit the Restricted Subsidiaries, to
make any Investment except:
 
(a)           extensions of trade credit, asset purchases (including purchases
of inventory, fuel (including all forms of nuclear fuel), supplies, materials
and equipment) and the licensing or contribution of intellectual property
pursuant to joint marketing arrangements or development agreements with other
 

 
-140-

--------------------------------------------------------------------------------

 

Persons, in each case in the ordinary course of business (including in respect
of construction or restoration activities);
 
(b)           Investments that were Permitted Investments when such Investments
were made;
 
(c)           loans and advances to officers, directors, employees and
consultants of the Borrower (or any direct or indirect parent thereof) or any
Subsidiary of the Borrower (g) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes
(including employee payroll advances), (h) in connection with such Person’s
purchase of Stock or Stock Equivalents of the Parent (or any direct or indirect
parent thereof; provided that, to the extent such loans and advances are made in
cash, the amount of such loans and advances used to acquire such Stock or Stock
Equivalents shall be contributed to the Borrower in cash) and (i) for purposes
not described in the foregoing subclauses (i) and (ii); provided that the
aggregate principal amount outstanding pursuant to subclause (iii) shall not
exceed $25,000,000 at any one time outstanding;
 
(d)           Investments (i) existing on, or made pursuant to legally binding
written commitments in existence on, the date hereof as set forth on
Schedule 10.5 and any modifications, extensions, renewals or reinvestments
thereof and (ii) existing on the date hereof of the Borrower or any Restricted
Subsidiary in the Borrower or any Subsidiary of the Borrower and any
modification, extension, renewal or reinvestment thereof, only to the extent
that the amount of any Investment made pursuant to this clause d does not at any
time exceed the amount of such Investment set forth on Schedule 10.5;
 
(e)           Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business or upon foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment;
 
(f)           Investments to the extent that payment for such Investments is
made with Stock or Stock Equivalents (other than Disqualified Stock) of the
Borrower (or any direct or indirect parent thereof);
 
(g)           Investments (i) (A) by the Borrower or any Restricted Subsidiary
in any Credit Party, (B) between or among Restricted Subsidiaries that are not
Credit Parties, and (C) consisting of intercompany Investments incurred in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self-insurance arrangements) among the
Borrower and the Restricted Subsidiaries (provided that any such intercompany
Investment in connection with cash management arrangements by a Credit Party in
a Subsidiary of the Borrower that is not a Credit Party is in the form of an
intercompany loan or advance and the Borrower or such Restricted Subsidiary
complies with Section 9.12 to the extent applicable); (ii) by Credit Parties in
any Restricted Subsidiary that is not a Credit Party, to the extent that the
aggregate amount of all Investments made on or after the Closing Date pursuant
to this subclause (ii), when valued at the fair market value (determined by the
Borrower acting in good faith) of each such Investment at the time each such
Investment was made, is not in excess of, when combined with, and without
duplication of, the aggregate amount of Investments made pursuant to the proviso
to Section 10.5(h), an amount equal to the sum of (w) $1,000,000,000 plus (x)
the Applicable Equity Amount at such time plus (y) to the extent that the
Consolidated Secured Debt to Consolidated EBITDA Ratio is not greater than 5.0
to 1.00 after giving effect, on a Pro Forma Basis, to the making of such
Investment, the Applicable Amount at such time plus (z) to the extent not
otherwise included in the determination of the Applicable Equity Amount or the
Applicable Amount, an amount equal to any repayments, interest, returns,
profits, distributions, income and similar amounts actually received in cash in
respect of any such Investment (which amount referred to in this subclause (z)
shall not exceed the amount of such Investment valued at the fair market value
of such Investment at the time such Investment
 

 
-141-

--------------------------------------------------------------------------------

 

was made); and (iii) by Credit Parties in any Restricted Subsidiary that is not
a Credit Party so long as such Investment is part of a series of simultaneous
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested in one or more
Credit Parties;
 
(h)           Investments constituting Permitted Acquisitions; provided that the
aggregate amount of any such Investment, as valued at the fair market value
(determined by the Borrower acting in good faith) of such Investment at the time
each such Investment is made, made by the Borrower or any Subsidiary Guarantor
in any Restricted Subsidiary that, after giving effect to such Investment, shall
not be a Guarantor, shall not cause the aggregate amount of all such Investments
made pursuant to this clause (h) (as so valued at the time each such investment
is made) to exceed, when combined with, and without duplication of, the
aggregate amount of Investments made pursuant to clause (ii) of Section 10.5(g),
an amount equal to the sum of (i) $1,000,000,000, plus (ii) the Applicable
Equity Amount at such time plus (iii) to the extent the Consolidated Secured
Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 after giving
effect, on a Pro Forma Basis, to the making of such Investment, the Applicable
Amount at such time plus (iv) to the extent not otherwise included in the
determination of the Applicable Equity Amount or the Applicable Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount referred to in this clause (iv) shall not exceed the
amount of such Investment valued at the fair market value of such Investment at
the time such Investment was made);
 
(i)           Investments (including but not limited to (i) Minority Investments
and Investments in Unrestricted Subsidiaries, (ii) Investments in joint ventures
(regardless of the form of legal entity) or similar Persons that do not
constitute Restricted Subsidiaries and (iii) Investments in Subsidiaries that
are not Credit Parties), in each case valued at the fair market value
(determined the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount pursuant to this clause (i)
that, at the time each such Investment is made, would not exceed the sum of
(w) $1,000,000,000 plus (x) the Applicable Equity Amount at such time plus (y)
to the extent the Consolidated Secured Debt to Consolidated EBITDA Ratio is not
greater than 5.0 to 1.00 after giving effect, on a Pro Forma Basis, to the
making of such Investment, the Applicable Amount at such time plus (z) to the
extent not otherwise included in the determination of the Applicable Equity
Amount or the Applicable Amount, an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount referred to in this
subclause (z) shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made);
 
(j)           Investments constituting non-cash proceeds of Dispositions of
assets to the extent permitted by Section 10.4;
 
(k)           Investments made to repurchase or retire Stock or Stock
Equivalents of the Borrower or any direct or indirect parent thereof owned by
any employee or any stock ownership plan or key employee stock ownership plan of
the Borrower (or any direct or indirect parent thereof) in an aggregate amount,
when combined with distributions made pursuant to Section 10.6(b), not to exceed
the limitations set forth in such Section;
 
(l)           Investments consisting of dividends permitted under Section 10.6;
 
(m)           loans and advances to any direct or indirect parent of the
Borrower in lieu of, and not in excess of the amount of, dividends to the extent
permitted to be made to such parent in accordance with Section 10.6; provided
that the aggregate amount of such loans and advances shall reduce the ability
 

 
-142-

--------------------------------------------------------------------------------

 

of the Borrower and the Restricted Subsidiaries to make dividends under the
applicable clauses of Section 10.6 by such amount;
 
(n)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
 
(o)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers consistent with past practices;
 
(p)           advances of payroll payments to employees, consultants or
independent contractors or other advances of salaries or compensation to
employees, consultants or independent contractors, in each case in the ordinary
course of business;
 
(q)           Guarantee Obligations of the Borrower or any Restricted Subsidiary
of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
 
(r)           Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
 
(s)           Investments in Hedging Agreements permitted by Section 10.1;
 
(t)           Investments arising out of, or in connection with, any Permitted
Receivables Financing;
 
(u)           Investments consisting of deposits of cash and Permitted
Investments as collateral support permitted under Section 10.2;
 
(v)           other Investments, which, when aggregated with (i) all aggregate
principal amounts paid pursuant to Section 10.7(a)(i) from the Closing Date and
(ii) all loans and advances made to any direct or indirect parent of the
Borrower pursuant to Section 10.5(m) in lieu of dividends permitted by Section
10.6(c) and (iii) all dividends paid pursuant to Section 10.6(c), shall not
exceed an amount equal to (w) $500,000,000 plus (x) the Applicable Equity Amount
at the time such Investments are made plus (y) to the extent the Consolidated
Secured Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 after
giving effect, on a Pro Forma Basis, to the making of such Investment, the
Applicable Amount at such time plus (z) to the extent not otherwise included in
the determination of the Applicable Equity Amount or the Applicable Amount, an
amount equal to any repayments, interest, returns, profits, distributions,
income and similar amounts actually received in cash in respect of any such
Investment (which amount referred to in this subclause (z) shall not exceed the
amount of such Investment valued at the fair market value of such Investment at
the time such Investment was made);
 
(w)           [Reserved];
 
(x)           Investments consisting of purchases and acquisitions of assets and
services in the ordinary course of business (including in respect of
construction or restoration activities);
 

 
-143-

--------------------------------------------------------------------------------

 



 
(y)           Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;
 
(z)           Investments made as a part of or in connection with the
Transactions, including any payments to be made in connection with the Parent’s
and its Subsidiaries’ long-term incentive plan or in respect of tax gross-ups
and other deferred compensation;
 
(aa)           Investments consisting of Indebtedness permitted by Section 10.1
(but only to the extent such Indebtedness was permitted without reference to
Section 10.5) or fundamental changes permitted by Section 10.3;
 
(bb)           Investments relating to pension trusts;
 
(cc)           Investments by Credit Parties in any Restricted Subsidiary that
is not a Credit Party so long as such Investment is part of a series of
simultaneous Investments by the Borrower and the Restricted Subsidiaries in
other Restricted Subsidiaries that result in the proceeds of the intercompany
Investment being invested in one or more Credit Parties;
 
(dd)           Investments relating to nuclear decommission trusts;
 
(ee)           Investments in the form of, or pursuant to, operating agreements,
working interests, royalty interests, mineral leases, processing agreements,
farm-out agreements, contracts for the sale, transportation or exchange of oil
and natural gas, unitization agreements, pooling agreements, area of mutual
interest agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures in connection therewith or pursuant thereto, in each case, made
or entered into in the ordinary course of business; and
 
(ff)           Investments in Shell Wind valued at the fair market value
(determined by the Borrower acting in good faith) of such Investment at the time
each such Investment is made, in an aggregate amount pursuant to this clause
(ff) that, at the time each such Investment is made, would not exceed the sum of
(w) $1,000,000,000 in the aggregate (of which no portion may be used in fiscal
2007, up to $250,000,000 may be used in fiscal 2008 and up to $300,000,000 may
be used in each subsequent fiscal year) plus (x) the Applicable Equity Amount at
such time plus (y) to the extent the Consolidated Secured Debt to Consolidated
EBITDA Ratio is not greater than 5.0 to 1.0 after giving effect, on a Pro Forma
Basis, to the making of such Investment, the Applicable Amount at such time plus
(z) to the extent not otherwise included in the determination of the Applicable
Equity Amount or the Applicable Amount, an amount equal to any repayments,
interest, returns, profits, distributions, income and similar amounts actually
received in cash in respect of any such Investment (which amount referred to in
this subclause (z) shall not exceed the amount of such Investment valued at the
fair market value of such Investment at the time such Investment was made).
 
10.6.           Limitation on Dividends
 
.  The Borrower will not declare or pay any dividends (other than dividends
payable solely in its Stock or Stock Equivalents (other than Disqualified
Stock)) or return any capital to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Stock or Stock Equivalents or
the Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any Restricted Subsidiary to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
Stock or Stock Equivalents of the Borrower now or hereafter outstanding (all of
the foregoing, “dividends”), provided:
 

 
-144-

--------------------------------------------------------------------------------

 



 
(a)           the Borrower may (or may pay dividends to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents; provided that (i) such new Stock
or Stock Equivalents contain terms and provisions at least as advantageous to
the Lenders, taken as a whole, in all respects material to their interests as
those contained in the Stock or Stock Equivalents redeemed thereby and (ii) the
cash proceeds from any such contribution or issuance have not otherwise been
applied pursuant to the Applicable Equity Amount;
 
(b)           so long as no Default or Event of Default shall have occurred and
is continuing or would result therefrom, the Borrower may (or may pay dividends
to permit any direct or indirect parent thereof to) redeem, acquire, retire or
repurchase shares of its (or such parent’s) Stock or Stock Equivalents held by
any present or former officer, manager, consultant, director or employee (or
their respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any direct or indirect parent thereof) and any
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, any stock option or stock appreciation rights plan, any
management, director and/or employee benefit, stock ownership or option plan,
stock subscription plan or agreement, employment termination agreement or any
employment agreements or stockholders’ or shareholders’ agreement; provided,
however, that the aggregate amount of payments made under this Section 10.6(b)
do not exceed in any calendar year $25,000,000 (which shall increase to
$50,000,000 subsequent to the consummation of an underwritten public offering of
Stock by the Borrower (or any direct or indirect parent thereof) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$75,000,000 in any calendar year (which shall increase to $150,000,000
subsequent to the consummation of an underwritten public offering of Stock by
the Borrower or any direct or indirect parent corporation of the Borrower));
provided, further that such amount in any calendar year may be increased by an
amount not to exceed:
 
(i)       the cash proceeds from the sale of Stock (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, Stock of
any of the Borrower’s direct or indirect parent companies, in each case to
present or former officers, managers, consultants, directors or employees (or
their respective Affiliates, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any of its direct or indirect parent companies) or
any Subsidiary of the Borrower that occurs after the Closing Date, to the extent
the cash proceeds from the sale of such Stock have not otherwise been applied
pursuant to the Applicable Equity Amount; plus
 
(ii)                  the cash proceeds of key man life insurance policies
received the Borrower or any Restricted Subsidiary after the Closing Date; less
 
(iii)                  the amount of any dividends or distributions previously
made with the cash proceeds described in clauses (i) and (ii) above;
 
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officers, managers,
consultants, directors or employees (or their respective Affiliates, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) of the Borrower (or any of
its direct or indirect parent companies), or any Subsidiary of the Borrower in
connection with a repurchase of Stock or Stock Equivalents of the Borrower or
any of its direct or indirect parent companies will not be deemed to constitute
a dividend for purposes of this covenant or any other provision of this
Agreement;
 

 
-145-

--------------------------------------------------------------------------------

 



 
(c)           so long as no Default or Event of Default shall have occurred and
is continuing or would result therefrom, the Borrower may pay dividends on its
Stock or Stock Equivalents; provided that the amount of all such dividends paid
from the Closing Date pursuant to this clause (c), when aggregated with (i) all
aggregate principal amounts paid pursuant to Section 10.7(a)(i) from the Closing
Date and (ii) (A) all loans and advances made to any direct or indirect parent
of the Borrower pursuant to Section 10.5(m) in lieu of dividends permitted by
this clause (c) and (B) all Investments made pursuant to Section 10.5(v), shall
not exceed an amount equal to (x) $500,000,000 plus (y) the Applicable Equity
Amount at the time such dividends are paid plus (z) to the extent the
Consolidated Secured Debt to Consolidated EBITDA Ratio is not greater than 5.0
to 1.0 after giving effect, on a Pro Forma Basis, to the making of such
dividend, the Applicable Amount at such time;
 
(d)           the Borrower may pay dividends to, or make loans to, any direct or
indirect parent company of the Borrower in amount required for any such direct
or indirect parent to pay, in each case without duplication:
 
(i)       foreign, federal, state and local income taxes (including any amounts
reimbursable to the Oncor Subsidiaries in respect of such taxes pursuant to a
tax sharing agreement), to the extent such income taxes are attributable to the
income of (A) the Parent and its Subsidiaries (other than the Oncor
Subsidiaries) and (B) the Oncor Subsidiaries, to the extent that the Oncor
Subsidiaries have not reimbursed the Parent or such direct or indirect parent
company of the Borrower for such payments in amounts required to pay such taxes;
provided that the amount of such payments in any fiscal year does not exceed the
amount that the Parent and its Subsidiaries are required to pay (including any
amounts reimbursable to the Oncor Subsidiaries in respect of such taxes pursuant
to a tax sharing agreement) in respect of foreign, federal, state and local
income taxes for such fiscal year.
 
(ii)                  (A) such parents’ and their respective Subsidiaries’
(other than the Oncor Subsidiaries) general operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business and to the extent such costs and expenses are attributable to
(1) the ownership or operation of the Parent and its Subsidiaries (other than
the Oncor Subsidiaries) or (2) the ownership and operation of the Oncor
Subsidiaries, to the extent that the Oncor Subsidiaries have not reimbursed the
Parent or such direct or indirect parent company of the Borrower for such costs
and expenses, (B) any reasonable and customary indemnification claims made by
directors or officers of the Borrower (or any parent thereof) and such parent’s
Subsidiaries, the Borrower or any Restricted Subsidiary or (C) fees and expenses
otherwise due and payable by the Borrower (or any parent thereof and such
parent’s Subsidiaries) or any Restricted Subsidiary and not prohibited to be
paid by the Borrower and its Restricted Subsidiaries hereunder;
 
(iii)                  franchise and excise taxes and other fees, taxes and
expenses required to maintain the corporate existence of any direct or indirect
parent of the Borrower;
 
(iv)                  to any direct or indirect parent of the Borrower to
finance any Investment permitted to be made by the Borrower or any Restricted
Subsidiary pursuant to Section 10.5; provided that (A) such dividend shall be
made substantially concurrently with the closing of such Investment, (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Borrower or such Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 10.5) of the Person formed or acquired into the Borrower or
any Restricted Subsidiary, (C) the Borrower shall com
 

 
-146-

--------------------------------------------------------------------------------

 

ply with Section 9.11 and Section 9.12 to the extent applicable and (D) the
aggregate amount of such dividends shall reduce the ability of the Borrower and
the Restricted Subsidiary to make Investments under the applicable clauses of
Section 10.5 by such amount;
 
(v)                  customary costs, fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering or acquisition
or disposition transaction payable by the Borrower or the Restricted
Subsidiaries; and
 
(vi)                  customary salary, bonus and other benefits payable to
officers, employees or consultants of any direct or indirect parent company (and
such parent’s Subsidiaries (other than the Oncor Subsidiaries)) of the Borrower
to the extent such salaries, bonuses and other benefits are attributable to (A)
the ownership or operation of the Parent and its Subsidiaries (other than the
Oncor Subsidiaries) or (B) the ownership and operation of the Oncor
Subsidiaries, to the extent that the Oncor Subsidiaries have not reimbursed the
Parent or such direct or indirect parent company of the Borrower for such
payments;
 
provided that any payments made pursuant to clauses (i), (ii) or (vi) above, to
the extent relating to the ownership, operation or income of the Oncor
Subsidiaries, shall be made in the form of loans, the terms of which shall
require repayment upon receipt by the Parent of funds from the Oncor
Subsidiaries as reimbursement for such amounts;
 
(e)           [Reserved];
 
(f)           to the extent constituting dividends, the Borrower may enter into
and consummate transactions expressly permitted by any provision of Section
10.3;
 
(g)           the Borrower may repurchase Stock or Stock Equivalents of the
Borrower (or any direct or indirect parent thereof) deemed to occur upon
exercise of stock options or warrants if such Stock or Stock Equivalents
represents a portion of the exercise price of such options or warrants, and the
Borrower may pay dividends to any direct or indirect parent thereof as and when
necessary to enable such parent to effect such repurchases;
 
(h)           the Borrower may (i) pay cash in lieu of fractional shares in
connection with any dividend, split or combination thereof or any Permitted
Acquisition and (ii) honor any conversion request by a holder of convertible
Indebtedness and make cash payments in lieu of fractional shares in connection
with any such conversion and may make payments on convertible Indebtedness in
accordance with its terms;
 
(i)           the Borrower may pay any dividend or distribution within 60 days
after the date of declaration thereof, if at the date of declaration such
payment would have complied with the provisions of this Agreement;
 
(j)           so long as no Default or Event of Default shall have occurred and
is continuing or would result therefrom, the Borrower may declare and pay
dividends on the Borrower’s (or any direct or indirect parent’s thereof) common
stock following the first public offering of the Borrower’s common stock or the
common stock of any of its direct or indirect parents after the Closing Date, of
up to 6% per annum of the net proceeds received by or contributed to the
Borrower in or from any such public offering to the extent such net proceeds are
not utilized in connection with other transactions permitted by Section 10.5,
10.6 or 10.7;
 

 
-147-

--------------------------------------------------------------------------------

 



 
(k)           the Borrower may pay dividends in an amount equal to withholding
or similar Taxes payable or expected to be payable by any present or former
employee, director, manager or consultant (or their respective Affiliates,
estates or immediate family members) and any repurchases of Stock or Stock
Equivalents in consideration of such payments including deemed repurchases in
connection with the exercise of stock options;
 
(l)           [Reserved];
 
(m)           the Borrower may make payments described in Sections 9.9(a),
9.9(c), 9.9(f), 9.9(g), 9.9(h), 9.9(i), 9.9(k) and 9.9(l);
 
(n)           the Borrower may pay dividends or make distributions in connection
with the Transactions, including payments in respect of the Parent’s and its
Subsidiaries’ long term incentive plan or in respect of tax gross-ups and other
deferred compensation;
 
(o)           so long as no Default or Event of Default shall have occurred and
is continuing or would result therefrom, the Borrower may pay declare and pay
dividends to, or make loans to, any direct or indirect parent company of the
Borrower in amounts up to $750,000,000; provided that such amount may only be
used for Investments by any direct or indirect parent entity of the Borrower in
any unrestricted Subsidiary of such parent to the extent permitted by the Parent
Senior Documents or any documents governing any refinanced, renewed, refunded,
modified, replaced or extended Parent Senior Facility; and provided, further,
that no more than $250,000,000 of such amount may be in a form other than a loan
to such parent;
 
(p)           the Borrower may make distributions or payments of Receivables
Fees;
 
(q)           the Borrower may pay declare and pay dividends out of Retained
Declined Proceeds remaining after any Prepayment Event and not included in the
Available Amount in an amount not to exceed $100,000,000;
 
(r)           so long as no Event of Default under Section 11.1 or 11.5 shall
have occurred and be continuing or would occur as a consequence thereof, the
Borrower may make loans to the Parent and its other Subsidiaries (other than the
Oncor Subsidiaries) in amounts required for the Parent or such Subsidiaries to
pay, in each case without duplication, principal, premium and interest when due
on (i) the Parent Senior Facility and any Indebtedness incurred in connection
with the modification, replacement, refinancing, refunding, renewal or extension
thereof; provided that, in connection with any such modification, replacement,
refinancing, refunding, renewal or extension, the aggregate principal amount of
such Indebtedness does not exceed the principal amount thereof outstanding
immediately prior to such modification, replacement, refinancing, refunding,
renewal or extension (except by an amount equal to accrued interest and premium
thereon (including any PIK interest amount)) plus other reasonable amounts paid
and fees and expenses incurred in connection with such modification,
replacement, refinancing, refunding, renewal or extension, (ii) Indebtedness of
the Parent and its other Subsidiaries (other than the Oncor Subsidiaries) in
existence prior to the Closing Date, including the Existing Parent Notes and any
Indebtedness incurred in connection with the modification, replacement,
refinancing, refunding, renewal or extension thereof; provided that, in
connection with any such modification, replacement, refinancing, refunding,
renewal or extension, the aggregate principal amount of such Indebtedness does
not exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension (except
by an amount equal to accrued interest and premium thereon (including any PIK
interest amount)) plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension and (iii) any Indebtedness incurred by the
Parent after the Closing Date; provided that in the case of this clause
 

 
-148-

--------------------------------------------------------------------------------

 

(iii), such payments shall not to exceed the sum of (x) $250,000,000 plus (y)
the Available Equity Amount at the time of the making of such payment plus (z)
to the extent the Consolidated Debt to Consolidated EBITDA Ratio is not greater
than 5.0 to 1.0 after giving effect, on a Pro Forma Basis, to the making of each
such payment, the Applicable Amount at such time;
 
(s)           the Borrower may make distributions of, or Investments in,
Receivables Facility Assets for purposes of inclusion in any Permitted
Receivables Financing, in each case made in the ordinary course of business or
consistent with past practices;
 
(t)           the Borrower may declare and pay dividends to, or make loans to,
the Parent (or any other direct or indirect parent company of the Borrower) in
amounts sufficient to permit the Parent to make any “Optional Interest
Repayment” permitted by the terms of the Parent Senior Documents or any
Indebtedness incurred in connection with the modification, replacement,
refinancing, refunding, renewal or extension thereof; provided that, in
connection with any such modification, replacement, refinancing, refunding,
renewal or extension, the aggregate principal amount of such Indebtedness does
not exceed the principal amount thereof outstanding immediately prior to such
modification, replacement, refinancing, refunding, renewal or extension (except
by an amount equal to accrued interest and premium thereon (including any PIK
Interest Amount) plus other reasonable amounts paid and fees and expenses
incurred in connection with such modification, replacement, refinancing,
refunding, renewal or extension;
 
(u)           the Borrower may make loans to, or permit letters of credit
(including Letters of Credit) to be issued on behalf of, any of its direct or
indirect parent companies or such parents’ Subsidiaries for working capital
purposes or for payments under the Energy Plaza Lease or the cost of maintaining
the headquarters building at Energy Plaza, in each case so long as made in the
ordinary course of business and consistent with past practices and in an amount
not to exceed $350,000,000 of which no more than $250,000,000 may be in the form
of Letters of Credit; and
 
(v)           during the period from the Closing Date until the date that is
five months following the Closing Date, the Borrower may (or may pay dividends
to permit any direct or indirect parent thereof to) redeem, or repurchase shares
of its (or such Parent’s) Stock or Stock Equivalents held by any Management
Investor so long as such redemption or repurchase is only of Stock contributed
or “rolled over” to the Borrower (or such Parent) in connection with the
Transactions and the aggregate amount of payments made under this Section
10.6(v) does not exceed $5,000,000.
 
Notwithstanding anything to the contrary contained in Section 10 (including
Section 10.5 and this Section 10.6), the Borrower will not, and will not permit
any of its Restricted Subsidiaries to, pay any cash dividend or make any cash
distribution on or in respect of the Borrower’s Stock or Stock Equivalents or
purchase or otherwise acquire for cash any Stock or Stock Equivalents of the
Borrower or any direct or indirect parent of the Borrower, for the purpose of
paying any cash dividend or making any cash distribution to, or acquiring any
Stock or Stock Equivalents of the Borrower or any direct or indirect parent of
the Borrower for cash from the Sponsors, or guarantee any Indebtedness of any
Affiliate of the Borrower for the purpose of paying such dividend, making such
distribution or so acquiring such Stock or Stock Equivalents to or from the
Sponsors, in each case by means of utilization of the cumulative dividend and
investment credit provided by the use of the Applicable Amount or the exceptions
provided by Sections 10.5(i), (m) and (v), Sections 10.6(c) and (i) and Section
10.7(a), unless at the time and after giving effect to such payment, the
Consolidated Total Debt to Consolidated EBITDA Ratio would be equal to or less
than 6.5 to 1.0.
 
Any loan made pursuant to Section 10.6(d),  Section 10.6(o), Section 10.6(r) or
Section 10.6(u) by the Borrower or any of the Restricted Subsidiaries to the
Parent or any of the Parent’s other Subsidiaries (each, a “Parent Loan”) shall
be made on arm’s-length basis and shall contain a repayment
 

 
-149-

--------------------------------------------------------------------------------

 

provision such that each Parent Loan shall be repaid with the proceeds from the
Disposition of all or any portion of the Stock or Indebtedness of, or all or
substantially all of the assets (in one transaction or a series of related
transactions) of any of the Oncor Subsidiaries (in each case to the extent such
proceeds are received (initially or subsequently) by the Parent or any of its
Subsidiaries other than the Oncor Subsidiaries) prior to the use of any such
proceeds to prepay (other than at maturity) any Indebtedness of the Parent or to
make any dividend or distribution to the Sponsors.
 
10.7.           Limitations on Debt Payments and Amendments
 
.
 
(a)           The Borrower will not, and will not permit the Restricted
Subsidiaries to, prepay, repurchase or redeem or otherwise defease any Permitted
Additional Debt that is subordinated to the Obligations or any Existing Notes
with Stated Maturities beyond the latest Maturity Date of any Credit Facility
under the Agreement (the “Limited Notes”), but in any event, in all cases,
excluding any Existing Tender Offer Notes; provided, however, that so long as no
Default or Event of Default shall have occurred and be continuing on the date of
such prepayment, repurchase, redemption or other defeasance or would result
therefrom, the Borrower and the Restricted Subsidiaries may prepay, repurchase
or redeem or otherwise defease such Permitted Additional Debt or such Limited
Notes (i) in an aggregate amount from the Closing Date, when aggregated with (A)
the aggregate amount of dividends paid pursuant to Section 10.6(c) from the
Closing Date and (B) all (I) Investments made pursuant to Section 10.5(v) and
(II) loans and advances to any direct or indirect parent of the Borrower made
pursuant to Section 10.5(m), not in excess of the sum of (1) $500,000,000 plus
(2) the Applicable Equity Amount at the time of such prepayment, repurchase,
redemption or other defeasance plus (3) to the extent the Consolidated Secured
Debt to Consolidated EBITDA Ratio is not greater than 5.0 to 1.0 on a Pro Forma
Basis, to the making of such prepayment, repurchase, redemption or defeasance,
the Applicable Amount at the time of such prepayment, repurchase, redemption or
other defeasance; (ii) in the case of Permitted Additional Debt, with the
proceeds of other Permitted Additional Debt and (iii) in the case of the Limited
Notes, in compliance with Section 10.1(g).  Notwithstanding the foregoing,
nothing in this Section 10.7 shall prohibit (A) the repayment or prepayment of
intercompany subordinated Indebtedness owed among the Borrower and/or the
Restricted Subsidiaries, in either case unless a Default or an Event of Default
has occurred and is continuing and the Borrower has received a notice from the
Collateral Agent instructing it not to make or permit any such repayment or
prepayment or (B) transfers of credit positions in connection with intercompany
debt restructurings so long as such Indebtedness is permitted by Section 10.1
after giving effect to such transfer.  For the avoidance of doubt, nothing in
this Section 10.7 shall restrict the making of any prepayment of accrued but
unpaid interest and/or original issue discount in respect of either the Borrower
Senior Facility or any Refinanced Bridge Indebtedness Documentation in
accordance with “Optional Interest Repayment” provisions thereof at the end of
any accrued period ending after the fifth anniversary of the Closing Date.
 
(b)           The Borrower will not, and will not permit to the Restricted
Subsidiaries to waive, amend, modify, terminate or release any Permitted
Additional Debt that is subordinated to the Obligations, any Limited Notes or
the Borrower Senior Interim Loan Agreement, in each case, that to the extent
that any such waiver, amendment, modification, termination or release, taken as
a whole, would be adverse to the Lenders in any material respect.
 
10.8.           Limitations on Sale Leasebacks
 
.  The Borrower will not, and will not permit the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks after the Closing Date, other than
Permitted Sale Leasebacks.
 

 
-150-

--------------------------------------------------------------------------------

 



 
10.9.           Consolidated Secured Debt to Consolidated EBITDA Ratio
 
.  The Borrower will not permit the Consolidated Secured Debt to Consolidated
EBITDA Ratio for any Test Period set forth below to be greater than the ratio
set forth below opposite such period:
 
TEST PERIOD ENDING
RATIO
September 30, 2008
7.25 to 1.00
December 31, 2008
7.25 to 1.00
March 31, 2009
7.25 to 1.00
June 30, 2009
7.25 to 1.00
September 30, 2009
7.25 to 1.00
December 31, 2009
7.25 to 1.00
March 31, 2010
7.00 to 1.00
June 30, 2010
7.00 to 1.00
September 30, 2010
7.00 to 1.00
December 31, 2010
6.75 to 1.00
March 31, 2011
6.75 to 1.00
June 30, 2011
6.75 to 1.00
September 30, 2011
6.75 to 1.00
December 31, 2011
6.50 to 1.00
March 31, 2012
6.50 to 1.00
June 30, 2012
6.50 to 1.00
September 30, 2012
6.50 to 1.00
December 31, 2012
6.25 to 1.00
March 31, 2013
6.25 to 1.00
June 30, 2013
6.25 to 1.00
September 30, 2013
6.25 to 1.00
December 31, 2013
6.00 to 1.00
March 31, 2014
5.75 to 1.00
June 30, 2014
5.75 to 1.00
September 30, 2014
5.75 to 1.00



Any provision of this Agreement that contains a requirement for the Borrower to
be in compliance with the covenant contained in this Section 10.9 prior to the
time that this covenant is otherwise applicable shall be deemed to require that
the Consolidated Secured Debt to Consolidated EBITDA Ratio for the applicable
Test Period not be greater than 7.25 to 1.00.
 
SECTION 11.                                Events of Default
 
.
 
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
 
11.1.           Payments
 
.  The Borrower shall (a) default in the payment when due of any principal of
the Loans (but not Posting Advances), (b) default, and such default shall
continue for five or more days, in the payment when due of any interest on the
Loans, Posting Advances or any Fees or any Unpaid Drawings or any other amounts
owing hereunder or under any other Credit Document or (c) fail to pay when due
any principal amount of the Posting Advances; provided that, if at the time of
such failure the Posting Lender and the Dealer are not Affiliates, then, to the
extent that such failure is due to, or caused by, the failure of the Dealer to
comply with its payment obligations under any Dealer Swaps, the Borrower shall
have a period of seven Business Days to cure any such failure and during such
cure period, such failure shall not constitute a Default or Event of Default
hereunder, and provided, further, that to the
 

 
-151-

--------------------------------------------------------------------------------

 

extent that any such failure to pay is caused by the Posting Lender or the
Dealer (to the extent such entities are Affiliates of each other) to comply with
their respective obligations under any netting and/or settlement agreement with
the Borrower or any Restricted Subsidiary, such failure to pay shall not (to the
extent it is and continues to be caused by such failure) constitute a Default or
Event of Default hereunder; or
 
11.2.           Representations, Etc.
 
   Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made; or
 
11.3.           Covenants
 
.  Any Credit Party shall:
 
(a)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1(d), Section 9.5 (solely with
respect to the Borrower) or Section 10; or
 
(b)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement or any other Credit
Document and such default shall continue unremedied for a period of at least 30
days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders; or
 
11.4.           Default Under Other Agreements
 
.  (a)  The Borrower or any Restricted Subsidiary shall (i) default in any
payment with respect to any Indebtedness (other than any Indebtedness described
in Section 11.1, Hedging Obligations or Indebtedness under any Permitted
Receivables Financing) in excess of $200,000,000 in the aggregate, for the
Borrower and such Restricted Subsidiaries, beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than any agreement or condition relating to, or
provided in any instrument or agreement, under which such Hedging Obligations or
such Permitted Receivables Financing was created), the effect of which default
or other event or condition is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment (other than any Hedging
Obligations or Indebtedness under any Permitted Receivables Financing) or as a
mandatory prepayment, prior to the stated maturity thereof; provided that this
clause (b) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or
 
11.5.           Bankruptcy, Etc.
 
  The Borrower or any Specified Subsidiary shall commence a voluntary case,
proceeding or action concerning itself under (a) Title 11 of the United States
Code entitled “Bankruptcy,” or (b) in the case of any Foreign Subsidiary that is
a Specified Subsidiary, any domestic or foreign law relating to bankruptcy,
judicial management, insolvency, reorganization, administration or relief of
debtors in effect in its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Specified Subsidiary and the petition is not controverted within
30 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding
 

 
-152-

--------------------------------------------------------------------------------

 

or action is commenced against the Borrower or any Specified Subsidiary and the
petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
judicial manager, receiver, receiver manager, trustee, administrator or similar
person is appointed for, or takes charge of, all or substantially all of the
property of the Borrower or any Specified Subsidiary; or the Borrower or any
Specified Subsidiary commences any other voluntary proceeding or action under
any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding or action is entered; or the Borrower or any Specified
Subsidiary suffers any appointment of any custodian, receiver, receiver manager,
trustee, administrator or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any Specified Subsidiary makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or
 
11.6.           ERISA
 
.  (a)  Any Plan shall fail to satisfy the minimum funding standard required for
any plan year or part thereof or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code; any Plan
is or shall have been terminated or is the subject of termination proceedings
under ERISA (including the giving of written notice thereof); an event shall
have occurred or a condition shall exist in either case entitling the PBGC to
terminate any Plan or to appoint a trustee to administer any Plan (including the
giving of written notice thereof); any Plan shall have an accumulated funding
deficiency (whether or not waived); the Borrower or any ERISA Affiliate has
incurred or is likely to incur a liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code (including the giving of written notice
thereof); (b) there could result from any event or events set forth in clause
(a) of this Section 11.6 the imposition of a Lien, the granting of a security
interest, or a liability, or the reasonable likelihood of incurring a Lien,
security interest or liability; and (c) such Lien, security interest or
liability will or would be reasonably likely to have a Material Adverse Effect;
or
 
11.7.           Guarantee
 
.  Any Guarantee provided by any Credit Party or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof or thereof) or any such Guarantor thereunder or any other Credit Party
shall deny or disaffirm in writing any such Guarantor’s obligations under the
Guarantee; or
 
11.8.           Pledge Agreement
 
.  Any Pledge Agreement pursuant to which the Stock or Stock Equivalents of the
Borrower or any Subsidiary of the Borrower is pledged or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or any perfection defect arising solely as a result of
the failure of the Collateral Agent to maintain any possessory collateral) or
any pledgor thereunder or any other Credit Party shall deny or disaffirm in
writing such pledgor’s obligations under any Pledge Agreement; or
 
11.9.           Security Agreement
 
.  The Security Agreement or any other Security Document pursuant to which the
assets of any Credit Party are pledged as Collateral or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof) or any grantor thereunder or any other Credit Party
shall deny or disaffirm in writing such grantor’s obligations under the Security
Agreement or any other Security Document; or
 

 
-153-

--------------------------------------------------------------------------------

 



 
11.10.                      Mortgages
 
.  Any Mortgage or any material provision of any Mortgage relating to any
material portion of the Collateral shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof, including a release by the
Collateral Agent of all or a portion of the property covered thereby in
accordance with the terms hereof and thereof) or any mortgagor thereunder or any
other Credit Party shall deny or disaffirm in writing such mortgagor’s
obligations under any Mortgage; or
 
11.11.                      Judgments
 
.  One or more judgments or decrees shall be entered against the Borrower or any
Restricted Subsidiary involving a liability of $200,000,000 or more in the
aggregate for all such judgments and decrees for the Borrower and the Restricted
Subsidiaries (to the extent not paid or covered by insurance provided by a
carrier not disputing coverage) and any such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed or bonded pending appeal within 60
days after the entry thereof; or
 
11.12.                      Hedging Agreements
 
.  The Borrower or any of the Restricted Subsidiaries shall default (and have
knowledge of such default) in any required payment obligation that is not being
contested in good faith and by appropriate proceedings by the Borrower or any
Restricted Subsidiary under any one or more Hedging Agreements and involving
liabilities in the aggregate in excess of $200,000,000 and payable by the
Borrower and the Restricted Subsidiaries, after giving effect to any grace
periods, dispute resolution provisions or similar provisions contained in such
Hedging Agreements; and such default shall not have been cured within 60 days
after the date on which the date on which the counterparty under such Hedging
Agreement is permitted to cause the obligation to become due and payable; or
 
11.13.                      Change of Control
 
.  A Change of Control shall occur;
 
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may and, upon the written
request of the Required Lenders, shall, by written notice to the Borrower, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (i), (ii), (iii) and (v) below
shall occur automatically without the giving of any such notice):  (i) declare
the Total Revolving Credit Commitment and Swingline Commitment terminated,
whereupon the Revolving Credit Commitment and Swingline Commitment, if any, of
each Lender or the Swingline Lender, as the case may be, shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the Delayed
Draw Term Loan Commitment terminated, whereupon the Delayed Draw Term Loan
Commitment, if any, of each Lender shall forthwith terminate immediately and any
Fees theretofore accrued shall forthwith become due and payable; (iii) declare
the principal of and any accrued interest and Fees in respect of any or all
Loans, Posting Advances and any or all Obligations owing hereunder and under any
other Credit Document to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower; (iv) terminate any Letter of Credit
that may be terminated in accordance with its terms; and/or (v) direct the
Borrower to Cash Collateralize (and the Borrower agrees that upon receipt of
such notice, or upon the occurrence of an Event of Default specified in
Section 11.5 with respect to the Borrower, it will Cash Collateralize) all
Revolving Letters of Credit issued and then outstanding; and in any such event;
and at any time thereafter, if any Event of Default shall then be continuing,
the Posting Agent may and, upon the written request of the Required Posting
Lenders, shall, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Posting Agent or any
Lender under the Posting Facility to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in
 

 
-154-

--------------------------------------------------------------------------------

 

Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Posting Agent as specified in
clauses (i) and (ii) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Posting Commitment terminated, whereupon
the Posting Commitment, if any, of each Lender shall forthwith terminate
immediately and any Fees theretofore accrued (including any Partial Termination
Maintenance Fees and Final Termination Maintenance Fee) shall forthwith become
due and payable without any other notice of any kind; and (ii) declare the
principal of and any accrued interest and Fees (including, without limitation,
any Partial Termination Maintenance Fees and Final Termination Maintenance Fee)
in respect of any or all Posting Advances and any or all Obligations with
respect to the Posting Facility owing hereunder and under any other Credit
Document to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.  Notwithstanding the foregoing, no action may
be taken by the Administrative Agent, the Posting Agent or any Lender with
respect to an Event of Default under Section 11.1 relating solely to payments
due in respect of the Posting Facility, unless directed to do so upon the
written request of the Required Posting Lenders and, to the extent waived by the
Required Posting Lenders or each Posting Lender directly and adversely affected
thereby, as applicable, in accordance with the provisions of Section 13.1, such
Event of Default shall cease to be a Default or Event or Default hereunder.
 
11.14.                      Application of Proceeds
 
.  Any amount received by the Administrative Agent, Posting Agent or the
Collateral Agent from any Credit Party (or from proceeds of any Collateral)
following any acceleration of the Obligations under this Agreement or any Event
of Default with respect to the Borrower under Section 11.5 shall be applied in
accordance with Section 4.1 of the Intercreditor Agreement.
 
11.15.                      Right to Cure
 
.
 
(a)           Notwithstanding anything to the contrary contained in Section
11.3(a), in the event that the Borrower fails to comply with the requirement of
the covenant set forth in Section 10.9, until the expiration of the tenth day
after the date on which Section 9.1 Financials with respect to the Test Period
in which the covenant set forth in such Section is being measured are required
to be delivered pursuant to Section 9.1, the Parent, US Holdings or any other
Person shall have the right to make a direct or indirect equity investment
(other than in the form of Disqualified Stock) in the Borrower in cash (the
“Cure Right”), and upon receipt by the Borrower of the net cash proceeds
pursuant to the exercise of the Cure Right (including through the capital
contribution of any such net cash proceeds to the Borrower, the “Cure Amount”),
the covenant set forth in such Section shall be recalculated, giving effect to
the pro forma increase to Consolidated EBITDA for such Test Period in an amount
equal to such Cure Amount; provided that (i) such pro forma adjustment to
Consolidated EBITDA shall be given solely for the purpose of determining the
existence of a Default or Event of Default under the covenant set forth in such
Section with respect to any Test Period that includes the fiscal quarter for
which such Cure Right was exercised and not for any other purpose under any
Credit Document and (ii) no other adjustment under any other financial
definition shall be made as a result of the exercise of any Cure Right
(including no netting of cash constituting any Cure Amount in the definition of
Consolidated Total Debt (either directly or indirectly through the definition of
Unrestricted Cash)).
 
(b)           If, after the exercise of the Cure Right and the recalculations
pursuant to clause (a) above, the Borrower shall then be in compliance with the
requirements of the covenant set forth in Section 10.9 during such Test Period
(including for the purposes of Section 7), the Borrower shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 11.3 that had occurred shall be deemed cured for purposes of
 

 
-155-

--------------------------------------------------------------------------------

 

this Agreement; provided that (i) in each Test Period there shall be at least
one fiscal quarter for which no Cure Right is exercised and (ii) with respect to
any exercise of the Cure Right, the Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the covenant set
forth in Section 10.9.
 
SECTION 12.                                The Agents
 
.
 
12.1.           Appointment
 
.
 
(a)           Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents and irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Credit Documents, together with such other
powers as are reasonably incidental thereto.  Each Posting Lender hereby
irrevocably designates and appoints the Posting Agent as the agent of such
Lender under this Agreement and the other Credit Documents and irrevocably
authorizes the Posting Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Posting Agent by the terms of this Agreement and the other Credit Documents,
together with such other powers as are reasonably incidental thereto.  Each
Posting Lender and the Borrower hereby irrevocably designates and appoints the
Posting Calculation Agent as the agent of such Lender and the Borrower under
this Agreement and the other Credit Documents and irrevocably authorizes the
Posting Calculation Agent, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Posting Calculation Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The provisions of this Section 12 (other than the third sentence of
this Section 12.1 and Sections 12.9 and 12.13 with respect to the Borrower) are
solely for the benefit of the Agents and the Lenders, and the Borrower shall not
have any rights as a third party beneficiary of such provision.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, no Agent shall have
any duties or responsibilities, except those expressly set forth herein or in
any other Credit Document, any fiduciary relationship with any Lender or any
agency or trust obligations with respect to any Credit Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Credit Document or otherwise exist
against such Agent.
 
(b)           The Administrative Agent, the Posting Agent, each Lender, the
Swingline Lender and the Letter of Credit Issuers hereby irrevocably designate
and appoint the Collateral Agent as the agent with respect to the Collateral,
and each of the Administrative Agent, the Posting Agent, each Lender, the
Swingline Lender and each Letter of Credit Issuer irrevocably authorizes the
Collateral Agent, in such capacity, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities except those expressly set forth
herein or in any other Credit Document, any fiduciary relationship with any of
the Administrative Agent, the Posting Agent, the Lenders, the Swingline Lender
or the Letter of Credit Issuers or any agency or trust obligations with respect
to any Credit Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Credit Document or otherwise exist against the Collateral Agent.
 

 
-156-

--------------------------------------------------------------------------------

 



 
(c)           Each of the Syndication Agent, the Posting Syndication Agent, the
Joint Lead Arrangers and Bookrunners, the Posting Lead Arranger and Bookrunner,
the Posting Documentation Agent and the Co-Documentation Agents, each in its
capacity as such, shall not have any obligations, duties or responsibilities
under this Agreement but shall be entitled to all benefits of this Section 12.
 
12.2.           Delegation of Duties
 
.  The Administrative Agent, the Posting Agent and the Collateral Agent may each
execute any of its duties under this Agreement and the other Credit Documents by
or through agents, sub-agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  Neither the Administrative Agent, the Posting Agent nor the Collateral
Agent shall be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it in the absence of gross
negligence or willful misconduct (as determined in the final judgment of a court
of competent jurisdiction).
 
12.3.           Exculpatory Provisions
 
.
 
(a)           No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of US Holdings, the Borrower, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
US Holdings, the Borrower, any other Guarantor or any other Credit Party to
perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.  The Collateral Agent
shall not be under any obligation to the Administrative Agent, the Posting
Agent, any Lender or any Letter of Credit Issuer to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Credit Document, or to inspect the
properties, books or records of any Credit Party.
 
(b)           Each Lender confirms to the Administrative Agent, the Posting
Agent, each other Lender and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, the Posting Agent, any other Lender or any
of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans, making Posting
Advances and other extensions of credit hereunder and under the other Credit
Documents and (z) in taking or not taking actions hereunder and thereunder, (ii)
is financially able to bear such risks and (iii) has determined that entering
into this Agreement and making Loans, making Posting Advances and other
extensions of credit hereunder and under the other Credit Documents is suitable
and appropriate for it.
 
(c)           Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Credit Documents, (ii)
that it has, independently and without reliance upon the Administrative
 

 
-157-

--------------------------------------------------------------------------------

 

Agent, the Posting Agent, any other Lender or any of their respective Related
Parties, made its own appraisal and investigation of all risks associated with,
and its own credit analysis and decision to enter into, this Agreement based on
such documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, the Posting
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Credit
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:
 
(i)       the financial condition, status and capitalization of the Borrower and
each other Credit Party;
 
(ii)                  the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and each other Credit Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document;
 
(iii)                  determining compliance or non-compliance with any
condition hereunder to the making of a Loan or Posting Advance, or the issuance
of a Letter of Credit and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;
 
(iv)                  the adequacy, accuracy and/or completeness of any
information delivered by the Administrative Agent, the Posting Agent, any other
Lender or by any of their respective Related Parties under or in connection with
this Agreement or any other Credit Document, the transactions contemplated
hereby and thereby or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Credit
Document.
 
12.4.           Reliance by Agents
 
.  The Administrative Agent, the Posting Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex,
electronic mail, or teletype message, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to US Holdings and/or the Borrower),
independent accountants and other experts selected by the Administrative Agent,
the Posting Agent or the Collateral Agent.  The Administrative Agent and the
Posting Agent may deem and treat the Lender specified in the Register with
respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent and the Posting Agent.  The
Administrative Agent, the Posting Agent and the Collateral Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders (or the Required Posting Lenders, as applicable) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent, the Posting Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders (or
the Required Posting Lenders, as applicable), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders
and all future holders of the Loans and/or Posting Advances; provided that the
Administrative Agent, the Posting Agent and Collateral Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Credit Document
or Applicable Law.  For purposes of determining compliance with the conditions
specified in Sections 6 and 7 on the Closing
 

 
-158-

--------------------------------------------------------------------------------

 

Date, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
12.5.           Notice of Default
 
.  Neither the Administrative Agent, the Posting Agent nor the Collateral Agent
shall be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent, the Posting Agent or
Collateral Agent, as applicable, has received notice from a Lender, US Holdings
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent or the Posting Agent receives such a notice, it
shall give notice thereof to the Lenders, the Administrative Agent, the Posting
Agent and the Collateral Agent.  The Administrative Agent and the Posting Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or Required Posting Lenders, as
applicable); provided that unless and until the Administrative Agent or the
Posting Agent shall have received such directions, the Administrative Agent and
the Posting Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as is within its authority to take under this Agreement and otherwise as
it shall deem advisable in the best interests of the Lenders except to the
extent that this Agreement requires that such action be taken only with the
approval of the Required Lenders (or the Required Posting Lenders, as
applicable) or each of the Lenders, as applicable.
 
12.6.           Non-Reliance on Administrative Agent, the Posting Agent,
Collateral Agent and Other Lenders
 
.  Each Lender expressly acknowledges that neither the Administrative Agent, the
Posting Agent nor the Collateral Agent nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent,
the Posting Agent or Collateral Agent hereinafter taken, including any review of
the affairs of US Holdings, the Borrower, any other Guarantor or any other
Credit Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent, the Posting Agent or Collateral Agent to any Lender or
the Letter of Credit Issuer.  Each Lender and the Letter of Credit Issuer
represents to the Administrative Agent, the Posting Agent and the Collateral
Agent that it has, independently and without reliance upon the Administrative
Agent, Collateral Agent, the Posting Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of US Holdings, the Borrower,
each other Guarantor and each other Credit Party and made its own decision to
make its Loans and/or Posting Advances hereunder and enter into this
Agreement.  Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent, Collateral Agent, the Posting Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of US Holdings, the Borrower, each other Guarantor and each
other Credit Party.  Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent or the
Posting Agent hereunder, neither the Administrative Agent, the Posting Agent nor
the Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of US
Holdings, the Borrower, any other Guarantor or any other Credit Party that may
come into the possession of the Administrative Agent, the Posting Agent or
Collateral Agent any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
 

 
-159-

--------------------------------------------------------------------------------

 



 
12.7.           Indemnification
 
.  The Lenders agree to indemnify each Agent, each in its capacity as such (to
the extent not reimbursed by the Credit Parties and without limiting the
obligation of the Credit Parties to do so), ratably according to their
respective portions of the Total Credit Exposure in effect on the date on which
indemnification is sought (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans and Posting Advances
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur (including at any time following the
payment of the Loans and the Posting Advances) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of the
Commitments, this Agreement, any of the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing (SUBJECT TO THE PROVISO BELOW,
WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN  PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED PARTY);
provided that no Lender shall be liable to any Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction; provided, further, that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Credit Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 12.7.  In the case of any investigation, litigation or proceeding giving
rise to any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time occur, be imposed upon, incurred by or asserted against the
Administrative Agent, the Posting Agent or the Collateral Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing
(including at any time following the payment of the Loans and Posting Advances),
this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.  Without limitation of
the foregoing, each Lender shall reimburse such Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower; provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto.  If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s pro rata portion thereof; and providedfurther, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement resulting from such Agent’s gross negligence
or willful misconduct (as determined by a final judgment of court of competent
jurisdiction).  The agreements in this Section 12.7 shall survive the payment of
the Loans, the Posting Advances and all other amounts payable hereunder.
 

 
-160-

--------------------------------------------------------------------------------

 



 
12.8.           Agents in its Individual Capacities
 
.  Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with US Holdings, the Borrower, any
other Guarantor, and any other Credit Party as though such Agent were not an
Agent hereunder and under the other Credit Documents.  With respect to the Loans
or Posting Advances made by it, each Agent shall have the same rights and powers
under this Agreement and the other Credit Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
12.9.           Successor Agents
 
.  (b) Each of the Administrative Agent and Collateral Agent may resign at any
time by notifying the other Agent, the Lenders, the Letter of Credit Issuers and
the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the Letter of Credit Issuers, appoint a
successor Agent meeting the qualifications set forth above; provided that if
such Agent shall notify the Borrower and the Lenders that no qualifying person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (x) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(y) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender and the Letter
of Credit Issuer directly, until such time as the Required Lenders with (except
after the occurrence and during the continuation of a Default or Event of
Default) the consent of the Borrower (not to be unreasonably withheld) appoint
successor Agents as provided for above in this paragraph.  Upon the acceptance
of a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Security Documents, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower (following the effectiveness of such appointment) to such Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Section
12 (including 12.7) and Section 13.5 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as an Agent.
 
(b)           Without limitation to Section 3.6(a) or 13.9, any resignation by
Citibank, N.A. as Administrative Agent pursuant to this Section 12.9 shall also
constitute its resignation as a Letter of Credit Issuer and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Letter of Credit
Issuer and Swingline Lender, (b) the retiring Letter of Credit Issuer and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
Letter of Credit Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession
 

 
-161-

--------------------------------------------------------------------------------

 

or make other arrangements satisfactory to the retiring Letter of Credit Issuer
to effectively assume the obligations of the retiring Letter of Credit Issuer
with respect to such Letters of Credit.
 
(c)           The Posting Agent may resign at any time by giving 30 days’ prior
written notice to the Posting Lenders and the Borrower.  Upon any such
resignation, the Required Posting Lenders shall have the right to appoint a
successor Posting Agent acceptable to the Borrower.  If no successor shall have
been so appointed by the Required Posting Lenders and shall have accepted such
appointments within 30 days after the Posting Agent gives notice of its
resignation, then the Posting Agent may, on behalf of the Posting Lenders,
appoint a successor Posting Agent, having a combined capital and surplus of at
least $500,000,000 or an Affiliate of any such bank and in any case, the Posting
Agent’s resignation shall become effective on the 30th day after such notice of
resignation.  If neither the Required Posting Lenders nor the Posting Agent
shall have appointed a successor Posting Agent within 30 days of the date of
such notice of resignation, the Required Posting Lenders shall be deemed to
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Posting Agent until such time as the Required Posting Lenders
appoint a successor Posting Agent in accordance with this paragraph and such
successor Posting Agent accepts such appointment.  Upon the acceptance of any
appointment as Posting Agent hereunder by a successor bank (or the Required
Posting Lenders have been deemed to succeed the retiring Posting Agent pursuant
to the immediately preceding sentence), such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Posting Agent and the Posting Agent shall be discharged from its duties and
obligations hereunder.  After the Posting Agent’s resignation hereunder, the
provisions of this paragraph and Sections 12.7, 13.5 and 14.11 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Posting Agent.  The Posting Calculation Agent and
the Posting Lenders agree that unless the Borrower otherwise consents in
writing, the Posting Calculation Agent may not resign as the Posting Calculation
Agent.
 
12.10.                      Withholding Tax
 
.  To the extent required by any Applicable Law, the Administrative Agent (or,
with respect to the Posting Facility, the Posting Agent) may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent (or,
with respect to the Posting Facility, the Posting Agent) did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent or (or, with respect to the
Posting Facility, the Posting Agent) of a change in circumstances that rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason), such Lender shall indemnify the Administrative Agent (or, with
respect to the Posting Facility, the Posting Agent) (to the extent that the
Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) has not already been reimbursed by the Borrower (solely to the extent
required by this Agreement) and without limiting the obligation of the Borrower
to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent (or, with respect to the Posting Facility, the Posting
Agent) as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
 
12.11.                      Trust Indenture Act
 
.  In the event that Citibank, N.A. or any of its Affiliates shall be or become
an indenture trustee under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act”) in respect of any securities issued or guaranteed by any
Credit Party, and agree that any payment or property received in satisfaction of
or in respect of any Obligation of such Credit Party hereunder or under any
other Credit Document by or on behalf of Citibank, N.A., in its capacity as the
Administrative Agent or the Collateral Agent for the benefit of any Lender or
Secured Party under any Credit Document (other than Citibank, N.A. or an
Affiliate of Citibank, N.A.) and which is applied in accordance with
 

 
-162-

--------------------------------------------------------------------------------

 

the Credit Documents shall be deemed to be exempt from the requirements of
Section 311 of the Trust Indenture Act pursuant to Section 311(b)(3) of the
Trust Indenture Act.
 
12.12.                      Intercreditor Agreement
 
.  The Collateral Agent is hereby authorized to enter into the Intercreditor
Agreement, and the parties hereto acknowledge that the Intercreditor Agreement
is binding upon them.  Each Lender (a) hereby agrees that it will be bound by
and will take no actions contrary to the provisions of the Intercreditor
Agreement and (b) hereby authorizes and instructs the Collateral Agent to enter
into the Intercreditor Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof.  In addition, each Lender
hereby authorizes the Collateral Agent to enter into (i) any amendments to the
Intercreditor Agreement and (ii) any other intercreditor arrangements, in the
case of clauses (i) and (ii) to the extent required to give effect to the
establishment of intercreditor rights and privileges as contemplated and
required by Section 10.2 of this Agreement.
 
12.13.                      Security Documents and Guarantee
 
.  iv) Agents under Security Documents and Guarantee.  Each Secured Party hereby
further authorizes the Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of the Secured Parties, to be the agent for and
representative of the Secured Parties with respect to the Collateral and the
Security Documents.  Subject to Section 13.1, without further written consent or
authorization from any Secured Party, the Administrative Agent or Collateral
Agent, as applicable, may execute any documents or instruments necessary to in
connection with a sale or disposition of assets permitted by this Agreement,
(i) release any Lien encumbering any item of Collateral that is the subject of
such sale or other disposition of assets, or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 13.1) have otherwise consented or (ii) release any Guarantor from the
Guarantee, or with respect to which Required Lenders (or such other Lenders as
may be required to give such consent under Section 13.1) have otherwise
consented.
 
(b)           Right to Realize on Collateral and Enforce Guarantee.  Anything
contained in any of the Credit Documents to the contrary notwithstanding, US
Holdings, the Borrower, the Agents and each Secured Party hereby agree that (i)
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guarantee, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents and
Guarantee may be exercised solely by the Collateral Agent, on behalf of the
Secured Parties, and (ii) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Secured Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition.
 
SECTION 13.                                Miscellaneous
 
.
 
13.1.           Amendments, Waivers and Releases
 
.  Neither this Agreement nor any other Credit Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this Section 13.1.  The Required Lenders may, or, with the written
consent of the Required Lenders, the Administrative Agent and/or the Collateral
Agent may, from time to time, (a) enter into with the relevant Credit Party or
Credit Parties written amendments, supplements or modifications hereto and to
the other Credit Documents for the purpose of adding any provisions to this
 

 
-163-

--------------------------------------------------------------------------------

 

Agreement or the other Credit Documents or changing in any manner the rights of
the Lenders or of the Credit Parties hereunder or thereunder or (b) waive in
writing, on such terms and conditions as the Required Lenders or the
Administrative Agent and/or Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that (i) to the extent that any such amendment, supplement,
modification or waiver relates specifically to the terms or provisions of the
Posting Facility (including Schedule 1.1(e)) and does not affect the Security
Documents or otherwise alter any other terms or provisions of this Agreement,
such amendment, supplement, modification or waiver shall require the action or
consent only of the Required Posting Lenders rather than the Required Lenders
and (ii) each such waiver and each such amendment, supplement or modification
shall be effective only in the specific instance and for the specific purpose
for which given; and provided, further, that no such waiver and no such
amendment, supplement or modification shall
 
(i)       forgive or reduce any portion of any Loan or Posting Advance or extend
the final scheduled maturity date of any Loan or Posting Advance or reduce the
stated rate (it being understood that any change to the definition of
Consolidated Total Debt to Consolidated EBITDA Ratio, or Consolidated Secured
Debt to Consolidated EBITDA Ratio or Consolidated EBITDA to Consolidated
Interest Expense or in the component definitions thereof shall not constitute a
reduction in the rate and only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest or principal
at the “default rate” or amend Section 2.8(d)), or forgive any portion, or
extend the date for the payment, of any interest or Fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates (provided that to the extent such post-default interest relates
to the interest rates applicable under the Posting Facility, the waiver thereof
shall require the consent of the Required Posting Lenders rather than the
Required Lenders)), or extend the final expiration date of any Lender’s
Commitment or extend the final expiration date of any Revolving Letter of Credit
beyond the Revolving L/C Maturity Date or extend the final expiration date of
any Deposit Letter of Credit beyond the Deposit L/C Maturity Date, or increase
the aggregate amount of the Commitments of any Lender, or amend or modify any
provisions of Section 5.3(a) (with respect to the ratable allocation of any
payments only) and 13.8(a) and 13.19 or make any Loan, Posting Advance,
interest, Fee or other amount payable in any currency other than expressly
provided herein, in each case without the written consent of each Lender
directly and adversely affected thereby; or
 
(ii)                  amend, modify or waive any provision of this Section 13.1
or reduce the percentages specified in the definition of the term “Required
Lenders”, “Required Revolving Credit Lenders”, “Required Deposit L/C Loan
Lenders”, “Required Initial Term Loan Lenders”, “Required Initial Tranches B-1
Term Loan Lenders”, “Required Initial Tranche B-2 Term Loan Lenders, “Required
Initial Tranche B-3 Term Lenders” or “Required Delayed Draw Term Loan Lenders”
or “Required Posting Lenders”, consent to the assignment or transfer by U.S.
Holdings or the Borrower of their respective rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3) or alter the order of application set forth in Section 5.2(c) or
in the Intercreditor Agreement, in each case without the written consent of each
Lender directly and adversely affected thereby, or
 
(iii)                  amend, modify or waive any provision of Section 12
without the written consent of the then-current Administrative Agent, Posting
Agent and Collateral Agent or any other former or current Agent to whom Section
12 then applies in a manner that directly and adversely affects such Person, or
 

 
-164-

--------------------------------------------------------------------------------

 



 
(iv)                  amend, modify or waive any provision of Section 3 with
respect to any Letter of Credit without the written consent of the applicable
Letter of Credit Issuer, or
 
(v)                  amend, modify or waive any provisions hereof relating to
Swingline Loans without the written consent of the Swingline Lender, or
 
(vi)                  change any Revolving Credit Commitment to a Term Loan
Commitment, or Change any Term Loan Commitment to a Revolving Credit Commitment,
in each case without the prior written consent of each Lender directly and
adversely affected thereby, or
 
(vii)                  release all or substantially all of the Guarantors under
the Guarantee (except as expressly permitted by the Guarantee or this Agreement)
or, subject to the Intercreditor Agreement, release all or substantially all of
the Collateral under the Security Documents (except as expressly permitted by
the Security Documents or this Agreement), in either case without the prior
written consent of each Lender, or
 
(viii)                  amend Section 2.9 (or any related definitions) so as to
permit Interest Period intervals greater than six months without regard to
availability to Lenders, without the written consent of each Lender directly and
adversely affected thereby, or
 
(ix)                  affect the rights or duties of, or any Fees or other
amounts payable to, any Agent under this Agreement or any other Credit Document
without the prior written consent of such Agent, or
 
(x)                  decrease the amount or allocation of any mandatory
prepayment to be received by any Initial Term Loan Lender without the written
consent of the Required Initial Term Loan Lenders, or
 
(xi)                  (A) decrease the Initial Term Loan Repayment Amount
applicable to Initial Tranche B-1 Term Loans, extend any scheduled Initial Term
Loan Repayment Date applicable to Initial Tranche B-1 Term Loans, except as set
forth in Section 5.1(a) or Section 5.2(c), decrease the amount or allocation of
any mandatory prepayment to be received by any Initial Tranche B-1 Term Loan
Lender in a manner disproportionately adverse to the interests of the Initial
Tranche B-1 Term Loan Lenders in relation to the Initial Term Loan Lenders of
any other Class of Initial Term Loans, in each case without the written consent
of the Required Initial Tranche B-1 Term Loan Lenders, (B) decrease the Initial
Term Loan Repayment Amount applicable to Initial Tranche B-2 Term Loans, extend
any scheduled Initial Term Loan Repayment Date applicable to Initial Tranche B-2
Term Loans, except as set forth in Section 5.1(a) or Section 5.2(c), decrease
the amount or allocation of any mandatory prepayment or any prepayment premium
to be received by any Initial Tranche B-2 Term Loan Lender in a manner
disproportionately adverse to the interests of the Initial Tranche B-2 Term Loan
Lenders in relation to the Initial Term Loan Lenders of any other Class of
Initial Term Loans, in each case without the written consent of the Required
Initial Tranche B-2 Term Loan Lenders or (C) decrease the Initial Term Loan
Repayment Amount applicable to Initial Tranche B-3 Term Loans, extend any
scheduled Initial Term Loan Repayment Date applicable to Initial Tranche B-3
Term Loans, except as set forth in Section 5.1(a) or Section 5.2(c), decrease
the amount or allocation of any mandatory prepayment  or any prepayment premium
to be received by any Initial Tranche B-3 Term Loan Lender in a manner
disproportionately adverse to the interests of the Initial Tranche B-3 Term Loan
Lenders in relation to the Initial Term Loan Lenders of any other Class of
Initial Term Loans, in each case without the written consent of the Required
Initial Tranche B-3 Term Loan Lenders,
 

 
-165-

--------------------------------------------------------------------------------

 



 
(xii)                  decrease any Delayed Draw Term Loan Repayment Amount,
extend any scheduled Delayed Draw Term Loan Repayment Date or decrease the
amount or allocation of any mandatory prepayment to be received by any Lender
with a Delayed Draw Term Loan Commitment or an outstanding Delayed Draw Term
Loan, in each case without the written consent of the Required Delayed Draw Term
Loan Lenders,
 
(xiii)                  amend any provision in Section 5.1(b) (or any related
definition) or Section 5.2(a)(i)(B) in any manner adverse to the Initial Tranche
B-3 Term Loan Lenders without the written consent of each Initial Tranche B-3
Term Loan Lender,
 
(xiv)                  amend any provision in Section 5.1(c) in any manner
adverse to the Initial Tranche B-2 Term Loan Lenders without the written consent
of each Initial Tranche B-2 Term Loan Lender; or
 
(xv)                  amend, modify or waive any provision of the Posting
Facility Fee Letter without the written consent of the Posting Lead Arranger and
the Borrower.
 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon US Holdings,
the Borrower, the applicable Credit Parties, such Lenders, the Administrative
Agent, the Posting Agent and all future holders of the affected Loans or Posting
Advances.
 
In the case of any waiver, US Holdings, the Borrower, the applicable Credit
Parties, the Lenders, the Administrative Agent and the Posting Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing, it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.  In connection with the foregoing provisions, the
Administrative Agent and, if applicable, the Posting Agent may, but shall have
no obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments, Loans or Posting Advances held or deemed held by any
Defaulting Lender shall be excluded for a vote of the Lenders hereunder
requiring any consent of the Lenders, except as expressly provided for by this
Agreement).
 
Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the Posting Agent, US Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Loans, Posting Advances and Commitments and
the accrued interest and Fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and other definitions related to such new Loans, Posting
Advances and Commitments.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, US Holdings, the Borrower and
the Lenders providing the
 

 
-166-

--------------------------------------------------------------------------------

 

relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Term Loans, or all Initial Term Loans, Delayed Draw Term Loans
or Incremental Term Loans of a given tranche (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable ABR Margin and Applicable LIBOR Margin for such Replacement Term
Loans shall not be higher than the Applicable ABR Margin and Applicable LIBOR
Margin for such Refinanced Term Loans immediately prior to such refinancing, (c)
the weighted average life to maturity of such Replacement Term Loans shall not
be shorter than the weighted average life to maturity of such Refinanced Term
Loans at the time of such refinancing and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Term Loans in effect immediately prior to such refinancing.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, US Holdings, the Borrower and
the Lenders providing the relevant Replacement Deposit L/C Loans (as defined
below) to permit the refinancing of all outstanding Deposit L/C Loans
(“Refinanced Deposit L/C Loans”) with a replacement term loan tranche
(“Replacement Deposit L/C Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Deposit L/C Loans shall not exceed the
aggregate principal amount of such Refinanced Deposit L/C Loans, (b) the
Applicable ABR Margin and Applicable LIBOR Margin for such Replacement Deposit
L/C Loans shall not be higher than the Applicable ABR Margin and Applicable
LIBOR Margin for such Refinanced Deposit L/C Loans immediately prior to such
refinancing, (c) the weighted average life to maturity of such Replacement
Deposit L/C Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Deposit L/C Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Deposit L/C Loans)
and (d) all other terms applicable to such Replacement Deposit L/C Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Deposit L/C Loans than those applicable to such Refinanced Deposit
L/C Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Deposit
L/C Loans in effect immediately prior to such refinancing.
 
In addition notwithstanding the foregoing, this Agreement and the other Credit
Documents may be amended with the written consent of the Administrative Agent,
US Holdings, the Borrower, the Deposit Letter of Credit Issuers and the Lenders
providing the relevant Replacement Facility (as defined below) to permit the
replacement of all outstanding Deposit L/C Loans (“Replaced Deposit L/C Loans”)
with a replacement revolving credit loan facility (the sole purpose of which
would be to support the issuance of letters of credit), an off-balance sheet
synthetic letter of credit facility or another facility designed to provide the
Borrower with access to letters of credit (“Replacement Facility”) hereunder;
provided that (a) the aggregate amount of such Replacement Facility shall not
exceed the aggregate principal amount of such Replaced Deposit L/C Loans, (b)
the Applicable ABR Margin and Applicable LIBOR Margin for such Replacement
Facility shall not be higher than the Applicable ABR Margin and Applicable LIBOR
Margin for such Replaced Deposit L/C Loans immediately prior to such refinancing
and (c) all other terms applicable to such Replacement Facility shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Facility than those applicable to the Replaced Deposit L/C Loans or
the Revolving Credit Facility.
 
In addition, notwithstanding the foregoing, the Administrative Agent, US
Holdings, the Borrower and the Deposit Letter of Credit Issuers may amend
Section 2.8(j), Section 3.9 and the related
 

 
-167-

--------------------------------------------------------------------------------

 

definitions without the consent of any Lender so long as such amendments do not
adversely affect the Lenders.
 
The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Credit Parties on any Collateral shall be automatically released,
subject to the Intercreditor Agreement, (i) in full, upon the termination of
this Agreement and the payment of all Obligations hereunder (except for Hedging
Obligations in respect of any Secured Hedging Agreement and/or any Secured
Commodity Hedging Agreement, Cash Management Obligations in respect of Secured
Cash Management Agreements and contingent indemnification obligations in respect
of which a claim has not yet been made), (ii) upon the sale or other disposition
of such Collateral (including as part of or in connection with any other sale or
other disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such sale or other disposition is made in compliance with
the terms of this Agreement (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry), (iii) to the extent such Collateral
is comprised of property leased to a Credit Party, upon termination (in
accordance with the terms of this Agreement) or expiration of such lease, (iv)
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders (or such other percentage of the Lenders whose consent may
be required in accordance with this Section 13.1), (v) to the extent the
property constituting such Collateral is owned by any Subsidiary Guarantor, upon
the release of such Subsidiary Guarantor from its obligations under the
Guarantee (in accordance with the following sentence) and (vi) as required to
effect any sale or other disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Collateral
Documents.  Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents.  Additionally, the Lenders hereby irrevocably agree that the
Subsidiary Guarantors shall be released from the Guarantee upon consummation of
any transaction resulting in such Subsidiary ceasing to constitute a Restricted
Subsidiary.  The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Subsidiary Guarantor or Collateral pursuant to the foregoing
provisions of this paragraph, all without the further consent or joinder of any
Lender.
 
13.2.           Notices
 
.  Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by facsimile or other electronic transmission).  All
such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(a)           if to US Holdings, the Borrower, the Administrative Agent, the
Posting Agent, the Posting Calculation Agent, the Collateral Agent, the
Revolving Letter of Credit Issuer, the Deposit Letter of Credit Issuer or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 13.2 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
 
(b)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
 

 
-168-

--------------------------------------------------------------------------------

 

US Holdings, the Borrower, the Administrative Agent, the Posting Agent, the
Collateral Agent, the Revolving Letter of Credit Issuer, the Deposit Letter of
Credit Issuer and the Swingline Lender.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, when delivered; provided that notices and other communications to the
Administrative Agent, the Posting Agent or the Lenders pursuant to Sections 2.3,
2.6, 2.9, 4.2 and 5.1 shall not be effective until received.
 
13.3.           No Waiver; Cumulative Remedies
 
.  No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Posting Agent, the Collateral Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
13.4.           Survival of Representations and Warranties
 
.  All representations and warranties made hereunder, in the other Credit
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Loans or Posting Advances hereunder.
 
13.5.           Payment of Expenses; Indemnification
 
.  The Borrower agrees (a) to pay or reimburse the Agents and the Letter of
Credit Issuers for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation and execution
and delivery of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees, disbursements and other charges of Cahill Gordon & Reindel llp,
Haynes and Boone, LLP, and Morrison & Foerster LLP and one counsel in each
relevant local jurisdiction, (b) to pay or reimburse each Agent and the Letter
of Credit Issuers for all their respective reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable and documented fees,
disbursements and other charges of one firm of counsel, and, if necessary, one
firm of regulatory counsel and/or one firm of local counsel in each appropriate
jurisdiction, in each case to the Agents and the Letter of Credit Issuers (and,
in the case of an actual or perceived conflict of interest where the Person
affected by such conflict informs the Borrower of such conflict and thereafter,
after receipt of the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), retains its own counsel, of another firm of
counsel for such affected Person), (c) to pay, indemnify, and hold harmless each
Lender, the Letter of Credit Issuers and each Agent from, any and all recording
and filing fees and (d) to pay, indemnify, and hold harmless each Lender, the
Letter of Credit Issuers and each Agent and their respective Affiliates,
directors, officers, partners, employees and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable and documented fees, disbursements and
other charges of one firm of primary counsel and, if necessary, one firm of
regulatory counsel and/or one firm of local counsel in each
appropriate  jurisdiction, in each case, to all indemnified Persons (and, in the
case of an actual or perceived conflict of interest where the Person affected by
such conflict informs the Borrower of such conflict and thereafter, after
receipt of the consent of
 

 
-169-

--------------------------------------------------------------------------------

 

the Borrower (which consent shall not be unreasonably withheld or delayed),
retains its own counsel, of another firm of counsel for such affected Person),
related to the Transactions (including the Merger) or, with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including,
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law (other than by such indemnified person or
any of its Related Parties (other than trustees and advisors)) or to any actual
or alleged presence, release or threatened release into the environment of
Hazardous Materials attributable to the operations of US Holdings, the Borrower,
any of the Borrower’s Subsidiaries or any of the Real Estate (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”) (SUBJECT TO THE
PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR IN  PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE INDEMNIFIED
PARTY); provided that the Borrower shall have no obligation hereunder to any
Agent, any Letter of Credit Issuer or any Lender or any of their respective
Related Parties with respect to indemnified liabilities to the extent it has
been determined by a final non-appealable judgment of a court of competent
jurisdiction to have resulted from (A) the gross negligence, bad faith or
willful misconduct of such Indemnified Party or any of its Related Parties
(other than trustees and advisors), (B) a breach of the obligations of such
Indemnified Party or any of its Related Parties (other than trustees and
advisors) under the Credit Documents or (C) disputes not involving an act or
omission of US Holdings, the Borrower or any other Credit Party or any of their
respective Affiliates and that is brought by an Indemnified Party against any
other Indemnified Party.  All amounts payable under this Section 13.5 shall be
paid within ten Business Days of receipt by the Borrower of an invoice relating
thereto setting forth such expense in reasonable detail.  The agreements in this
Section 13.5 shall survive repayment of the Loans, Posting Advances and all
other amounts payable hereunder.
 
No Credit Party nor any Indemnified Party shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the Indemnified Parties, to the extent any Indemnified Party is
found liable for special, punitive, indirect or consequential damages to a third
party).  No Indemnified Party shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any Indemnified Party or any of its Related Parties (as determined by a final
non-appealable judgment of a court of competent jurisdiction).
 
13.6.           Successors and Assigns; Participations and Assignments
 
.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of a Letter of Credit Issuer that
issues any Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, neither US Holdings nor the Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent, the Posting Agent and each Lender (and any
attempted assignment or transfer by US Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of a
Letter of Credit Issuer that issues any Letter of Credit), Participants (to the
extent provided in clause (c) of this Section 13.6), to the extent expressly con
 

 
-170-

--------------------------------------------------------------------------------

 

templated hereby, the Related Parties of each of the Administrative Agent, the
Posting Agent, the Collateral Agent, the Letter of Credit Issuers and the
Lenders and each other Person entitled to indemnification under Section 13.5
and, to the extent expressly contemplated by Section 13.20, the Oncor
Subsidiaries) any legal or equitable right, remedy or claim under or by reason
of this Agreement.
 
(b)           (1)  Subject to the conditions set forth in clause (b)(ii) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments, Posting Advances and the Loans (including participations in
Revolving L/C Obligations or Swingline Loans) at the time owing to it) with the
prior written consent (such consent not be unreasonably withheld or delayed; it
being understood that, without limitation, the Borrower shall have the right to
withhold or delay its consent to any assignment if in order for such assignment
to comply with Applicable Law, the Borrower would be required to obtain the
consent of, or make any filing or registration with, any Governmental Authority
and, in the case of any assignment under the Posting Facility, the Assignee
shall have, at the date of assignment, a corporate credit rating of less than A-
from S&P) of:
 
(A)           the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required for an
assignment (1) to a Lender, an Affiliate of a Lender (provided, that, in the
case of such an assignment to an Affiliate by any Posting Lender, the assignee
Affiliate shall have the same or greater credit rating as the assignor, unless
such assignor shall have benefited from a guarantee or other credit support, in
which case (x) such assignee Affiliate shall have the same or greater credit
rating as such guarantor or credit support party or (y) such guarantee or other
credit support shall continue in effect with respect to the obligations and
liabilities of such assignee Affiliate) or an Approved Fund or (2) if an Event
of Default under Section 11.1 or Section 11.5 has occurred and is continuing
with respect to the Borrower, any other assignee; and
 
(B)           other than in the case of the Posting Facility, the Administrative
Agent (which consent shall not be unreasonably withheld or delayed), and in the
case of Revolving Credit Commitments or Revolving Credit Loans, the Swingline
Lender or the applicable Revolving Letter of Credit Issuer; provided that no
consent of the Administrative Agent shall be required for any assignment of any
Term Loan, Deposit L/C Loan, Incremental Deposit L/C Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.
 
(C)           in the case of the Posting Facility, the Posting Agent (which
consent shall not be unreasonably withheld or delayed); provided that no consent
of the Posting Agent shall be required for any assignment of any Posting Advance
or Posting Commitment to a Lender, an Affiliate of a Lender or an Approved Fund.
 
Notwithstanding the foregoing, no such assignment shall be made to a natural
person.
 
(ii)                  Assignments shall be subject to the following additional
conditions:
 
(A)           except (i) in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment, Posting Advances or Loans of any Class,
(ii) an assignment to a Federal Reserve Bank or (iii) in connection with the
initial syndication of the Commitments, Loans or Posting Advances, the amount of
the Commitment, Posting Advances or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or the
Posting Agent, as applicable), shall not be less than, in the case of Loans and
Commitments other than under the Post
 

 
-171-

--------------------------------------------------------------------------------

 

ing Facility, $5,000,000 and increments of $1,000,000 in excess thereof and, in
the case of Posting Commitments, 0.05% of the Posting Commitments or, if the
amount of the Posting Commitment of the assigning Lender is less than 0.05% of
the Posting Commitments, the aggregate amount of such Lender’s Posting
Commitment (provided that any assignment of a Posting Commitment shall be of a
constant, and not a varying percentage of all the assigning Lender’s rights and
obligations under this Agreement) unless each of the Borrower and the
Administrative Agent, other than in connection with the Posting Facility, and
the Posting Agent, in connection with the Posting Facility, in each case
otherwise consents (which consents shall not be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing with respect to US Holdings or the Borrower; provided, further, that
contemporaneous assignments to a single assignee made by Affiliates of Lenders
and related Approved Funds shall be aggregated for purposes of meeting the
minimum assignment amount requirements stated above;
 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments, Posting Advances or Loans;
 
(C)           The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent or the Posting Agent, as applicable. may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent or the Posting Agent, as applicable, an administrative
questionnaire in a form approved by the Administrative Agent (the
“Administrative Questionnaire”).
 
(iii)           Subject to acceptance and recording thereof pursuant to
clause (b)(iv) of this Section 13.6, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 13.6 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 13.6.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans, Posting Advances and any payment made by any Letter of
Credit Issuer under any Letter of Credit owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  Further, each Register shall
contain the name and address of the Administrative Agent and the lending office
through which each such Person acts under this Agreement.  The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Posting Agent, the Collat
 

 
-172-

--------------------------------------------------------------------------------

 

eral Agent, the Letter of Credit Issuers and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by US Holdings, the
Borrower, the Collateral Agent, the Posting Agent, the Letter of Credit Issuers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 13.6 (unless waived) and any written consent to such assignment required
by clause (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.
 
(c)           (2) Any Lender may, without the consent of US Holdings, the
Borrower, the Administrative Agent, the Posting Agent, any Letter of Credit
Issuer or the Swingline Lender, sell participations to one or more banks or
other entities (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments, Posting Advances and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) US Holdings, the Borrower, the
Administrative Agent, the Posting Agent, the Letter of Credit Issuers and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any consent, amendment, modification, supplement or waiver
described in clauses (i) or (vii) of the second proviso of the first paragraph
of Section 13.1 that affects such Participant.  Subject to clause (c)(ii) of
this Section 13.6, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were
a Lender, and provided that such Participant agrees to be subject to the
requirements of those Sections as though it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section 13.6  To the
extent permitted by Applicable Law, each Participant also shall be entitled to
the benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10, 2.11, or 5.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent (which consent shall not be
unreasonably withheld or delayed).
 
(iii)           Each Lender that sells a participation shall, acting for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts of each
participant’s interest in the Loans or Posting Advances (or other rights or
obligations) held by it (the “Participant Register”).  The entries in the
Participant Register shall be conclusive, and such lender shall treat each
Person whose  name is recorded in the Participant Register as the owner of such
Loan, Posting Advance or other obligation hereunder as the owner thereof for all
purposes of this Agreement notwithstanding any notice to the contrary.  Any such
Participant Register shall be available for inspection by the Administrative
Agent, the Posting Agent and the Borrower at any reasonable time and from time
to time upon reasonable prior notice.
 

 
-173-

--------------------------------------------------------------------------------

 



 
(d)           Any Lender may, without the consent of US Holdings, the Borrower,
the Administrative Agent or the Posting Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 13.6 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.  In order to facilitate such pledge or assignment or
for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after any Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1, K-2-A, K-2-B, K-2-C, K-3 or K-4, evidencing the Revolving Credit
Loans and Swingline Loans, Initial Tranche B-1 Term Loans, Initial Tranche B-2
Term Loans, Initial Tranche B-3 Term Loans, Delayed Draw Term Loans and Deposit
L/C Loans, respectively, owing to such Lender.
 
(e)           Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”), any prospective Transferee and any prospective direct or
indirect contractual counterparties to any swap or derivative transactions to be
entered into in connection with or relating to Loans or Posting Advances made
hereunder any and all financial information in such Lender’s possession
concerning the Borrower and its Affiliates that has been delivered to such
Lender by or on behalf of the Borrower and its Affiliates pursuant to this
Agreement or that has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation
of the Borrower and its Affiliates prior to becoming a party to this Agreement.
 
(f)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(g)           SPV Lender.  Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (a “SPV”), identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make the Borrower pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPV to
make any Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof.  The making of a Loan
by an SPV hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.  Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender).  In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
shall not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this Section
13.6, any SPV may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and with
 

 
-174-

--------------------------------------------------------------------------------

 

out paying any processing fee therefor, assign all or a portion of its interests
in any Loans to the Granting Lender or to any financial institutions (consented
to by the Borrower and Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPV to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPV.  This
Section 13.6(g) may not be amended without the written consent of the
SPV.  Notwithstanding anything to the contrary in this Agreement, (x) no SPV
shall be entitled to any greater rights under Sections 2.10, 2.11, and 5.4 than
its Granting Lender would have been entitled to absent the use of such SPV and
(y) each SPV agrees to be subject to the requirements of Sections 2.10, 2.11,
and 5.4 as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 13.6.
 
13.7.           Replacements of Lenders under Certain Circumstances
 
.
 
(a)           The Borrower shall be permitted to replace any Lender that (a)
requests reimbursement for amounts owing pursuant to Section 2.10, 3.5 or 5.4,
(b) is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution; provided that (i) such replacement does not conflict with any
Applicable Law, (ii) no Event of Default under Section 11.1 or 11.5 shall have
occurred and be continuing at the time of such replacement, (iii) the Borrower
shall repay (or the replacement bank or institution shall purchase, at par) all
Loans, Posting Advances and other amounts (other than any disputed amounts),
pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case may be) owing to such
replaced Lender prior to the date of replacement, (iv) the replacement bank or
institution, if not already a Lender, and the terms and conditions of such
replacement, shall be reasonably satisfactory to the Administrative Agent (or,
in the case of any Posting Lender, the Posting Agent), (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent, the Posting Agent or any other Lender shall have
against the replaced Lender.
 
(b)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, modification, supplement, waiver, discharge
or termination that pursuant to the terms of Section 13.1 requires the consent
of all of the Lenders or all Lenders affected and with respect to which the
Required Lenders (or the Required Posting Lenders, as applicable) shall have
granted their consent, then provided no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, Posting Advances and its Commitments hereunder to
one or more assignees reasonably acceptable to the Administrative Agent or, with
respect to the Posting Facility, the Posting Agent; provided that:  (a) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, and (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon.  In connection with any such
assignment, the Borrower, Administrative Agent, the Posting Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.
 
13.8.           Adjustments; Set-off
 
.
 
(a)           If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans or Posting Advances, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred
 

 
-175-

--------------------------------------------------------------------------------

 

to in Section 11.5, or otherwise), in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans or Posting Advances, or interest thereon, such benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan or Posting Advance, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.
 
(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by
Applicable Law, each Lender shall have the right, without prior notice to US
Holdings, the Borrower, any such notice being expressly waived by US Holdings,
the Borrower to the extent permitted by Applicable Law, upon any amount becoming
due and payable by the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
 
13.9.           Counterparts
 
.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.  A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.
 
13.10.                      Severability
 
.  Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
13.11.                      INTEGRATION
 
.  THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF PARENT, US HOLDINGS, THE BORROWER, THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT, THE POSTING AGENT, THE LETTER OF CREDIT ISSUERS AND THE
LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (1) THERE ARE NO
PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY US HOLDINGS, THE
BORROWER, THE ADMINISTRATIVE AGENT, THE POSTING AGENT, THE COLLATERAL AGENT, THE
LETTER OF CREDIT ISSUERS OR ANY LENDER RELATIVE TO SUBJECT MATTER HEREOF NOT
EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER CREDIT DOCUMENTS, (2)
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES; PROVIDED
THAT THE SYNDICATION PROVISIONS AND THE BORROWER’S AND PARENT’S CONFIDENTIALITY
OBLIGATIONS IN THE COMMITMENT LETTER SHALL REMAIN IN FULL FORCE AND EFFECT. IT
IS SPECIFICALLY AGREED THAT
 

 
-176-

--------------------------------------------------------------------------------

 

THE PROVISION OF THE CREDIT FACILITIES HEREUNDER BY THE LENDERS SUPERSEDES AND
IS IN SATISFACTION OF THE OBLIGATIONS OF THE AGENTS (AS DEFINED IN THE
COMMITMENT LETTER) TO PROVIDE THE COMMITMENTS SET FORTH IN EXHIBIT B OF THE
COMMITMENT LETTER.
 
13.12.                      GOVERNING LAW
 
.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
 
13.13.                      Submission to Jurisdiction; Waivers
 
.  Each party hereto irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent and the Posting Agent shall have been notified pursuant to
Section 13.2;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
 
(e)           subject to the last paragraph of Section 13.5, waives, to the
maximum extent not prohibited by Applicable Law, any right it may have to claim
or recover in any legal action or proceeding referred to in this Section 13.13
any special, exemplary, punitive or consequential damages; and
 
(f)           agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.
 
13.14.                      Acknowledgments
 
.  Each of US Holdings and the Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;
 
(b)           (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between US Holdings and the
Borrower, on the one hand, and the Administrative Agent, the Posting Agent, the
Letter of Credit Issuer, the Lenders and the other Agents on the other hand, and
US Holdings, the Borrower and the other Credit Parties are capable of evaluating
and understanding and understand and accept the terms,
 

 
-177-

--------------------------------------------------------------------------------

 

risks and conditions of the transactions contemplated hereby and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (ii) in connection with the process leading to such transaction,
each of the Administrative Agent, the Posting Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for any of US Holdings, the Borrower, any other Credit Parties or any
of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, the Posting Agent nor any
other Agent has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of US Holdings, the Borrower or any other Credit Party
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Credit Document (irrespective of whether the
Administrative Agent, the Posting Agent or any other Agent has advised or is
currently advising US Holdings, the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and neither the Administrative Agent,
the Posting Agent or other Agent has any obligation to US Holdings, the
Borrower, the other Credit Parties or their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (iv) the Administrative Agent,
the Posting Agent, each other Agent and each Affiliate of the foregoing may be
engaged in a broad range of transactions that involve interests that differ from
those of US Holdings, the Borrower and their respective Affiliates, and neither
the Administrative Agent, the Posting Agent nor any other Agent has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) neither the Administrative Agent, the Posting
Agent nor any other Agent has provided and none will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and US Holdings and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  US Holdings and the Borrower agree not to claim that
the Administrative Agent, the Posting Agent or any other Agent has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to US Holdings, the Borrower or any other Affiliates, in connection with the
transactions contemplated hereby or the process leading hereto.
 
(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among US Holdings and the Borrower, on the one hand, and
any Lender, on the other hand.
 
13.15.                      WAIVERS OF JURY TRIAL
 
.  US HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
13.16.                      Confidentiality
 
.  The Administrative Agent, the Posting Agent, each Letter of Credit Issuer,
each other Agent and each Lender shall hold all non-public information furnished
by or on behalf of US Holdings, the Borrower or any Subsidiary of the Borrower
in connection with such Lender’s evaluation of whether to become a Lender
hereunder or obtained by such Lender, the Administrative Agent, the Posting
Agent, Letter of Credit Issuer or such other Agent pursuant to the requirements
of this Agreement (“Confidential Information”), confidential in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any governmental, regulatory or self-regulatory agency or representative
thereof or pursuant to legal process or Applicable Law or (a) to such Lender’s
or the Administrative Agent’s or such Posting Agent’s or such Letter of Credit
Issuer’s or such other Agent’s attorneys, professional advisors, independent
auditors, trustees or Affiliates, (b) to an investor or prospective investor in
a Securitization that agrees its ac
 

 
-178-

--------------------------------------------------------------------------------

 

cess to information regarding the Credit Parties, the Loans, Posting Advances
and the Credit Documents is solely for purposes of evaluating an investment in a
Securitization and who agrees to treat such information as confidential, (c) to
a trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for a Securitization and who agrees to treat such
information as confidential and (d) to a nationally recognized ratings agency
that requires access to information regarding the Credit Parties, the Loans,
Posting Advances and Credit Documents in connection with ratings issued with
respect to a Securitization; provided that unless specifically prohibited by
Applicable Law or court order, each Lender, the Administrative Agent, the
Posting Agent, each Letter of Credit Issuer and each other Agent shall use
commercially reasonable efforts to notify the Borrower of any request made to
such Lender, the Administrative Agent, the Posting Agent, such Letter of Credit
Issuer or such other Agent, as applicable, by any governmental, regulatory or
self-regulatory agency or representative thereof (other than any such request in
connection with a routine examination of such Lender by such governmental
regulatory or self-regulatory agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further that
in no event shall any Lender, the Administrative Agent, the Posting Agent, any
Letter of Credit Issuer or any other Agent be obligated or required to return
any materials furnished by US Holdings, the Borrower or any Subsidiary of the
Borrower.  Each Lender, the Administrative Agent, the Posting Agent, each other
Letter of Credit Issuer and each other Agent agrees that it will not provide to
prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties to any swap or
derivative transactions to be entered into in connection with or relating to
Loans or Posting Advances made hereunder any of the Confidential Information
unless such Person is advised of and agrees to be bound by the provisions of
this Section 13.16 or confidentiality provisions at least as restrictive as
those set forth in this Section 13.16.
 
13.17.                      Direct Website Communications
 
.
 
(a)           US Holdings and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement or (D) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing or other
extension of credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent at oploanswebadmin@citigroup.com; provided that:  (i)
upon written request by the Administrative Agent, US Holdings or the Borrower
shall deliver paper copies of such documents to the Administrative Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) US Holdings or the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents.  Nothing
in this Section 13.17 shall prejudice the right of US Holdings, the Borrower,
the Administrative Agent, any other Agent or any Lender to give any notice or
other communication pursuant to any Credit Document in any other manner
specified in such Credit Document.
 

 
-179-

--------------------------------------------------------------------------------

 



 
(b)           The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Credit Documents.  Each Lender agrees that notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents.  Each Lender
agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
 
(c)           US Holdings and the Borrower further agree that the Agents may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the Letter of Credit Issuers, the Lenders or any bonafide potential
Transferee and (ii) remains subject the confidentiality requirements set forth
in Section 13.16.
 
(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  In no event shall any Agent
or their Related Parties (collectively, the “Agent Parties” and each an “Agent
Party”) have any liability to US Holdings, the Borrower, any Lender, any Letter
of Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of US
Holdings’, the Borrower’s or any Agent’s transmission of Communications through
the internet, except to the extent the liability of any Agent Party resulted
from such Agent Party’s (or any of its Related Parties’ (other than trustees or
advisors)) gross negligence, bad faith or willful misconduct or material breach
of the Credit Documents (as determined in a final non-appealable judgment of a
court of competent jurisdiction).
 
(e)           The Borrower and each Lender acknowledge that certain of the
Lenders may be “public-side” Lenders (Lenders that do not wish to receive
material non-public information with respect to US Holdings, the Borrower, the
Subsidiaries of the Borrower or their securities) and, if documents or notices
required to be delivered pursuant to the Credit Documents or otherwise are being
distributed through the Platform, any document or notice that US Holdings or the
Borrower has indicated contains only publicly available information with respect
to US Holdings, the Borrower and the Subsidiaries of the Borrower and their
securities may be posted on that portion of the Platform designated for such
public-side Lenders.  If US Holdings or the Borrower has not indicated whether a
document or notice delivered contains only publicly available information, the
Administrative Agent shall post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material nonpublic
information with respect to US Holdings, the Borrower, the Subsidiaries of the
Borrower and their securities.  Notwithstanding the foregoing, US Holdings and
the Borrower shall use commercially reasonable efforts to indicate whether any
document or notice contains only publicly available information.
 
13.18.                      USA PATRIOT Act
 
.  Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit
 

 
-180-

--------------------------------------------------------------------------------

 

Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender to identify each Credit Party in
accordance with the Patriot Act.
 
13.19.                      Payments Set Aside
 
.  To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
 
13.20.                      Separateness
 
.  v) The Secured Parties hereby acknowledge (i) the legal separateness of US
Holdings, the Borrower and the Subsidiaries of the Borrower from the Oncor
Subsidiaries, (ii) that the lenders under the Oncor Credit Facility and the
noteholders under the Existing Oncor Notes and under the transition bonds have
likely advanced funds thereunder in reliance upon the separateness of the Oncor
Subsidiaries from US Holdings, the Borrower and the Subsidiaries of the
Borrower, (iii) that the Oncor Subsidiaries have assets and liabilities that are
separate from those of US Holdings, the Borrower and the Subsidiaries of the
Borrower, (iv) that the Obligations are obligations and liabilities of the
Borrower and the other Credit Parties only, and are not the obligations or
liabilities of any of the Oncor Subsidiaries, (v) that the Secured Parties shall
look solely to the Borrower and the Guarantors and such Persons’ assets, and not
to any assets, or to the pledge of any assets, owned by any of the Oncor
Subsidiaries, for the repayment of any amounts payable pursuant to this
Agreement and for satisfaction of any other Obligations and (vi) that none of
the Oncor Subsidiaries shall be personally liable to the Secured Parties for any
amounts payable, or any other Obligation, under the Credit Documents.
 
(b)           The Secured Parties hereby acknowledge and agree that the Secured
Parties shall not (i) initiate any legal proceeding to procure the appointment
of an administrative receiver, or (ii) institute any bankruptcy, reorganization,
insolvency, winding up, liquidation, or any like proceeding under applicable
law, against any of the Oncor Subsidiaries, or against any of the Oncor
Subsidiaries’ assets.  The Secured Parties further acknowledge and agree that
each of the Oncor Subsidiaries is a third party beneficiary of the forgoing
covenant and shall have the right to specifically enforce such covenant in any
proceeding at law or in equity.
 
SECTION 14.                                Posting Facility
 
.
 
14.1.           [Reserved]
 
.
 
14.2.           Computation of MTM Exposure
 
.
 
(a)           By no later than 9:00 p.m. (New York time) on each Business Day
(unless it has been prevented from doing so due to a technical delay or failure
(which shall not include a delay or failure that could have been reasonably
avoided or for which alternative provision could reasonably have been made) or
as a result of a Market Disruption Event), the Posting Calculation Agent shall
determine the MTM Exposure as of the close of business on such Business
Day.  Promptly after making such determination, it shall advise the Posting
Agent and the Borrower of that determination in a form substantially similar to
Exhibit P (each, a “Daily Notice”) (which Daily Notice shall be provided via
email to the addresses of the Borrower and the Posting Agent set forth on
Schedule 13.2).  If a Market Disruption Event
 

 
-181-

--------------------------------------------------------------------------------

 

has occurred, then the Posting Calculation Agent shall, as promptly as
reasonably practicable, determine the MTM Exposure in accordance with the
Disruption Fallbacks and any other relevant provisions of the Commodity
Definitions.  If such determination is prevented due to a technical delay or
failure described above, the Posting Calculation Agent shall make such
determination as promptly as reasonably practicable after such matter is
remedied.
 
(b)           After 5:00 p.m. (New York time), on any Business Day, the Posting
Calculation Agent shall endeavor, in a commercially reasonable manner, to
estimate (based on such factors and information as it deems reasonably relevant
and are then available to it) the MTM Exposure for such Business Day (the
“Estimated MTM Exposure”) and provide the same to the Borrower and the Posting
Agent (via email to the addresses of the Borrower and the Posting Agent set
forth on Schedule 13.2); provided that (i) the Posting Calculation Agent shall
not be required to provide such Estimated MTM Exposure within any specified time
period, (ii) the Borrower  acknowledges that the Estimated MTM Exposure for any
Business Day may differ significantly from the actual MTM Exposure determined by
the Posting Calculation Agent for that Business Day pursuant to clause (a) above
(the “Actual MTM Exposure”), (iii) that any difference between the Estimated MTM
Exposure and the Actual MTM Exposure for any Business Day shall in no way limit
or diminish the obligations of the Borrower, the Posting Agent, the Posting
Lenders or the Posting Calculation Agent hereunder, which shall be based on the
Actual MTM Exposure, (iv) the Borrower shall be solely responsible for whether
and the extent to which it makes use of any Estimated MTM Exposure it receives
and shall have no claim of any nature against the Posting Calculation Agent, the
Posting Agent or any Lender as a result of or based on its use of such Estimated
MTM Exposure or any difference between the Estimated MTM Exposure and the Actual
MTM Exposure for any Business Day and (v) that the Posting Calculation Agent
shall not be required, and shall have no obligation, to provide any backup data
or other information supporting or reconciling any differences between an
Estimate MTM Exposure and an Actual MTM Exposure.
 
(c)           Without limiting clauses (a) and (b) above, the Borrower
acknowledges that each Daily Notice and each Estimated MTM Exposure provided by
the Posting Calculation Agent shall include, and be subject to, the Posting
Calculation Agent’s standard disclaimer relating to mark-to-market calculations,
a copy of which is set forth in Exhibit O hereto.
 
14.3.           Computation of Posting Advance Amounts or Posting Repayment
Amounts
 
.
 
(a)           The Posting Calculation Agent shall calculate the MTM Exposure as
of the close of business on the Business Day immediately preceding the Closing
Date (the “Closing Date MTM Exposure”) and shall provide the same to the
Borrower in writing no later than 9:00 p.m. (New York time) on the day preceding
the Closing Date.  The amount of the Posting Advance to be made on the Closing
Date shall equal the Closing Date MTM Exposure (the “Initial Posting Advance
Amount”).
 
(b)           On each Computation Date, the Posting Calculation Agent shall
determine the amount by which the MTM Exposure for that Computation Date is
greater than or less than the Aggregate Posting Advances Outstanding as of that
Computation Date.  If such MTM Exposure exceeds such Aggregate Posting Advances
Outstanding, then such excess (rounded up or down to the nearest integral
multiple of $100,000) shall be the “Posting Advance Amount” for that Computation
Date and the related Posting Advance Date.  If such Aggregate Posting Advances
Outstanding exceed such MTM Exposure, then such excess (rounded up or down to
the nearest integral multiple of $100,000) shall be the “Posting Repayment
Amount” for that Computation Date and the related Posting Repayment Date.
 
(c)           By no later than 9:00 p.m. (New York time), on each Computation
Date (unless it has been prevented from doing so due to a technical delay or
failure (which shall not include a delay or failure that could have been
reasonably avoided or for which alternative provision could reasonably have
 

 
-182-

--------------------------------------------------------------------------------

 

been made) or as a result of a Market Disruption Event), the Posting Calculation
Agent shall notify the Posting Agent and the Borrower of the Posting Advance
Amount or Posting Repayment Amount (as applicable) for such Computation Date,
which shall be included in, if applicable, the Daily Notice for that date (and
may be provided via email to the addresses of the Borrower and the Posting Agent
set forth on Schedule 13.2).
 
(d)           If the Daily Notice for any Computation Date specifies a Posting
Repayment Amount, then by no later than 10:00 a.m. (New York time) on the first
Business Day after such Daily Notice has been given, the Borrower may advise the
Posting Agent that it has elected to repay such Posting Repayment Amount on the
first Business Day following such Computation Date and such Posting Repayment
Amount shall be due on such date.
 
14.4.           Posting Advances Amounts
 
.
 
(a)           Subject to the terms and conditions herein set forth, each Posting
Lender, severally, and not jointly, agrees to make a Posting Advance in Dollars
on the Closing Date to the Borrower in an amount equal to such Posting Lender’s
Posting Percentage (based on its Posting Commitment) of the Initial Posting
Advance Amount.
 
(b)           Subject to the terms and conditions herein set forth, each Posting
Lender, severally, and not jointly, agrees to make a Posting Advance in Dollars
on each Posting Advance Date (other than the Closing Date) to the Borrower in an
amount equal to such Posting Lender’s Posting Percentage of the Posting Advance
Amount for that Posting Advance Date.
 
(c)           No later than 2:00 p.m. (New York time) on each Posting Advance
Date, each Posting Lender will make available its Posting Percentage of each
Borrowing of Posting Advances to be made on such date in the manner provided
below; provided, further, that on the Closing Date, such funds may be made
available at such earlier time as may be agreed among the Posting Lenders, the
Borrower and the Posting Agent.
 
(d)           Each Posting Lender shall make available all amounts it is to make
available to the Borrower under any Borrowing of Posting Advances for its
applicable Commitments in immediately available funds pursuant to the Payment
Instructions (subject to any alternative Payment Instructions or netting and/or
settlement agreements as in effect from time to time), to the Posting Agent, and
the Posting Agent will apply such amounts in accordance with the Payment
Instructions.  Unless the Posting Agent shall have been notified by any Posting
Lender prior to the date of any such Borrowing of such Posting Advances that
such Lender does not intend to make available to the Posting Agent such Lender’s
portion of the Borrowing of such Posting Advances to be made on such date, the
Posting Agent may assume that such Lender has made such amount available to the
Posting Agent on such date of such Borrowing, and the Posting Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower on such date a corresponding amount.  If
such corresponding amount is not in fact made available to the Posting Agent by
such Lender and the Posting Agent has made available such amount to the
Borrower, the Posting Agent shall be entitled to recover such corresponding
amount from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Posting Agent’s demand therefor the Posting Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Posting Agent in Dollars.  The Posting Agent shall
also be entitled to recover from such Lender or the Borrower interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Posting Agent to the Borrower to the date such
corresponding amount is recovered by the Posting Agent, at a rate per annum
equal to (i) if paid by such Lender, the Overnight Rate or (ii) if paid by the
Borrower, the then-applicable rate of interest or fees, calculated in accordance
with Section 2.8, for the respective Post
 

 
-183-

--------------------------------------------------------------------------------

 

ing Advances.  If such Lender shall repay to the Posting Agent such
corresponding amount, such amount shall constitute such Lender’s portion of such
Posting Advance for purposes of this Agreement.
 
(e)           Nothing in this Section 14.4 shall be deemed to relieve any
Posting Lender from its obligation to fulfill its commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any other Lender to fulfill its
commitments hereunder).
 
(f)           Each Posting Advance shall be made by the Posting Lenders pro rata
in accordance with their then-applicable Posting Commitments; provided, however,
that the failure of any Lender to make any Posting Advance shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Posting Advance required to be made by such other
Lender).
 
14.5.           Posting Repayment Amounts by the Borrower
 
.
 
(a)           On each Posting Repayment Date, the Borrower shall repay to the
Posting Agent, for the benefit of the Posting Lenders an amount equal to the
Posting Repayment Amount for that Posting Repayment Date; provided, however,
that at any time that the Posting Lender and the Dealer are not Affiliates, the
Borrower shall not be required to repay any Posting Repayment Amount to any
Posting Lender while such Posting Lender is a Defaulting Lender until the
earlier of (i) the 60th day following the date such Posting Repayment Amount is
due and (ii) two Business Days following the date upon which such Posting Lender
ceases to be a Defaulting Lender.
 
(b)           On the Posting Facility Maturity Date, the Borrower shall repay to
the Lenders the Aggregate Posting Advances Outstanding.
 
14.6.           Payment Instructions; Netting and/or Settlement Agreements
 
.
 
(a)           From time to time, the Borrower may establish with the Posting
Agent Payment Instructions regarding the making of Posting Advances
hereunder.  So long as any such Payment Instruction remains in effect, the terms
thereof shall supersede any conflicting terms set forth herein.
 
(b)           From time to time, the Borrower may request that the Posting
Agent, on behalf of the Posting Lenders, enter into netting and/or settlement
agreements with the Dealer in order to facilitate the timely payment of amounts
payable to or from the Lenders hereunder and to or from the Dealer.  So long as
any such payment netting and/or settlement arrangement remains in effect, the
terms thereof shall supersede any conflicting terms set forth herein.
 
14.7.           Deemed Transactions
 
.
 
(a)           The “Deemed Transactions” shall consist of a portfolio of
hypothetical over-the-counter fixed-for-floating swap transactions under which
the Borrower (and its Restricted Subsidiaries) are, on a net volume basis, the
“floating price” payor (or has an equivalent position) and which have the net
volumes and fixed prices and relate to the delivery periods in Columns I, II,
III and IV of Schedule 1.1(e).
 
(b)           The volumes subject to the Deemed Transactions may, from time to
time, be subject to adjustment as follows:
 

 
-184-

--------------------------------------------------------------------------------

 



 
(i)       with respect to the monthly volumes referenced in Column III of
Schedule 1.1(e) hereto, the Borrower may:
 
(A)           without any additional fee, (x) increase the volumes in earlier
periods if it simultaneously and permanently decreases by the same amount the
volumes in later periods or (y) decrease the volume in any period without
increasing the volume in any other period, and
 
(B)           decrease volumes in earlier periods and simultaneously and
permanently increases by the same amount the volumes in the later periods;
provided that, prior to the effectiveness of any such simultaneous decrease in
earlier volumes and increases in later volumes, the Borrower shall have paid to
the Posting Lead Arranger and Bookrunner the Ad Hoc Adjustment Maintenance Fee
(as defined in the Posting Facility Fee Letter) in respect of such change; and
 
(ii)                  with respect to the monthly volumes referenced in Column
II of Schedule 1.1(e), the Borrower may reduce such volumes on a pro rata basis
across all periods, so long as the Borrower pays to the Posting Lead Arranger
and Bookrunner, the Partial Termination Maintenance Fee (as defined in the
Posting Facility Fee Letter) for the volumes so reduced accrued through the date
of such reduction; provided that, the Borrower may make no more than six volume
adjustments in any consecutive 12 month period and no more than one volume
adjustment during any period of 30 consecutive days.
 
14.8.           Evidence of Indebtedness
 
.
 
(a)           Each Posting Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the Indebtedness to such Lender
resulting from each Posting Advance made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
 
(b)           The Posting Agent shall maintain accounts in which it will record
(i) the amount and date of each Posting Advance made hereunder, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Posting Lender hereunder and (iii) the amount of any sum
received by the Posting Agent hereunder from the Borrower and each Lender’s
share thereof.
 
(c)           The entries made in the accounts maintained pursuant to clauses
(a) and (b) above shall, to the extent permitted by Applicable Law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Posting Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Posting Advances Outstanding in
accordance with their terms.
 
14.9.           Termination and Reduction of Posting Commitments
 
.
 
(a)           The Posting Commitments shall terminate automatically at 5:00 p.m.
(New York time) on the Posting Facility Maturity Date.
 
(b)           Subject to clause (c) below, upon at least ten Business Days’
prior irrevocable written notice to the Posting Agent, the Borrower may at the
end of any calendar month, in whole permanently terminate the Posting
Commitments.  The Posting Agent shall advise the Posting Lenders of any notice
given pursuant to this clause (b).
 

 
-185-

--------------------------------------------------------------------------------

 



 
(c)           If the Posting Commitments terminate in whole prior to December
31, 2012 for any reason other than as a result of a Lender Default, the Borrower
shall pay to the Posting Lead Arranger and Bookrunner, the Final Termination
Maintenance Fee (as defined in the Posting Facility Fee Letter).
 
(d)           The Borrower shall pay to the Facility Lead Arranger and
Bookrunner on the date of the termination of the Posting Commitments, any
Maintenance Fees accrued through the date of such termination.
 
14.10.                      Pro Rata Treatment
 
.  Each Posting Advance shall be allocated pro rata among the Lenders in
accordance with their respective Posting Commitments (or, if such Posting
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their Posting Advances Outstanding).  Each
repayment of any Posting Advance and each payment of interest on the Posting
Advances shall be allocated pro rata among the Lenders in accordance with their
respective Posting Commitments (or, if such Posting Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their Posting Advances Outstanding).  Each Lender agrees that in computing
such Lender’s portion of any Posting Advance to be made hereunder, the Posting
Agent may, in its discretion, round each Lender’s percentage of such Posting
Advance to the next higher or lower whole dollar amount.
 
14.11.                      Trading Acknowledgment
 
.  The Borrower hereby acknowledges that, with respect to Goldman Sachs Credit
Partners L.P., (i) one or more of its affiliates (“Trading Affiliates”) are
merchants of crude oil, petroleum products, natural gas, electricity and other
commodities and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of such Trading Affiliates’ business that are unrelated to the Posting
Facility and that such dealings and such trading or hedging strategies may be
different from or opposite to those being pursued by, for, or in connection
with, the Posting Facility or by or for any Credit Party or such Person’s
account, (ii) nothing herein or in the Credit Documents shall be construed to
prevent any such Trading Affiliate, or any of its partners, officers, employees
or affiliates, in any way from purchasing, selling or otherwise trading in crude
oil, petroleum products, natural gas or any other commodity for its or their own
account or for the account of others, whether prior to, simultaneously with or
subsequent to the term of the Posting Facility and (iii) such trading and
hedging activities may be in conflict with or have an adverse effect on the
trading or hedging activities of a Credit Party or transactions to which any
Credit Party is a party (including transactions that may be referenced in the
Posting Facility).
 

 
-186-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 

 
ENERGY FUTURE COMPETITIVE HOLDINGS COMPANY
 
 
By:
     
Name:
   
Title:
       
TEXAS COMPETITIVE ELECTRIC HOLDINGS
COMPANY, as the Borrower
 
 
By:
     
Name:
   
Title:
       
CITIBANK, N.A., as Administrative Agent, Collateral Agent, Swingline Lender,
Revolving Lender, Letter of Credit Issuer, Deposit Letter of Credit Issuer and a
Lender
 
 
By:
     
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A., as a Revolving
Letter of Credit Issuer and a Lender
 
 
By:
     
Name:
   
Title:
       
GOLDMAN SACHS CREDIT PARTNERS L.P., as Posting Agent and a Lender
 
 
By:
     
Name:
   
Title:




 
-187-

--------------------------------------------------------------------------------

 




 
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
 
       
By:
     
Name:
   
Title:
       
[MORGAN STANLEY BANK], as a Lender
 
 
By:
     
Name:
   
Title:
       
[LENDER NAMES], as a Lender
 
 
 
By:
     
Name:
   
Title:
                                                     








 
-188-

--------------------------------------------------------------------------------

 
